  

EXHIBIT 10.1

 

LOAN AGREEMENT

dated as of February 28, 2014

between

731 OFFICE ONE LLC,

as Borrower

and

GERMAN AMERICAN CAPITAL CORPORATION, 


as Lender


Property: OFFICE UNIT 1 AND OFFICE UNIT 2, BEACON COURT CONDOMINIUM, 731
LEXINGTON AVENUE, NEW YORK, NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                                                                       
 

--------------------------------------------------------------------------------

 

Page

                                                                                                                                        
 

 

 

 

                                             TABLE OF CONTENTS

Page

I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

Section 1.1.

 

Specific Definitions

 

 

1

 

Section 1.2.

Index of Other Definitions

 

26

 

Section 1.3.

Principles of Construction

 

29

 

 

 

 

 

II.

THE LOAN

 

29

 

 

Section 2.1.

 

The Loan

 

 

29

 

 

2.1.1

Agreement to Lend and Borrow

 

29

 

 

2.1.2

Single Disbursement to Borrower

 

29

 

 

2.1.3

The Note

 

29

 

 

2.1.4

Use of Proceeds

 

29

 

Section 2.2.

Interest Rate

 

 

 

 

2.2.1

Interest Rate

 

29

 

 

2.2.2

Default Rate

 

30

 

 

2.2.3

Interest Calculation

 

30

 

 

2.2.4

Usury Savings

 

31

 

Section 2.3.

Loan Payments

 

31

 

 

2.3.1

Payments

 

31

2.3.2

Payments Generally

 

31

2.3.3

Payment on Maturity Date

 

31

2.3.4

Late Payment Charge

 

31

2.3.5

Method and Place of Payment

 

32

 

Section 2.4.

Prepayments

 

32

 

 

2.4.1

Prepayments

 

32

2.4.2

Voluntary Prepayments

 

32

2.4.3

Prepayments in Connection with a Casualty or Condemnation

 

 

32

2.4.4

Prepayments After Default

 

33

2.4.5

Prepayment/Repayment Conditions

 

33

 

Section 2.5.

Release of Property

 

34

 

Section 2.6.

Interest Rate Cap Agreement

 

35

 

 

2.6.1

Interest Rate Cap Agreement

 

35

2.6.2

Pledge and Collateral Assignment

 

35

2.6.3

Covenants

 

35

2.6.4

Powers of Borrower Prior to an Event of Default

 

37

2.6.5

Representations and Warranties

 

37

2.6.6

Payments

 

38

2.6.7

Remedies

 

38

2.6.8

Sales of Rate Cap Collateral

 

40

2.6.9

Public Sales Not Possible

 

40

2.6.10

Receipt of Sale Proceeds

 

41

 

 

2.6.11

Replacement Interest Rate Cap Agreement

 

41

             

 

i

--------------------------------------------------------------------------------

 

Page

                                                                                                                                        
 

 

Section 2.7.

Extension Options

 

41

 

 

2.7.1

Extension Options

 

41

2.7.2

Extension Documentation

42

 

Section 2.8.

Spread Maintenance Premium

 

42

 

Section 2.9.

Regulatory Changes; Taxes

 

42

 

 

2.9.1

Increased Costs

 

42

2.9.2

Special Taxes

 

43

2.9.3

Other Taxes

 

44

2.9.4

Tax Refund

 

44

2.9.5

Change of Office

 

44

2.9.6

Survival

 

45

 

 

 

 

 

III.

REPRESENTATION AND WARRANTIES

 

45

 

 

Section 3.1.

 

Borrower Representations

 

 

45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1.1

Organization; Special Purpose

 

45

3.1.2

Proceeding; Enforceability

45

3.1.3

No Conflicts

45

3.1.4

Litigation

45

3.1.5

Agreements

45

3.1.6

Consents

46

3.1.7

Property; Title

46

3.1.8

ERISA; No Plan Assets

47

3.1.9

Compliance

47

3.1.10

Financial Information

48

3.1.11

Easements; Utilities and Public Access

48

3.1.12

Assignment of Leases

48

3.1.13

Insurance

48

3.1.14

Flood Zone

49

3.1.15

Physical Condition

49

3.1.16

Intentionally Omitted

49

 

 

3.1.17

Leases

 

49

3.1.18

Tax Filings

50

3.1.19

No Fraudulent Transfer

50

3.1.20

Federal Reserve Regulations

51

3.1.21

Organizational Chart

51

3.1.22

Organizational Status

51

3.1.23

Bank Holding Company

51

3.1.24

No Casualty

51

3.1.25

Purchase Options

51

3.1.26

FIRPTA

51

3.1.27

Investment Company Act

51

3.1.28

Fiscal Year

51

3.1.29

Other Debt

51

3.1.30

Intentionally Omitted

51

3.1.31

Full and Accurate Disclosure

51

3.1.32

Condominium Representations

52

             

 

 

ii

--------------------------------------------------------------------------------

 

Page

                                                                                                                                        
 

 

 

3.1.33

Bloomberg Lease

 

52

3.1.34

Illegal Activity

52

 

Section 3.2.

Survival of Representations

 

52

 

 

 

 

 

IV.

BORROWER COVENANTS

 

53

 

 

Section 4.1.

 

Payment and Performance of Obligations

 

 

53

 

Section 4.2.

Due on Sale and Encumbrance; Transfers of Interest

 

53

 

Section 4.3

Liens

 

53

 

Section 4.4

Special Purpose

 

54

 

Section 4.5

Existence; Compliance with Legal Requirements

 

54

 

Section 4.6

Taxes and Other Charges

 

54

 

Section 4.7

Litigation

 

55

 

Section 4.8

Title to the Property

 

55

 

Section 4.9

Financial Reporting

 

55

 

 

4.9.1

Generally

 

55

4.9.2

Quarterly Reports

56

4.9.3

Annual Reports

56

4.9.4

Other Reports

57

4.9.5

Annual Budget

57

 

Section 4.10.

Access to Property

 

58

 

Section 4.11.

Leases

 

58

 

 

4.11.1

Generally

 

58

4.11.2

Approvals

58

4.11.3

Covenants

60

4.11.4

Security Deposits

61

 

Section 4.12.

Repairs; Maintenance and Compliance; Alterations

 

61

 

 

4.12.1

Repairs; Maintenance and Compliance

 

61

4.12.2

Alterations

61

 

Section 4.13.

Insolvency Opinion

 

63

 

Section 4.14.

Property Management

 

63

 

 

4.14.1

Management Agreement/Leasing Agreement

 

63

4.14.2

Prohibition Against Termination or Modification

63

4.14.3

Replacement of Manage

64

4.14.4

Termination of Leasing Agreement

65

 

Section 4.15.

Performance by Borrower

 

65

 

Section 4.16.

Licenses

 

65

 

Section 4.17.

Further Assurances

 

65

 

Section 4.18.

Estoppel Statement

 

65

 

Section 4.19.

Notice of Default

 

66

 

Section 4.20.

Cooperate in Legal Proceedings

 

66

 

Section 4.21.

Indebtedness

 

66

 

Section 4.22.

Business and Operations

 

67

 

Section 4.23.

Dissolution

 

67

 

Section 4.24.

Debt Cancellation

 

67

 

Section 4.25.

Affiliate Transactions

 

67

 

Section 4.26.

No Joint Assessment

 

67

             

 

 

iii

--------------------------------------------------------------------------------

 

Page

                                                                                                                                        
 

 

Section 4.27.

Condominium Covenants

 

67

 

Section 4.28.

Change of Name, Identity or Structure

 

70

 

Section 4.29.

Cost and Expenses

 

70

 

Section 4.30.

Indemnity

 

72

 

Section 4.31.

ERISA

 

72

 

Section 4.32.

Patriot Act Compliance

 

73

 

 

 

 

 

V.

INSURANCE, CASUALTY AND CONDEMNATION

 

74

 

 

Section 5.1.

 

Insurance

 

 

74

 

 

5.1.1

Insurance Policies

 

74

5.1.2

Insurance Company

80

5.1.3

Condominium Board Policies

81

5.1.4

Bloomberg Insurance Policies

81

 

Section 5.2.

Casualty

 

81

 

Section 5.3.

Condemnation

 

82

 

Section 5.4.

Restoration

 

83

 

 

 

 

 

VI.

CASH MANAGEMENT AND RESERVE FUNDS

 

89

 

 

Section 6.1.

 

Cash Management Arrangements

 

 

89

 

Section 6.2.

Condominium Funds

 

89

 

 

6.2.1

Deposits of Condominium Funds

 

89

6.2.2

Release of Condominium Funds

90

6.2.3

Letter of Credit

90

 

Section 6.3.

Tax Funds

 

90

 

 

6.3.1

Deposits of Tax Funds

 

90

6.3.2

Release of Tax Funds

91

6.3.3

Letter of Credit

91

 

Section 6.4.

Insurance Funds

 

91

 

 

6.4.1

Deposit of Insurance Funds

 

91

6.4.2

Release of Insurance Funds

92

6.4.3

Acceptable Blanket Policy

92

6.4.4

Letter of Credit

92

 

Section 6.5.

Capital Expenditure Funds

 

93

 

 

6.5.1

Deposits of Capital Expenditure Funds

 

93

6.5.2

Release of Capital Expenditure Funds

93

6.5.3

Letter of Credit

94

 

Section 6.6.

Rollover Funds

 

94

 

 

6.6.1

Deposits of Rollover Funds

 

94

6.6.2

Release of Rollover Funds

95

6.6.3

Letter of Credit

95

 

Section 6.7.

Casualty and Condemnation Account

 

96

 

Section 6.8.

Cash Collateral Funds

 

96

 

Section 6.9.

Property C ash Flow Allocation

 

96

 

 

6.9.1

Order of Priority of Funds in Deposit Account

 

96

6.9.2

Failure to Make Payments

97

6.9.3

Application After Event of Default

98

 

iv

--------------------------------------------------------------------------------

 

Page

                                                                                                                                        
 

 

Section 6.10.

Security Interest in Reserve Funds

 

98

 

Section 6.11.

Limitations on Letters of Credit/Guarantees

 

99

 

 

 

 

 

VII.

PERMITTED TRANSFERS

 

99

 

 

Section 7.1.

 

Permitted Transfer of the Entire Property

 

 

99

 

Section 7.2.

Permitted Transfers

 

102

 

Section 7.3.

Cost and Expenses; Searches; Copies

 

104

 

 

 

 

 

VIII.

DEFAULTS

 

105

 

 

Section 8.1.

 

Events of Default

 

 

105

 

Section 8.2.

Remedies

 

109

 

 

8.2.1

Acceleration

 

109

8.2.2

Remedies Cumulative

110

8.2.3

Severance

110

8.2.4

Lender’s Right to Perform

111

 

 

 

 

 

IX.

SALE AND SECURITIZATION OF MORTGAGE

 

112

 

 

Section 9.1.

 

Sale of Mortgage and Securitization

 

 

112

 

Section 9.2.

Securitization Indemnification

 

115

 

Section 9.3.

Severance

 

118

 

 

9.3.1

Severance Documentation

 

118

9.3.2

Reserved

118

9.3.3

Cooperation; Execution; Delivery

118

 

Section 9.4.

Costs and Expenses

 

119

 

 

 

 

 

X.

MISCELLANEOUS

 

119

 

 

Section 10.1.

 

Exculpation

 

 

119

 

Section 10.2.

Survival; Successors and Assigns

 

122

 

Section 10.3.

Lender’s Discretion; Rating Agency Review Waiver

 

122

 

Section 10.4.

Governing Law

 

123

 

Section 10.5.

Modification, Waiver in Writing

 

124

 

Section 10.6.

Notices

 

124

 

Section 10.7.

Waiver of Trial by Jury

 

125

 

Section 10.8.

Headings, Schedules and Exhibits

 

126

 

Section 10.9.

Severability

 

126

 

Section 10.10.

Preferences

 

126

 

Section 10.11.

Waiver of Notice

 

126

 

Section 10.12.

Remedies of Borrower

 

126

 

Section 10.13.

Offsets, Counterclaims and Defenses

 

127

 

Section 10.14.

No joint Venture or Partnership; No Third Party Beneficiaries

 

127

 

Section 10.15.

Publicity

 

127

 

Section 10.16.

Waiver of Marshalling of Assets

 

127

 

Section 10.17.

Certain Waivers

 

128

v

--------------------------------------------------------------------------------

 

Page

                                                                                                                                        
 

 

 

Section 10.18.

Conflict; Construction of Documents; Reliance

 

128

 

Section 10.19.

Brokers and Financial Advisors

 

128

 

Section 10.20.

Prior Agreements

 

129

 

Section 10.21.

Servicer

 

129

 

Section 10.22.

No Fiduciary Duty

 

129

 

Section 10.23.

Creation of Security Interest

 

131

 

Section 10.24.

Assignments and Participations

 

131

 

Section 10.25.

Counterparts

 

131

 

 

vi

--------------------------------------------------------------------------------

 

  

 

Schedules and Exhibits

 

Schedules: 

 

Schedule I       -           Reserved

Schedule II     -           Reserved

Schedule III    -           Organization of Borrower

Schedule IV    -           Exceptions to Representations and Warranties

Schedule V     -           Definition of Special Purpose Bankruptcy Remote
Entity

Schedule VI    -           Recycled Entity Certificate

 

 

Exhibits: 

 

Exhibit A        -           Legal Description

Exhibit B         -           Secondary Market Transaction Information

Exhibit C         -           Form of Alteration Deficiency Guaranty

Exhibit D        -           Form of Contribution Agreement

Exhibit E         -           Reserved

Exhibit F         -           Form of SNDA

Exhibit G        -           Reserved

Exhibit H        -           Form of Completion Guaranty

 

                                                                                                       
 

vii

--------------------------------------------------------------------------------

 

  

LOAN AGREEMENT

This LOAN AGREEMENT, dated as of February 28, 2014 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, having an address at 60 Wall Street, 10th Floor, New York, New York
10005 (together with its permitted successors and assigns, “Lender”), and 731
OFFICE ONE LLC, a Delaware limited liability company, having an address at c/o
Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey 07652 (together with
its permitted successors and assigns, “Borrower”). 

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

W I T N E S S E T H :

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:


I.                    

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1.      Specific Definitions.

 

For all purposes of this Agreement, except as otherwise expressly provided:

“Acceptable Leasing Expenses” shall mean actual out-of-pocket expenses
(including brokerage commissions and tenant allowances and improvements)
incurred by Borrower in leasing space at the Property pursuant to Leases entered
into in accordance with the Loan Documents, which expenses are in each case on
market terms and conditions or on such other terms and conditions as are
approved by Lender, which approval shall not be unreasonably withheld.

“Acknowledgment” shall mean (i) with respect to the initial Interest Rate Cap
Agreement, the Acknowledgment, dated on or about the date hereof made by
Counterparty and (ii) with respect to any Replacement Interest Rate Cap
Agreement, the Acknowledgment made by an Approved Counterparty, which
Acknowledgment shall be in substantially the same form as the Acknowledgment
delivered by Counterparty in connection with the initial Interest Rate Cap
Agreement or shall otherwise be in form and substance reasonably acceptable to
Lender.

“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly fifty percent (50%) or more of all equity interests in
such Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person.

 

 

--------------------------------------------------------------------------------

 

  

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Deficiency Guaranty” shall mean a guaranty (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time) in favor of Lender pursuant to the terms and provisions of Section 4.12.2
of this Agreement, which shall be substantially in the form attached hereto as
Exhibit C and shall be executed and delivered by a Qualified Guarantor.

“Alteration Threshold” shall mean five percent (5%) of the Outstanding Principal
Balance; provided, however, that the list of any alterations performed which are
detailed in the proviso to the definition of Material Alteration shall not be
included in determining whether an alteration exceeds the Alteration Threshold.

“ALX” means Alexander’s, Inc., a Delaware corporation, and its permitted
successors by merger, consolidation or transfer of all or substantially all of
the assets of Alexander’s, Inc., subject to any applicable terms, covenants
and/or conditions of this Agreement.

“ALX Ownership Condition” shall mean one or more of (i) VRLP, (ii) VRT, (iii)
one or more Interstate Parties and/or (iv) one or more Eligible Qualified Owners
owns (beneficially and economically) and controls not less than twenty-five
percent (25%) of the shares outstanding in ALX.

“Annual Budget” shall mean the operating and capital budget for the Property
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Borrower’s good faith estimate of anticipated Operating Income, Operating
Expenses and Capital Expenditures for the applicable Fiscal Year.

“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Borrower and either (i) included in the Approved Annual Budget or (ii) approved
by Lender, which approval shall not be unreasonably withheld or delayed.

“Approved Counterparty” shall mean a bank or other financial institution which
has (a) a long-term unsecured debt rating of “A+” or higher by S&P, (b) a
long-term unsecured debt rating of “A1” or higher by Moody’s and (c) if rated by
Fitch, a long-term unsecured debt rating of “A+” or higher by Fitch
(collectively, the “Required Ratings”); provided, however, SMBC Capital Markets,
Inc. (“SMBC”) shall be an Approved Counterparty provided that (i) Sumitomo
Mitsui Banking Corporation (“Sumitomo”) guaranties the obligations of SMBC under
the applicable Interest Rate Cap Agreement or Replacement Interest Rate Cap
Agreement pursuant to a guaranty reasonably acceptable to Lender and acceptable
to the Rating Agencies,  and (ii) Sumitomo has not been downgraded below the
lower of (x) the Required Ratings and (y) the long-term unsecured debt rating
issued for Sumitomo by S&P, Moody’s or Fitch as of the Closing Date or the
short-term rating issued for Sumitomo by S&P, Moody’s or Fitch as of the Closing
Date.

 “Approved Replacement Guarantor” shall mean an Eligible Qualified Owner that
(i) either alone or with other Eligible Qualified Owners, Controls Borrower (or
Transferee, as applicable) or (ii) owns a direct or indirect interest in
Borrower (or Transferee, as applicable), in each case, subject to the Net Worth
requirements specified in Section 7.1(b) or Section 7.2, as applicable. 

2 

 

--------------------------------------------------------------------------------

 

  

“Assignment of Agreements” shall mean that certain Collateral Assignment of
Agreements, Licenses, Permits and Contracts, dated as of the date hereof, from
Borrower, as assignor, to Lender, as assignee.

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee.

“Assignment of Leasing Agreement” shall mean that certain Assignment of Leasing
Agreement and Subordination of Commission Fees, dated as of the date hereof,
among Borrower, Alexander’s Management LLC, a New York limited liability
company, and Lender.

 “Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Borrower, Manager and Lender.

“Assumed Note Rate” shall mean an interest rate equal to the sum of 1%, plus the
Spread plus LIBOR as determined on the preceding Interest Determination Date.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.

“Bloomberg” shall mean Bloomberg L.P., a Delaware limited partnership, or any
successor Tenant under the Bloomberg Lease in accordance with the terms hereof.

“Bloomberg Lease” shall mean, individually and collectively (as the context
requires) (i) the Original Bloomberg Lease, (ii) that certain Lease between
Borrower, as landlord, and Metrovest Equities, Inc., at tenant, dated as of May
17, 2004, and assigned to and assumed by Bloomberg pursuant to that certain
Assignment and Assumption and Consent Agreement dated as of May 19, 2009 among
Borrower, Metrovest Equities, Inc. and Bloomberg, as the same may be amended,
supplemented or otherwise modified from time in accordance with this Agreement
(the “Bloomberg Metrovest Lease”), and (iii) that certain Lease between
Borrower, as landlord, and Citicorp North America, Inc. (as
successor-in-interest to Citibank, N.A.), as tenant, dated as of February 1,
2005, and assigned to and assumed by Bloomberg pursuant to that certain
Assignment and Assumption and Consent Agreement dated as of March 25, 2009 among
Borrower, Citicorp North America, Inc. and Bloomberg, as the same may be
amended, supplemented or otherwise modified from time in accordance with this
Agreement (the “Bloomberg Citibank Lease”).  

“Borrower Affiliate” shall mean (i) any Affiliate of Borrower, (ii) VRLP, VRT or
any Affiliate of VRLP or VRT, so long as, in each case, VRLP, VRT or any
Affiliate of VRLP or VRT owns directly or indirectly ten percent (10%) or more
of the direct or indirect ownership interests in Guarantor, and/or (iii) any
director or officer of Borrower or of a Borrower Affiliate. 

“Business Day” shall mean any day other than (i) a Saturday and a Sunday and
(ii) a day on which federally insured depository institutions in the State of
New York or the states in which

3 

 

--------------------------------------------------------------------------------

 

  

the corporate trust office of Lender’s trustee or certificate administrator and
the offices of Lender, its Servicer or its Servicer’s collection account are
located are authorized or obligated by law, governmental decree or executive
order to be closed.

“Bylaws” shall mean the Bylaws of the Beacon Court Condominium as in effect on
the date hereof (together with any amendments or supplements thereto, subject to
terms, covenants and/or conditions of this Agreement).

“Calculation Date” shall mean the last day of each calendar quarter during the
Term.

“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property (excluding tenant improvements) and
required to be capitalized according to GAAP.

“Cash Management Agreement” shall mean that certain Deposit Account Agreement of
even date herewith among Lender, Deposit Bank, Borrower, and Manager.

“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement dated the date hereof by and among Borrower, Lender, Manager and the
Clearing Bank. 

“Clearing Bank” means Wells Fargo Bank, National Association, or such other
Eligible Institution as may be selected by Borrower and reasonably approved by
Lender.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Common Elements” shall mean the “Common Elements” as defined in the Condominium
Declaration.

“Common Expenses” shall mean all common expenses of the Condominium incurred 
pursuant to the Condominium Documents (including, for the avoidance of doubt,
common expenses incurred pursuant to the Condominium Declaration).

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condominium” shall mean the condominium regime created under, and governed by,
the Condominium Documents.

“Condominium Act” shall mean the provisions of Article 9-B of the Real Property
Law of the State of New York, as the same may be amended from time to time.

“Condominium Board” shall mean (i) the organization managing the Condominium by

4 

 

--------------------------------------------------------------------------------

 

  

virtue of the Condominium Act and the Condominium Documents on behalf of all the
owners of the Units comprising the Condominium and (ii) the organization
managing Office Unit 1(as such term is defined in the Condominium Declaration)
and Office Unit 2 (as such term is defined in the Condominium Declaration) by
virtue of the Condominium Act and the Condominium Documents on behalf of all the
owners of the Office Units (as such term is defined in the Condominium
Declaration).

“Condominium Common Charges” shall mean the share of Common Expenses payable by
Borrower as owner of the Property or any portion thereof under the Condominium
Documents.

“Condominium Declaration” shall mean that certain Amended and Restated
Declaration of Beacon Court Condominium made under the Condominium Act, dated
February 8, 2005 and recorded on March 9, 2005, in the Office of the Register,
The City of New York, County of New York, in CRFN 2005000139245 (together with
any permitted modifications, amendments, restatements or supplements).

“Condominium Documents” shall mean all documents, as required by the Condominium
Act and otherwise, relating to the submission of the Property to the provisions
of said Condominium Act or to the regulation, operation, administration or sale
thereof after such submission, including, but not limited to, the Condominium
Declaration (and all exhibits and schedules annexed thereto), articles of
incorporation, if applicable, Bylaws and rules and regulations of a condominium,
floor plans and plats.

“Condominium Property” shall mean the General Common Elements, the Office Common
Elements and the Office Limited Common Elements.

“Condominium Proxy” shall mean, individually or collectively as the context may
require, those certain an irrevocable proxy agreements, each dated as of the
date hereof, given by Borrower to Lender in connection with the Loan with
respect to the exercise of Borrower’s rights on the Condominium Board.

“Confirmed Qualified Owner” shall mean a Person with respect to which Rating
Agency Confirmation has been obtained and that would have been a Eligible
Qualified Owner under one or more of clauses (a) through (e) of the definition
thereof had the minimum dollar amounts specified therein been half of the
amounts actually specified therein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Special Taxes
or branch profits Special Taxes.

 “Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and Control shall not be deemed absent solely because a
non-managing member, partner or shareholder shall have veto rights with respect
to major decisions, and the terms Controlled, Controlling and Common Control
shall have correlative meanings.

“Control and Ownership Condition” means a condition that is satisfied if and for
so long

5 

 

--------------------------------------------------------------------------------

 

  

as each of the following is true:  (1) one or more of ALX (so long as the ALX
Ownership Condition is satisfied), VRLP, VRT, one or more Interstate Parties
and/or one or more Eligible Qualified Owners, individually or collectively,
Control Borrower and own at least 25% of the equity interests in Borrower
(directly or indirectly) (the foregoing, collectively, the “Controlling Owner”),
and (2) the Property is managed by a Qualified Manager.

“Counterparty” shall mean, with respect to the initial Interest Rate Cap
Agreement,SMBC Capital Markets, Inc. and with respect to any Replacement
Interest Rate Cap Agreement, any  Approved Counterparty thereunder.

 “Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Spread Maintenance
Premium, if applicable) due to Lender from time to time in respect of the Loan
under the Note, this Agreement, the Mortgage, the Environmental Indemnity or any
other Loan Document.

“Debt Service” shall mean, with respect to any particular period, the scheduled
interest payments due under the Note in such period. 

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period,
reasonably determined by Lender, in which:

(a)        the numerator is the Net Operating Income for such period; and

(b)        the denominator is the aggregate Debt Service payable for such
period, as calculated assuming an interest rate equal to the Spread for the Loan
plus the Strike Price.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

“Default Rate” shall mean, with respect to any Note or Note Component, a rate
per annum equal to the lesser of (i) the Maximum Legal Rate or (ii) three
percent (3%) above the applicable Interest Rate.

“Deposit Account” shall mean an Eligible Account at the Deposit Bank.

“Deposit Bank” shall mean Wells Fargo Bank, N.A. or such other bank as shall be
designated from time to time by Lender (which other bank shall at all times be
an Eligible Institution), provided that so long as Wells Fargo Bank, N.A. is an
Eligible Institution, unless an Event of Default has occurred and is continuing
hereunder, Lender may not replace Wells Fargo Bank, N.A. without obtaining
Borrower’s prior written consent to any replacement (such consent not to be
unreasonably withheld). 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution, having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authorities.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

6 

 

--------------------------------------------------------------------------------

 

  

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1
by Moody’s, F-1 by Fitch and R-1 (middle) by DBRS in the case of accounts in
which funds are held for thirty (30) days or less or, in the case of Letters of
Credit or accounts in which funds are held for more than thirty (30) days, the
long term unsecured debt obligations of which are rated at least “A+” by Fitch
and S&P, “A1” by Moody’s and A by DBRS, or such other depository institution
otherwise approved by the Rating Agencies from time to time.

“Eligible Qualified Owner” shall mean a Qualified Transferee that is any one of
the following (or is wholly owned and Controlled by any one or more of the
following):

(A)                A PENSION FUND, PENSION TRUST OR PENSION ACCOUNT SATISFYING
THE EXPERIENCE THRESHOLD THAT (I) OWNS REAL ESTATE ASSETS IN EXCESS OF
$2,000,000,000 (EXCLUSIVE OF THE PROPERTY) AND (II) IS MANAGED BY A PERSON THAT
CONTROLS (BY OWNERSHIP OR MANAGEMENT) REAL ESTATE ASSETS IN EXCESS OF
$2,000,000,000 (EXCLUSIVE OF THE PROPERTY);

(B)               A PENSION FUND ADVISOR SATISFYING THE EXPERIENCE THRESHOLD
THAT (I) IMMEDIATELY PRIOR TO ANY TRANSFER OF THE PROPERTY TO SUCH PERSON,
CONTROLS (BY OWNERSHIP OR MANAGEMENT) REAL ESTATE ASSETS IN EXCESS OF
$2,000,000,000 (EXCLUSIVE OF THE PROPERTY) AND (II) IS ACTING ON BEHALF OF ONE
OR MORE PENSION FUNDS THAT, IN THE AGGREGATE, OWN REAL ESTATE ASSETS IN EXCESS
OF $2,000,000,000 (EXCLUSIVE OF THE PROPERTY);

(C)                AN INSURANCE COMPANY WHICH IS SUBJECT TO THE JURISDICTION OF
AN INSURANCE COMMISSIONER (OR SIMILAR OFFICIAL OR AGENCY) OF ANY STATE OR
TERRITORY OF THE UNITED STATES (INCLUDING THE DISTRICT OF COLUMBIA) SATISFYING
THE EXPERIENCE THRESHOLD THAT (I) HAS A NET WORTH, AS OF A DATE NOT MORE THAN
SIX (6) MONTHS PRIOR TO THE DATE OF THE TRANSFER OF THE PROPERTY OR AN INTEREST
THEREIN TO SUCH INSURANCE COMPANY, OF AT LEAST $1,000,000,000 AND (II) CONTROLS
(BY OWNERSHIP OR MANAGEMENT) REAL ESTATE ASSETS IN EXCESS OF $2,000,000,000
(EXCLUSIVE OF THE PROPERTY);

(D)               A CORPORATION ORGANIZED UNDER THE BANKING LAWS OF THE UNITED
STATES OR ANY STATE OR TERRITORY OF THE UNITED STATES (INCLUDING THE DISTRICT OF
COLUMBIA) SATISFYING THE EXPERIENCE THRESHOLD THAT (I) HAS A COMBINED CAPITAL
AND SURPLUS EQUAL TO AT LEAST $1,000,000,000 AND (II) CONTROLS (BY OWNERSHIP OR
MANAGEMENT) REAL ESTATE ASSETS OF AT LEAST $2,000,000,000 (EXCLUSIVE OF THE
PROPERTY);

(E)                A PERSON SATISFYING THE EXPERIENCE THRESHOLD THAT (I) HAS A
LONG-TERM UNSECURED DEBT RATING FROM EACH RATING AGENCY THAT RATES SUCH PERSON’S
LONG-TERM UNSECURED DEBT, AND IN ANY EVENT FROM AT LEAST TWO (2) OF THE RATING
AGENCIES, THAT IS INVESTMENT GRADE OR (II) (A) HAS A NET WORTH, AS OF A DATE NOT
MORE THAN SIX (6) MONTHS PRIOR TO THE DATE OF ANY TRANSFER OF THE PROPERTY TO
SUCH PERSON, OF AT LEAST $1,000,000,000 AND (B) CONTROLS (BY OWNERSHIP OR
MANAGEMENT) REAL ESTATE ASSETS OF AT LEAST $2,000,000,000 (EXCLUSIVE OF THE
PROPERTY);

(F)                A CONFIRMED QUALIFIED OWNER; AND/OR

(G)            AN INVESTMENT FUND, LIMITED LIABILITY COMPANY, LIMITED
PARTNERSHIP OR GENERAL PARTNERSHIP (A “PERMITTED INVESTMENT FUND”) WHERE (I) A
PERMITTED FUND MANAGER

 

7 

 

--------------------------------------------------------------------------------

 

  

SATISFYING THE EXPERIENCE THRESHOLD ACTS (DIRECTLY OR INDIRECTLY) AS GENERAL
PARTNER, MANAGING MEMBER OR FUND MANAGER, AND (II) THE PERMITTED INVESTMENT FUND
HAS A NET WORTH OF AT LEAST $1,000,000,000 EXCLUDING THE PROPERTY AND EITHER THE
PERMITTED FUND MANAGER OR THE PERMITTED INVESTMENT FUND IS REGULARLY ENGAGED IN
THE BUSINESS OF CONTROLLING (BY OWNERSHIP OR MANAGEMENT) REAL ESTATE ASSETS.

“ENVIRONMENTAL INDEMNITY” SHALL MEAN THAT CERTAIN ENVIRONMENTAL INDEMNITY
AGREEMENT DATED AS OF THE DATE HEREOF EXECUTED BY BORROWER IN CONNECTION WITH
THE LOAN FOR THE BENEFIT OF LENDER.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” shall mean at any time, each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

 “Excluded Taxes” shall mean (a) taxes (including any additions to tax,
penalties and interest) imposed on or measured by net income (however
denominated) or net profits (including any branch profits or franchise taxes)
of, or required to be withheld or deducted from any payment to, Lender or any of
its Affiliates, divisions or branches by the jurisdiction (or any political
subdivision thereof)  (i) as a result of Lender (or Affiliate, divisions or
branches of Lender) being a resident or deemed to be resident, is organized,
maintains an office, or carries on business or is deemed to carry on business to
which such payment relates, in the jurisdiction imposing such taxes or (ii) that
are Other Connection Taxes; (b) any U.S. federal withholding tax that is imposed
on amounts payable to or for the account of Lender (or any transferee, successor
or assignee thereof, including any Person that is sold or assigned an interest
in the Loan pursuant to Article IX) under the law in effect at the time Lender
(or such transferee, successor or assignee) becomes a party to this Agreement or
changes its lending office, (c) any backup withholding taxes; (d) taxes imposed
on account of Lender not providing documentation (including documentation
regarding direct or indirect owners) that would have reduced or eliminated such
taxes, provided that such Lender is legally entitled to provide such
documentation; and (e) U.S. federal withholding taxes imposed on account of
Sections 1471-74 of the Code (or any similar or successor provision that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Excusable Delay” shall mean a delay solely due to acts of God, Governmental
Authority restrictions, stays, judgments, orders, decrees, enemy actions, civil
commotion, fire, casualty, strikes, work stoppages, shortages of labor or
materials or other causes beyond the reasonable control of Borrower (including
any delays in any determinations under the Condominium Documents as to whether
or not the building will be restored and any delays caused by the owner of a
Unit other than Borrower).

“Experience Threshold” shall mean the ownership and/or management of more than
5,000,000 leasable square feet (excluding the Property) of institutional class
office properties located in central business districts of major urban centers
of the United States of America, with at least five (5) years’ experience in the
ownership and/or management of such properties.

8 

 

--------------------------------------------------------------------------------

 

  

“Extension Notice” shall mean the First Extension Notice, the Second Extension
Notice, the Third Extension Notice or the Fourth Extension Notice, as
applicable.

“Extension Option” shall mean the First Extension Option, the Second Extension
Option, the Third Extension Option or the Fourth Extension Option, as
applicable.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term, or such other fiscal
year as may be selected by Borrower and approved by Lender, which approval shall
not be unreasonably withheld, delayed or conditioned.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession as of the date of the applicable financial
report or other date when GAAP is applicable.

“General Common Elements” shall mean the “General Common Elements” as such term
is defined in the Condominium Declaration.

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income” shall mean, for the applicable calculation period, an amount
equal to:

(A)       the sum of the following amounts (without duplication): (i) actual
base rents received by Borrower during the four calendar quarters then most
recently ended under Leases at the Property with Tenants that have accepted
possession and are paying full unabated base rent as of the date of such
calculation (“Bona Fide Leases”), adjusted to annualize rent increases that
commenced during such four calendar quarters or that will commence within 30
days following the end of such four calendar quarters (in each case only with
respect to permanent rent increases specified in the corresponding Leases); (ii)
actual percentage rents, escalation payments, payments on account of
electricity, condenser water usage and overtime charges, other recoveries and
other sundry charges received by Borrower under Bona Fide Leases during such
four calendar quarters; (iii) pro forma base rents for Leases at the Property
entered into as of the date of calculation if as of such date the Tenant under
each such Lease has taken possession of its premises, nine (9) months or less of
rent abatements remain outstanding under such Lease, and all of Borrower’s
obligations which are conditions to the commencement of each such Lease have
been satisfied (excluding de minimis amounts owed to the Tenant under such Lease
and amounts owed to the Tenant under such Lease for which Lender is holding
reserves); and (iv) actual cash flow receipts received by Borrower from other
sources at the Property during such four calendar quarters (to the extent not
covered in (i) through (iii) above); less

(B)       the sum of the following amounts (without duplication): (i) any
amounts included

9 

 

--------------------------------------------------------------------------------

 

  

in (A) above representing sales, use and occupancy or other taxes on receipts
required to be accounted for by Borrower to any Governmental Authority, tax
rebates, refunds, proceeds from the sale of furniture, fixtures and equipment or
any other sale, transfer or exchange, proceeds from any financing, capital
contributions, interest income from any source other than the Deposit Account,
the Accounts or other accounts required to be maintained for the benefit of
Lender pursuant to the Loan Documents, Insurance Proceeds (other than business
interruption or rent loss insurance proceeds), Awards, forfeited Tenant security
deposits (other than if applied in the ordinary course to the payment of rent
and the Tenant under the applicable Lease is otherwise not in default thereunder
beyond any applicable notice and cure periods), utility and other similar
deposits, Lease Termination Payments and any other extraordinary or other
non-recurring revenues; and (ii) any amounts included in (A) above received (w)
from Tenants not paying full, unabated base rent as of the date of calculation
(except as set forth in clause (iii) above), (x) from Tenants that are in
material default of their obligations to pay monthly base rent under their
Leases and such default has remained uncured for thirty (30) days, (y) from
Tenants that are the subject of a bankruptcy or other insolvency proceeding
(unless such Leases have been affirmed in the applicable bankruptcy or
insolvency proceeding), and (z) from Tenants under month-to-month Leases
(provided, however, that any Lease that has continued on a month-to-month basis
for more than six (6) months and neither Borrower nor Tenant has delivered
notice of an intention to terminate shall not constitute a month-to-month Lease)
or Leases where the term expires within thirty (30) days from the determination
of Gross Income (unless an extension of such Lease or a new Lease has been
executed).

“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Property from whatever source, including Rents and any Insurance Proceeds
(whether or not Lender elects to treat any such Insurance Proceeds as business
or rental interruption Insurance Proceeds pursuant to Section 5.4(f)). 

“Guarantor” shall mean ALX.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantor for the benefit of Lender.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, except if
the partnership, operating or similar agreement provides that the same is waived
to the extent such Person lacks funds to pay the same, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, and (vi)
all obligations of such Person under interest rate swaps, caps, floors, collars
and other interest hedge agreements, in each case for which such Person is
liable or its assets are liable, whether such Person (or its assets) is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss.

“Indemnified Taxes” means Special Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by Borrower under any Loan Document.

10 

 

--------------------------------------------------------------------------------

 

  

 “Independent” shall mean, when used with respect to any Person, a Person who: 
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Borrower Affiliate, (ii) is not
connected with Borrower or any Borrower Affiliate as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions (other than as a
result of providing services to Borrower or any Borrower Affiliate) and (iii) is
not a member of the immediate family of a Person defined in clauses (i) or (ii)
above.

“Independent Accountant” shall mean (i) a firm of nationally-recognized,
certified public accountants which is Independent and which is selected by
Borrower and is either a “Big 4” accounting firm or is otherwise reasonably
acceptable to Lender or (ii) such other certified public accountant(s) selected
by Borrower, which is Independent and reasonably acceptable to Lender.

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Edwards Wildman Palmer LLP in
connection with the Loan.

“Interest Determination Date” shall mean, (A) with respect to the Initial
Interest Period, the date that is two (2) Business Days before the Closing Date
and (B) with respect to any other Interest Period, the date which is two (2)
Business Days prior to the fifteenth (15th) day of each calendar month.  When
used with respect to an Interest Determination Date, Business Day shall mean any
day on which banks are open for dealing in foreign currency and exchange in
London.

“Interest Rate” shall mean, with respect to each Interest Period, an interest
rate per annum equal to (i) for a LIBOR Loan, the sum of (a) LIBOR, determined
as of the Interest Determination Date immediately preceding the commencement of
such Interest Period and, plus (b) the Spread; and (ii) for a Prime Rate Loan,
the sum of (a) the Prime Rate, plus (b) the Prime Rate Spread.

“Interest Rate Cap Agreement” shall mean the Confirmation and Agreement
(together with the confirmation and schedules relating thereto), dated on or
about the date hereof, between the Counterparty and Borrower, obtained by
Borrower and collaterally assigned to Lender pursuant to this Agreement.  After
delivery of a Replacement Interest Rate Cap Agreement to Lender, the term
Interest Rate Cap Agreement shall be deemed to mean such Replacement Interest
Rate Cap Agreement.  The Interest Rate Cap Agreement shall be governed by the
laws of the State of New York and shall contain each of the following:

(A)                THE NOTIONAL AMOUNT OF THE INTEREST RATE CAP AGREEMENT SHALL
BE EQUAL TO THE OUTSTANDING PRINCIPAL BALANCE;

(B)                  THE REMAINING TERM OF THE INTEREST RATE CAP AGREEMENT SHALL
AT ALL TIMES EXTEND THROUGH THE END OF THE INTEREST PERIOD IN WHICH THE MATURITY
DATE OCCURS AS EXTENDED FROM TIME TO TIME PURSUANT TO THIS AGREEMENT AND THE
LOAN DOCUMENTS;

(C)                   THE INTEREST RATE CAP AGREEMENT SHALL BE ISSUED BY THE
COUNTERPARTY TO BORROWER AND SHALL BE PLEDGED TO LENDER BY BORROWER IN
ACCORDANCE WITH THIS AGREEMENT;

 

11 

 

--------------------------------------------------------------------------------

 

  

(D)                  THE COUNTERPARTY UNDER THE INTEREST RATE CAP AGREEMENT
SHALL BE OBLIGATED TO MAKE A STREAM OF PAYMENTS, DIRECTLY TO THE CLEARING
ACCOUNT (WHETHER OR NOT AN EVENT OF DEFAULT HAS OCCURRED) FROM TIME TO TIME
EQUAL TO THE PRODUCT OF (I) THE NOTIONAL AMOUNT OF SUCH INTEREST RATE CAP
AGREEMENT MULTIPLIED BY (II) THE EXCESS, IF ANY, OF LIBOR (AS DEFINED HEREIN)
OVER THE STRIKE PRICE AND SHALL PROVIDE THAT SUCH PAYMENT SHALL BE MADE ON A
MONTHLY BASIS IN EACH CASE NOT LATER THAN (AFTER GIVING EFFECT TO AND ASSUMING
THE PASSAGE OF ANY CURE PERIOD AFFORDED TO SUCH COUNTERPARTY UNDER THE INTEREST
RATE CAP AGREEMENT, WHICH CURE PERIOD SHALL NOT IN ANY EVENT BE MORE THAN THREE
BUSINESS DAYS) EACH MONTHLY PAYMENT DATE;

(E)                   THE COUNTERPARTY UNDER THE INTEREST RATE CAP AGREEMENT
SHALL EXECUTE AND DELIVER THE ACKNOWLEDGMENT; AND

(F)                   THE INTEREST RATE CAP AGREEMENT SHALL IMPOSE NO MATERIAL
OBLIGATION ON THE BENEFICIARY THEREOF (AFTER PAYMENT OF THE ACQUISITION COST)
AND SHALL BE IN ALL MATERIAL RESPECTS REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO LENDER AND SHALL SATISFY APPLICABLE RATING AGENCY STANDARDS AND
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, PROVISIONS SATISFYING RATING
AGENCIES STANDARDS, REQUIREMENTS AND CRITERIA (I) THAT INCORPORATE
REPRESENTATIONS BY THE COUNTERPARTY THAT NO WITHHOLDING TAXES SHALL APPLY TO
PAYMENTS BY THE COUNTERPARTY, AND PROVIDE FOR “GROSS UP” PAYMENTS BY THE
COUNTERPARTY FOR ANY WITHHOLDING TAX, AND (II) WHEREBY THE COUNTERPARTY AGREES
NOT TO FILE OR JOIN IN THE FILING OF ANY PETITION AGAINST BORROWER UNDER THE
BANKRUPTCY CODE OR ANY OTHER FEDERAL OR STATE BANKRUPTCY OR INSOLVENCY LAW.

“Interstate” shall mean Interstate Properties, a New Jersey general partnership.

“Interstate Parties” shall mean, collectively (i) Interstate, so long as
Interstate is Controlled by any one or more of Roth, Mandelbaum and Wight, (ii)
Steven Roth (“Roth”), (iii) David Mandelbaum (“Mandelbaum”), (iv) Russell B.
Wight, Jr. (“Wight”), or (v) any trust Controlled by any of the Persons
described in clauses (ii), (iii) or (iv) created for the benefit of any of the
Persons described in clauses (ii), (iii) or (iv) or any of the immediate family
members (including children by adoption) of the Persons referred to in clauses
(ii), (iii) or (iv).

“Investment Grade” shall mean, with respect to any Person, that the long-term
unsecured debt obligations of such Person are rated at least “BBB-” by S&P or
its equivalent by another Rating Agency.

 “Lease” shall mean any lease, sublease, sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted by Borrower (or any
predecessor-in-interest of Borrower) a possessory interest in, or right to use
or occupy, all or any portion of any space in the Property, and every
modification, amendment or other agreement relating to such lease, sublease,
sub-sublease, or other agreement entered into in connection with such lease,
sublease, sub-sublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Leasing Agreement” shall mean that certain Real Estate Retention Agreement,
dated as of the date hereof, between Borrower and Alexander’s Management LLC, a
New York limited liability company (the “Leasing Agent”), pursuant to which the
Leasing Agent is to provide

12 

 

--------------------------------------------------------------------------------

 

  

leasing and other services with respect to the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the terms hereof.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower or the Property
or any part thereof or the construction, use, alteration or operation thereof,
or any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Securities Act, the Exchange Act, Regulation AB, the
rules and regulations promulgated pursuant to the Dodd-Frank Wall Street Reform
and Consumer Protection Act, zoning and land use laws, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting the Property or any part thereof,
including any which may (i) require repairs, modifications or alterations in or
to the Property or any part thereof, or (ii) in any way limit the use and
enjoyment thereof, but for the avoidance of doubt, excluding the Condominium
Documents.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee), clean sight draft letter of credit
(either an evergreen letter of credit or one which does not expire until at
least thirty (30) Business Days after the Stated Maturity Date) in favor of
Lender and entitling Lender to draw thereon in New York, New York, issued by a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution; provided that a letter of credit shall cease to be a Letter of
Credit if at any time the issuing institution is no longer an Eligible
Institution.  The following terms and conditions shall apply to each Letter of
Credit:

EACH SUCH LETTER OF CREDIT SHALL EXPRESSLY PROVIDE THAT PARTIAL DRAWS ARE
PERMITTED THEREUNDER.

EACH SUCH LETTER OF CREDIT SHALL EXPRESSLY PROVIDE THAT IT IS FREELY
TRANSFERABLE (WITHOUT PAYMENT OF ANY TRANSFER FEE) TO ANY SUCCESSOR OR ASSIGN OF
LENDER.

LENDER SHALL BE ENTITLED TO DRAW ON ANY LETTER OF CREDIT IMMEDIATELY AND WITHOUT
FURTHER NOTICE (1) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT
OF DEFAULT, (2) IF BORROWER SHALL NOT HAVE DELIVERED TO LENDER, NO LESS THAN
THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATE OF SUCH LETTER OF CREDIT
(INCLUDING ANY RENEWAL OR EXTENSION THEREOF), A RENEWAL OR EXTENSION OF SUCH
LETTER OF CREDIT OR A REPLACEMENT LETTER OF CREDIT FOR A TERM OF NOT LESS THAN
ONE YEAR (OR THROUGH THE DATE THAT IS THIRTY (30) DAYS BEYOND THE MATURITY DATE,
WHICHEVER IS EARLIER), OR (3) WITHIN TEN (10) BUSINESS DAYS AFTER RECEIVING
NOTICE FROM LENDER THAT THE ISSUING INSTITUTION IS NOT AN ELIGIBLE INSTITUTION,
EITHER (X) DELIVER TO LENDER A REPLACEMENT LETTER OF CREDIT OR (Y) DEPOSIT WITH
LENDER CASH COLLATERAL IN LIEU OF SUCH LETTER OF CREDIT OR (Z) DELIVER TO LENDER
A GUARANTY FROM A QUALIFIED GUARANTOR IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER, IF AND ONLY IF SUCH A GUARANTY IS EXPRESSLY PERMITTED TO
BE DELIVERED HEREUNDER IN RESPECT OF THE MATTER FOR WHICH SUCH LETTER OF CREDIT
WAS DELIVERED.

“LIBOR” shall mean, with respect to each Interest Period and each Interest

13 

 

--------------------------------------------------------------------------------

 

  

Determination Date, the rate per annum (rounded upwards, if necessary, to the
nearest 1/1,000 of 1% (0.001%)) calculated by the Lender as set forth below:

(a) The rate for deposits in U.S. Dollars for a one-month period that appears on
Reuters Screen LIBOR01 Page (or its equivalent) as of 11:00 a.m., London time,
on such Interest Determination Date. 

(b) If such rate does not appear on Reuters Screen LIBOR01 Page (or its
equivalent) as of 11:00 a.m., London time, on the applicable Interest
Determination Date, the Lender shall request the principal London office of any
four major reference banks in the London interbank market selected by the Lender
to provide such reference bank’s offered quotation to prime banks in the London
interbank market for deposits in United States dollars for a one‑month period as
of 11:00 a.m., London time, on such Interest Determination Date in a principal
amount of not less than $1,000,000 that is representative for a single
transaction in the relevant market at the relevant time.  If at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations.  If only one quotation is provided, the Lender shall request any
three major banks in New York City selected by the Lender to provide each such
bank’s rates for loans in U.S. Dollars to leading European banks for a one-month
period as of 11:00 a.m., New York City time, on such Interest Determination Date
in a principal amount not less than $1,000,000 that is representative for a
single transaction in the relevant market at the relevant time, and if at least
two such rates are so provided, LIBOR shall be the arithmetic mean of such
rates. 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, assignment, security interest, or any other encumbrance,
charge or transfer of, or any agreement to enter into or create any of the
foregoing, including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Liquid Assets” shall mean any of the following, but only to the extent owned
individually, free of all security interests, liens, pledges, charges or any
other encumbrance: (a) cash, (b) marketable direct obligations issued by, or
guaranteed by, the United States of America or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, (c) Investment Grade municipal and corporate bonds, (d) time
deposits, demand deposits, certificates of deposit, Eurodollar time deposits,
time deposit accounts, term deposit accounts or bankers’ acceptances maturing
within two years from the date of acquisition or overnight bank deposits, (e)
investments in money market funds which invest substantially all of their assets
in securities of the type described in clauses (a) through (d) above, and (f)
marketable securities publicly traded on a nationally recognized stock exchange
(including operating partnership units of any operating partnership of a
publicly-traded real estate investment trust so long as, in each case, the same
are not subject to lock-up rights and can be readily converted into shares of
common stock in such publicly-traded real estate investment trust).

14 

 

--------------------------------------------------------------------------------

 

  

“Loan” shall mean the loan in the original principal amount of the Loan Amount,
made by Lender to Borrower pursuant to this Agreement.

“Loan Amount” means $300,000,000.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Assignment of Agreements, the Environmental Indemnity,
the Assignment of Management Agreement, the Assignment of Leasing Agreement, the
Guaranty and the Condominium Proxy and any other documents, agreements and
instruments now or hereafter evidencing, securing or delivered to Lender in
connection with the Loan, as the same may be (and each of the foregoing defined
terms shall refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Low Debt Service Period” shall commence if the Debt Service Coverage Ratio is
less than 1.50:1.00 for two Test Periods ending on two consecutive Calculation
Dates, as reasonably determined by Lender, and shall end if the Property has
achieved a Debt Service Coverage Ratio of at least 1.50:1.00 for two Test
Periods ending on two consecutive Calculation Dates, as reasonably determined by
Lender.

“Major Lease” shall mean any Lease which, either individually, or when taken
together with any other Lease with the same Tenant or its Affiliates, and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in such Lease, (i) demises more than 100,000
rentable square feet at the Property, (ii) contains an option or other
preferential right to purchase all or any portion of the Property, (iii) is with
an Affiliate of Borrower as Tenant, (iv) is entered into during the continuance
of an Event of Default, or (v) contains any option to purchase or any right of
first refusal to purchase all or any portion of the Property or any right of the
Tenant thereunder to terminate its Lease (except if such termination right is
triggered by the destruction or condemnation of substantially all of the
Property or a failure by Borrower to deliver or build out the leased premises in
accordance with the conditions specified in the Lease).

“Management Agreement” shall mean the Office Unit 1 Management Agreement or the
Office Unit 2 Management Agreement, as applicable.

“Manager” means the Qualified Manager engaged from time to time to manage the
Property in accordance with the terms and conditions of the Loan Documents.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect, in each case, taken as a whole on (a) the Property, (b) the use,
operation or value of the Property, (c) the business, profits, operations or
financial condition of Borrower, (d) the ability of Guarantor to perform its
obligations under the Environmental Indemnity or Guaranty or any other guaranty
given in connection with the Loan or (e) the ability of Borrower to repay the
principal and interest of the Loan as it becomes due or to satisfy any of
Borrower’s obligations under the Loan Documents.

“Material Alteration” shall mean any alteration affecting structural elements of
the Property the cost of which exceeds the Alteration Threshold; provided,
however, that in no event shall (i)  any Tenant improvement work performed
pursuant to any Lease existing on the Closing

15 

 

--------------------------------------------------------------------------------

 

  

Date or entered into hereafter in accordance with the provisions of this
Agreement, (ii) any alterations performed as part of a Restoration, or (iii) any
alterations required pursuant to applicable Legal Requirements constitute a
Material Alteration.

“Maturity Date” shall mean the Stated Maturity Date, provided that (a) in the
event of the exercise by Borrower of the First Extension Option pursuant to
Section 2.7, the Maturity Date shall be the First Extended Maturity Date, (b) in
the event of the exercise by Borrower of the Second Extension Option pursuant to
Section 2.7, the Maturity Date shall be the Second Extended Maturity Date, (c)
in the event of the exercise by Borrower of the Third Extension Option pursuant
to Section 2.7, the Maturity Date shall be the Third Extended Maturity Date, and
(d) in the event of the exercise by Borrower of the Fourth Extension Option
pursuant to Section 2.7, the Maturity Date shall be the Fourth Extended Maturity
Date, or such earlier date on which the final payment of principal of the Note
becomes due and payable as herein and therein provided, whether at the Stated
Maturity Date, by declaration of acceleration, extension or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

“Monthly Operating Expense Budgeted Amount” shall mean the monthly amount set
forth in the Approved Annual Budget for Operating Expenses for the calendar
month in which such Monthly Payment Date occurs. 

“Monthly Payment Date” shall mean the eleventh (11th) day of every calendar
month occurring during the Term.  The first Monthly Payment Date shall be April
11, 2014.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.

“Mortgage” shall mean that certain first priority Amended and Restated Mortgage,
Assignment of Leases and Rents and Security Agreement, dated the date hereof,
executed and delivered by Borrower as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Multi-Asset Person” shall mean a Person in respect of which the net operating
income from the Property (or such portion thereof allocable to such Person) is
less than fifty percent (50%) of such Person’s aggregate gross income.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sction
3(37) of ERISA. 

 “Net Operating Income” shall mean, as of any date of determination, Gross
Income minus Operating Expenses.

16 

 

--------------------------------------------------------------------------------

 

  

“Net Worth” shall mean, with respect to any Person, the Gross Asset Value of
such Person minus the sum of (i) the Total Liabilities of such Person, and (ii)
minority interests not owned by such Person (provided that the corresponding
asset amount for such minority interests were included in the calculation of
Gross Asset Value).  For purpose of this definition, (a) “Gross Asset Value”
shall mean the sum value of all assets of such Person, including, but not be
limited to Liquid Assets, personal homes and effects, operating partnership
units held by such Person in the operating partnership of any real estate
investment trust, the current market value of all marketable securities and the
real estate assets owned by such Person (with the value of such real estate
assets to be based on their respective market values), together with the amount
of all uncalled capital commitments of institutional “accredited investors”,
within the meaning of Regulation D promulgated under the Securities Act of 1933,
as amended, and/or a “qualified institutional buyers” or both within the meaning
of Rule 144A promulgated under the Securities Exchange Act of 1934, as amended,
but in each case shall exclude the Property and any other amounts owed to such
Person by any of its Affiliates, and (b) “Total Liabilities” shall mean the sum
of all liabilities, including principal recourse and non-recourse debt, drawn
lines of credit, issued and undrawn letters of credit, unsecured debt,
subordinated debt, accounts payable and accrued expenses, federal and state tax
liabilities and unfunded obligations of such Person, and in each case shall
exclude any liabilities relating to the Property and any other amounts owed by
such Person to any of its Affiliates.

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or its designees in connection with, or in
anticipation of, a Securitization.

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

“Office Common Elements” shall mean the “Office Common Elements” as such term is
defined in the Condominium Declaration.

“Office Limited Common Elements” shall mean the “Office Limited Common Elements”
as such term is defined in the Condominium Declaration.

“Office Unit 1 Management Agreement” shall mean the management agreement entered
into by and between Borrower and the current Manager with respect to the Unit
known as Office Unit 1 (as defined in the Condominium Declaration) and the
related Office Limited Common Elements or any replacement management agreement
entered into by and between Borrower and a Manager in accordance with the terms
of the Loan Documents, pursuant to which the Manager is to provide management
and other services with respect to such Unit and related Office Limited Common
Elements, in either such case, as the same may be amended, restated, replaced,
extended, renewed, supplemented or otherwise modified from time to time in
compliance with the terms and conditions of the Loan Documents.

“Office Unit 2 Management Agreement” shall mean the management agreement entered
into by and between Borrower and the current Manager with respect to the Unit
known as Office Unit 2 (as defined in the Condominium Declaration) and the
related Office Limited Common Elements or any replacement management agreement
entered into by and between Borrower and a Manager in accordance with the terms
of the Loan Documents, pursuant to which the Manager

17 

 

--------------------------------------------------------------------------------

 

  

is to provide management and other services with respect to such Unit and
related Office Limited Common Elements, in either such case, as the same may be
amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time in compliance with the terms and conditions of the
Loan Documents.

 “Officer’s Certificate” shall mean a certificate delivered to Lender by
Borrower which is signed by an officer of Borrower or by an officer of the
direct or indirect Controlling owner of Borrower, which officer is duly
authorized to deliver such certificate.

“Operating Expenses” shall mean, for any period, without duplication, all
expenses actually paid or payable by Borrower during such period in connection
with the operation, management, maintenance, repair and use of the Property,
determined on an accrual basis, and, except to the extent otherwise provided in
this definition, in accordance with GAAP.  Operating Expenses specifically shall
include, without limitation, (i) all operating expenses incurred in the period
in question based on the financial statements delivered to Lender in accordance
with Section 4.9 hereof for such period, (ii) property management fees in an
amount equal to actual property management fees, provided, that for the purposes
of calculating Net Operating Income, in no event shall property management fees
be less than one percent (1.0%) of Operating Income, (iii) administrative,
payroll, security and general expenses for the Property, (iv) the cost of
utilities, inventories and fixed asset supplies consumed in the operation of the
Property, (v) costs and fees of independent professionals (including, without
limitation, legal, accounting, consultants and other professional expenses),
technical consultants, operational experts (including quality assurance
inspectors) or other third parties retained to perform services required or
permitted hereunder, (vi) cost of attendance by employees at training and
manpower development programs, (vii) association dues, (viii) computer
processing charges, (ix) operational equipment and other lease payments that are
not capitalized in accordance with GAAP, and (x) Taxes and Other Charges (other
than income taxes or Other Charges in the nature of income taxes) and insurance
premiums or allocations.  Notwithstanding the foregoing, Operating Expenses
shall not include (1) depreciation, amortization or other non-cash items (other
than expenses that are due and payable and not yet paid), (2) income taxes or
Other Charges in the nature of income taxes, (3) any expenses (including legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with the making of the Loan or the sale, exchange, transfer,
financing or refinancing of all or any portion of the Property or in connection
with the recovery of Insurance Proceeds or Awards which are applied to prepay
the Note, (4) Capital Expenditures and any other expenses which are required to
be capitalized in accordance with GAAP, (5) Debt Service, (6) any item of
expense which would otherwise be considered within Operating Expenses pursuant
to the provisions above but is paid directly by any Tenant, (7) equity
distributions, (8) leasing costs, including tenant improvements and allowances,
leasing commissions and legal costs, and (9) deposits to Reserve Accounts.

“Operating Income” shall mean, for any period, all income of Borrower during
such period from the use, ownership or operation of the Property, including:

(a)        all amounts payable to Borrower by any Person as Rent and other
amounts under Leases, license agreements, concession agreements, occupancy
agreements and other agreements relating to the Property;

(b)        business interruption insurance proceeds allocable to the applicable
reporting period; and

18 

 

--------------------------------------------------------------------------------

 

  

(c)        all other amounts which in accordance with GAAP are included in
Borrower’s annual financial statements as operating income attributable to the
Property.

Notwithstanding the foregoing, Operating Income shall not include (a) any
Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
the Property, (c) any item of income otherwise included in Operating Income but
paid directly by any Tenant to a Person other than Borrower as an offset or
deduction against Rent payable by such Tenant, provided such item of income is
for payment of an item of expense (such as payments for utilities paid directly
to a utility company) and such expense is otherwise excluded from the definition
of Operating Expenses pursuant to clause “(6)” of the definition thereof, (d)
security deposits received from Tenants until forfeited or applied and (e) any
Lease Termination Payments.  Operating Income shall be calculated on an accrual
basis of accounting and, except to the extent otherwise provided in this
definition in accordance with GAAP (but in all cases without straight-lining of
rents).

“Original Bloomberg Lease” shall mean that certain Agreement of Lease, dated as
of April 30, 2001, between Seven Thirty One Limited Partnership
(predecessor-in-interest to Borrower), as landlord, and Bloomberg, as tenant, as
amended by that certain First Amendment of Lease, dated as of April 19, 2002,
between Borrower and Bloomberg, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with this Agreement.

“Other Charges” shall mean all ground rents, Condominium Charges, maintenance
charges, impositions other than Taxes and any other charges, including vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof, and any interest or penalties assessed in
connection with any of the foregoing.

“Other Connection Taxes” means, with respect to Lender, Special Taxes imposed as
a result of a present or former connection between Lender and the jurisdiction
imposing such Special Tax (other than connections  arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 “Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

19 

 

--------------------------------------------------------------------------------

 

  

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all encumbrances and other matters
disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes or Other
Charges imposed by any Governmental Authority not yet delinquent or that are
being contested in compliance with the terms of this Agreement, (iv) any
workers’, mechanics’ or other similar Liens on the Property provided that any
such Lien is bonded or discharged within sixty (60) days after Borrower first
receives written notice of such Lien or which is being contested in good faith
in accordance with the requirements of Section 4.3, (v) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s
reasonable discretion and (vi) the Leases.

“Permitted Fund Manager” means any Person that on the date of determination is
(i) one of the Persons listed on the list of “Preapproved Fund Managers” in that
certain letter from Borrower to Lender of even date herewith (each, a
“Preapproved Fund Manager”) or any other nationally-recognized manager of
investment funds investing in equity interests relating to Class A commercial
real estate located in major urban centers of the United States of America,
including, without limitation, New York City, with real estate assets under
management in excess of $2,000,000,000, and (ii) not subject to a bankruptcy
proceeding. 

“Permitted 731 Transfers” means any of the following, provided the same shall
not result in a violation of ERISA or the Patriot Act:

(a)                any pledge (as distinguished from a realization on any such
pledge) of direct or indirect equity interests in and/or right to distributions
from, Guarantor, VRLP, VRT, any Multi-Asset Person, or any of their direct or
indirect equityholders to secure a loan to any such Person that is secured by
all or a substantial portion of any such Person’s assets;

(b)               the Transfer or issuance of any securities or any direct or
indirect interests in  (i) any direct or indirect owner of Borrower, in either
case, whose securities are publicly traded on a national exchange (including
Guarantor’s, VRLP’s and VRT’s securities) (regardless of whether such Transfer
or issuance is of publicly traded securities or interests), (ii) any Person who
directly or indirectly holds such securities or interests, or (iii) any
Multi-Asset Person, provided that, in each case, such Transfer or issuance does
not result in a failure to satisfy the Control and Ownership Condition; or

(c)                (i) the merger or consolidation of Guarantor, VRT, VRLP or
any Eligible Qualified Owner with or into any other Person or sale of all or
substantially all of the assets of Guarantor, VRT, VRLP or any Eligible
Qualified Owner, (ii) the merger or consolidation of any entity holding direct
or indirect ownership interests in Borrower into another entity, where the
resulting entity is (or is wholly owned and Controlled by) an Eligible Qualified
Owner, or (iii) the sale of all or substantially all of the assets of an entity
holding direct or indirect ownership interests in Borrower to another entity,
where the purchasing or acquiring entity is an Eligible Qualified Owner (each, a
“Guarantor/EQO Transfer”); provided that such Guarantor/EQO Transfer does not
result in a failure to satisfy the Control and Ownership Condition. 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

20 

 

--------------------------------------------------------------------------------

 

  

“Physical Conditions Report” shall mean that certain Property Condition
Assessment, prepared by IVI Assessment Services, Inc. and dated as of February
10, 2014.

“Prepayment Notice” shall mean a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4 hereof, which date must be a no earlier than ten (10) days after
the date of such Prepayment Notice and no later than sixty (60) days after the
date of such Prepayment Notice.  Such notice may be revoked by Borrower at any
time, and Borrower shall reimburse Lender for any reasonable out-of-pocket costs
and expenses, including reasonable attorney’s fees and disbursements, incurred
directly in conjunction with preparing for the prepayment.

“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate”.  If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” will be used, and such average will be rounded up to the nearest 1/100th
of one percent (0.01%).  If The Wall Street Journal ceases to publish the “Prime
Rate,” Lender will select an equivalent publication that publishes such “Prime
Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender will select a reasonably comparable interest rate index.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate and the Prime Rate Spread.

“Prime Rate Spread” shall mean, in connection with any conversion of the Loan
from a LIBOR Loan to a Prime Rate Loan, the difference (expressed as the number
of basis points) between (a) the sum of (i) LIBOR, determined as of the Interest
Determination Date for which LIBOR was last available, plus (ii) the Spread,
minus (b) the Prime Rate as of such Interest Determination Date; provided,
however, that if such difference is a negative number, then the Prime Rate
Spread shall be zero.

“Prior Loan” means that certain loan in the original principal amount of
$400,000,000 from German American Capital Corporation to Borrower.

 “Property” shall mean the real property described on Exhibit A attached hereto
and made a part hereof, consisting of two (2) office condominium units, the
Improvements now or hereafter erected or installed thereon and all personal
property owned by Borrower and encumbered by the Mortgage, together with all
rights pertaining to such property and Improvements, all as more particularly
described in the Granting Clauses of the Mortgage.

“PZR Report” means that certain Zoning and Site Requirements Summary for the
Property prepared by The Planning & Zoning Resource Corporation dated February
18, 2014.

“Qualified Guarantor”  shall mean a Person that (a) is formed in, maintains its
principal place of business in, and is subject to service of process in, the
United States, (b) has all or substantially all of its assets in the United
States, (c) has never been indicted or convicted of, or plead guilty or no
contest to a Patriot Act Offense and is not on any Government List and (d) at
all times that such Person is acting as a Qualified Guarantor maintains an
Investment Grade rating from each of the Rating Agencies that rates such Person
(and in any event from at least two (2) of the Rating Agencies). 

21 

 

--------------------------------------------------------------------------------

 

  

“Qualified Manager” shall mean (i) the Manager as of the Closing Date, (ii)
VRLP, VRT any Interstate Party or an Affiliate of VRLP, VRT or any Interstate
Party, (iii) an Unaffiliated Qualified Manager or (iv) ALX or any Affiliate of
ALX provided that (A) ALX or such Affiliate of ALX sub-contracts the management
responsibilities to a Qualified Manager under clause (ii) or clause (iii) of
this definition pursuant to a sub-management agreement, (B) the fees and charges
payable under any such sub-management agreement do not exceed the management
fees and charges payable to ALX or such Affiliate of ALX under the Management
Agreement and are the sole obligation of Manager, (C) any such sub-management
agreement terminates in the event of a termination of the Management Agreement,
and (D) Borrower shall have no obligations or liabilities under any such
sub-management agreement.

“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Lender shall have received: (x) evidence that the proposed transferee (1) if not
a public company, an institutional investor, a financial institution or a
pension fund, neither it nor its Affiliate is currently under indictment or has
ever been convicted of, or pled guilty or no contest to, a Patriot Act Offense
or other felony, (2) is not on any Government List, (3) unless Rating Agency
Confirmation is received in connection with such transferee, neither it nor a
closely held affiliate has in the past five (5) years been the subject of a
voluntary bankruptcy proceeding, and (4) unless Rating Agency Confirmation is
received in connection with such transferee, neither it nor a closely held
affiliate has in the past five (5) years been the subject of any involuntary
bankruptcy proceeding which was not dismissed prior to the entry of an order for
relief and (y) if the proposed transferee will obtain Control of or obtain a
direct or indirect interest of ten percent (10%) or more in Borrower as a result
of such proposed transfer, a reasonably satisfactory credit check and such other
customary searches against such proposed transferee as reasonably requested by
Lender.

“Rating Agencies” shall mean (i) prior to the Securitization of the Loan, any
nationally-recognized statistical rating organization (e.g. Standard & Poor’s
Ratings Services, Morningstar Credit Ratings, LLC, Moody’s Investor Service,
Inc., Fitch, Inc., DBRS, Inc. or any successor thereto) and (ii) following the
Securitization of the Loan, any of the rating organizations that actually rate
the Securities secured by the Loan and issued in connection with the
Securitization of the Loan.

“Rating Agency Confirmation” shall mean, subject to Section 10.3 hereof, a
written affirmation from each of the Rating Agencies that the credit rating of
the Securities by such Rating Agency immediately prior to the occurrence of the
event or circumstance with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion, except that if the Loan has not
been the subject of a Securitization, then the matter in question shall be
determined by Lender in its reasonable discretion.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Regulatory Change” shall mean any change after the date of this Agreement in
U.S. federal, state or foreign laws or regulations or the adoption or the
making, after such date, of any interpretations, directives or requests applying
to Lender, or any Person Controlling Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or

22 

 

--------------------------------------------------------------------------------

 

  

regulations (whether or not having the force of law) by any court or
Governmental Authority or monetary authority charged with the interpretation or
administration thereof.

 “Related Loan” shall mean a loan to an Affiliate of Borrower or Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan if such loan
is required to be so treated with the Loan pursuant to Regulation AB.

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or any portion thereof.

“Rents” shall mean all rents, “additional rent” (i.e. pass-throughs for
operating expenses, real estate tax escalations and/or real estate tax
pass-throughs, payments by Tenants on account of electrical consumption,
porters’ wage escalations, condenser water charges and tap-in fees, freight
elevator and HVAC overtime charges, charges for excessive rubbish removal and
other sundry charges), rent equivalents, monies payable as damages (including
payments by reason of the rejection of a Lease in a bankruptcy proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other payment and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, Manager or any of their respective agents or
employees from any and all sources arising from or attributable to the Property
and the Improvements, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Property or rendering
of services by or on behalf of Borrower, and Insurance Proceeds, if any, from
business interruption or other loss of income insurance.

“Repayment Date” shall mean the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4 hereof.

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Approved Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement except that
the same shall be effective as of (i) in connection with a replacement delivered
pursuant to Section 2.6.3(c) following a downgrade, withdrawal or qualification
of the long-term unsecured debt rating of the Counterparty, the date required in
Section 2.6 or (ii) in connection with a replacement (or extension of the
then-existing Interest Rate Cap Agreement) delivered in connection with an
extension of the Maturity Date pursuant to Section 2.7, the date required in
Section 2.7; provided that to the extent any such interest rate cap agreement
does not meet the foregoing requirements, a Replacement Interest Rate Cap
Agreement shall be such interest rate cap agreement approved in writing by
Lender, and if the Loan or any portion thereof is included in a Securitization,
each of the Rating Agencies with respect thereto.

“Reserve Funds” shall mean, collectively, all funds deposited by Borrower with
Lender

23 

 

--------------------------------------------------------------------------------

 

  

or Deposit Bank and held in reserve pursuant to Article 6 of this Agreement. 

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may otherwise be reasonably approved by Lender.

“Restoration DSCR” shall mean, as of any date of determination, the ratio, as
determined by Borrower and reasonably confirmed and approved by Lender, of (a)
the Net Operating Income of the Property, based on rents in place (annualized
and including rental loss insurance proceeds and assuming that the Restoration
has been completed) without giving effect to clause (B)(ii)(A)(w) in the
definition of Gross Income and expenses on a pro forma basis for the twelve (12)
months after Restoration to (b) an amount equal to the Debt Service for the
twelve (12) months after the date of determination using an interest rate equal
to the Strike Price.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Special Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 “Spread” shall mean ninety-five (95) basis points (0.95%) per annum.

“Spread Maintenance Period”  shall mean the period commencing on the date hereof
and ending on (and excluding) the Monthly Payment Date in April, 2015 (the
“Spread Maintenance Period End Date”). 

“Spread Maintenance Premium” shall mean with respect to any payment or
prepayment of principal (or acceleration of the Loan) during the Spread
Maintenance Period, an amount equal to the product of the following: (A) the
amount of such prepayment (or the amount of principal so accelerated),
multiplied by (B) the Spread, multiplied by (C) a fraction (expressed as a
percentage) having a numerator equal to the number of Interest Periods remaining
from (and including) the Interest Period immediately following the Interest
Period through which interest is being paid by Borrower in connection with such
prepayment to (and excluding) the Interest Period in which the Spread
Maintenance Period End Date occurs and a denominator equal to twelve (12).

“State” shall mean the state of New York.

“Stated Maturity Date” shall mean the Monthly Payment Date in March, 2017, as
the same may be extended pursuant to Section 2.7 hereof.

“Strike Price” shall mean 6.0% per annum.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and

24 

 

--------------------------------------------------------------------------------

 

  

containing a certification of such surveyor satisfactory to Lender.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.

“Test Period” means, with respect to any Calculation Date, the four fiscal
quarters ending on such Calculation Date.

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the Lien of the Mortgage.

“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2007 or any extension, renewal or replacement thereof.

“Trigger Period” shall commence upon the occurrence of (i) an Event of Default
or (ii) the commencement of a Low Debt Service Period; and shall end if, (A)
with respect to a Trigger Period continuing pursuant to clause (i), the Event of
Default commencing the Trigger Period has been cured and such cure has been
accepted by Lender (and no other Event of Default is then continuing) or (B)
with respect to a Trigger Period continuing due to clause (ii), the Low Debt
Service Period has ended pursuant to the terms hereof. 

“Trustee” shall mean any trustee holding the Loan in a Securitization.

“Two Agency Rating Test” means a test that is satisfied with respect to any
insurance provider if it has at least two of the following:  (i) a rating of A2
or better from Moody’s (or, for multi-layered policies in which such insurance
provider is not providing the 75% Coverage (if four (4) or fewer insurance
companies issue the Policies) or the 60% Coverage (if five (5) or more insurance
companies issue the Policies), a rating of Baa2 or better by Moody’s), (ii) a
rating of A or better from Fitch (or, for multi-layered policies in which such
insurance provider is not providing the 75% Coverage (if four (4) or fewer
insurance companies issue the Policies) or the 60% Coverage (if five (5) or more
insurance companies issue the Policies), a rating of BBB or better by Fitch),
(iii) a rating of A or better from S&P (or, for multi-layered policies in which
such insurance provider is not providing the 75% Coverage (if four (4) or fewer
insurance companies issue the Policies) or the 60% Coverage (if five (5) or more
insurance companies issue the Policies), a rating of BBB or better by S&P), (iv)
a rating of A:VIII or better from AM Best, and (v) a rating of A or better from
DBRS (or, for multi-layered policies in which such insurance provider is not
providing the 75% Coverage (if four (4) or fewer insurance companies issue the
Policies) or the 60% Coverage (if five (5) or more insurance companies issue the
Policies), a rating of BBB or better by DBRS).

25 

 

--------------------------------------------------------------------------------

 

  

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.

“Unaffiliated Qualified Manager” shall mean a property manager that (A) is a
management company having at least five (5) years’ experience in the management
of Class A office properties in New York City or similar metropolitan areas, (B)
at the time of its engagement as property manager has under management leasable
square footage equal to or greater than 5,000,000 leasable square feet
(excluding the Property) of office space and (C) is not the subject of a
bankruptcy or similar insolvency proceeding.

“Unit” or “Units” shall mean the condominium units, together with all other real
and personal property, rights, title and interest, estate and appurtenances
relating thereto, created pursuant to the Condominium Documents.

“VRLP” means Vornado Realty L.P., a Delaware limited partnership, and its
permitted successors by merger, consolidation or transfer of all or
substantially all of the assets of Vornado Realty L.P., subject to any
applicable terms, covenants and/or conditions of this Agreement.

“VRT” means Vornado Realty Trust, a Maryland real estate investment trust, and
its permitted successors by merger, consolidation or transfer of all or
substantially all of the assets of Vornado Realty Trust, subject to any
applicable terms, covenants and/or conditions of this Agreement.

Section 1.2.     Index of Other Definitions.  the following terms are defined in
the sections or Loan Documents as indicated below:

“60% Coverage” – 5.2.1

“75% Coverage” – 5.2.1

“Accounts” - 6.1

“Act” - Schedule V

“Acceptable Blanket Policy” - 5.1.1(c)

“Agreement” - Introductory Paragraph

“Approved Annual Budget” - 4.9.5(a)

“Approved Extraordinary Expenses” – 4.9.5(a)

“Available Cash” - 6.9.1

“Bloomberg Citibank Lease” – Definition of Bloomberg Lease

“Bloomberg Metrovest Lease” – Definition of Bloomberg Lease

“Bloomberg Policies” –5.1.4

 “Bona Fide Leases” – Definition of Gross Income

“Borrower” - Introductory Paragraph

“Borrower’s Recourse Liabilities” - 10.1

“Capital Expenditure Account” - 6.5.1

“Capital Expenditure Funds” - 6.5.1

“Cash Collateral Account” - 6.8

“Cash Collateral Funds” - 6.8

“Cash Management Accounts” - 6.10

“Casualty” - 5.2

“Casualty and Condemnation Account” - 6.7

26 

 

--------------------------------------------------------------------------------

 

  

“Casualty and Condemnation Funds” - 6.7

“Casualty Consultant” - 5.4(b)(iii)

“Casualty Retainage” - 5.4(b)(iv)

“Cause” - Schedule V
“Clearing Account” - 6.1

“Committee” - Schedule V

“Completion Guaranty” – Section 5.4(c)

“Componentization Notice” – 9.3.1

“Condemnation Proceeds” - 5.4(b)

“Condominium Account” –6.2.1

 “Condominium Board Policies” –5.1.3

“Condominium Charges” –6.2.1

“Condominium Funds” –6.2.1

“Contest Threshold” –4.3

“Counterparty Opinion” - 2.6.3

“Debt Service Account” - Cash Management Agreement

“Disclosure Document” - 9.2(a)

“Easements” - 3.1.11

“Eligible Control Person” – 7.1(b)

“Embargoed Person” - 4.32(c)

“Equipment” - Mortgage

“Event of Default” - 8.1

“Excess Management Fee” – 4.14.2

“Exchange Act” - 9.2(a)

“Exchange Act Filing” - 9.1(d)

“Expansion Space Default” - 10.1

“First Extended Maturity Date” - 2.7.1

“First Extension Notice” - 2.7.1

“First Extension Option” - 2.7.1

 “Fourth Extended Maturity Date” - 2.7.1

“Fourth Extension Notice” - 2.7.1

“Fourth Extension Option” - 2.7.1

“Government Lists” - 4.32(b)

“Gross Asset Value” – Definition of Net Worth

“Guarantor/EQO Transfer” – Definition of Permitted 731 Transfers

“Improvements” - Mortgage

“Increased Costs” - 2.9.1 

 “Indemnified Liabilities” - 4.30

“Independent Director” - Schedule V

“Independent Manager” - Schedule V

“Initial Interest Period” - 2.3.1

“Insurance Account” - 6.4.1

“Insurance Funds” - 6.4.1

“Insurance Premiums” - 5.1.1(b)

 “Insurance Proceeds” - 5.4(b)

“Interest Period” - 2.3.2

 “Interest Shortfall” - 2.4.5

“Lease Termination Payments” - 6.6.1(b)(ii)

27 

 

--------------------------------------------------------------------------------

 

  

“Leasing Agent” – Definition of Leasing Agreement

 “Lender” - Introductory Paragraph

“Lender Group” - 9.2(b)(ii)

“Lending Parties” – 10.22(a)

“Liabilities” - 9.2(b)(ii)

“Licenses” - 3.1.9

“Nationally Recognized Service Company” - Schedule V

“Net Proceeds” - 5.4(b)

“Net Proceeds Deficiency” - 5.4(b)(vi)

“Note” - 2.1.3

“Note Component” – 9.3.1

“Notice” - 10.6

“OFAC” - 4.32(b)

“Other Taxes” - 2.9.3

“Otherwise Rated Insurer” – 5.1.2

“Patriot Act Offense” - 4.32(b)

“Permitted Indebtedness” - 4.21

“Permitted Investments” - Cash Management Agreement

“Permitted Transfer” - 7.2

“Permitted Transfer Date” – 7.1(a)

“PML” - 5.1.1(a)

“Policies” - 5.1.1(b)

“Provided Information” - 9.1(b)(i)

“Public Securitization” - 9.1(d)

“Qualified Carrier” - 5.1.1(i)

“Rate Cap Collateral” - 2.6.2

“Rent Roll” – 3.1.17

“Review Waiver” - 10.3(b)

“Rollover Account” - 6.6.1(a)

“Rollover Funds” - 6.6.1(a)

“Second Extended Maturity Date” - 2.7.1

“Second Extension Notice” - 2.7.1

“Second Extension Option” - 2.7.1

“Secondary Market Transaction” - 9.1(a)

“Securities” - 9.1(a)

“Securities Act - 9.2(a)

“Securitization” - 9.1(a)

“Servicer” - 10.21

“Servicing Agreement” - 10.21

“Severed Loan Documents” - 8.2(b)

“Sole Member” - Schedule V

“Special Member” - Schedule V

“Special Purpose Bankruptcy Remote Entity” - Schedule V

“Spread Maintenance Period End Date” – Definition of Spread Maintenance Period

 “Springing Recourse Event” - 10.1

“Standard Form of Lease” - 4.11.2

“Succeeding Interest Period” - 2.4.5

“Tax Account” - 6.3.1

28 

 

--------------------------------------------------------------------------------

 

  

“Tax Funds” - 6.3.1

“Terrorism Premium Cap” - 5.1.1(i)

“Third Extended Maturity Date” - 2.7.1

“Third Extension Notice” - 2.7.1

“Third Extension Option” - 2.7.1

“Total Liabilities” – Definition of Net Worth

“Transfer” - 4.2

“Transfer and Assumption” - 7.1(a)

“Transferee” - 7.1(a)

“Underwriter Group” - 9.2(b)(ii)

 

Section 1.3.      Principles of Construction.   All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof.  When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”.  Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.


II.                 

THE LOAN

Section 2.1.      The Loan.

 

2.1.1    Agreement to Lend and Borrow.    Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.

2.1.2    Single Disbursement to Borrower.  Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

2.1.3    The Note.       The Loan shall be evidenced by that certain
Consolidated, Amended and Restated Promissory Note of even date herewith, in the
stated principal amount of $300,000,000, executed by Borrower and payable to the
order of Lender in evidence of the Loan (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
the “Note”) and shall be repaid in accordance with the terms of this Agreement,
the Note and the other Loan Documents.     

2.1.4    Use of Proceeds.      Borrower shall use proceeds of the Loan to pay
and discharge (or cause the assignment to Lender of) the Prior Loan.

Section 2.2.      Interest Rate.

 

 

2.2.1    Interest Rate.


 

 

29 

 

--------------------------------------------------------------------------------

 

  

(A)                INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE SHALL ACCRUE
THROUGHOUT THE TERM AT THE INTEREST RATE.

(B)               SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE LOAN SHALL BE
A LIBOR LOAN.  IN THE EVENT THAT LENDER SHALL HAVE REASONABLY DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON BORROWER ABSENT MANIFEST
ERROR) THAT BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK EURODOLLAR
MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING LIBOR, IN
ACCORDANCE WITH THE DEFINED TERM THEREOF, THEN LENDER SHALL FORTHWITH GIVE
NOTICE BY TELEPHONE OF SUCH DETERMINATION, CONFIRMED IN WRITING, TO BORROWER AT
LEAST ONE (1) BUSINESS DAY PRIOR TO THE NEXT SUCCEEDING INTEREST DETERMINATION
DATE.  IF SUCH NOTICE IS GIVEN, THE LOAN SHALL BE CONVERTED, AS OF THE FIRST DAY
OF THE NEXT SUCCEEDING INTEREST PERIOD, TO A PRIME RATE LOAN. NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL BORROWER HAVE
THE RIGHT TO CONVERT A LIBOR LOAN TO A PRIME RATE LOAN.

(C)                IF, PURSUANT TO THE TERMS HEREOF, THE LOAN HAS BEEN CONVERTED
TO A PRIME RATE LOAN AND LENDER SHALL REASONABLY DETERMINE (WHICH DETERMINATION
SHALL BE CONCLUSIVE AND BINDING UPON BORROWER ABSENT MANIFEST ERROR) THAT THE
EVENT(S) OR CIRCUMSTANCE(S) WHICH RESULTED IN SUCH CONVERSION SHALL NO LONGER BE
APPLICABLE, LENDER SHALL GIVE NOTICE BY TELEPHONE OF SUCH DETERMINATION,
CONFIRMED IN WRITING, TO BORROWER AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE
NEXT SUCCEEDING INTEREST DETERMINATION DATE.  IF SUCH NOTICE IS GIVEN, THE LOAN
SHALL BE CONVERTED, AS OF THE FIRST DAY OF THE NEXT SUCCEEDING INTEREST PERIOD,
TO A LIBOR LOAN.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE
CONTRARY (BUT SUBJECT TO LENDER’S OBLIGATIONS UNDER THIS SECTION 2.2.1(C)), IN
NO EVENT SHALL BORROWER HAVE THE RIGHT TO CONVERT A PRIME RATE LOAN TO A LIBOR
LOAN.

(D)               IF THE ADOPTION OF ANY REQUIREMENT OF LAW OR ANY CHANGE
THEREIN OR IN THE INTERPRETATION OR APPLICATION THEREOF, SHALL HEREAFTER MAKE IT
UNLAWFUL FOR LENDER TO MAINTAIN A LIBOR LOAN AS CONTEMPLATED HEREUNDER, (I) THE
OBLIGATION OF LENDER HEREUNDER TO MAKE OR MAINTAIN A LIBOR LOAN OR TO CONVERT A
PRIME RATE LOAN TO A LIBOR LOAN SHALL BE CANCELED FORTHWITH AND (II) ANY
OUTSTANDING LIBOR LOAN SHALL BE CONVERTED AUTOMATICALLY TO A PRIME RATE LOAN ON
THE FIRST DAY OF THE NEXT SUCCEEDING INTEREST PERIOD, OR UPON SUCH EARLIER DATE
AS MAY BE REQUIRED BY LAW. 

2.2.2    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent not prohibited by applicable law, all other portions of the
Debt, shall accrue interest at the Default Rate, calculated from the date such
payment was due or such Default shall have occurred without regard to any grace
or cure periods contained herein (but for avoidance of doubt, no Default
Interest shall be payable due to the occurrence of a Default for which a cure
period is provided herein if such Default is cured during such cure period). 
Interest at the Default Rate shall be paid immediately upon demand, which demand
may be made as frequently as Lender shall elect, to the extent not prohibited by
applicable law.

2.2.3    Interest Calculation.  Interest on the Outstanding Principal Balance
(or portion thereof allocable to a Note Component) shall be calculated by
multiplying (A) the actual number of days elapsed in the period for which the
calculation is being made by (B) a daily rate based on a three hundred sixty
(360) day year (that is, the Interest Rate or Note Component interest rate
expressed as an annual rate divided by 360) by (C) the Outstanding Principal
Balance (or portion thereof allocable to such Note Component).  The accrual
period for

30 

 

--------------------------------------------------------------------------------

 

  

calculating interest due on each Monthly Payment Date shall be the Interest
Period immediately prior to such Monthly Payment Date.

2.2.4    Usury Savings.     This Agreement and the other Loan Documents are
subject to the express condition that at no time shall Borrower be required to
pay interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance at a rate in excess of the Maximum Legal Rate, the
Interest Rate shall be deemed to be immediately reduced to the Maximum Legal
Rate and all previous payments in excess of the Maximum Legal Rate shall be
deemed to have been payments in reduction of principal (without premium or
penalty) and not on account of the interest due hereunder.  All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term of the
Loan until payment in full so that the rate or amount of interest on account of
the Loan does not exceed the Maximum Legal Rate from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

Section 2.3.     Loan Payments.

 

2.3.1    Payments.    On the date hereof, Borrower shall pay interest on the
unpaid Principal from the date hereof through and include March 14, 2014 (the
“Initial Interest Period”).   On April 11, 2014 and each Monthly Payment Date
thereafter during the Term (until the Loan has been repaid in full), Borrower
shall pay interest on the unpaid principal of the Loan accruing through the last
day of the Interest Period in which such Monthly Payment Date occurs. Borrower
shall also pay to Lender all amounts to the extent required in respect of
Reserve Funds pursuant to Article 6 hereof. 

2.3.2    Payments Generally.    After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
fifteenth (15th) calendar day of a calendar month and end on (and include) the
fourteenth (14th) calendar day of the following calendar month.  For purposes of
making payments hereunder, but not for purposes of calculating interest accrual
periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately preceding Business
Day.  With respect to payments of principal due on the Maturity Date, interest
shall be payable at the Interest Rate, through and including the last day of the
Interest Period in which such Maturity Date occurs.  All amounts due pursuant to
this Agreement and the other Loan Documents shall be payable without setoff,
counterclaim, defense or any other deduction whatsoever.

2.3.3    Payment on Maturity Date.    Borrower shall pay to Lender on the
Maturity Date the Outstanding Principal Balance, all accrued and unpaid interest
and all other amounts due hereunder and under the Note, the Mortgage and the
other Loan Documents.

2.3.4    Late Payment Charge.       If any principal (if any), interest or any
other sum due under the Loan Documents (other than the Outstanding Principal
Balance due and payable on the Maturity Date) is not paid by Borrower on or
before the date on which it is due (or if such day is not a Business Day, and
such payment is principal or interest, then the immediately preceding Business
Day, or if such payment is a sum other than principal or interest, then the

31 

 

--------------------------------------------------------------------------------

 

  

immediately succeeding Business Day), Borrower shall pay to Lender upon demand
an amount equal to the lesser of three percent (3%) of such unpaid sum or the
maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.  Any such
amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by law.


 



2.3.5    Method and Place of Payment.    Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 2:00 p.m., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at Lender’s office or at such other place as
Lender shall from time to time designate, and any funds received by Lender after
such time shall, for all purposes hereof, be deemed to have been paid on the
next succeeding Business Day.


Section 2.4.     Prepayments 

2.4.1    Prepayments.    Except as otherwise provided herein, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Stated
Maturity Date.

2.4.2    Voluntary Prepayments.      Borrower shall have the right to prepay the
Outstanding Principal Balance in whole (or in whole or in part, if such
prepayment is made after the Spread Maintenance Period) upon satisfaction of the
following conditions:

(A)                PREPAYMENT SHALL OCCUR ON A BUSINESS DAY;

(B)               BORROWER SHALL DELIVER TO LENDER A PREPAYMENT NOTICE;

(C)                A PREPAYMENT MADE DURING THE SPREAD MAINTENANCE PERIOD SHALL
BE FOR THE ENTIRE OUTSTANDING PRINCIPAL BALANCE, AND A PREPAYMENT MADE AFTER THE
SPREAD MAINTENANCE PERIOD MAY BE MADE FOR ALL OR A PORTION OF THE OUTSTANDING
PRINCIPAL BALANCE; AND

(D)               BORROWER SHALL COMPLY WITH THE PROVISIONS SET FORTH IN
SECTION 2.4.5. 

 

2.4.3    Prepayments in Connection with a Casualty or Condemnation.    If Lender
is not obligated to make Net Proceeds available to Borrower for Restoration, on
the next occurring Monthly Payment Date following the date on which (a) Lender
actually receives any Net Proceeds, and (b) Lender has determined that such Net
Proceeds shall be applied against the Debt (to the extent that Lender is
permitted to make such determination in accordance with the terms hereof),
Borrower shall prepay, or authorize Lender to apply Net Proceeds as a prepayment
of, the Debt in an amount equal to one hundred percent (100%) of such Net
Proceeds (or such lesser amount as shall be required to prepay the Debt in
full), without payment of the Spread Maintenance Premium or any other prepayment
premium, penalty or fee.  Additionally, in the event that thirty-five percent
(35%) or more of rentable square footage of the Property is subject to a
Casualty or Condemnation and Lender is not required to, and does not, make the
Net Proceeds available to Borrower for restoration pursuant to the terms hereof,
Borrower shall have the right to prepay the Outstanding Principal Balance
without payment of the Spread Maintenance Premium or any other prepayment
premium, penalty or fee, within one hundred

32 

 

--------------------------------------------------------------------------------

 

  

twenty (120) days of Lender’s notice to Borrower that Net Proceeds will not be
made available to Borrower for restoration.  Any such prepayment shall be
subject to delivery of a Prepayment Notice (which notice shall be revocable at
any time, provided that Borrower shall pay any actual reasonable out-of-pocket
expenses incurred by Lender in connection with such revocation and/or
adjournment) and shall be deemed rescinded if Lender notifies Borrower,
subsequent to the delivery of the Prepayment Notice and prior to the date of
prepayment, that Lender will make Net Proceeds available to Borrower pursuant to
the terms hereof.  Borrower shall also pay interest that would have accrued
through the end of the Interest Period in which such prepayment occurs, and the
Interest Shortfall, if applicable, with respect to the amount prepaid.  Except
during an Event of Default, all such Net Proceeds and any such prepayment shall
be applied by Lender as follows in the following order of priority: First, to
all amounts (other than principal and interest) then due and payable under the
Loan Documents, including any costs and expenses of Lender in connection with
such prepayment); Second,  accrued and unpaid interest at the Interest Rate; and
Third, to principal.  Notwithstanding anything herein to the contrary, no Spread
Maintenance Premium or any other prepayment premium, penalty or fee shall be due
in connection with any prepayment made pursuant to this Section 2.4.3.   

2.4.4    Prepayments After Default.      If, concurrently with the occurrence of
an Event of Default or if an Event of Default is then continuing, payment of all
or any part of the Debt is tendered by Borrower, a purchaser at a foreclosure
sale of the Property, or any other Person and is accepted by Lender or is
otherwise recovered by Lender (including through application of any Reserve
Funds following maturity or acceleration of the Loan), (a) such tender or
recovery shall be deemed to be an attempt to circumvent the prohibition against
prepayment set forth herein, and (b) Borrower shall pay, as part of the Debt,
all of: (i) all accrued interest calculated at the Interest Rate on the amount
of principal being prepaid through and including the date of such repayment
together with an amount equal to the interest that would have accrued at the
Interest Rate on the amount of principal being repaid through the end of the
Interest Period in which such repayment occurs, notwithstanding that such
Interest Period extends beyond the date of repayment, (ii) the Interest
Shortfall, if applicable, with respect to the amount prepaid,  and (iii) an
amount equal to the Spread Maintenance Premium (if made during the Spread
Maintenance Period).

2.4.5    Prepayment/Repayment Conditions.

 

(A)                ON THE DATE ON WHICH A PREPAYMENT, VOLUNTARY OR MANDATORY, IS
MADE UNDER THE NOTE OR AS REQUIRED UNDER THIS AGREEMENT, WHICH DATE MUST BE A
BUSINESS DAY, BORROWER SHALL PAY TO LENDER:

                                                                
(I)                        ALL ACCRUED AND UNPAID INTEREST CALCULATED AT THE
INTEREST RATE ON THE AMOUNT OF PRINCIPAL BEING PREPAID THROUGH AND INCLUDING THE
REPAYMENT DATE TOGETHER WITH AN AMOUNT EQUAL TO THE INTEREST THAT WOULD HAVE
ACCRUED AT THE INTEREST RATE ON THE AMOUNT OF PRINCIPAL BEING PREPAID THROUGH
THE END OF THE INTEREST PERIOD IN WHICH SUCH PREPAYMENT OCCURS, NOTWITHSTANDING
THAT SUCH INTEREST PERIOD EXTENDS BEYOND THE DATE OF PREPAYMENT;

                                                              
(II)                         IF SUCH PREPAYMENT IS MADE DURING THE PERIOD FROM
AND INCLUDING THE FIRST DAY AFTER A MONTHLY PAYMENT DATE THROUGH AND INCLUDING
THE LAST DAY OF THE INTEREST PERIOD IN WHICH SUCH PREPAYMENT OCCURS, ALL
INTEREST ON THE PRINCIPAL AMOUNT BEING PREPAID WHICH WOULD HAVE ACCRUED FROM THE
FIRST DAY OF THE INTEREST PERIOD

33 

 

--------------------------------------------------------------------------------

 

  

            IMMEDIATELY FOLLOWING THE INTEREST PERIOD IN WHICH THE PREPAYMENT
OCCURS (THE “SUCCEEDING INTEREST PERIOD”) THROUGH AND INCLUDING THE END OF THE
SUCCEEDING INTEREST PERIOD, CALCULATED AT (A) THE INTEREST RATE IF SUCH
PREPAYMENT OCCURS ON OR AFTER THE INTEREST DETERMINATION DATE FOR THE SUCCEEDING
INTEREST PERIOD OR (B) THE ASSUMED NOTE RATE IF SUCH PREPAYMENT OCCURS BEFORE
THE INTEREST DETERMINATION DATE FOR THE SUCCEEDING INTEREST PERIOD (THE
“INTEREST SHORTFALL”); 

                                                            
(III)                        THE SPREAD MAINTENANCE PREMIUM APPLICABLE THERETO
(IF SUCH PREPAYMENT OCCURS DURING THE SPREAD MAINTENANCE PERIOD), EXCEPT WHERE
THIS AGREEMENT EXPRESSLY PROVIDES THAT NO SPREAD MAINTENANCE PREMIUM IS DUE WITH
RESPECT TO SUCH PREPAYMENT; AND

                                                            
(IV)                        ALL OTHER SUMS, THEN DUE UNDER THE NOTE, THIS
AGREEMENT, THE MORTGAGE, AND THE OTHER LOAN DOCUMENTS.

(B)               IF THE INTEREST SHORTFALL WAS CALCULATED BASED UPON THE
ASSUMED NOTE RATE, UPON DETERMINATION OF LIBOR ON THE INTEREST DETERMINATION
DATE FOR THE SUCCEEDING INTEREST PERIOD, (I) IF THE INTEREST RATE FOR SUCH
SUCCEEDING INTEREST PERIOD IS LESS THAN THE ASSUMED NOTE RATE, LENDER SHALL
PROMPTLY REFUND TO BORROWER THE AMOUNT OF THE INTEREST SHORTFALL PAID,
CALCULATED AT A RATE EQUAL TO THE DIFFERENCE BETWEEN THE ASSUMED NOTE RATE AND
THE INTEREST RATE FOR SUCH INTEREST PERIOD, OR (II) IF THE INTEREST RATE IS
GREATER THAN THE ASSUMED NOTE RATE, BORROWER SHALL PROMPTLY (AND IN NO EVENT
LATER THAN THE ELEVENTH (11TH) DAY OF THE FOLLOWING MONTH) PAY LENDER THE AMOUNT
OF SUCH ADDITIONAL INTEREST SHORTFALL CALCULATED AT A RATE EQUAL TO THE BY WHICH
INTEREST RATE EXCEEDS THE ASSUMED NOTE RATE.

(C)                BORROWER SHALL PAY ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES OF LENDER INCURRED IN CONNECTION WITH THE REPAYMENT OR PREPAYMENT
(INCLUDING WITHOUT LIMITATION, ANY COSTS AND EXPENSES ASSOCIATED WITH A RELEASE
OF THE LIEN OF THE MORTGAGE AS SET FORTH IN SECTION 2.5  BELOW AND REASONABLE
ATTORNEYS’ FEES AND EXPENSES).

SECTION 2.5.     RELEASE OF PROPERTY.

(A)                LENDER SHALL, UPON WRITTEN REQUEST, UPON PAYMENT IN FULL OF
THE DEBT IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE LOAN DOCUMENTS,
RELEASE THE LIEN OF THE MORTGAGE.  IN CONNECTION WITH THE RELEASE OF THE LIEN,
BORROWER SHALL SUBMIT TO LENDER, NOT LESS THAN TEN (10) DAYS PRIOR TO THE
REPAYMENT DATE, A RELEASE OF LIEN (AND RELATED LOAN DOCUMENTS) FOR EXECUTION BY
LENDER.  SUCH RELEASE SHALL BE IN A FORM APPROPRIATE IN THE JURISDICTION IN
WHICH THE PROPERTY IS LOCATED.  BORROWER SHALL PAY ALL OUT-OF-POCKET COSTS,
TAXES AND EXPENSES ASSOCIATED WITH THE RELEASE OF THE LIEN OF THE MORTGAGE,
INCLUDING THE LENDER’S REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH SAME.

(B)               NOTWITHSTANDING THE FOREGOING, IF BORROWER ADVISES LENDER THAT
IT DESIRES TO EFFECTUATE THE CONSEQUENCES TO LENDER OF A REPAYMENT OR PREPAYMENT
IN A MANNER WHICH WILL PERMIT THE ASSIGNMENT OF THE NOTE AND THE MORTGAGE TO A
NEW LENDER PROVIDING THE REPAYMENT OR PREPAYMENT FUNDS, THEN LENDER SHALL (I)
ASSIGN THE MORTGAGE AND ALL OF THE OTHER LOAN DOCUMENTS TO ANY PERSON DESIGNATED
BY BORROWER, WHICH ASSIGNMENT DOCUMENTS SHALL BE IN RECORDABLE FORM (BUT WITHOUT
REPRESENTATION OR WARRANTY BY, OR RECOURSE TO, LENDER, EXCEPT AS TO THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AND THAT LENDER OWNS THE NOTE AND
MORTGAGE FREE

 

34 

 

--------------------------------------------------------------------------------

 

  

OF ANY LIENS AND ENCUMBRANCES AND HAS THE AUTHORITY TO EFFECT THE ASSIGNMENT),
(II) DELIVER TO OR AS DIRECTED BY BORROWER THE ORIGINALLY EXECUTED NOTE AND ALL
ORIGINALLY EXECUTED OTHER NOTES WHICH MAY HAVE BEEN CONSOLIDATED, AMENDED AND/OR
RESTATED IN CONNECTION WITH THE EXECUTION OF THE NOTE OR, WITH RESPECT TO ANY
NOTE WHERE THE ORIGINAL HAS BEEN LOST, DESTROYED OR MUTILATED, A LOST NOTE
AFFIDAVIT FOR THE BENEFIT OF THE ASSIGNEE LENDER AND THE TITLE INSURANCE COMPANY
INSURING THE MORTGAGE, AS ASSIGNED, IN FORM SUFFICIENT TO PERMIT SUCH TITLE
INSURANCE COMPANY TO INSURE THE LIEN OF THE MORTGAGE AS ASSIGNED TO AND HELD BY
THE ASSIGNEE WITHOUT EXCEPTION FOR ANY MATTER RELATING TO THE LOST, DESTROYED OR
MUTILATED NOTE, (III) EXECUTE AND DELIVER AN ALLONGE WITH RESPECT TO THE NOTE
AND ANY OTHER NOTE(S) AS DESCRIBED IN THE PRECEDING CLAUSE (II) ABOVE WITHOUT
RECOURSE, COVENANT OR WARRANTY OF ANY NATURE, EXPRESS OR IMPLIED (EXCEPT AS TO
THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AND THAT LENDER OWNS THE NOTE AND
THE MORTGAGE FREE OF ANY LIENS AND ENCUMBRANCES AND HAS THE AUTHORITY TO EXECUTE
AND DELIVER THE ALLONGE), (IV) DELIVER THE ORIGINAL EXECUTED MORTGAGE OR A
CERTIFIED COPY OF RECORD, AND (V) EXECUTE AND DELIVER SUCH OTHER INSTRUMENTS OF
CONVEYANCE, ASSIGNMENT, TERMINATION, SEVERANCE AND RELEASE (INCLUDING
APPROPRIATE UCC-3 TERMINATION STATEMENTS) IN RECORDABLE FORM AS MAY REASONABLY
BE REQUESTED BY BORROWER TO EVIDENCE SUCH ASSIGNMENT.  ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH THE FOREGOING SHALL BE PAID
BY BORROWER, PROVIDED  THAT IN NO EVENT SHALL BORROWER BE REQUIRED TO PAY ANY
FEE OR PREMIUM TO THE LENDER OR THE SERVICER IN CONNECTION THEREWITH. 

SECTION 2.6.     INTEREST RATE CAP AGREEMENT.

2.6.1    Interest Rate Cap Agreement.      Prior to or contemporaneously with
the Closing Date, Borrower shall have obtained, and thereafter maintain in
effect, the Interest Rate Cap Agreement, which shall be have a term expiring no
earlier than the last day of the Interest Period in which the Stated Maturity
Date occurs and have a notional amount which shall not at any time be less than
the Outstanding Principal Balance.  The Interest Rate Cap Agreement shall have a
strike rate equal to the Strike Price.

2.6.2    Pledge and Collateral Assignment.      As security for the full and
punctual payment and performance of the Obligations when due (whether upon
stated maturity, by acceleration, early termination or otherwise), Borrower, as
pledgor, hereby pledges, assigns, hypothecates, transfers and delivers to Lender
as collateral and hereby grants to Lender a continuing first priority lien on
and security interest in, to and under all of the following whether now owned or
hereafter acquired and whether now existing or hereafter arising (the “Rate Cap
Collateral”): all of the right, title and interest of Borrower in and to (i) the
Interest Rate Cap Agreement; (ii) all payments, distributions, disbursements or
proceeds due, owing, payable or required to be delivered to Borrower in respect
of the Interest Rate Cap Agreement or arising out of the Interest Rate Cap
Agreement, whether as contractual obligations, damages or otherwise; and (iii)
all of Borrower’s claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under or arising out of the
Interest Rate Cap Agreement, in each case including all accessions and additions
to, substitutions for and replacements, products and proceeds of any or all of
the foregoing.

2.6.3    Covenants.

 

(A)                   BORROWER SHALL COMPLY WITH ALL OF ITS OBLIGATIONS UNDER
THE TERMS AND PROVISIONS OF THE INTEREST RATE CAP AGREEMENT IN ALL MATERIAL
RESPECTS.  ALL AMOUNTS PAID BY THE COUNTERPARTY UNDER THE INTEREST RATE CAP
AGREEMENT TO BORROWER OR LENDER SHALL BE DEPOSITED

 

35 

 

--------------------------------------------------------------------------------

 
 

IMMEDIATELY INTO THE CLEARING ACCOUNT PURSUANT TO SECTION 6.1.  BORROWER SHALL
TAKE ALL ACTIONS REASONABLY REQUESTED BY LENDER TO ENFORCE BORROWER’S RIGHTS
UNDER THE INTEREST RATE CAP AGREEMENT IN THE EVENT OF A DEFAULT BY THE
COUNTERPARTY THEREUNDER AND SHALL NOT WAIVE, AMEND OR OTHERWISE MODIFY ANY OF
ITS RIGHTS THEREUNDER WITHOUT THE APPROVAL OF LENDER.

(B)               BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DEFEND
LENDER’S RIGHT, TITLE AND INTEREST IN AND TO THE RATE CAP COLLATERAL PLEDGED BY
BORROWER PURSUANT HERETO OR IN WHICH IT HAS GRANTED A SECURITY INTEREST PURSUANT
HERETO AGAINST THE CLAIMS AND DEMANDS OF ALL OTHER PERSONS.

(C)                IN THE EVENT OF ANY DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF
THE RATING OF THE COUNTERPARTY SUCH THAT IT CEASES TO QUALIFY AS AN “APPROVED
COUNTERPARTY”, UNLESS THE COUNTERPARTY SHALL HAVE POSTED COLLATERAL ON TERMS
ACCEPTABLE TO EACH RATING AGENCY, BORROWER SHALL REPLACE THE INTEREST RATE CAP
AGREEMENT WITH A REPLACEMENT INTEREST RATE CAP AGREEMENT NOT LATER THAN TEN (10)
BUSINESS DAYS FOLLOWING RECEIPT OF NOTICE FROM LENDER OF SUCH DOWNGRADE,
WITHDRAWAL OR QUALIFICATION. IN THE EVENT THAT THE COUNTERPARTY IS DOWNGRADED
BELOW “BBB+” BY S&P OR FITCH OR BELOW “BAA1” BY MOODY’S, A REPLACEMENT INTEREST
RATE CAP AGREEMENT SHALL BE REQUIRED REGARDLESS OF THE POSTING OF COLLATERAL.

(D)               IN THE EVENT THAT BORROWER FAILS TO PURCHASE AND DELIVER TO
LENDER THE INTEREST RATE CAP AGREEMENT AS AND WHEN REQUIRED HEREUNDER, LENDER
MAY PURCHASE THE INTEREST RATE CAP AGREEMENT AND THE COST INCURRED BY LENDER IN
PURCHASING THE INTEREST RATE CAP AGREEMENT SHALL BE PAID BY BORROWER TO LENDER
WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE SUCH COST WAS INCURRED
BY LENDER UNTIL SUCH COST IS PAID BY BORROWER TO LENDER.

(E)                BORROWER SHALL NOT SELL, ASSIGN, OR OTHERWISE DISPOSE OF, OR
MORTGAGE, PLEDGE OR GRANT A SECURITY INTEREST IN, ANY OF THE RATE CAP COLLATERAL
OR ANY INTEREST THEREIN, AND ANY SALE, ASSIGNMENT, MORTGAGE, PLEDGE OR SECURITY
INTEREST WHATSOEVER MADE IN VIOLATION OF THIS COVENANT SHALL BE A NULLITY AND OF
NO FORCE AND EFFECT, AND UPON DEMAND OF LENDER, SHALL FORTHWITH BE CANCELLED OR
SATISFIED BY AN APPROPRIATE INSTRUMENT IN WRITING.

                          (F)        BORROWER SHALL NOT (I) WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER, MODIFY, AMEND OR SUPPLEMENT THE TERMS OF THE INTEREST
RATE CAP AGREEMENT, (II) WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, EXCEPT IN
ACCORDANCE WITH THE TERMS OF THE INTEREST RATE CAP AGREEMENT, CAUSE THE
TERMINATION OF THE INTEREST RATE CAP AGREEMENT PRIOR TO ITS STATED MATURITY
DATE, (III)  WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, EXCEPT AS AFORESAID,
WAIVE OR RELEASE ANY OBLIGATION OF THE COUNTERPARTY (OR ANY SUCCESSOR OR
SUBSTITUTE PARTY TO THE INTEREST RATE CAP AGREEMENT) UNDER THE INTEREST RATE CAP
AGREEMENT, (IV) WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, CONSENT OR AGREE TO
ANY ACT OR OMISSION TO ACT ON THE PART OF THE COUNTERPARTY (OR ANY SUCCESSOR OR
SUBSTITUTE PARTY TO THE INTEREST RATE CAP AGREEMENT) WHICH, WITHOUT SUCH CONSENT
OR AGREEMENT, WOULD CONSTITUTE A DEFAULT UNDER THE INTEREST RATE CAP AGREEMENT,
(V) FAIL TO EXERCISE PROMPTLY AND DILIGENTLY EACH AND EVERY MATERIAL RIGHT WHICH
IT MAY HAVE UNDER THE INTEREST RATE CAP AGREEMENT, (VI) TAKE OR INTENTIONALLY
OMIT TO TAKE ANY ACTION OR INTENTIONALLY SUFFER OR PERMIT ANY ACTION TO BE
OMITTED OR TAKEN, THE TAKING OR OMISSION OF WHICH WOULD RESULT IN ANY RIGHT OF
OFFSET AGAINST SUMS PAYABLE UNDER THE INTEREST RATE CAP AGREEMENT OR ANY DEFENSE
BY THE COUNTERPARTY (OR ANY SUCCESSOR OR SUBSTITUTE PARTY TO THE INTEREST RATE
CAP AGREEMENT) TO PAYMENT OR (VII) FAIL TO GIVE PROMPT NOTICE TO LENDER OF ANY
NOTICE OF DEFAULT GIVEN BY OR TO BORROWER UNDER OR WITH RESPECT TO THE INTEREST
RATE CAP AGREEMENT, TOGETHER WITH A COMPLETE COPY OF SUCH NOTICE.  IF BORROWER
SHALL HAVE RECEIVED WRITTEN NOTICE THAT THE SECURITIZATION SHALL HAVE OCCURRED,
NO

36 

 

--------------------------------------------------------------------------------

 

  

CONSENT BY LENDER PROVIDED FOR IN THIS SECTION 2.6.3(F) SHALL BE GIVEN BY LENDER
UNLESS LENDER SHALL HAVE RECEIVED A RATING AGENCY CONFIRMATION.

(G)                IN CONNECTION WITH AN INTEREST RATE CAP AGREEMENT, BORROWER
SHALL OBTAIN AND DELIVER TO LENDER AN OPINION OF COUNSEL FROM COUNSEL FOR THE
COUNTERPARTY (WHICH COUNSEL MAY BE IN-HOUSE COUNSEL FOR THE COUNTERPARTY) UPON
WHICH LENDER AND ITS SUCCESSORS AND ASSIGNS MAY RELY (THE “COUNTERPARTY
OPINION”), UNDER NEW YORK LAW AND, IF THE COUNTERPARTY IS A NON-U.S. ENTITY, THE
APPLICABLE FOREIGN LAW, WHICH SHALL PROVIDE IN RELEVANT PART, THAT: (I) THE
ISSUER IS DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS
OF ITS JURISDICTION OF INCORPORATION AND HAS THE ORGANIZATIONAL POWER AND
AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE
INTEREST RATE CAP AGREEMENT; (II) THE EXECUTION AND DELIVERY OF THE INTEREST
RATE CAP AGREEMENT BY THE ISSUER, AND ANY OTHER AGREEMENT WHICH THE ISSUER HAS
EXECUTED AND DELIVERED PURSUANT THERETO, AND THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER HAVE BEEN AND REMAIN DULY AUTHORIZED BY ALL NECESSARY ACTION AND DO
NOT CONTRAVENE ANY PROVISION OF ITS CERTIFICATE OF INCORPORATION OR BYLAWS (OR
EQUIVALENT ORGANIZATIONAL DOCUMENTS) OR ANY LAW, REGULATION OR CONTRACTUAL
RESTRICTION BINDING ON OR AFFECTING IT OR ITS PROPERTY; (III) ALL CONSENTS,
AUTHORIZATIONS AND APPROVALS REQUIRED FOR THE EXECUTION AND DELIVERY BY THE
ISSUER OF THE INTEREST RATE CAP AGREEMENT, AND ANY OTHER AGREEMENT WHICH THE
ISSUER HAS EXECUTED AND DELIVERED PURSUANT THERETO, AND THE PERFORMANCE OF ITS
OBLIGATIONS THEREUNDER HAVE BEEN OBTAINED AND REMAIN IN FULL FORCE AND EFFECT,
ALL CONDITIONS THEREOF HAVE BEEN DULY COMPLIED WITH, AND NO OTHER ACTION BY, AND
NO NOTICE TO OR FILING WITH ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY IS
REQUIRED FOR SUCH EXECUTION, DELIVERY OR PERFORMANCE; AND (IV) THE INTEREST RATE
CAP AGREEMENT, AND ANY OTHER AGREEMENT WHICH THE ISSUER HAS EXECUTED AND
DELIVERED PURSUANT THERETO, HAS BEEN DULY EXECUTED AND DELIVERED BY THE ISSUER
AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE ISSUER,
ENFORCEABLE AGAINST THE ISSUER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT
LAW). NOTWITHSTANDING THE FOREGOING, LENDER AGREES THAT AN OPINION OF COUNSEL IN
SUBSTANTIALLY THE FORM OF THE COUNTERPARTY OPINION DELIVERED IN CONNECTION WITH
THE INITIAL INTEREST RATE CAP AGREEMENT SHALL BE ACCEPTABLE.

2.6.4    Powers of Borrower Prior to an Event of Default.      Subject to the
provisions of Section 2.6.3(a), provided no Event of Default has occurred and is
continuing, Borrower shall be entitled to exercise all rights, powers and
privileges of Borrower under, and to control the prosecution of all claims with
respect to, the Interest Rate Cap Agreement and the other Rate Cap Collateral.

2.6.5    Representations and Warranties.    Borrower hereby covenants with, and
represents and warrants to, Lender as follows:

(A)                THE INTEREST RATE CAP AGREEMENT CONSTITUTES THE LEGAL, VALID
AND BINDING OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE
WITH ITS TERMS, SUBJECT ONLY TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR
LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND SUBJECT, AS TO ENFORCEABILITY,
TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN
A PROCEEDING IN EQUITY OR AT LAW).

(B)               THE RATE CAP COLLATERAL IS FREE AND CLEAR OF ALL CLAIMS OR
SECURITY INTERESTS OF EVERY NATURE WHATSOEVER, EXCEPT SUCH AS ARE CREATED
PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND BORROWER HAS THE
RIGHT TO PLEDGE AND GRANT A SECURITY INTEREST IN THE SAME

 

37 

 

--------------------------------------------------------------------------------

 

  

AS HEREIN PROVIDED WITHOUT THE CONSENT OF ANY OTHER PERSON OTHER THAN ANY SUCH
CONSENT THAT HAS BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT.

(C)                THE RATE CAP COLLATERAL HAS BEEN DULY AND VALIDLY PLEDGED
HEREUNDER.  ALL CONSENTS AND APPROVALS REQUIRED TO BE OBTAINED BY BORROWER FOR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAVE BEEN
OBTAINED.

(D)               GIVING EFFECT TO THE AFORESAID GRANT AND ASSIGNMENT TO LENDER,
LENDER HAS, AS OF THE DATE OF THIS AGREEMENT, AND AS TO RATE CAP COLLATERAL
ACQUIRED FROM TIME TO TIME AFTER SUCH DATE, SHALL HAVE, A VALID, AND UPON PROPER
FILING, PERFECTED AND CONTINUING FIRST PRIORITY LIEN UPON AND SECURITY INTEREST
IN THE RATE CAP COLLATERAL; PROVIDED THAT NO REPRESENTATION OR WARRANTY IS MADE
WITH RESPECT TO THE PERFECTED STATUS OF THE SECURITY INTEREST OF LENDER IN THE
PROCEEDS OF RATE CAP COLLATERAL CONSISTING OF “CASH PROCEEDS” OR “NON-CASH
PROCEEDS” AS DEFINED IN THE UCC EXCEPT IF, AND TO THE EXTENT, THE PROVISIONS OF
SECTION 9-306 OF THE UCC SHALL BE COMPLIED WITH.

(E)                EXCEPT FOR FINANCING STATEMENTS FILED OR TO BE FILED IN FAVOR
OF LENDER AS SECURED PARTY, THERE ARE NO FINANCING STATEMENTS UNDER THE UCC
COVERING ANY OR ALL OF THE RATE CAP COLLATERAL AND BORROWER SHALL NOT, WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER, UNTIL PAYMENT IN FULL OF ALL OF THE
OBLIGATIONS, EXECUTE AND FILE IN ANY PUBLIC OFFICE, ANY ENFORCEABLE FINANCING
STATEMENT OR STATEMENTS COVERING ANY OR ALL OF THE RATE CAP COLLATERAL, EXCEPT
FINANCING STATEMENTS FILED OR TO BE FILED IN FAVOR OF LENDER AS SECURED PARTY.

2.6.6    Payments.     If Borrower at any time shall be entitled to receive any
payments with respect to the Interest Rate Cap Agreement, Borrower shall direct
Counterparty to deposit such amounts immediately upon becoming payable to
Borrower into the Clearing Account.

2.6.7    Remedies.    Subject to the provisions of the Interest Rate Cap
Agreement, if an Event of Default shall occur and then be continuing:

(A)                LENDER, WITHOUT OBLIGATION TO RESORT TO ANY OTHER SECURITY,
RIGHT OR REMEDY GRANTED UNDER ANY OTHER AGREEMENT OR INSTRUMENT, SHALL HAVE THE
RIGHT TO, IN ADDITION TO ALL RIGHTS, POWERS AND REMEDIES OF A SECURED PARTY
PURSUANT TO THE UCC, AT ANY TIME AND FROM TIME TO TIME, SELL, RESELL, ASSIGN AND
DELIVER, IN ITS SOLE DISCRETION, ANY OR ALL OF THE RATE CAP COLLATERAL (IN ONE
OR MORE PARCELS AND AT THE SAME OR DIFFERENT TIMES) AND ALL RIGHT, TITLE AND
INTEREST, CLAIM AND DEMAND THEREIN AND RIGHT OF REDEMPTION THEREOF, AT PUBLIC OR
PRIVATE SALE, FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY, AND IN CONNECTION
THEREWITH LENDER MAY GRANT OPTIONS AND MAY IMPOSE REASONABLE CONDITIONS SUCH AS
REQUIRING ANY PURCHASER TO REPRESENT THAT ANY “SECURITIES” CONSTITUTING ANY PART
OF THE RATE CAP COLLATERAL ARE BEING PURCHASED FOR INVESTMENT ONLY, BORROWER
HEREBY WAIVING AND RELEASING ANY AND ALL EQUITY OR RIGHT OF REDEMPTION TO THE
FULLEST EXTENT PERMITTED BY THE UCC OR APPLICABLE LAW.  IF ALL OR ANY OF THE
RATE CAP COLLATERAL IS SOLD BY LENDER UPON CREDIT OR FOR FUTURE DELIVERY, LENDER
SHALL NOT BE LIABLE FOR THE FAILURE OF THE PURCHASER TO PURCHASE OR PAY FOR THE
SAME AND, IN THE EVENT OF ANY SUCH FAILURE, LENDER MAY RESELL SUCH RATE CAP
COLLATERAL.  IT IS EXPRESSLY AGREED THAT LENDER MAY EXERCISE ITS RIGHTS WITH
RESPECT TO LESS THAN ALL OF THE RATE CAP COLLATERAL, LEAVING UNEXERCISED ITS
RIGHTS WITH RESPECT TO THE REMAINDER OF THE RATE CAP COLLATERAL, PROVIDED,
HOWEVER, THAT SUCH PARTIAL EXERCISE SHALL IN NO WAY RESTRICT OR JEOPARDIZE
LENDER’S RIGHT TO EXERCISE ITS RIGHTS WITH RESPECT TO ALL OR ANY OTHER PORTION
OF THE RATE CAP COLLATERAL AT A LATER TIME OR TIMES.

 

38 

 

--------------------------------------------------------------------------------

 

  

(B)               LENDER MAY EXERCISE, EITHER BY ITSELF OR BY ITS NOMINEE OR
DESIGNEE, IN THE NAME OF BORROWER, ALL OF LENDER’S RIGHTS, POWERS AND REMEDIES
IN RESPECT OF THE RATE CAP COLLATERAL, HEREUNDER AND UNDER LAW.

(C)                BORROWER HEREBY IRREVOCABLY, IN THE NAME OF BORROWER OR
OTHERWISE, AUTHORIZES AND EMPOWERS LENDER AND ASSIGNS AND TRANSFERS UNTO LENDER,
AND CONSTITUTES AND APPOINTS LENDER ITS TRUE AND LAWFUL ATTORNEY-IN-FACT, AND AS
ITS AGENT, IRREVOCABLY, WITH FULL POWER OF SUBSTITUTION FOR BORROWER AND IN THE
NAME OF BORROWER, (I) TO EXERCISE AND ENFORCE EVERY RIGHT, POWER, REMEDY,
AUTHORITY, OPTION AND PRIVILEGE OF BORROWER UNDER THE INTEREST RATE CAP
AGREEMENT, INCLUDING ANY POWER TO SUBORDINATE OR MODIFY THE INTEREST RATE CAP
AGREEMENT (BUT NOT, UNLESS AN EVENT OF DEFAULT EXISTS AND IS CONTINUING, THE
RIGHT TO TERMINATE OR CANCEL THE INTEREST RATE CAP AGREEMENT), OR TO GIVE ANY
NOTICES, OR TO TAKE ANY ACTION RESULTING IN SUCH SUBORDINATION, TERMINATION,
CANCELLATION OR MODIFICATION AND (II) IN ORDER TO MORE FULLY VEST IN LENDER THE
RIGHTS AND REMEDIES PROVIDED FOR HEREIN, TO EXERCISE ALL OF THE RIGHTS, REMEDIES
AND POWERS GRANTED TO LENDER IN THIS AGREEMENT, AND BORROWER FURTHER AUTHORIZES
AND EMPOWERS LENDER, AS BORROWER’S ATTORNEY-IN-FACT, AND AS ITS AGENT,
IRREVOCABLY, WITH FULL POWER OF SUBSTITUTION FOR BORROWER AND IN THE NAME OF
BORROWER, TO GIVE ANY AUTHORIZATION, TO FURNISH ANY INFORMATION, TO MAKE ANY
DEMANDS, TO EXECUTE ANY INSTRUMENTS AND TO TAKE ANY AND ALL OTHER ACTION ON
BEHALF OF AND IN THE NAME OF BORROWER WHICH IN THE OPINION OF LENDER MAY BE
REASONABLY NECESSARY OR APPROPRIATE TO BE GIVEN, FURNISHED, MADE, EXERCISED OR
TAKEN UNDER THE INTEREST RATE CAP AGREEMENT, IN ORDER TO COMPLY THEREWITH, TO
PERFORM THE CONDITIONS THEREOF OR TO PREVENT OR REMEDY ANY DEFAULT BY BORROWER
THEREUNDER OR TO ENFORCE ANY OF THE RIGHTS OF BORROWER THEREUNDER.  THESE
POWERS-OF-ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN INTEREST, AND ANY SIMILAR
OR DISSIMILAR POWERS HERETOFORE GIVEN BY BORROWER IN RESPECT OF THE RATE CAP
COLLATERAL TO ANY OTHER PERSON ARE HEREBY REVOKED.

(D)               LENDER MAY, WITHOUT NOTICE TO, OR ASSENT BY, BORROWER OR ANY
OTHER PERSON (TO THE EXTENT PERMITTED BY LAW), BUT WITHOUT AFFECTING ANY OF THE
OBLIGATIONS, IN THE NAME OF BORROWER OR IN THE NAME OF LENDER, NOTIFY THE
COUNTERPARTY, OR IF APPLICABLE, ANY OTHER COUNTERPARTY TO THE INTEREST RATE CAP
AGREEMENT, TO MAKE PAYMENT AND PERFORMANCE DIRECTLY TO LENDER; EXTEND THE TIME
OF PAYMENT AND PERFORMANCE OF, COMPROMISE OR SETTLE FOR CASH, CREDIT OR
OTHERWISE, AND UPON ANY TERMS AND CONDITIONS, ANY OBLIGATIONS OWING TO BORROWER,
OR CLAIMS OF BORROWER, UNDER THE INTEREST RATE CAP AGREEMENT; FILE ANY CLAIMS,
COMMENCE, MAINTAIN OR DISCONTINUE ANY ACTIONS, SUITS OR OTHER PROCEEDINGS DEEMED
BY LENDER NECESSARY OR ADVISABLE FOR THE PURPOSE OF COLLECTING UPON OR ENFORCING
THE INTEREST RATE CAP AGREEMENT; AND EXECUTE ANY INSTRUMENT AND DO ALL OTHER
THINGS DEEMED NECESSARY AND PROPER BY LENDER TO PROTECT AND PRESERVE AND REALIZE
UPON THE RATE CAP COLLATERAL AND THE OTHER RIGHTS CONTEMPLATED HEREBY.

(E)                PURSUANT TO THE POWERS-OF-ATTORNEY PROVIDED FOR ABOVE, LENDER
MAY TAKE ANY ACTION AND EXERCISE AND EXECUTE ANY INSTRUMENT WHICH IT MAY DEEM
REASONABLY NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF; PROVIDED,
HOWEVER, THAT LENDER SHALL NOT BE PERMITTED TO TAKE ANY ACTION PURSUANT TO SAID
POWER-OF-ATTORNEY THAT WOULD CONFLICT WITH ANY LIMITATION ON LENDER’S RIGHTS
WITH RESPECT TO THE RATE CAP COLLATERAL.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, LENDER, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, SHALL HAVE THE
RIGHT AND POWER TO RECEIVE, ENDORSE AND COLLECT ALL CHECKS AND OTHER ORDERS FOR
THE PAYMENT OF MONEY MADE PAYABLE TO BORROWER REPRESENTING:  (I) ANY PAYMENT OF
OBLIGATIONS OWED PURSUANT TO THE INTEREST RATE CAP AGREEMENT, (II) INTEREST
ACCRUING ON ANY OF THE RATE CAP COLLATERAL OR (III) ANY OTHER PAYMENT OR
DISTRIBUTION PAYABLE IN RESPECT OF THE RATE CAP COLLATERAL OR ANY PART

 

39 

 

--------------------------------------------------------------------------------

 

  

THEREOF, AND FOR AND IN THE NAME, PLACE AND STEAD OF BORROWER, TO EXECUTE
ENDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER IN
RESPECT OF ANY PROPERTY WHICH IS OR MAY BECOME A PART OF THE RATE CAP COLLATERAL
HEREUNDER.

(F)                LENDER MAY EXERCISE ALL OF THE RIGHTS AND REMEDIES OF A
SECURED PARTY UNDER THE UCC.

(G)               WITHOUT LIMITING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
OF BORROWER’S RIGHTS HEREUNDER, AND WITHOUT WAIVING OR RELEASING BORROWER FROM
ANY OBLIGATION OR DEFAULT HEREUNDER, LENDER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO PERFORM ANY ACT OR TAKE ANY APPROPRIATE ACTION, AS IT, IN ITS
REASONABLE JUDGMENT, MAY DEEM NECESSARY TO PROTECT THE SECURITY OF THIS
AGREEMENT, TO CURE SUCH EVENT OF DEFAULT OR TO CAUSE ANY TERM, COVENANT,
CONDITION OR OBLIGATION REQUIRED UNDER THIS AGREEMENT OR THE INTEREST RATE CAP
AGREEMENT TO BE PERFORMED OR OBSERVED BY BORROWER TO BE PROMPTLY PERFORMED OR
OBSERVED ON BEHALF OF BORROWER.  ALL AMOUNTS ADVANCED BY, OR ON BEHALF OF,
LENDER IN EXERCISING ITS RIGHTS UNDER THIS SECTION 2.6.7(G) (INCLUDING, BUT NOT
LIMITED TO, REASONABLE OUT-OF-POCKET LEGAL EXPENSES AND DISBURSEMENTS INCURRED
IN CONNECTION THEREWITH), TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE
FROM THE DATE OF EACH SUCH ADVANCE, SHALL BE PAYABLE BY BORROWER TO LENDER UPON
DEMAND AND SHALL BE SECURED BY THIS AGREEMENT.

2.6.8    Sales of Rate Cap Collateral.     No demand, advertisement or notice,
all of which are, to the fullest extent permitted by law, hereby expressly
waived by Borrower, shall be required in connection with any sale or other
disposition of all or any part of the Rate Cap Collateral, except that Lender
shall give Borrower at least thirty (30) Business Days’ prior written notice of
the time and place of any public sale or of the time when and the place where
any private sale or other disposition is to be made, which notice Borrower
hereby agrees is reasonable, all other demands, advertisements and notices being
hereby waived.  To the extent permitted by law, Lender shall not be obligated to
make any sale of the Rate Cap Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given, and Lender may
without notice or publication adjourn any public or private sale, and such sale
may, without further notice, be made at the time and place to which the same was
so adjourned.  Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Lender (or its
nominee or designee) may purchase any or all of the Rate Cap Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of Borrower, all of which are hereby waived and released to the extent permitted
by law, and may make payment therefor by credit against any of the Obligations
in lieu of cash or any other obligations.  In the case of all sales of the Rate
Cap Collateral, public or private, Borrower shall pay all reasonable costs and
expenses of every kind for sale or delivery, including brokers’ and attorneys’
fees and disbursements and any tax imposed thereon.  However, the proceeds of
sale of Rate Cap Collateral shall be available to cover such costs and expenses,
and, after deducting such costs and expenses from the proceeds of sale, Lender
shall apply any residue to the payment of the Obligations in the order of
priority as set forth in this Agreement.

2.6.9    Public Sales Not Possible.    Borrower acknowledges that the terms of
the Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law.  In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral shall not be

40 

 

--------------------------------------------------------------------------------

 

  

deemed to have been made in a commercially unreasonably manner by mere virtue of
having been made privately.

2.6.10  Receipt of Sale Proceeds.    Upon any sale of the Rate Cap Collateral by
Lender hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt by Lender or the officer
making the sale or the proceeds of such sale shall be a sufficient discharge to
the purchaser or purchasers of the Rate Cap Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to Lender or such officer or be answerable
in any way for the misapplication or non-application thereof.

2.6.11  Replacement Interest Rate Cap Agreement.     If, in connection with
Borrower’s exercise of any Extension Option pursuant to Section 2.7 hereof,
Borrower delivers a Replacement Interest Rate Cap Agreement, all the provisions
of this Section 2.6 applicable to the Interest Rate Cap Agreement delivered on
the Closing Date shall be applicable to the Replacement Interest Rate Cap
Agreement.

Section 2.7.      Extension Options.

 

2.7.1    Extension Options.    Subject to the provisions of this Section 2.7,
Borrower shall have the option (the “First Extension Option”), by written notice
(the “First Extension Notice”) delivered to Lender no later than fifteen (15)
days prior to the Stated Maturity Date, to extend the Maturity Date to March 11,
2018 (the “First Extended Maturity Date”).  In the event Borrower shall have
exercised the First Extension Option, Borrower shall have the option (the
“Second Extension Option”), by written notice (the “Second Extension Notice”)
delivered to Lender no later than fifteen (15) days prior to the First Extended
Maturity Date, to extend the First Extended Maturity Date to March 11, 2019 (the
“Second Extended Maturity Date”).  In the event Borrower shall have exercised
the Second Extension Option, Borrower shall have the option (the “Third
Extension Option”), by written notice (the “Third Extension Notice”) delivered
to Lender no later than fifteen (15) days prior to the Second Extended Maturity
Date, to extend the Second Extended Maturity Date to March 11, 2020 (the “Third
Extended Maturity Date”).  In the event Borrower shall have exercised the Third
Extension Option, Borrower shall have the option (the “Fourth Extension
Option”), by written notice (the “Fourth Extension Notice”) delivered to Lender
no later than fifteen (15) days prior to the Third Extended Maturity Date, to
extend the Third Extended Maturity Date to March 11, 2021 (the “Fourth Extended
Maturity Date”).  Any Extension Notice may be revoked by Borrower at any time,
and Borrower shall reimburse Lender for any reasonable out-of-pocket costs and
expenses, including reasonable attorney’s fees and disbursements, incurred
directly in conjunction with preparing for the applicable extension.  Borrower’s
right to so extend the Maturity Date shall be subject to the satisfaction of the
following conditions precedent prior to each extension hereunder:

(A)                (I) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
ON THE DATE BORROWER DELIVERS THE FIRST EXTENSION NOTICE, THE SECOND EXTENSION
NOTICE, THE THIRD EXTENSION NOTICE OR THE FOURTH EXTENSION NOTICE, AS
APPLICABLE, AND (II) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
ON THE STATED MATURITY DATE, THE FIRST EXTENDED MATURITY DATE, THE SECOND
EXTENDED MATURITY DATE AND THE THIRD EXTENDED MATURITY DATE, AS APPLICABLE;

(B)               BORROWER SHALL (I) OBTAIN AND DELIVER TO LENDER ONE OR MORE
REPLACEMENT INTEREST RATE CAP AGREEMENTS FROM AN APPROVED COUNTERPARTY, IN A
NOTIONAL AMOUNT EQUAL TO THE

 

41 

 

--------------------------------------------------------------------------------

 

  

OUTSTANDING PRINCIPAL BALANCE, WHICH REPLACEMENT INTEREST RATE CAP AGREEMENT(S)
SHALL BE (A) EFFECTIVE FOR THE PERIOD COMMENCING ON THE DAY IMMEDIATELY
FOLLOWING THE THEN APPLICABLE MATURITY DATE (PRIOR TO GIVING EFFECT TO THE
APPLICABLE EXTENSION OPTION) AND ENDING ON THE LAST DAY OF THE INTEREST PERIOD
IN WHICH THE APPLICABLE EXTENDED MATURITY DATE OCCURS AND (B) OTHERWISE ON SAME
TERMS SET FORTH IN SECTION 2.6 AND (II) EXECUTE AND DELIVER AN ACKNOWLEDGEMENT
WITH RESPECT TO EACH SUCH REPLACEMENT INTEREST RATE CAP AGREEMENT;

(C)                BORROWER SHALL DELIVER A COUNTERPARTY OPINION WITH RESPECT TO
THE REPLACEMENT INTEREST RATE CAP AGREEMENT AND THE RELATED ACKNOWLEDGMENT; AND

(D)               ALL AMOUNTS DUE AND PAYABLE BY BORROWER AND ANY OTHER PERSON
PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AS OF THE STATED MATURITY
DATE, THE FIRST EXTENDED MATURITY DATE, THE SECOND EXTENDED MATURITY DATE OR THE
THIRD EXTENDED MATURITY DATE, AS APPLICABLE, AND ALL REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES OF LENDER, INCLUDING REASONABLE OUT-OF-POCKET FEES AND
EXPENSES OF LENDER’S COUNSEL, IN CONNECTION WITH THE APPLICABLE EXTENSION OF THE
TERM SHALL HAVE BEEN PAID IN FULL. NEITHER LENDER, NOR ANY OTHER PERSON, SHALL
HAVE THE RIGHT TO CHARGE AN EXTENSION FEE TO BORROWER.

IF BORROWER IS UNABLE TO SATISFY ALL OF THE FOREGOING CONDITIONS WITHIN THE
APPLICABLE TIME FRAMES FOR EACH, LENDER SHALL HAVE NO OBLIGATION TO EXTEND THE
STATED MATURITY DATE HEREUNDER.

2.7.2    Extension Documentation.     As soon as practicable following an
extension of the Maturity Date pursuant to this Section 2.7, Borrower shall, if
reasonably requested by Lender, execute and deliver such amendments to the
related Loan Documents as may be necessary or appropriate to evidence the
extension of the Maturity Date as provided in this Section 2.7; provided,
however, that no failure by Borrower to enter into any such amendments and/or
restatements shall affect the rights or obligations of Borrower or Lender with
respect to the extension of the Maturity Date.

Section 2.8.      Spread Maintenance Premium.     Except as otherwise provided
herein, upon any repayment or prepayment of the Loan (including in connection
with an acceleration of the Loan) made during the Spread Maintenance Period,
Borrower shall pay to Lender on the date of such repayment or prepayment (or
acceleration of the Loan) the Spread Maintenance Premium applicable thereto. 
All Spread Maintenance Premium payments hereunder (to the extent payable by
Borrower hereunder) shall be deemed to be earned by Lender upon the funding of
the Loan. 

Section 2.9.     Regulatory Change; Taxes.

 

2.9.1    Increased Costs.

 

(A)                IF AS A RESULT OF ANY REGULATORY CHANGE OR COMPLIANCE OF
LENDER THEREWITH, LENDER OR THE COMPANY THAT CONTROLS LENDER SHALL BE SUBJECT TO
(I) SPECIAL TAXES (OTHER THAN (A) INDEMNIFIED TAXES, WHICH SHALL BE SOLELY
COVERED BY SECTION 2.9.2, (B) OTHER TAXES, WHICH SHALL BE SOLELY COVERED BY
SECTION 2.9.3, (C) CONNECTION INCOME TAXES AND (D) SPECIAL TAXES DESCRIBED IN
CLAUSES (B) THROUGH (E) OF THE DEFINITION OF EXCLUDED TAXES); (II) ANY RESERVE,
SPECIAL DEPOSIT OR SIMILAR REQUIREMENTS RELATING TO ANY EXTENSIONS OF CREDIT OR
OTHER ASSETS OF, OR ANY DEPOSITS WITH OR OTHER LIABILITIES, OF LENDER OR ANY
COMPANY THAT CONTROLS LENDER IS IMPOSED, MODIFIED OR DEEMED APPLICABLE; OR (III)
ANY OTHER CONDITION AFFECTING LOANS TO BORROWERS

 

42 

 

--------------------------------------------------------------------------------

 

  

SUBJECT TO LIBOR-BASED INTEREST RATES IS IMPOSED ON LENDER OR ANY COMPANY THAT
CONTROLS LENDER AND LENDER DETERMINES THAT, BY REASON THEREOF, THE COST TO
LENDER OR ANY COMPANY THAT CONTROLS LENDER OF MAKING, MAINTAINING OR EXTENDING
THE LOAN TO BORROWER IS INCREASED, OR ANY AMOUNT RECEIVABLE BY LENDER OR ANY
COMPANY THAT CONTROLS LENDER HEREUNDER IN RESPECT OF ANY PORTION OF THE LOAN TO
BORROWER IS REDUCED, IN EACH CASE BY AN AMOUNT DEEMED BY LENDER IN GOOD FAITH TO
BE MATERIAL (SUCH INCREASES IN COST AND REDUCTIONS IN AMOUNTS RECEIVABLE BEING
HEREIN CALLED “INCREASED COSTS”), THEN LENDER SHALL PROVIDE NOTICE THEREOF TO
BORROWER AND BORROWER AGREES THAT IT WILL PAY TO LENDER UPON LENDER’S WRITTEN
REQUEST SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE LENDER OR ANY
COMPANY THAT CONTROLS LENDER FOR SUCH INCREASED COSTS TO THE EXTENT LENDER
DETERMINES THAT SUCH INCREASED COSTS ARE ALLOCABLE TO THE LOAN.

(B)               ANY AMOUNT PAYABLE BY BORROWER PURSUANT TO THIS SECTION 2.9.1
SHALL BE PAID TO LENDER WITHIN THIRTY (30) DAYS AFTER LENDER’S DELIVERY TO
BORROWER OF A CERTIFICATE FROM LENDER SETTING FORTH THE AMOUNT DUE AND LENDER’S
BASIS FOR THE DETERMINATION OF SUCH AMOUNT, WHICH STATEMENT SHALL BE CONCLUSIVE
AND BINDING UPON BORROWER ABSENT MANIFEST ERROR.  LENDER SHALL ENDEAVOR TO
PROMPTLY INFORM BORROWER OF THE OCCURRENCE OF ANY OF THE EVENTS REFERRED TO IN
THIS SECTION 2.9.1 WHICH SHALL RESULT IN BORROWER BEING REQUIRED TO MAKE ANY
PAYMENTS TO LENDER PURSUANT TO THIS SECTION 2.9.1; PROVIDED, HOWEVER, THAT THE
FAILURE OF LENDER TO PROVIDE SUCH NOTICE SHALL NOT EXCUSE BORROWER FROM ITS
OBLIGATIONS PURSUANT TO THIS SECTION 2.9.1 OR PROVIDE BORROWER OR ANY OTHER
PERSON THE RIGHT TO CLAIM ANY DAMAGES OR TO EXERCISE ANY OTHER RIGHTS OR
REMEDIES AGAINST LENDER; AND PROVIDED, FURTHER THAT THE FAILURE ON THE PART OF
LENDER TO DEMAND PAYMENT FROM BORROWER FOR ANY SUCH AMOUNT ATTRIBUTABLE TO ANY
PARTICULAR PERIOD SHALL NOT CONSTITUTE A WAIVER OF LENDER’S RIGHT TO DEMAND
PAYMENT OF SUCH AMOUNT FOR ANY SUBSEQUENT OR PRIOR PERIOD.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE LENDER PURSUANT TO THIS SECTION 2.9.1 FOR ANY INCREASED COSTS
ACTUALLY PAID BY LENDER MORE THAN ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE
DATE THAT LENDER NOTIFIES BORROWER OF THE CHANGE IN ANY APPLICABLE REGULATORY
CHANGE GIVING RISE TO SUCH INCREASED COSTS AND OF LENDER’S INTENTION TO CLAIM
COMPENSATION OR REIMBURSEMENT THEREFOR; PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT PROHIBIT LENDER FROM DELIVERING SUCH CERTIFICATE TO BORROWER PRIOR TO
LENDER’S ACTUAL PAYMENT OF SUCH INCREASED COSTS.  NOTWITHSTANDING ANYTHING
CONTAINED IN THIS SECTION 2.9.1 TO THE CONTRARY, LENDER SHALL NOT BE PERMITTED
TO MAKE A CLAIM AGAINST BORROWER UNDER THIS SECTION 2.9.1 UNLESS LENDER IS
MAKING SIMILAR CLAIMS AGAINST OTHER BORROWERS OF LENDER TO THE EXTENT SUCH
BORROWERS ARE SIMILARLY SITUATED AS BORROWER AFTER CONSIDERATION OF SUCH FACTORS
AS LENDER THEN REASONABLY DETERMINES TO BE RELEVANT.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, IF PURSUANT TO THIS SECTION 2.9.1, INCREASED
COSTS ARE PAYABLE, OR WILL BE PAYABLE, BY BORROWER, BORROWER MAY, AT ITS OPTION
AND UPON NOT LESS THAN FIFTEEN (15) DAYS’ PRIOR NOTICE TO LENDER (WHICH NOTICE
SHALL BE DELIVERED TO LENDER NO LATER THAN FIFTEEN (15) DAYS AFTER LENDER’S
DELIVERY TO BORROWER OF THE ABOVE-REFERENCED CERTIFICATE REGARDING THE PAYMENT
OF SUCH INCREASED COSTS), PREPAY THE LOAN IN WHOLE, TOGETHER WITH THE AMOUNT OF
ANY SUCH INCREASED COSTS THAT HAVE AT SUCH TIME ALREADY BEEN INCURRED BY OR PAID
BY LENDER, ANY APPLICABLE SPREAD MAINTENANCE PREMIUM (IF SUCH PREPAYMENT OCCURS
DURING THE SPREAD MAINTENANCE PERIOD), AND ALL OTHER AMOUNTS DUE AND PAYABLE
UNDER SECTION 2.4.5 IN CONNECTION WITH SUCH PREPAYMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN (INCLUDING FOR THE AVOIDANCE OF DOUBT, SECTION
2.9.6), NO AMOUNT SHALL BE PAYABLE TO A LENDER UNDER THIS SECTION 2.9.1 DURING
THE PERIOD IN WHICH THE LOAN IS INCLUDED IN A SECURITIZATION.

2.9.2    Special Taxes.     Borrower shall make all payments hereunder free and
clear of and without deduction for Special Taxes, except as required by
applicable law.  If Borrower

43 

 

--------------------------------------------------------------------------------

 

  

shall be required by law to deduct any Special Taxes that are Indemnified Taxes
from or in respect of any sum payable hereunder or under any other Loan Document
to Lender, the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.9.2) Lender receives an amount equal to the
sum it would have received had no such deductions for Special Taxes that are
Indemnified Taxes been made.  Borrower shall make any deductions for Special
Taxes required by applicable law and shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law. 
Notwithstanding anything contained herein to the contrary, if pursuant to this
Section 2.9.2, Borrower is, or will be, required to increase any payment to
Lender on account of Indemnified Taxes, Borrower may, at its option and upon not
less than fifteen (15) days’ prior notice to Lender (which notice shall be
delivered to Lender no later than fifteen (15) days after Lender’s delivery to
Borrower of written notice regarding the increase of payments to Lender on
account of Indemnified Taxes), prepay the Loan in whole, together with the
amount of any such Indemnified Taxes that have at such time already been
incurred by or paid by Lender, any applicable Spread Maintenance Premium (if
such prepayment occurs during the Spread Maintenance Period), and all other
amounts due and payable under Section 2.4.5 in connection with such prepayment. 
Notwithstanding anything to the contrary herein (including for the avoidance of
doubt, Section 2.9.6), no amount shall be payable to a Lender under this Section
2.9.2 during the period in which the Loan is included in a Securitization.

2.9.3    Other Taxes.   Borrower agrees to pay any present or future stamp or
documentary taxes or other excise or property taxes, charges, or similar levies
which arise from any payment made hereunder, or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the other Loan
Documents, or the Loan, other than such taxes, charges or levies arising solely
from any transfer by Lender of the Loan or an interest therein pursuant to
Article IX or arising solely as a result of any Securitization (hereinafter
referred to as “Other Taxes”).  For the avoidance of doubt, Borrower shall pay
any mortgage recording taxes owed with respect to the funding of the Loan by
Lender on the Closing Date or other similar taxes required to be paid by any
Person under applicable Legal Requirements in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of the
Mortgage or any of the Loan Documents.

2.9.4    Tax Refund.   If Lender has actual knowledge it has received or has
actual knowledge that it is entitled to receive, a refund, credit or offset in
respect of amounts paid by Borrower pursuant to Section 2.9.1 or 2.9.2 (whether
against U.S. taxes or non-U.S. taxes) which refund, credit or offset in the good
faith judgment of Lender is allocable to such payment, it shall promptly notify
Borrower of the availability of such refund, credit or offset and shall, within
thirty (30) days after the receipt of a request by Borrower, apply for such
refund, credit or offset. If Lender receives such a refund, credit or offset, it
shall pay Borrower the refund net of any reasonable out-of-pocket expenses of
Lender and without interest (other than any interest paid by the relevant
taxation authority with respect to such refund, credit or offset). This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

2.9.5    Change of Office.      To the extent that changing the jurisdiction of
Lender’s applicable office would have the effect of minimizing Indemnified
Taxes, Other Taxes or

44 

 

--------------------------------------------------------------------------------

 

  

Increased Costs, Lender shall at the request of Borrower use commercially
reasonable efforts to make such a change, provided that same would not otherwise
be disadvantageous (as reasonably determined by Lender) or involve any
unreimbursed expense to Lender.

2.9.6    Survival.     Each party’s obligations under this Section 2.9 shall
survive any assignment of rights by, or the replacement of , a Lender and the
repayment, satisfaction or discharge of all Obligations under any Loan Document.


III.              

REPRESENTATIONS AND WARRANTIES

Section 3.1.     Borrower Representations.   Borrower represents and warrants to
Lender that, except to the extent (if any) disclosed on Schedule IV hereto with
reference to a specific subsection of this Section 3.1: 

3.1.1    Organization; Special Purpose.   Borrower has been duly organized and
is validly existing and in good standing with full power and authority to own
its assets and conduct its business, and is duly qualified and in good standing
in the jurisdiction in which the Property is located, and Borrower has taken all
necessary limited liability company action to authorize the execution, delivery
and performance of this Agreement and the other Loan Documents by it, and has
the power and authority to execute and deliver, and perform its respective
obligations, under this Agreement and the other Loan Documents.  Borrower
complies with the definition of Special Purpose Bankruptcy Remote Entity.

3.1.2    Proceedings; Enforceability.    This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by Borrower and
constitute a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and an implied covenant of
good faith and fair dealing.  The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower or Guarantor including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, and neither Borrower nor Guarantor has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

3.1.3    No Conflicts.   The execution and delivery of this Agreement and the
other Loan Documents by Borrower and the performance of its Obligations
hereunder and thereunder will not conflict with any material provision of any
law or regulation to which Borrower is subject, or conflict with, result in a
material breach of, or constitute a material default under, any of the terms,
conditions or provisions of any of Borrower’s organizational documents or any
material agreement or instrument to which Borrower is a party or by which it is
bound, or any order or decree applicable to Borrower, or result in the creation
or imposition of any Lien on any of Borrower’s assets or property (other than
pursuant to the Loan Documents).

3.1.4    Litigation.     There is no action, suit, proceeding or investigation
pending or, to Borrower’s knowledge, threatened against Borrower, Manager or the
Property in any court

45 

 

--------------------------------------------------------------------------------

 

  

or by or before any other Governmental Authority which, if adversely determined,
would reasonably be expected to result in a Material Adverse Effect.

3.1.5    Agreements.    Borrower is not a party to any agreement or instrument
or subject to any restriction which would reasonably be expected to result in,
or does result in, a Material Adverse Effect.  Borrower is not in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or the Property is bound,
except where such default would not reasonably be expected to result in, and
does not result in, a Material Adverse Effect. 

3.1.6    Consents.     No consent, approval, authorization or order of any court
or Governmental Authority is required for the execution, delivery and
performance by Borrower of, or compliance by Borrower with, this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby, other than those which have been obtained by Borrower.

3.1.7    Property; Title.   

(A)                   BORROWER HAS GOOD, MARKETABLE AND INSURABLE FEE SIMPLE
TITLE TO THE REAL PROPERTY COMPRISING PART OF THE PROPERTY AND GOOD TITLE TO THE
BALANCE OF THE PROPERTY OWNED BY IT, FREE AND CLEAR OF ALL LIENS WHATSOEVER
EXCEPT THE LIENS PERMITTED HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES).  THE
MORTGAGE, WHEN PROPERLY RECORDED IN THE APPROPRIATE RECORDS (AND ALL APPROPRIATE
RECORDING COSTS, TAXES AND FEES (IF ANY) ARE PAID), TOGETHER WITH ANY UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS REQUIRED TO BE FILED IN CONNECTION
THEREWITH, WILL CREATE (I) A VALID, FIRST PRIORITY, PERFECTED LIEN ON BORROWER’S
INTEREST IN THE PROPERTY, SUBJECT ONLY TO PERMITTED ENCUMBRANCES, AND (II)
PERFECTED SECURITY INTERESTS IN AND TO, AND PERFECTED COLLATERAL ASSIGNMENTS OF,
ALL PERSONALTY OWNED BY BORROWER (INCLUDING THE LEASES), ALL IN ACCORDANCE WITH
THE TERMS THEREOF, IN EACH CASE SUBJECT ONLY TO THE LIENS PERMITTED HEREUNDER
(INCLUDING THE PERMITTED ENCUMBRANCES).  THERE ARE NO MECHANICS’, MATERIALMAN’S
OR OTHER SIMILAR LIENS OR CLAIMS WHICH HAVE BEEN FILED FOR WORK, LABOR OR
MATERIALS AFFECTING THE PROPERTY WHICH ARE OR MAY BE LIENS PRIOR TO, OR EQUAL
PRIORITY WITH, THE LIEN OF THE MORTGAGE, EXCEPT FOR SUCH LIENS AS ARE PERMITTED
HEREUNDER (INCLUDING THE PERMITTED ENCUMBRANCES).  NONE OF THE PERMITTED
ENCUMBRANCES, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY AND ADVERSELY AFFECT
OR INTERFERE WITH THE VALUE, OR CURRENT OR CONTEMPLATED USE OR OPERATION, OF THE
PROPERTY, OR THE SECURITY INTENDED TO BE PROVIDED BY THE MORTGAGE, OR THE
ABILITY OF THE PROPERTY TO GENERATE NET CASH FLOW SUFFICIENT TO SERVICE THE
LOAN, OR BORROWER’S ABILITY TO PAY ITS OBLIGATIONS AS AND WHEN THEY COME DUE,
INCLUDING ITS ABILITY TO REPAY THE DEBT IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS. 

(B)                  ALL TRANSFER TAXES, DEED STAMPS, INTANGIBLE TAXES OR OTHER
AMOUNTS IN THE NATURE OF TRANSFER TAXES REQUIRED TO BE PAID UNDER APPLICABLE
LEGAL REQUIREMENTS IN CONNECTION WITH THE TRANSFER OF THE PROPERTY TO BORROWER
HAVE BEEN PAID OR ARE BEING PAID SIMULTANEOUSLY HEREWITH.  ALL MORTGAGE,
MORTGAGE RECORDING, STAMP, INTANGIBLE OR OTHER SIMILAR TAX REQUIRED TO BE PAID
UNDER APPLICABLE LEGAL REQUIREMENTS IN CONNECTION WITH THE EXECUTION, DELIVERY,
RECORDATION, FILING, REGISTRATION, PERFECTION OR ENFORCEMENT OF ANY OF THE LOAN
DOCUMENTS, INCLUDING THE MORTGAGE, HAVE BEEN PAID OR ARE BEING PAID
SIMULTANEOUSLY HEREWITH.  ALL TAXES AND OTHER CHARGES DUE AND OWING IN RESPECT
OF THE PROPERTY HAVE BEEN PAID, OR AN ESCROW OF FUNDS IN AN AMOUNT SUFFICIENT TO
COVER SUCH PAYMENTS HAS BEEN ESTABLISHED HEREUNDER OR ARE INSURED AGAINST BY THE
TITLE INSURANCE POLICY.

 

46 

 

--------------------------------------------------------------------------------

 

  

(C)                   THE PROPERTY IS COMPRISED OF ONE (1) OR MORE PARCELS WHICH
CONSTITUTE SEPARATE TAX LOTS AND DO NOT CONSTITUTE A PORTION OF ANY OTHER TAX
LOT NOT A PART OF THE PROPERTY.

(D)                  NO CONDEMNATION HAS BEEN COMMENCED OR, TO BORROWER’S
KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL OR ANY PORTION OF THE PROPERTY OR
FOR THE RELOCATION OF ROADWAYS PROVIDING ACCESS TO THE PROPERTY.

(E)                   TO BORROWER’S KNOWLEDGE, THERE ARE NO PENDING OR PROPOSED
SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR OTHERWISE AFFECTING THE
PROPERTY, NOR ARE THERE ANY CONTEMPLATED IMPROVEMENTS TO THE PROPERTY THAT MAY
RESULT IN SUCH SPECIAL OR OTHER ASSESSMENTS.

3.1.8    ERISA; No Plan Assets.     

(A)                AS OF THE DATE HEREOF AND THROUGHOUT THE TERM (I) NEITHER
BORROWER NOR GUARANTOR IS OR WILL BE AN “EMPLOYEE BENEFIT PLAN,” AS DEFINED IN
SECTION 3(3) OF ERISA, OR A “PLAN” WITHIN THE MEANING OF SECTION 4975 OF THE
CODE, (II) NONE OF THE ASSETS OF BORROWER OR GUARANTOR CONSTITUTE OR WILL
CONSTITUTE “PLAN ASSETS” OF ONE OR MORE SUCH EMPLOYEE BENEFIT PLANS OR PLANS
WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42)
OF ERISA, (III) NEITHER BORROWER NOR GUARANTOR IS OR WILL BE A “GOVERNMENTAL
PLAN” WITHIN THE MEANING OF SECTION 3(32) OF ERISA, AND (IV) TRANSACTIONS BY OR
WITH BORROWER AND GUARANTOR ARE NOT AND WILL NOT BE SUBJECT TO STATE STATUTES
REGULATING INVESTMENT OF, AND FIDUCIARY OBLIGATIONS WITH RESPECT TO,
GOVERNMENTAL PLANS.

(B)               EXCEPT FOR OBLIGATIONS WITH RESPECT TO ANY MULTIEMPLOYER PLAN
MAINTAINED BY ANY ERISA AFFILIATE, NEITHER BORROWER NOR ANY ERISA AFFILIATE (I)
MAINTAINS OR CONTRIBUTES TO, OR IS OR HAS, WITHIN THE PAST SIX YEARS, BEEN
REQUIRED TO MAINTAIN OR CONTRIBUTE TO, ANY “EMPLOYEE BENEFIT PLAN,” AS DEFINED
IN SECTION 3(3) OF ERISA, THAT IS SUBJECT TO TITLE IV OR SECTION 302 OF ERISA OR
SECTION 412 OF THE CODE OR (II) HAS INCURRED ANY UNSATISFIED LIABILITY UNDER
TITLE IV OR SECTION 302 OF ERISA OR SECTION 412 OF THE CODE OR COULD BE
SUBJECTED TO ANY SUCH LIABILITY. 

3.1.9   Compliance.   Except as described in the PZR Report or the Property
Condition Report, Borrower and the Property (including, but not limited to the
Improvements) and the use thereof comply in all respects with all applicable
Legal Requirements, including parking, building and zoning and land use laws,
ordinances, regulations and codes the noncompliance of which would reasonably be
expected to result in, or does result in, a Material Adverse Effect.  Borrower
is not in default or violation of any order, writ, injunction, decree or demand
of any Governmental Authority, the violation of which would reasonably be
expected to result in, or does result in, a Material Adverse Effect.  Borrower
has not committed any act which may give any Governmental Authority the right to
cause Borrower to forfeit the Property or any part thereof or any monies paid in
performance of Borrower’s Obligations under any of the Loan Documents or cause
the withdrawal of the Property from the Condominium.  The Property is used
exclusively for office, storage and other appurtenant and related uses.  Except
as described in the PZR Report, in the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits.  To Borrower’s knowledge and except as described
in the PZR Report or the Property Condition Report, no legal proceedings are
pending or threatened with respect to the zoning of

47 

 

--------------------------------------------------------------------------------

 

  

the Property and neither the zoning nor any other right to use or operate the
Property is in any way dependent upon or related to any property other than the
Property.  All certifications, permits, licenses and approvals, including
without limitation, certificates of completion and occupancy permits required of
Borrower for the legal use, occupancy and operation of the Property for its
current use (collectively, the “Licenses”), have been obtained and are in full
force and effect, except to the extent the failure to have such Licenses would
not reasonably be expected to result in, and does not result in, a Material
Adverse Effect.  To Borrower’s knowledge, the use being made of the Property is
in conformity with the certificate of occupancy issued for the Property and all
other restrictions, covenants and conditions affecting the Property, except for
such non-compliance that would not reasonably be expected to result in, or does
not result in, a Material Adverse Effect.

3.1.10    Financial Information.     All financial data, including the
statements of cash flow and operations, that have been delivered to Lender in
connection with the Loan (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of the Property as
of the date of such reports in all material respects, and (iii) have been
prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein.  Borrower has no contingent liabilities, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower.  Since the date of the financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or the Property from that set
forth in said financial statements.

3.1.11    Easements; Utilities and Public Access.     To Borrower’s knowledge,
all easements, cross easements, licenses, air rights and rights-of-way or other
similar property interests (collectively, “Easements”), if any, necessary for
the utilization of the Improvements for their intended purposes have been
obtained and are in full force and effect without default thereunder, except to
the extent the failure to obtain such Easements or a default in respect of same
would not reasonably be expected to have, and does not have, a Material Adverse
Effect.  The Property has rights of access to public ways and is served by
water, sewer, sanitary sewer and storm drain facilities adequate to service the
Property for its intended uses.  All public utilities necessary or convenient to
the existing use of the Property are located in the public right-of-way abutting
the Property or in recorded Easements serving the Property, which Easements are
set forth in the Title Insurance Policy.

3.1.12    Assignment of Leases.      The Assignment of Leases creates a valid
assignment of, or a valid security interest in, Borrower’s rights under the
Leases, subject only to a license granted to Borrower to exercise certain rights
and to perform certain obligations of the lessor under the Leases, including the
right to operate the Property.  Borrower has not assigned the Leases or any
portion of the Rents due and payable or to become due and payable thereunder to
any Person other than Lender, except for the assignment of leases and rents
being terminated as of the Closing Date.

3.1.13    Insurance.    Borrower has obtained and has delivered to Lender
certificates of insurance evidencing all of the Policies, with all premiums that
are due and payable paid thereunder, reflecting the insurance coverages, amounts
and other requirements set forth in this Agreement.  Neither Borrower nor, to
Borrower’s knowledge, any other Person, has done, by act or omission, anything
which would impair the coverage of any of the Policies.

 

48 

 

--------------------------------------------------------------------------------

 

  

3.1.14  Flood Zone.    None of the Improvements on the Property are located in
an area identified by the Federal Emergency Management Agency as a special flood
hazard area.

3.1.15  Physical Condition.   To Borrower’s knowledge and except as may be
expressly set forth in the Physical Conditions Report:  (i) the Property,
including all buildings, improvements, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; and (ii) there exists no structural or other material
defects or damages in the Property, whether latent or otherwise, and Borrower
has not received notice from any insurance company or bonding company of any
defects or inadequacies in the Property, or any part thereof, which would
reasonably be expected to materially and adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

3.1.16     Intentionally Omitted.

 

3.1.17     Leases.          

 The Property is not subject to any Leases other than the Leases described on
the rent roll certified to Lender on the Closing Date as true, complete and
correct in all material respects (the “Rent Roll”).  Borrower is the owner and
lessor of landlord’s interest in the Leases (excluding any subleases or
sub-subleasese).  No Person has any possessory interest in the Property or right
to occupy the same except under and pursuant to the provisions of the Leases. 
Except as set forth on Schedule IV hereto and except as disclosed on the Rent
Roll or on the estoppel certificates delivered to Lender in connection with the
closing of the Loan, the Leases identified on the Rent Roll are in full force
and effect and there are no material defaults thereunder by either party beyond
any applicable notice or cure period, and there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute defaults
thereunder.  The copies of the Leases delivered to Lender are true and complete,
and there are no oral agreements with respect thereto.  Except as set forth on
Schedule IV hereto and except as disclosed on the Rent Roll or on the estoppel
certificates delivered to Lender in connection with the closing of the Loan, no
Rent (including security deposits) has been paid more than one (1) month in
advance of its due date.  Except as set forth on Schedule IV hereto and except
as disclosed on the Rent Roll or on the estoppel certificates delivered to
Lender in connection with the closing of the Loan, to Borrower’s knowledge, all
work to be performed by Borrower under each Lease has been performed as required
and has been accepted by the applicable Tenant.  Except as set forth on Schedule
II hereto and except as disclosed on the Rent Roll or on the estoppel
certificates delivered to Lender in connection with the closing of the Loan, any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Borrower to any Tenant under a
Lease has already been received by such Tenant.  Except as set forth on Schedule
II hereto and except as disclosed on the Rent Roll or on the estoppel
certificates delivered to Lender in connection with the closing of the Loan,
each Tenant under each Lease have accepted possession of and is in occupancy of
all of its respective space demised under its Lease and has commenced the
payment of full, unabated rent under its Lease.  Borrower has delivered to
Lender a true, correct and complete list of all security deposits made by
Tenants at the Property which have not been applied (including accrued interest
thereon), all of which are held by Borrower in accordance with the terms of the
applicable Lease and applicable Legal Requirements.  To Borrower’s knowledge, no
Tenant under a Lease is the subject of bankruptcy or reorganization
proceedings.  Except as set forth on

49 

 

--------------------------------------------------------------------------------

 

  

Schedule IV hereto, no Tenant under any Lease (or any sublease) is an Affiliate
of Borrower.  Except as set forth on Schedule IV hereto and except as disclosed
on the Rent Roll or on the estoppel certificates delivered to Lender in
connection with the closing of the Loan, there are no brokerage fees or
commissions due and payable by Borrower in connection with the leasing of space
at the Property, except as has been previously disclosed to Lender in writing,
and no such fees or commissions will become due and payable in the future in
connection with the Leases, including by reason of any extension of such Lease
or expansion of the space leased thereunder, except as has previously been
disclosed to Lender in writing.  Borrower has not sold, transferred, assigned,
hypothecated or pledged any Lease or the Rents received therefrom, except for
those which are no longer in effect and except to Lender pursuant to the Loan
Documents.  Except as set forth on Schedule IV hereto and except as disclosed on
the Rent Roll or on the estoppel certificates delivered to Lender in connection
with the closing of the Loan, to Borrower’s knowledge, no Tenant under any Lease
has assigned its Lease or sublet all or any portion of the premises demised
thereby and no such Tenant holds its leased premises under assignment or
sublease.  Except as set forth on Schedule IV hereto and except as disclosed on
the Rent Roll or on the estoppel certificates delivered to Lender in connection
with the closing of the Loan and except for the rights of Bloomberg described in
Section 40 of the Original Bloomberg Lease in event of a Proposed Competitor
Asset Transfer (as defined in the Original Bloomberg Lease) or a Proposed
Competitor Equity Transfer (as defined in  the Original Bloomberg Lease) , no
Tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the building of which the
leased premises are a part. 

3.1.18     Tax Filings.  To the extent required, Borrower has filed (or has
obtained effective extensions for filing) all material federal, state,
commonwealth, district and local tax returns required to be filed and has paid
or made adequate provision for the payment of all material federal, state,
commonwealth, district and local taxes, charges and assessments payable by
Borrower.  Borrower’s tax returns (if any) properly reflect the income and taxes
of Borrower for the periods covered thereby, subject only to reasonable
adjustments permitted by the Internal Revenue Service or other applicable tax
authority upon audit.

3.1.19     No Fraudulent Transfer.   Borrower (i) has not entered into the
transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor, and (ii) received reasonably equivalent value in exchange
for its Obligations under the Loan Documents.  After giving effect to the Loan,
the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities.  The fair
saleable value of Borrower’s assets is, and immediately following the making of
the Loan, will be, greater than Borrower’s probable liabilities, including the
maximum amount of its contingent liabilities on its debts as such debts become
absolute and matured.  Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted.  Borrower does not
intend to, and does not believe that it will, incur Indebtedness and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of the obligations of Borrower).  No petition in
bankruptcy has been filed by Borrower and Borrower has not ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors.  Borrower is not contemplating either the filing of
a petition by it under any state or federal bankruptcy or

50 

 

--------------------------------------------------------------------------------

 

  

insolvency laws or the liquidation of all or a major portion of Borrower’s
assets or properties, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against it.

3.1.20    Federal Reserve Regulations.      No part of the proceeds of the Loan
will be used by Borrower for the purpose of purchasing or acquiring any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, or for any other purpose, that would violate Regulation
U or any other Regulations of such Board of Governors, or for any purposes
prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.

3.1.21     Organizational Chart.     The organizational chart attached as
Schedule III, relating to Borrower and certain Affiliates and other parties, is
true, complete and correct on and as of the date hereof (except as otherwise
indicated thereon). 

3.1.22     Organizational Status.     Borrower’s exact legal name is as set
forth in the introductory paragraph to this Agreement.  Borrower is a limited
liability company, and the jurisdiction in which Borrower is organized is:
Delaware.  Borrower’s Tax I.D. number is as follows:  06-1716800.

3.1.23     Bank Holding Company.    Borrower is not  a “bank holding company” or
a direct or indirect subsidiary of a “bank holding company” as defined in the
Bank Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

3.1.24     No Casualty.      The Improvements have suffered no material casualty
or damage which has not been fully repaired and the cost thereof fully paid.

3.1.25       Purchase Options.   Neither Borrower nor, to Borrower’s knowledge,
any other Person, has granted any purchase option, right of first refusal, right
of first offer or other similar right in favor of third parties with respect to
the Property.

3.1.26        FIRPTA.    Borrower is not a “foreign person” within the meaning
of Sections 1445 or 7701 of the Code.

3.1.27      Investment Company Act.    Borrower is not (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (ii) subject to any other
United States federal or state law or regulation which purports to restrict or
regulate its ability to borrow money.

3.1.28      Fiscal Year.    Each fiscal year of Borrower commences on January 1.

3.1.29       Other Debt.   Borrower has no Indebtedness, other than Permitted
Encumbrances and Permitted Indebtedness.

3.1.30    Intentionally Omitted.

 

3.1.31    Full and Accurate Disclosure.      No statement of fact made by
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or

51 

 

--------------------------------------------------------------------------------

 

  

therein not misleading, except that the foregoing statement shall be qualified
by “to Borrower’s knowledge” to the extent any statements herein are so
qualified.  There is no material fact presently known to Borrower which has not
been disclosed to Lender which would reasonably be expected to result in, or has
resulted in, a Material Adverse Effect. 

3.1.32  Condominium Representations.         

(A)                BORROWER HAS DELIVERED TO LENDER TRUE, CORRECT AND COMPLETE
COPIES OF EACH OF THE CONDOMINIUM DOCUMENTS, AND THERE ARE NO OTHER AGREEMENTS,
INSTRUMENTS OR OTHER DOCUMENTS TO WHICH BORROWER IS A PARTY OR BY WHICH BORROWER
MAY BE BOUND RELATING TO THE CREATION AND/OR GOVERNANCE OF THE CONDOMINIUM.  THE
CONDOMINIUM DOCUMENTS ARE IN FULL FORCE AND EFFECT.

(B)               NEITHER BORROWER, NOR, TO BORROWER’S KNOWLEDGE, ANY OTHER
PARTY TO THE CONDOMINIUM DECLARATION OR THE BYLAWS IS IN DEFAULT THEREUNDER,
EXCEPT TO THE EXTENT THAT SUCH DEFAULT WOULD NOT REASONABLY BE EXPECTED TO
RESULT IN, AND HAS NOT RESULTED IN, A MATERIAL ADVERSE EFFECT.

(C)                ALL CONDOMINIUM CHARGES PAYABLE BY BORROWER THROUGH THE DATE
IMMEDIATELY PRECEDING THE CLOSING DATE HAVE BEEN PAID, AND TO BORROWER’S
KNOWLEDGE, THE CONDOMINIUM BOARD HAS NOT LEVIED ANY SPECIAL ASSESSMENTS THAT ARE
DUE AND PAYABLE ON OR AFTER THE DATE HEREOF.

(D)               THE MORTGAGE IS A “PERMITTED MORTGAGE” AND LENDER IS A
“PERMITTED MORTGAGEE” WITHIN THE MEANING OF, AND FOR ALL PURPOSES UNDER, THE
CONDOMINIUM DOCUMENTS, AND IS ENTITLED TO ALL OF THE RIGHTS AND REMEDIES GRANTED
TO PERMITTED MORTGAGEES THEREUNDER.

(E)                THE CONDOMINIUM BOARD CONSISTS OF FIVE (5) MEMBERS.  AS OF
THE DATE HEREOF, THE MEMBERS OF THE CONDOMINIUM BOARD ARE AS FOLLOWS: MARTIN
DRESNER, THOMAS SANELLI, CHRIS THOMPSON, BARRY LANGER AND MICHAEL KIM.  ALL OF
SUCH MEMBERS (OTHER THAN MICHAEL KIM AND CHRIS THOMPSON) WERE APPOINTED BY
BORROWER AND ARE EMPLOYEES OF GUARANTOR, VRT, VRLP AND/OR ONE THEIR RESPECTIVE
SUBSIDIARIES.

3.1.33     Bloomberg Lease.     The Upper Option Space (as defined in the
Original Bloomberg Lease) is entirely located within the Property. 

3.1.34     Illegal Activity.     No portion of the purchase price for the
Property has been or will be paid with proceeds of any illegal activity.

Section 3.2.     Survival of Representations.       The representations and
warranties set forth in Section 3.1 and elsewhere in this Agreement and the
other Loan Documents shall (i) survive until the Obligations have been paid and
performed in full and (ii) be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

 

 

 

 

 


 

52 

 

--------------------------------------------------------------------------------

 

  


IV.              

BORROWER COVENANTS

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

Section 4.1.     Payment and Performance of Obligations.     Borrower shall pay
and otherwise perform the Obligations in accordance with the terms of this
Agreement and the other Loan Documents.

Section 4.2.      Due on Sale and Encumbrance; Transfers of
Interests.     Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and its Controlling owners, as applicable, and principals
of Borrower in owning and operating properties such as the Property in agreeing
to make the Loan, and will continue to rely on Borrower’s ownership of the
Property as a means of maintaining the value of the Property as security for
repayment of the Debt and the performance of the Other Obligations.  Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the Other Obligations, Lender can recover the Debt by
a sale of the Property.  Therefore, except as permitted in this Agreement or the
other Loan Documents, without the prior written consent of Lender, neither
Borrower nor any other Person having a direct or indirect ownership or
beneficial interest in Borrower shall sell, convey, mortgage, grant, bargain,
encumber, pledge, assign or transfer the Property or any part thereof, or any
interest, direct or indirect, in Borrower, whether voluntarily or involuntarily
(a “Transfer”).  A Transfer within the meaning of this Section 4.2 shall be
deemed to include (i) an installment sales agreement wherein Borrower agrees to
sell the Property or any part thereof for a price to be paid in installments;
(ii) an agreement by Borrower for the leasing of all or a substantial part of
the Property for any purpose other than the actual occupancy by a space Tenant
thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if Borrower or any general partner, managing member or
controlling shareholder of Borrower is a corporation, the voluntary or
involuntary sale, conveyance or transfer of such corporation’s stock (or the
stock of any corporation directly or indirectly controlling such corporation by
operation of law or otherwise) or the creation or issuance of new stock; (iv) if
Borrower or any general partner, managing member or controlling shareholder of
Borrower is a limited or general partnership, joint venture or limited liability
company, the change, removal, resignation or addition of a general partner,
managing partner, limited partner, joint venturer or member or the transfer of
the partnership interest of any general partner, managing partner or limited
partner or the transfer of the interest of any joint venturer or member; and (v)
any pledge, hypothecation, assignment, transfer or other encumbrance of any
direct or indirect ownership interest in Borrower.  Nothing herein shall
restrict Borrower from entering into a purchase and sale agreement for the
Property in anticipation of a Transfer and Assumption or prepayment that is
permitted hereunder or otherwise approved by Lender, provided that in connection
with an anticipated Transfer and Assumption, Borrower’s obligations under such
purchase and sale agreement are expressly subject to compliance with the terms
and provisions of this Agreement with respect to a Transfer and Assumption.

Section 4.3.      Liens.   Subject to Borrower’s contest rights as set forth in
this Section 4.3, Borrower shall discharge any Lien on any portion of the
Property, except for the Permitted Encumbrances and except as otherwise
permitted in this Agreement or the other Loan

53 

 

--------------------------------------------------------------------------------

 

  

Documents, within sixty (60) days after Borrower receives written notice of the
filing of such Lien.  Notwithstanding the foregoing, Borrower, at its own
expense, may contest by appropriate legal proceeding, conducted in good faith
and with due diligence, the amount or validity of any Liens, provided that (i)
no Event of Default has occurred and is continuing; (ii) such proceeding shall
be permitted under and be conducted in accordance with all applicable statutes,
laws and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in reasonable danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall, as required upon final determination
thereof, pay the amount of any such Liens, together with all costs, interest and
penalties which may be payable in connection therewith; (v) only if collateral
is not required to be posted in connection with such proceeding, in the case of
Liens in excess of $10,000,000, individually or in the aggregate (the “Contest
Threshold”), to insure the payment of such Liens during the term of such
contest, Borrower shall deliver to Lender, subject to the limitations set forth
in Section 6.11, either (A) cash, cash equivalents, a Letter of Credit or a
guaranty from a Qualified Guarantor, or other security reasonably acceptable to
Lender, in an amount equal to one hundred ten percent (110%) of the contested
amount over the Contest Threshold plus any deferred fines thereon, or (B) a
payment and performance bond in an amount equal to one hundred percent (100%) of
the contested amount from a surety acceptable to Lender in its reasonable
discretion, (vi) failure to pay such Liens will not subject Lender to any civil
liability (other than fines which Borrower promptly pays in full when due,
except to the extent the contest defers such payment) or criminal liability,
(vii) such contest shall not materially adversely affect the ownership, use or
occupancy of the Property, and (viii) Borrower shall keep Lender informed of the
status of such proceedings at reasonable intervals and, if requested by Lender,
confirm to Lender the continuing satisfaction of the conditions set forth in
clauses (i) through (vii)  of this Section 4.3.  After five (5) Business Days’
notice to Borrower, Lender may pay over any such cash or other security held by
Lender to the claimant entitled thereto at any time when, in the reasonable
judgment of Lender, the entitlement of such claimant is finally established by
the Governmental Authority authorized to make such determination or the Property
(or any part thereof or interest therein) shall be in immediate danger of being
sold, forfeited, terminated, cancelled or lost or there shall be any immediate
danger of the Lien of the Mortgage being primed by any related Lien.

Section 4.4.      Special Purpose.    ithout in any way limiting the provisions
of this Article 4, Borrower shall at all times comply with the requirements set
forth in the definition of “Special Purpose Bankruptcy Remote Entity”.  Borrower
shall not (i) directly or indirectly make any change, amendment or modification
to any of the “Special Purpose Provisions” as defined in and set forth in its
organizational documents without the prior written consent of Lender and the
receipt of Rating Agency Confirmation, or (ii) otherwise take any action which
would result in Borrower not being a Special Purpose Bankruptcy Remote Entity.

Section 4.5.      Existence; Compliance with Legal Requirements.   Borrower
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its existence and all rights, licenses, permits and
franchises necessary to comply with all Legal Requirements applicable to it and
the Property, except for such failure or noncompliance as would not reasonably
be expected to, and does not, result in a Material Adverse Effect.  

Section 4.6.      Taxes and Other Charges.   Subject to Borrower’s contest
rights as set forth in this Section 4.6, Borrower shall pay all Taxes and Other
Charges now or hereafter levied, assessed or imposed prior to the date the same
shall become delinquent and shall

54 

 

--------------------------------------------------------------------------------

 

  

promptly furnish to Lender receipts for the payment of the Taxes and the Other
Charges (provided, however, that Borrower need not pay Taxes directly nor
furnish such receipts for payment of Taxes to the extent that funds to pay for
such Taxes have been deposited into the Tax Account pursuant to Section 6.3). 
Notwithstanding the foregoing, Borrower, at its own expense, may contest by
appropriate legal proceeding, conducted in good faith and with due diligence,
the amount or validity of any Taxes or Other Charges, provided that (i) no Event
of Default has occurred and is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with all applicable statutes,
laws and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in reasonable danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall, as required upon final determination
thereof, pay the amount of any such Taxes or Other Charges, together with all
costs, interest and penalties which may be payable in connection therewith; (v)
such proceeding shall suspend the collection of Taxes or Other Charges from the
Property; (vi) in the case of Taxes or Other Charges above the Contest
Threshold, Borrower shall, subject to the limitations set forth in Section 6.11,
deposit with Lender cash, cash equivalents, a Letter of Credit or a guaranty
from a Qualified Guarantor or other security reasonably acceptable to Lender, in
an amount equal to one hundred ten percent (110%) of the contested amount
(together with all interest and penalties thereon) over the Contest Threshold
plus any deferred fines thereon, to insure the payment of any such Taxes or
Other Charges during such contest, (vii) failure to pay such Taxes or Other
Charges will not subject Lender to any civil liability (other than fines which
Borrower promptly pays in full when due, except to the extent the contest defers
such payment) or criminal liability, (viii) such contest shall not materially
adversely affect the ownership, use or occupancy of the Property, and (ix)
Borrower shall keep Lender informed of the status of such proceedings at
reasonable intervals and, if requested by Lender, confirm to Lender the
continuing satisfaction of the conditions set forth in clauses (i) through
(vii)  of this Section 4.6.  After five (5) Business Days’ notice to Borrower,
Lender may pay over any such cash or other security held by Lender to the
claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is finally established by the
Governmental Authority authorized to make such determination or the Property (or
any part thereof or interest therein) shall be in immediate danger of being
sold, forfeited, terminated cancelled or lost or there shall be any immediate
danger of the Lien of the Mortgage being primed by any related Lien.

Section 4.7.     Litigation.     Borrower shall give prompt notice to Lender of
any litigation or governmental proceedings pending or, to Borrower’s knowledge,
threatened against the Property or Borrower which would, if adversely
determined, reasonably be expected to result in a Material Adverse Effect.

Section 4.8.     Title to the Property.    Borrower shall warrant and defend (a)
its title to the Property and every part thereof, subject only to Permitted
Encumbrances and (b) the validity and priority of the Liens of the Mortgage, the
Assignment of Leases and this Agreement on the Property, subject only to
Permitted Encumbrances and other Liens expressly permitted pursuant to the terms
of the Loan Documents, in each case against the claims of all Persons
whomsoever. 

Section 4.9.     Financial Reporting.

 

4.9.1    Generally.     Borrower shall keep and maintain, or will cause to be
kept and maintained, on an annual basis, proper and accurate books and records,
in accordance with GAAP, reflecting the business and financial affairs of
Borrower.  Lender shall have the right at

55 

 

--------------------------------------------------------------------------------

 

  

reasonable times during normal business hours upon reasonable advance notice to
Borrower to examine such books and records at the office of Borrower or other
Person maintaining such books and records and to make such copies or extracts
thereof as Lender may reasonably request. 

4.9.2    Quarterly Reports.    Not later than forty-five (45) days following the
end of each calendar quarter (commencing with the first (1st) quarter of 2014),
Borrower shall deliver to Lender:

                                                                      
(I)            UNAUDITED FINANCIAL STATEMENTS, INTERNALLY PREPARED IN ACCORDANCE
WITH GAAP INCLUDING A BALANCE SHEET AND STATEMENT OF OPERATIONS (AND A SEPARATE
CALCULATION OF GROSS INCOME AND OPERATING EXPENSES) AS OF THE END OF SUCH
QUARTER AND YEAR-TO-DATE, TOGETHER WITH (COMMENCING WITH THE FINANCIAL
STATEMENTS FOR THE FIRST QUARTER OF 2015) THE RESULTS FOR THE SAME PERIODS OF
THE PREVIOUS YEAR.  SUCH STATEMENTS FOR EACH QUARTER SHALL BE ACCOMPANIED BY AN
OFFICER’S CERTIFICATE CERTIFYING TO THE BEST OF THE SIGNER’S KNOWLEDGE, (A) THAT
SUCH STATEMENTS FAIRLY REPRESENT THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF BORROWER IN ALL MATERIAL RESPECTS, (B) THAT AS OF THE DATE OF SUCH
OFFICER’S CERTIFICATE, NO EVENT OF DEFAULT EXISTS UNDER THIS AGREEMENT, THE NOTE
OR ANY OTHER LOAN DOCUMENT OR, IF SO, SPECIFYING THE NATURE AND STATUS OF EACH
SUCH EVENT OF DEFAULT AND THE ACTION THEN BEING TAKEN BY BORROWER OR PROPOSED TO
BE TAKEN TO REMEDY SUCH EVENT OF DEFAULT AND (C) THAT AS OF THE DATE OF EACH
OFFICER’S CERTIFICATE, NO LITIGATION EXISTS INVOLVING BORROWER OR THE PROPERTY
THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  SUCH
FINANCIAL STATEMENTS SHALL CONTAIN SUCH OTHER INFORMATION AS SHALL BE REASONABLY
REQUESTED BY LENDER FOR PURPOSES OF CALCULATIONS TO BE MADE BY LENDER PURSUANT
TO THE TERMS HEREOF;

                                                                    
(II)            A RENT ROLL FOR THE PROPERTY, DATED AS OF THE LAST MONTH OF SUCH
CALENDAR QUARTER, SHOWING THE CURRENT ANNUALIZED RENT FOR THE PROPERTY (AS OF
THE DATE OF SUCH RENT ROLL), AND THE EXPIRATION DATE OF EACH LEASE.  SUCH RENT
ROLL SHALL BE ACCOMPANIED BY AN OFFICER’S CERTIFICATE CERTIFYING TO THE BEST OF
THE SIGNER’S KNOWLEDGE THAT SUCH RENT ROLL IS TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS AS OF ITS DATE AND STATING WHETHER BORROWER, WITHIN THE PAST
THREE (3) MONTHS, HAS ISSUED A NOTICE OF DEFAULT WITH RESPECT TO ANY LEASE WHICH
HAS NOT BEEN CURED AND THE NATURE OF SUCH DEFAULT; AND

                                                                  
(III)            COPIES OF ANY LEASE, OR ANY LEASE RENEWAL, MODIFICATION,
AMENDMENT OR MODIFICATION EXECUTED DURING SUCH CALENDAR QUARTER.

4.9.3    Annual Reports.        Not later than one hundred five (105) days after
the end of each Fiscal Year of Borrower’s operations (commencing on the Fiscal
Year ending December 31, 2014), Borrower shall deliver to Lender:

                                                                      
(I)            FINANCIAL STATEMENTS FOR BORROWER AUDITED BY AN INDEPENDENT
ACCOUNTANT IN ACCORDANCE WITH GAAP, INCLUDING A BALANCE SHEET AS OF THE END OF
SUCH FISCAL YEAR, AND A STATEMENT OF OPERATIONS FOR THE YEAR ENDED  AND FIGURES
FOR THE PREVIOUS FISCAL YEAR.  SUCH ANNUAL FINANCIAL STATEMENTS SHALL BE
ACCOMPANIED BY AN OFFICER’S CERTIFICATE IN THE FORM REQUIRED PURSUANT TO SECTION
4.9.2(I) ABOVE;

                                                                    
(II)            AN ANNUAL SUMMARY OF ANY AND ALL CAPITAL EXPENDITURES MADE AT
THE

 

56 

 

--------------------------------------------------------------------------------

 

  

PROPERTY DURING  SUCH FISCAL YEAR; AND

                                                                  
(III)            CALCULATIONS OF GROSS INCOME AND OPERATING EXPENSES FOR SUCH
FISCAL YEAR, WHICH CALCULATIONS SHALL BE ACCOMPANIED BY AN OFFICER’S CERTIFICATE
IN THE FORM REQUIRED PURSUANT TO SECTION 4.9.2(I) ABOVE.

4.9.4    OTHER REPORTS.

(A)                BORROWER SHALL, WITHIN TEN (10) BUSINESS DAYS AFTER WRITTEN
REQUEST BY LENDER OR SUCH LONGER PERIOD AS REASONABLY REQUIRED TO PRODUCE THE
SAME, FURNISH OR CAUSE TO BE FURNISHED TO LENDER AND, IF APPLICABLE, THE RATING
AGENCIES IN SUCH MANNER AND IN SUCH DETAIL AS MAY BE REASONABLY REQUESTED BY
LENDER OR, IF ALL OR PART OF THE LOAN IS BEING OR HAS BEEN INCLUDED IN A
SECURITIZATION, THE RATING AGENCIES, SUCH REASONABLE ADDITIONAL INFORMATION AS
MAY BE REASONABLY REQUESTED WITH RESPECT TO THE PROPERTY.

(B)               BORROWER SHALL SUBMIT TO LENDER THE FINANCIAL DATA AND
FINANCIAL STATEMENTS REQUIRED, AND WITHIN THE TIME PERIODS, UNDER CLAUSES (F)
AND (G)  OF SECTION 9.1, IF AND WHEN AVAILABLE.

4.9.5    ANNUAL BUDGET.   

(A)             PRIOR TO THE CLOSING DATE, BORROWER HAS PROVIDED TO LENDER, FOR
INFORMATIONAL PURPOSES, AN ANNUAL BUDGET FOR THE 2014 FISCAL YEAR.  PROVIDED NO
TRIGGER PERIOD HAS OCCURRED AND IS CONTINUING, BORROWER SHALL PROVIDE TO LENDER,
FOR INFORMATIONAL PURPOSES, NO LATER THAN THIRTY (30) DAYS FOLLOWING THE END OF
THE PRIOR FISCAL YEAR (COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2014)
THE ANNUAL BUDGET FOR THE CURRENT FISCAL YEAR; PROVIDED, HOWEVER, THAT, IF ANY
TRIGGER PERIOD COMMENCES, BORROWER SHALL DELIVER TO LENDER AN ANNUAL BUDGET FOR
LENDER’S REVIEW AND APPROVAL (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, SUBJECT TO THE PROVISIONS OF SECTION 4.9.5(B)) WITHIN
THIRTY (30) DAYS OF THE COMMENCEMENT OF SUCH TRIGGER PERIOD.  DURING THE
CONTINUANCE OF A TRIGGER PERIOD, LENDER SHALL HAVE THE RIGHT TO APPROVE EACH
ANNUAL BUDGET, INCLUDING EXTRAORDINARY OPERATING EXPENSES AND CAPITAL
EXPENDITURES (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED, SUBJECT TO THE PROVISIONS OF SECTION 4.9.5(B)).  ANNUAL BUDGETS
DELIVERED TO LENDER (OTHER THAN DURING THE CONTINUANCE OF A TRIGGER PERIOD) OR
APPROVED BY LENDER DURING THE CONTINUANCE OF A TRIGGER PERIOD SHALL HEREINAFTER
BE REFERRED TO AS AN “APPROVED ANNUAL BUDGET”, AND ANY SUCH EXTRAORDINARY
OPERATING EXPENSES APPROVED BY LENDER DURING ANY TRIGGER PERIOD PURSUANT TO THIS
SECTION 4.9.5(A) SHALL HEREINAFTER BE REFERRED TO AS “APPROVED EXTRAORDINARY
EXPENSES”.  DURING THE CONTINUANCE OF A TRIGGER PERIOD, UNTIL SUCH TIME THAT ANY
ANNUAL BUDGET HAS BEEN APPROVED BY LENDER, THE PRIOR APPROVED ANNUAL BUDGET
SHALL APPLY FOR ALL PURPOSES HEREUNDER (WITH SUCH ADJUSTMENTS AS NECESSARY TO
REFLECT ACTUAL INCREASES IN TAXES, INSURANCE PREMIUMS, UTILITIES EXPENSES AND
OTHER NON-DISCRETIONARY ITEMS).  DURING THE CONTINUANCE OF A TRIGGER PERIOD,
SUBJECT TO THE IMMEDIATELY PREVIOUS SENTENCE, NEITHER BORROWER NOR MANAGER SHALL
CHANGE OR MODIFY THE ANNUAL BUDGET THAT HAS BEEN APPROVED BY LENDER WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED, SUBJECT TO THE PROVISIONS OF SECTION
4.9.5(B)). 

(B)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 4.9.5, WHENEVER LENDER’S APPROVAL OR CONSENT IS REQUIRED PURSUANT TO THE
PROVISIONS OF THIS SECTION 4.9.5, LENDER’S CONSENT AND APPROVAL SHALL BE DEEMED
GIVEN IF:

 

57 

 

--------------------------------------------------------------------------------

 

  

                                                                      
(I)            THE FIRST CORRESPONDENCE FROM BORROWER TO LENDER REQUESTING SUCH
APPROVAL OR CONSENT CONTAINS A BOLD-FACED, CONSPICUOUS LEGEND AT THE TOP OF THE
FIRST PAGE THEREOF STATING THAT “FIRST NOTICE:  THIS IS A REQUEST FOR CONSENT
UNDER THE LOAN BY LENDER TO 731 OFFICE ONE LLC.  FAILURE TO RESPOND TO THIS
REQUEST WITHIN FIVE (5) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED
GRANTED”, AND IS ACCOMPANIED BY SUCH INFORMATION AND DOCUMENTS AS BORROWER
BELIEVES IN GOOD FAITH ARE REASONABLY REQUIRED FOR LENDER TO ADEQUATELY EVALUATE
SUCH REQUEST AND AS REQUESTED BY LENDER IN WRITING PRIOR TO THE EXPIRATION OF
SUCH FIVE (5) BUSINESS DAY PERIOD; AND

                                                                    
(II)            IF LENDER FAILS TO RESPOND TO OR TO DENY SUCH REQUEST FOR
APPROVAL OR CONSENT IN WRITING WITHIN SUCH FIVE (5) BUSINESS DAY PERIOD, A
SECOND NOTICE REQUESTING APPROVAL IS DELIVERED TO LENDER FROM BORROWER
CONTAINING A BOLD-FACED, CONSPICUOUS LEGEND AT THE TOP OF THE FIRST PAGE THEREOF
STATING THAT “SECOND AND FINAL NOTICE:  THIS IS A REQUEST FOR CONSENT UNDER THE
LOAN BY LENDER TO 731 OFFICE ONE LLC.  FAILURE TO APPROVE OR DENY THIS REQUEST
IN WRITING WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN YOUR APPROVAL BEING
DEEMED GRANTED”, AND IS ACCOMPANIED BY SUCH INFORMATION AND DOCUMENTS AS
BORROWER BELIEVES IN GOOD FAITH ARE REASONABLY REQUIRED FOR LENDER TO ADEQUATELY
EVALUATE SUCH REQUEST AND AS REQUESTED BY LENDER IN WRITING PRIOR TO THE
EXPIRATION OF SUCH FIVE (5) BUSINESS DAY PERIOD, AND LENDER FAILS TO EITHER
APPROVE OR DENY (AND, IN THE CASE OF A DENIAL, STATING THE GROUNDS THEREFOR IN
REASONABLE DETAIL) SUCH REQUEST FOR APPROVAL OR CONSENT WITHIN SUCH SECOND FIVE
(5) BUSINESS DAY PERIOD.

SECTION 4.10.    ACCESS TO PROPERTY.   BORROWER SHALL PERMIT AGENTS,
REPRESENTATIVES AND EMPLOYEES OF LENDER TO INSPECT THE PROPERTY OR ANY PART
THEREOF DURING NORMAL BUSINESS HOURS UPON REASONABLE ADVANCE NOTICE (WHICH MAY
BE GIVEN BY EMAIL OR TELEPHONICALLY), SUBJECT TO THE RIGHTS OF TENANTS UNDER
LEASES AND BORROWER’S USUAL AND CUSTOMARY SAFETY REQUIREMENTS AND ACCOMPANIED BY
A REPRESENTATIVE OF BORROWER.

SECTION 4.11.   LEASES.

4.11.1  GENERALLY.      UPON REASONABLE REQUEST, BORROWER SHALL FURNISH LENDER
WITH EXECUTED COPIES OF ALL LEASES THEN IN EFFECT.

4.11.2  Approvals.

(A)                ANY MAJOR LEASE AND ANY RENEWALS, MATERIAL AMENDMENTS OR
MATERIAL MODIFICATIONS OF A MAJOR LEASE (OTHER THAN THOSE WHICH ARE EXPRESSLY
PERMITTED UNDER SUCH LEASE PURSUANT TO A RIGHT OF THE TENANT THEREUNDER NOT
REQUIRING THE CONSENT OF BORROWER) SHALL BE SUBJECT TO LENDER’S APPROVAL (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, SUBJECT TO
THE PROVISIONS OF SECTION 4.11.2(D)), PROVIDED, THAT NO CONSENT OF LENDER SHALL
BE REQUIRED IN CONNECTION WITH ANY MODIFICATION OR AMENDMENT TO ANY BLOOMBERG
LEASE FOR THE PURPOSE OF EXTENDING THE TERM OF THE BLOOMBERG CITIBANK LEASE
AND/OR THE BLOOMBERG METROVEST LEASE PROVIDED THAT (X) SUCH AMENDMENT OR
MODIFICATION EXTENDS THE TERM OF THE BLOOMBERG CITIBANK LEASE AND/OR BLOOMBERG
METROVEST LEASE, AS APPLICABLE, FOR A PERIOD WHICH

 

58 

 

--------------------------------------------------------------------------------

 

  

EXPIRES NO LATER THAN THE EXPIRATION OF THE TERM OF THE ORIGINAL BLOOMBERG
LEASE, (Y) THE RENT (ON A PER SQUARE FOOT BASIS) PAYABLE DURING SUCH EXTENSION
PERIOD SHALL BE NO LESS THAN THE RENT (ON A PER SQUARE FOOT BASIS) PAYABLE UNDER
BLOOMBERG CITIBANK LEASE AND/OR BLOOMBERG METROVEST LEASE, AS APPLICABLE (AND IF
SUCH LEASE PROVIDED FOR ESCALATED RENT PAYMENTS OVER THE TERM OF SUCH LEASE,
THEN THE RENT (ON A PER SQUARE FOOT BASIS) PAYABLE UNDER SUCH LEASE FOLLOWING
THE LAST ESCALATION OF RENTS), PROVIDED THAT SUCH EXTENSION PERIOD MAY CONTAIN
FREE RENT PERIODS ON MARKET TERMS, AND (Z) ANY OTHER MATERIAL AMENDMENTS OR
MODIFICATIONS TO THE BLOOMBERG CITIBANK LEASE OR THE BLOOMBERG METROVEST LEASE
(OTHER THAN AMENDMENTS AND MODIFICATIONS RELATING TO THE EXTENSION OF THE TERM
OF SUCH LEASE OR AMENDMENTS OR MODIFICATIONS CONFORMING THE TERMS OF THE
BLOOMBERG CITIBANK LEASE OR THE BLOOMBERG METROVEST LEASE TO THE TERMS OF THE
ORIGINAL BLOOMBERG LEASE) SHALL BE SUBJECT TO LENDER’S APPROVAL (WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, SUBJECT TO THE
PROVISIONS OF SECTION 4.11.2(D)), IT BEING UNDERSTOOD THAT NO EXTENSION OF THE
BLOOMBERG CITIBANK LEASE OR THE BLOOMBERG METROVEST LEASE EXPRESSLY PERMITTED IN
ANY SUCH LEASE PURSUANT TO A RIGHT OF THE TENANT THEREUNDER WITHOUT THE CONSENT
OF BORROWER SHALL BE SUBJECT TO THE APPROVAL OF LENDER HEREUNDER.  ANY LEASE AND
ANY RENEWALS, AMENDMENTS OR MODIFICATIONS OF A LEASE (OTHER THAN ANY MAJOR LEASE
AND ANY RENEWAL, AMENDMENT OR MATERIAL MODIFICATION TO A MAJOR LEASE) THAT MEETS
THE FOLLOWING REQUIREMENTS MAY BE ENTERED INTO BY BORROWER WITHOUT LENDER’S
PRIOR CONSENT: (I) PROVIDES FOR PREVAILING MARKET-RATE TERMS, (II) UNLESS A
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT IS DELIVERED PURSUANT TO
THIS SECTION 4.11.2, PROVIDES THAT SUCH LEASE IS SUBORDINATE TO THE MORTGAGE AND
THAT THE TENANT THEREUNDER WILL ATTORN TO LENDER AND ANY SUCCESSOR LANDLORD, AND
(III) IS EITHER (A) WRITTEN ON A FORM SUBSTANTIALLY SIMILAR TO THE FORM OF THE
ORIGINAL BLOOMBERG LEASE (THE “STANDARD FORM OF LEASE”), WITH ANY REPLACEMENTS,
MODIFICATIONS OR AMENDMENTS REFLECTING COMMERCIALLY REASONABLE CHANGES NECESSARY
TO ACCOUNT FOR THE THEN-CURRENT STATE OF THE MARKET OR SUCH ALTERNATIVE FORM
LEASE AS HAS BEEN REASONABLY APPROVED BY LENDER PURSUANT TO THE TERMS OF THIS
SECTION 4.11.2 (WHICH ALTERNATIVE FORM MAY BE USED BY BORROWER THEREAFTER
WITHOUT SEEKING LENDER’S APPROVAL THEREFOR IF LENDER APPROVES IN WRITING ITS USE
AS A FORM), SUBJECT, IN EACH CASE, TO ANY COMMERCIALLY REASONABLE CHANGES MADE
IN THE COURSE OF NEGOTIATIONS WITH THE APPLICABLE TENANT OR (B) IN THE CASE OF
STORAGE LEASES, WRITTEN ON A LEASE WITH COMMERCIALLY REASONABLE TERMS.  ALL
OTHER LEASES (INCLUDING MAJOR LEASES) AND ALL RENEWALS, MATERIAL AMENDMENTS AND
MATERIAL MODIFICATIONS THEREOF EXECUTED AFTER THE DATE HEREOF SHALL BE SUBJECT
TO LENDER’S PRIOR APPROVAL (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED, SUBJECT TO THE PROVISIONS OF SECTION 4.11.2(D)). 

(B)               BORROWER SHALL NOT PERMIT OR CONSENT TO ANY ASSIGNMENT OR
SUBLEASE OF ANY MAJOR LEASE THAT HAS THE EFFECT OF RELEASING THE ASSIGNING OR
SUBLETTING TENANT FROM ITS OBLIGATIONS UNDER THE LEASE, WITHOUT LENDER’S PRIOR
WRITTEN APPROVAL (OTHER THAN ASSIGNMENTS OR SUBLEASES EXPRESSLY PERMITTED UNDER
ANY MAJOR LEASE PURSUANT TO A RIGHT OF THE TENANT THEREUNDER NOT REQUIRING THE
CONSENT OF BORROWER).  LENDER SHALL ENTER INTO, AND, IF REQUIRED BY APPLICABLE
LAW IN ORDER TO PROVIDE CONSTRUCTIVE NOTICE OR IF REQUESTED BY ANY TENANT,
RECORD IN THE COUNTY WHERE THE PROPERTY IS LOCATED, A SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT, IN FORM AND SUBSTANCE SUBSTANTIALLY
SIMILAR TO THE FORM ATTACHED HERETO AS EXHIBIT F OR IN FORM AND SUBSTANCE
SUBSTANTIALLY SIMILAR TO THE SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT DELIVERED TO LENDER AT THE CLOSING DATE (IN EITHER CASE, WITH SUCH
CHANGES TO SUCH FORM AS ARE COMMERCIALLY REASONABLE AND AS OTHERWISE REASONABLY
APPROVED BY LENDER PURSUANT TO THIS SECTION 4.11.2, A “NON-DISTURBANCE
AGREEMENT”), WITH ANY TENANT ENTERING INTO A NEW LEASE OR A MODIFICATION OF A
LEASE FOR WHICH LENDER’S PRIOR WRITTEN CONSENT HAS BEEN OBTAINED OR DEEMED
OBTAINED, OR FOR WHICH LENDER’S PRIOR WRITTEN CONSENT WAS NOT REQUIRED, WITHIN
TEN (10)

 

59 

 

--------------------------------------------------------------------------------

 

  

BUSINESS DAYS AFTER WRITTEN REQUEST THEREFOR BY BORROWER.  ALL REASONABLE THIRD
PARTY COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND RECORDATION OF ANY NON-DISTURBANCE
AGREEMENT, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS, SHALL BE PAID BY BORROWER.

(C)                BORROWER SHALL HAVE THE RIGHT, WITHOUT THE CONSENT OR
APPROVAL OF LENDER, TO TERMINATE OR ACCEPT A SURRENDER OF ANY LEASE SO LONG AS
SUCH TERMINATION OR SURRENDER IS (I) BY REASON OF A TENANT DEFAULT BEYOND ANY
APPLICABLE NOTICE AND GRACE PERIODS, OR (II) BORROWER IS SIMULTANEOUSLY
REPLACING SUCH TERMINATED OR SURRENDERED LEASE WITH ONE OR MORE LEASES THAT ARE
EITHER (A) APPROVED OR DEEMED APPROVED BY LENDER (SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED AND TO BE SUBJECT TO THE
PROVISIONS OF SECTION 4.11.2(D)) AND/OR (B) COMPLIES IN ALL RESPECTS WITH THE
REQUIREMENTS FORTH IN SECTION 4.11.2(A) ABOVE AND LENDER’S APPROVAL THEREOF IS
NOT REQUIRED THEREUNDER; PROVIDED, HOWEVER, IN NO EVENT SHALL BORROWER TERMINATE
OR ACCEPT A SURRENDER OF ANY BLOOMBERG LEASE WITHOUT THE PRIOR WRITTEN APPROVAL
(OR DEEMED APPROVAL) OF LENDER, NOT TO BE UNREASONABLY WITHHELD OR DELAYED. 
EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 4.11.2(C), BORROWER SHALL NOT HAVE
THE RIGHT TO TERMINATE ANY LEASE WITHOUT THE EXPRESS WRITTEN CONSENT OF THE
LENDER.

(D)               NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 4.11.2, WHENEVER LENDER’S APPROVAL OR CONSENT IS REQUIRED PURSUANT TO
THE PROVISIONS OF THIS SECTION 4.11.2, LENDER’S CONSENT AND APPROVAL SHALL BE
DEEMED GIVEN IF:

(I)                 THE FIRST CORRESPONDENCE FROM BORROWER TO LENDER REQUESTING
SUCH APPROVAL OR CONSENT CONTAINS A BOLD-FACED, CONSPICUOUS LEGEND AT THE TOP OF
THE FIRST PAGE THEREOF STATING THAT “FIRST NOTICE:  THIS IS A REQUEST FOR
CONSENT UNDER THE LOAN BY LENDER TO 731 OFFICE ONE LLC.  FAILURE TO RESPOND TO
THIS REQUEST WITHIN FIVE (5) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING
DEEMED GRANTED”, AND IS ACCOMPANIED BY SUCH INFORMATION AND DOCUMENTS AS
BORROWER BELIEVES IN GOOD FAITH ARE REASONABLY REQUIRED FOR LENDER TO ADEQUATELY
EVALUATE SUCH REQUEST AND AS REQUESTED BY LENDER IN WRITING PRIOR TO THE
EXPIRATION OF SUCH FIVE (5) BUSINESS DAY PERIOD; AND

(II)               IF LENDER FAILS TO RESPOND TO OR TO DENY SUCH REQUEST FOR
APPROVAL OR CONSENT IN WRITING WITHIN SUCH FIVE (5) BUSINESS DAY PERIOD, A
SECOND NOTICE REQUESTING APPROVAL IS DELIVERED TO LENDER FROM BORROWER
CONTAINING A BOLD-FACED, CONSPICUOUS  LEGEND AT THE TOP OF THE FIRST PAGE
THEREOF STATING THAT “SECOND AND FINAL NOTICE:   THIS IS A REQUEST FOR CONSENT
UNDER THE LOAN BY LENDER TO 731 OFFICE ONE LLC.  FAILURE TO APPROVE OR DENY THIS
REQUEST IN WRITING WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN YOUR APPROVAL
BEING DEEMED GRANTED”, AND IS ACCOMPANIED BY SUCH INFORMATION AND DOCUMENTS AS
BORROWER BELIEVES IN GOOD FAITH ARE REASONABLY REQUIRED FOR LENDER TO ADEQUATELY
EVALUATE SUCH REQUEST AND AS REQUESTED BY LENDER IN WRITING PRIOR TO THE
EXPIRATION OF SUCH FIVE (5) BUSINESS DAY PERIOD, AND LENDER FAILS TO EITHER
APPROVE OR DENY (AND, IN THE CASE OF A DENIAL, STATING THE GROUNDS THEREFOR IN
REASONABLE DETAIL) SUCH REQUEST FOR APPROVAL OR CONSENT WITHIN SUCH SECOND FIVE
(5) BUSINESS DAY PERIOD.

4.11.3  Covenants.    Borrower (i) shall observe and perform the material
obligations imposed upon the lessor under the Leases (subject to commercially
reasonable

60 

 

--------------------------------------------------------------------------------

 

  

deviations therefrom which would not be reasonably expected to result in a
termination of a Lease or have a Material Adverse Effect); (ii) shall enforce
the material terms, covenants and conditions contained in the Leases upon the
part of the Tenants thereunder to be observed or performed in a commercially
reasonable manner; (iii) shall not collect any of the Rents more than one (1)
month in advance (other than security deposits); and (iv) shall not execute any
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated or permitted by the Loan Documents).  Borrower shall promptly
notify Lender of any default by Borrower under the Leases that would reasonably
be expected to result in a Material Adverse Effect and of which Borrower has
actual knowledge.

4.11.4  Security Deposits.      All security deposits of Tenants, whether held
in cash or any other form, shall be held in compliance with all Legal
Requirements and shall not be commingled with any other funds of Borrower to the
extent required by applicable law.  Upon the foreclosure of the Lien of the
Mortgage, Borrower shall, in accordance with applicable Legal Requirements,
cause all cash security deposits (and any interest theretofore earned thereon)
to be transferred to the transferee of the Property following the foreclosure
sale or, in the case of a letter of credit, cause physical possession thereof to
be delivered to such transferee. 

Section 4.12.   Repairs; Maintenance and Compliance; Alterations.

4.12.1   Repairs; Maintenance and Compliance.    Borrower shall at all times 
cause the Property to be maintained in a good and safe condition and repair (in
accordance with reasonable market practice for properties of similar type and
size), subject to ordinary wear and tear, and shall not remove, demolish or
alter the Improvements or Equipment (except for alterations performed in
accordance with Section 4.12.2 below and as permitted in Article 7).  Borrower
shall comply with all Legal Requirements and cure properly any violation of a
Legal Requirement to the extent that such noncompliance or violation as would
reasonably be expected to result in, or does result in, a Material Adverse
Effect. 

4.12.2  Alterations.

(A)                BORROWER SHALL NOT, WITHOUT LENDER’S CONSENT (SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED), PERFORM ALTERATIONS TO
THE IMPROVEMENTS AND EQUIPMENT WHICH CONSTITUTE A MATERIAL ALTERATION OR WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  AT ANY TIME THE
OUTSTANDING COSTS OF ALL ALTERATIONS THEN BEING PERFORMED AT THE PROPERTY
EXCEEDS THE ALTERATION THRESHOLD, BORROWER SHALL DELIVER TO LENDER SECURITY FOR
PAYMENT OF THE COST OF SUCH ALTERATIONS IN EXCESS OF THE ALTERATION THRESHOLD,
AS ADDITIONAL SECURITY FOR BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS,
WHICH SECURITY MAY BE ANY OF THE FOLLOWING: (I) CASH OR CASH EQUIVALENTS, (II)
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.11, A LETTER OF CREDIT, (III)
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.11, AN ALTERATION DEFICIENCY
GUARANTY OR (IV) SUCH OTHER SECURITY AS MAY BE REASONABLY APPROVED BY LENDER
(SUBJECT TO THE PROVISIONS OF SECTION 4.12.2(B)).  SUCH SECURITY SHALL BE IN AN
AMOUNT EQUAL TO THE EXCESS OF THE TOTAL UNPAID AMOUNTS INCURRED AND TO BE
INCURRED IN ORDER TO COMPLETE SUCH ALTERATIONS TO THE IMPROVEMENTS (OTHER THAN
SUCH AMOUNTS TO BE PAID OR REIMBURSED BY TENANTS UNDER THE LEASES) OVER THE
ALTERATION THRESHOLD (THE AMOUNT OF SUCH EXCESS, AN “ALTERATION DEFICIENCY”) AND
LENDER MAY APPLY SUCH SECURITY FROM TIME TO TIME AT THE OPTION OF LENDER TO PAY
FOR SUCH ALTERATIONS IF ANY UNPAID AMOUNTS ARE REQUIRED TO BE PAID PURSUANT TO
THE LOAN DOCUMENTS AND BORROWER HAS NOT MADE THE APPLICABLE PAYMENTS (SUBJECT TO
BORROWER’S RIGHT TO CONTEST SUCH PAYMENTS IN GOOD FAITH).  BORROWER SHALL BE
ENTITLED TO A REDUCTION OR

 

61 

 

--------------------------------------------------------------------------------

 

  

RELEASE, AS THE CASE MAY BE, OF SUCH SECURITY BEING HELD BY LENDER FROM TIME TO
TIME (BUT NOT MORE THAN ONCE PER CALENDAR MONTH) AS THE UNPAID AMOUNTS INCURRED
AND TO BE INCURRED WITH RESPECT TO SUCH ALTERATIONS TO THE IMPROVEMENTS ARE
REDUCED DUE TO PARTIAL COMPLETION.  UPON SUBSTANTIAL COMPLETION OF ANY MATERIAL
ALTERATION, BORROWER SHALL PROVIDE A CERTIFICATE OF SUBSTANTIAL COMPLETION IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO LENDER THAT (I) THE MATERIAL ALTERATION WAS CONSTRUCTED IN
ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS, (II) ALL CONTRACTORS,
SUBCONTRACTORS, MATERIALMEN AND PROFESSIONALS WHO PROVIDED WORK, MATERIALS OR
SERVICES IN CONNECTION WITH THE MATERIAL ALTERATION HAVE BEEN PAID IN FULL AND
HAVE DELIVERED UNCONDITIONAL RELEASES OF LIENS (OR SUCH LIENS HAVE OTHERWISE
BEEN  FULLY BONDED OVER TO THE REASONABLE SATISFACTION OF LENDER OR FULLY
INSURED BY THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY), AND (III) ALL
MATERIAL LICENSES AND PERMITS NECESSARY FOR THE USE, OPERATION AND OCCUPANCY OF
THE MATERIAL ALTERATION (OTHER THAN THOSE WHICH DEPEND ON THE PERFORMANCE OF
TENANT IMPROVEMENT WORK) HAVE BEEN ISSUED.  IF BORROWER HAS PROVIDED CASH
SECURITY, AS PROVIDED ABOVE, SUCH CASH SHALL BE RELEASED BY LENDER TO FUND SUCH
MATERIAL ALTERATIONS, AND IF BORROWER HAS PROVIDED NON-CASH SECURITY, AS
PROVIDED ABOVE, LENDER SHALL, ON A RATABLE BASIS AS THE MATERIAL ALTERATIONS ARE
COMPLETED AND IN FULL UPON SUBSTANTIAL COMPLETION, RELEASE AND RETURN SUCH
SECURITY (OR IN THE CASE OF AN ALTERATION DEFICIENCY GUARANTY, TERMINATE SUCH
ALTERATION DEFICIENCY GUARANTY), PROVIDED THAT THE AMOUNT OF SUCH SECURITY HELD
BY LENDER SHALL AT NO TIME BE LESS THAN THE THEN REMAINING ALTERATION
DEFICIENCY, AS THE SAME MAY BE REDUCED DUE TO PARTIAL COMPLETION.

(B)               NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 4.12.2, WHENEVER LENDER’S APPROVAL OR CONSENT IS REQUIRED PURSUANT TO
THE PROVISIONS OF THIS SECTION 4.12.2, LENDER’S CONSENT SHALL BE DEEMED GIVEN
IF:

(I)                 THE FIRST CORRESPONDENCE FROM BORROWER TO LENDER REQUESTING
SUCH APPROVAL OR CONSENT CONTAINS A BOLD-FACED, CONSPICUOUS LEGEND AT THE TOP OF
THE FIRST PAGE THEREOF STATING THAT “FIRST NOTICE:  THIS IS A REQUEST FOR
CONSENT UNDER THE LOAN BY LENDER TO 731 OFFICE ONE LLC.  FAILURE TO RESPOND TO
THIS REQUEST WITHIN FIVE (5) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING
DEEMED GRANTED”, AND IS ACCOMPANIED BY SUCH INFORMATION AND DOCUMENTS AS
BORROWER BELIEVES IN GOOD FAITH ARE REASONABLY REQUIRED FOR LENDER TO ADEQUATELY
EVALUATE SUCH REQUEST AND AS REQUESTED BY LENDER IN WRITING PRIOR TO THE
EXPIRATION OF SUCH FIVE (5) BUSINESS DAY PERIOD; AND

(II)               IF LENDER FAILS TO RESPOND TO OR TO DENY SUCH REQUEST FOR
APPROVAL OR CONSENT IN WRITING WITHIN SUCH FIVE (5) BUSINESS DAY PERIOD, A
SECOND NOTICE REQUESTING APPROVAL IS DELIVERED TO LENDER FROM BORROWER
CONTAINING A BOLD-FACED, CONSPICUOUS LEGEND AT THE TOP OF THE FIRST PAGE THEREOF
STATING THAT “SECOND AND FINAL NOTICE:   THIS IS A REQUEST FOR CONSENT UNDER THE
LOAN BY LENDER 731 OFFICE ONE LLC.  FAILURE TO APPROVE OR DENY THIS REQUEST IN
WRITING WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN YOUR APPROVAL BEING DEEMED
GIVEN”, AND IS ACCOMPANIED BY SUCH INFORMATION AND DOCUMENTS AS BORROWER
BELIEVES IN GOOD FAITH ARE REASONABLY REQUIRED FOR LENDER TO ADEQUATELY EVALUATE
SUCH REQUEST AND AS REQUESTED BY LENDER IN WRITING PRIOR TO THE EXPIRATION OF
SUCH FIVE (5) BUSINESS DAY PERIOD, LENDER FAILS TO APPROVE OR DENY (AND, IN THE
CASE OF A DENIAL, STATING THE GROUNDS THEREFOR IN REASONABLE DETAIL) SUCH
REQUEST FOR APPROVAL OR CONSENT WITHIN SUCH SECOND FIVE (5) BUSINESS DAY PERIOD.

 

62 

 

--------------------------------------------------------------------------------

 

  

Section 4.13.   Insolvency Opinion.   Borrower shall conduct its business so
that the assumptions made with respect to Borrower in the Insolvency Opinion
shall be true and correct in all material respects.

Section 4.14.   Property Management.   

4.14.1  Management Agreement/Leasing Agreement.   Borrower shall (i) promptly
perform and/or observe all of the material covenants and agreements required to
be performed and observed by it under the Management Agreements and the Leasing
Agreement, except where the same would not reasonably be expected to have a
Material Adverse Effect; (ii) promptly notify Lender of any “event of default”
under any Management Agreement and the Leasing Agreement of which it is aware,
except where the same would not reasonably be expected to have a Material
Adverse Effect; and (iii) enforce in a commercially reasonable manner the
performance and observance of the material covenants and agreements required to
be performed and/or observed by the Manager under the Management Agreements and
the Leasing Agreement, except where the same is would not reasonably be expected
to have a Material Adverse Effect.

4.14.2  Prohibition Against Termination or Modification.            Borrower
shall not (i) surrender, terminate or cancel (unless being replaced with a
Qualified Manager and a new Management Agreement) or modify in any material
respect, renew or extend (unless the renewal or extension is on substantially
the same terms as the previous Management Agreement) any Management Agreement,
(ii) surrender, terminate or cancel (unless being replaced with a Qualified
Manager and a new Leasing Agreement) or materially modify, renew or extend
(unless the renewal or extension is on substantially the same terms as the
previous Leasing Agreement) the Leasing Agreement, (iii) enter into any other
agreement relating to the management or operation of the Property with Manager,
Leasing Agent or any other Person (other than the Management Agreements or the
Leasing Agreement or pursuant to the express terms of the Management Agreement
and the Leasing Agreement), provided, that (a) Manager may sub-contract to a
Qualified Manager the management responsibilities of Manager under a Management
Agreement pursuant to a sub-management agreement, provided, that (1) the fees
and charges payable under any such sub-management agreement do not exceed the
management fees and charges payable to Manager under such Management Agreement
and are the sole obligation of Manager, (2) any sub-management agreement
terminates in the event of a termination of the Management Agreement, and (3)
Borrower shall have no obligations or liabilities under any such sub-management
agreement and (b) Leasing Agent may sub-contract to a Qualified Manager the
management responsibilities of Leasing Agent under a Leasing Agreement pursuant
to a sub-leasing agreement, provided, that (1) the fees, charges and commissions
payable under any such sub-leasing agreement do not exceed the fees, charges and
commissions payable to the Leasing Agent under such Leasing Agreement and are
the sole obligation of the Leasing Agent, (2) any sub-leasing agreement
terminates in the event of a termination of the Leasing Agreement, and (3)
Borrower shall have no obligations or liabilities under any such sub-leasing
agreement, (iv) consent to the assignment by the Manager of its interest under
any Management Agreement or by Leasing Agent of its interest under any Leasing
Agreement other than, in each case, to a Qualified Manager, or (v) waive or
release any of its rights and remedies under any Management Agreement or the
Leasing Agreement, except where the same is would not reasonably be expected to
have a Material Adverse Effect, in each case without the express consent of
Lender, which consent shall not be unreasonably withheld,

63 

 

--------------------------------------------------------------------------------

 

  

conditioned or delayed; provided, however, for the appointment by Borrower of a
new property manager or leasing agent (other than a Qualified Manager) such
consent may also, if all or part of the Loan is being or has been included in a
Securitization, be conditioned upon Borrower delivering a Rating Agency
Confirmation from each applicable Rating Agency as to such new property manager
and its management agreement.  Notwithstanding the foregoing, however, provided
no Event of Default is continuing, neither the approval of Lender nor a Rating
Agency Confirmation shall be required with respect to the appointment of a
Qualified Manager.  If at any time Lender consents to the appointment of (x) a
new property manager or a Qualified Manager is appointed, such new property
manager (including a Qualified Manager) and Borrower shall execute (i) a
management agreement in form and substance substantially similar to the form and
substance of the Management Agreements in effect on the Closing Date or as
otherwise reasonably acceptable to Lender, and (ii) a subordination of
management agreement in a form substantially similar to the Assignment of
Management Agreement entered into on the Closing Date or such other form as is
reasonably acceptable to Lender or (y) a new leasing agent, such new leasing
agent (including a Qualified Manager) and Borrower shall execute (i) a leasing
agreement in, if such new leasing agent is an Affiliate of Borrower, form and
substance substantially similar to the form and substance of the Leasing
Agreement in effect on the Closing Date or as otherwise on customary market
terms, and (ii) an assignment of leasing agreement in, if such new leasing agent
is an Affiliate of Borrower, a form substantially similar to the Assignment of
Leasing Agreement entered into on the Closing Date or otherwise such other form
as is reasonably acceptable to Lender.  The management fee payable to Manager
under the Management Agreements shall be subordinate to the Mortgage and the
other Loan Documents and to all payments then due and payable under the Loan
Documents (including, without limitation, all payments of Debt Service and all
required deposits of Reserve Funds) and shall not exceed at any time during the
term of the Loan two percent (2.0%) of Operating Income on an annual basis in
the aggregate. 

4.14.3  Replacement of Manager.    Lender shall have the right to require
Borrower to replace the Manager with (x) an Unaffiliated Qualified Manager (or
another Affiliate of the Interstate Parties, VRLP or VRT in the case of clause
(ii) below) selected by Borrower or (y) another property manager chosen by
Borrower and reasonably approved by Lender (provided, that such approval may, if
all or part of the Loan is being or has been included in a Securitization, be
conditioned upon Borrower delivering a Rating Agency Confirmation as to such new
property manager and management agreement) under any of the following
circumstances: (i) at any time following the occurrence of an Event of Default
and an acceleration of the Loan, (ii)  if the Manager shall become insolvent or
a debtor in any bankruptcy or insolvency proceeding, or (iii) if at any time the
Manager has engaged in gross negligence, fraud, willful misconduct or
misappropriation of funds unless Lender receives evidence reasonably acceptable
to Lender that the person or persons responsible for such acts or omissions have
been permanently removed from working on matters related to the Property and
Manager has paid to Lender any out-of-pocket losses actually incurred by Lender
as a direct result of such acts or omissions; provided, however, that prior to
Borrower’s becoming so obligated under clause (ii) above, Borrower shall have
ten (10) Business Days, from and after the date of such request, within which to
provide evidence reasonably satisfactory to Lender that Manager is no longer
insolvent or such proceeding has been dismissed, as applicable, in which case
Borrower shall not become so obligated.

 

 

64 

 

--------------------------------------------------------------------------------

 

  

4.14.4  Termination of Leasing Agreement.     Lender shall have the right to
require Borrower to replace the Leasing Agent with (x) an Unaffiliated Qualified
Manager (or another Affiliate of the Interstate Parties, VRLP or VRT in the case
of clause (ii) below) selected by Borrower or (y) another leasing agent chosen
by Borrower and reasonably approved by Lender (provided, that such approval may,
if all or part of the Loan is being or has been included in a Securitization, be
conditioned upon Borrower delivering a Rating Agency Confirmation as to such new
leasing agent and leasing agreement) under any of the following circumstances:
(i) at any time following the occurrence of an Event of Default and an
acceleration of the Loan, (ii)  if the Leasing Agent shall become insolvent or a
debtor in any bankruptcy or insolvency proceeding, or (iii) if at any time the
Leasing Agent has engaged in gross negligence, fraud, willful misconduct or
misappropriation of funds unless Lender receives evidence reasonably acceptable
to Lender that the person or persons responsible for such acts or omissions have
been permanently removed from working on matters related to the Property and the
Leasing Agent has paid to Lender any out-of-pocket losses actually incurred by
Lender as a direct result of such acts or omissions; provided, however, that
prior to Borrower’s becoming so obligated under clause (ii) above, Borrower
shall have ten (10) Business Days, from and after the date of such request,
within which to provide evidence reasonably satisfactory to Lender that the
Leasing Agent is no longer insolvent or such proceeding has been dismissed, as
applicable, in which case Borrower shall not become so obligated.

Section 4.15.   Performance by Borrower.     Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document required to be performed, observed or fulfilled by Borrower.

Section 4.16.   Licenses.     Borrower shall keep and maintain all Licenses
necessary for the operation of the Property as an office and storage property,
to the extent the failure to do so would reasonably be expected to or does
result in a Material Adverse Effect.

Section 4.17.   Further Assurances.     Borrower shall, at Borrower’s sole cost
and expense:

(A)                CURE ANY DEFECTS IN THE EXECUTION AND DELIVERY OF THE LOAN
DOCUMENTS AND EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO
LENDER SUCH DOCUMENTS, INSTRUMENTS, CERTIFICATES, ASSIGNMENTS AND OTHER
WRITINGS, AND DO SUCH OTHER ACTS NECESSARY TO CORRECT THE LOAN DOCUMENTS
(WITHOUT IN ANY WAY INCREASING THE OBLIGATIONS OF BORROWER (OTHER THAN TO A DE
MINIMIS EXTENT) OR REDUCING BORROWER’S RIGHTS UNDER THE LOAN DOCUMENTS (OTHER
THAN TO A DE MINIMIS EXTENT)), TO EVIDENCE, PRESERVE AND/OR PROTECT THE
COLLATERAL AT ANY TIME SECURING OR INTENDED TO SECURE THE OBLIGATIONS, AS LENDER
MAY REASONABLY REQUIRE; AND

(B)               DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL AND REASONABLE
ACTS, CONVEYANCES AND ASSURANCES NECESSARY TO CARRY OUT THE INTENTS AND PURPOSES
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE
FROM TIME TO TIME, PROVIDED THAT IN NO EVENT SHALL BORROWER BE REQUIRED TO DO OR
EXECUTE ANY ACT, CONVEYANCE OR ASSURANCE THAT IMPOSE GREATER OBLIGATIONS OR
LIABILITIES ON BORROWER (OTHER THAN TO A DE MINIMIS EXTENT) OR REDUCE BORROWER’S
RIGHTS UNDER THE LOAN DOCUMENTS  FROM THOSE OTHERWISE PROVIDED FOR THEREIN
(OTHER THAN TO A DE MINIMIS EXTENT).

Section 4.18.   Estoppel Statement.  

             

 

65 

 

--------------------------------------------------------------------------------

 

  

(A)                AFTER WRITTEN REQUEST BY LENDER, BORROWER SHALL WITHIN TEN
(10) BUSINESS DAYS FURNISH LENDER WITH A STATEMENT, DULY ACKNOWLEDGED AND
CERTIFIED, STATING (I) THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE, (II) THE
INTEREST RATE, (III) THE DATE INSTALLMENTS OF INTEREST AND/OR PRINCIPAL WERE
LAST PAID, (IV) ANY OFFSETS OR DEFENSES TO THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS, IF ANY, AND (V) THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
HAVE NOT BEEN MODIFIED OR IF MODIFIED, GIVING PARTICULARS OF SUCH MODIFICATION.

(B)               BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER
TO LENDER, WITHIN THIRTY (30) DAYS FOLLOWING LENDER’S WRITTEN REQUEST, AN
ESTOPPEL CERTIFICATE FROM EACH TENANT UNDER ANY LEASE IN THE FORM REQUIRED
PURSUANT TO ITS LEASE OR OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO LENDER; PROVIDED, THAT BORROWER SHALL NOT BE REQUIRED TO DELIVER SUCH
CERTIFICATES MORE FREQUENTLY THAN ONE (1) TIME IN ANY SIX (6) MONTH PERIOD.

(C)                BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER
TO LENDER, WITHIN THIRTY (30) DAYS FOLLOWING LENDER’S WRITTEN REQUEST, AN
ESTOPPEL CERTIFICATE FROM THE CONDOMINIUM BOARD IN THE FORM REQUIRED PURSUANT TO
THE CONDOMINIUM DECLARATION OR OTHERWISE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER; PROVIDED, THAT BORROWER SHALL NOT BE REQUIRED TO DELIVER
SUCH CERTIFICATE MORE THAN ONE (1) TIME IN ANY SIX (6) MONTH PERIOD.

SECTION 4.19.   NOTICE OF DEFAULT.     BORROWER SHALL PROMPTLY ADVISE LENDER OF
THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT OF WHICH BORROWER HAS
KNOWLEDGE.

Section 4.20.   Cooperate in Legal Proceedings.     Borrower shall cooperate in
a commercially reasonable manner with Lender with respect to any proceedings
before any court, board or other Governmental Authority which would, if
adversely determined, reasonably be expected to have a Material Adverse Effect
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings (other than those proceedings in which Borrower and any
Lender are adverse parties).

Section 4.21.   Indebtedness.     Borrower shall not directly or indirectly
create, incur or assume any Indebtedness other than (i) the Debt and the other
Obligations and liabilities specifically provided for in the Loan Documents,
(ii) unsecured trade payables incurred in the ordinary course of business
relating to the ownership and operation of the Property, which in the case of
such unsecured trade payables (A) are not evidenced by a note, (B) do not
exceed, at any time, a maximum aggregate amount of four percent (4%) of the Loan
Amount and (C) are paid within sixty (60) days of the date billed, (iii) accrued
tenant improvement costs and leasing commissions due pursuant to the terms of
any Lease approved or deemed approved hereunder, and (iv) amounts due under
equipment leases, so long as such amounts, together the amounts due under clause
(ii) do not exceed four percent (4%) of the Loan Amount (collectively,
“Permitted Indebtedness”).  For avoidance of doubt, and without limiting any
other provisions of this Agreement, the immediately preceding sentence shall not
restrict the creation, incurrence or assumption of any Indebtedness by any
Person owning any direct or indirect interest in Borrower.  Nothing contained
herein shall be deemed to require Borrower to pay any amount, so long as
Borrower is in good faith, and by proper legal proceedings, diligently
contesting the validity, amount or application thereof, provided that in each
case, at the time of the commencement of any such action or proceeding, and
during the pendency of such action or proceeding (1) no Event of Default shall
exist and be continuing, (2) adequate reserves with respect thereto are
maintained on the books of Borrower in accordance with GAAP, and (3) such
contest operates to suspend collection or enforcement, as the case may be, of
the contested

66 

 

--------------------------------------------------------------------------------

 

  

amount and such contest is maintained and prosecuted continuously and with
diligence.  Notwithstanding anything set forth herein, in no event shall
Borrower be permitted under this provision to enter into a note (other than the
Note and the other Loan Documents) or other instrument for borrowed money. 

Section 4.22.   Business and Operations.     Borrower will continue to engage in
the businesses presently conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Property.  Borrower will qualify to do business and will remain in good standing
under the laws of the state in which the real property comprising the Property
is located and to the extent the same are required for the ownership,
maintenance, management and operation of the Property.

Section 4.23.   Dissolution.    Borrower shall not (i) cause, permit or suffer
the taking of any action, or omitting to take any action, which results in
Borrower being dissolved, wound up or liquidated in whole or in part, in each
case without obtaining the prior consent of Lender or (ii) dissolve, wind up,
liquidate or merge with any other Person, in each case without obtaining the
prior consent of Lender.


SECTION 4.2. 

Section 4.24.   Debt Cancellation.     Borrower shall not cancel or otherwise
forgive or release any material claim or debt (other than the termination of
Leases in accordance herewith and the settlement of claims against Tenants
and/or service providers in connection with such Persons’ defaults) owed to
Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.

Section 4.25.    Affiliate Transactions.      Borrower shall not enter into, or
be a party to, any transaction with a Borrower Affiliate or any of the partners,
members or shareholders, as applicable, of Borrower except in the ordinary
course of business upon terms and conditions that are commercially reasonable
and substantially similar to those that would be available on an arm’s-length
basis with third parties other than such affiliated party. 

Section 4.26.    No Joint Assessment.      Borrower shall not suffer, permit or
initiate the joint assessment of the portion of the Property which constitutes
real property (i) with any other real property constituting a tax lot separate
from the Property or (ii) with any portion of the Property which may be deemed
to constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the portion of the Property which constitutes real
property.

Section 4.27.   Condominium Covenants.   

(A)                BORROWER SHALL (I) PERFORM ALL OF ITS OBLIGATIONS UNDER THE
CONDOMINIUM DOCUMENTS, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (II) SUBJECT TO ITS RIGHT TO
CONTEST, IF ANY, UNDER THE CONDOMINIUM DOCUMENTS, PAY, WHEN DUE AND PAYABLE, ALL
CONDOMINIUM CHARGES. 

(B)               IF BORROWER SHALL DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF
ANY TERM, COVENANT OR CONDITION OF ANY OF THE CONDOMINIUM DOCUMENTS ON THE PART
OF BORROWER TO BE PERFORMED OR OBSERVED AND THE SAME WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THEN, AFTER THE EXPIRATION OF ANY
APPLICABLE NOTICE AND CURE PERIODS PROVIDED FOR HEREIN AND WITHOUT LIMITING THE
GENERALITY OF THE OTHER PROVISIONS OF THE MORTGAGE AND THIS AGREEMENT

 

67 

 

--------------------------------------------------------------------------------

 

  

AND WITHOUT WAIVING OR RELEASING BORROWER FROM ANY OF ITS OBLIGATIONS HEREUNDER,
LENDER SHALL HAVE THE RIGHT, BUT SHALL BE UNDER NO OBLIGATION, TO PAY ANY SUMS
AND TO PERFORM ANY ACT OR TAKE ANY ACTION AS MAY BE APPROPRIATE TO CAUSE ALL OF
THE TERMS, COVENANTS AND CONDITIONS OF THE CONDOMINIUM DOCUMENTS ON THE PART OF
BORROWER, TO BE PERFORMED OR OBSERVED OR TO BE PROMPTLY PERFORMED OR OBSERVED ON
BEHALF OF BORROWER.  LENDER AND ANY PERSON DESIGNATED AS LENDER’S AGENT BY
LENDER SHALL HAVE, AND ARE HEREBY GRANTED, THE RIGHT TO ENTER UPON THE PROPERTY
AT ANY REASONABLE TIME, UPON REASONABLE NOTICE AND FROM TIME TO TIME FOR THE
PURPOSE OF TAKING ANY SUCH ACTION, AND ANY SUCH AMOUNTS SO PAID BY LENDER, AND
THE REASONABLE OUT-OF-POCKET COST OF SUCH ACTIONS BY LENDER, SHALL BE REIMBURSED
BY BORROWER WITHIN FIVE (5) BUSINESS DAYS OF WRITTEN NOTICE TO BORROWER FROM
LENDER AND IF NOT SO REIMBURSED SHALL BE ADDED TO THE DEBT AND SHALL BEAR
INTEREST AT THE DEFAULT RATE UNTIL REIMBURSED.

(C)                WITHOUT LENDER’S PRIOR CONSENT (WHICH SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED), BORROWER SHALL NOT VOTE AT ANY
MEETING OF OWNERS OF UNITS OR PERMIT ITS REPRESENTATIVES ON THE CONDOMINIUM
BOARD TO VOTE, OR TAKE ANY ACTION WHATSOEVER, RESPECTING (I) ANY MATERIAL
MODIFICATION, CHANGE, SUPPLEMENT, ALTERATION OR AMENDMENT TO ANY OF THE
CONDOMINIUM DOCUMENTS, (II) THE REMOVAL OF A UNIT FROM THE CONDOMINIUM, (III)
ANY PARTITION OF ALL OR A PART OF THE PROPERTY SUBJECT TO THE CONDOMINIUM
DECLARATION, (IV) ANY WAIVER OR RELEASE OF ANY MATERIAL RIGHTS OF BORROWER UNDER
THE CONDOMINIUM DOCUMENTS OR ANY MATERIAL INCREASE IN THE OBLIGATIONS OF
BORROWER THEREUNDER, (V) ANY ADVERSE CHANGE IN THE NATURE OF OR DECREASE IN THE
AMOUNT OF ANY INSURANCE COVERING ALL OR A PART OF THE PROPERTY AND/OR THE COMMON
ELEMENTS AND THE DISPOSITION OF ANY PROCEEDS THEREOF WHICH WOULD CAUSE A
VIOLATION OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, RESULTING IN ANY FAILURE TO SATISFY ANY OF THE REQUIREMENTS SET
FORTH IN SECTION 5.1 HEREOF, (VI) THE DISPOSITION OF ANY EXCESS INSURANCE OR
CONDEMNATION PROCEEDS, (VII) A RESPONSE TO OR ACTION UPON ANY CASUALTY,
CONDEMNATION, MATERIAL ALTERATION OR ANY OTHER MATTER WHICH REQUIRES LENDER’S
APPROVAL HEREUNDER OR THE OTHER LOAN DOCUMENTS OR IS, IN EACH CASE, PROHIBITED
HEREUNDER OR THE OTHER LOAN DOCUMENTS UNLESS BORROWER SATISFIES THE RELEVANT
CONDITIONS UNDER THE LOAN DOCUMENTS APPLICABLE TO THE MATTER FOR WHICH LENDER’S
APPROVAL IS REQUIRED HEREUNDER OR THE OTHER LOAN DOCUMENTS, OR (VIII) THE
ASSESSMENT OR LEVY OF ANY SPECIAL ASSESSMENT. 

(D)               BORROWER SHALL NOT TAKE (OR CAUSE TO BE TAKEN) ANY ACTION
UNDER THE CONDOMINIUM DOCUMENTS THAT WOULD BE REASONABLY EXPECTED TO RESULT IN
THE MORTGAGE NOT BEING “PERMITTED MORTGAGE” AND/OR LENDER NOT BEING A “PERMITTED
MORTGAGEE” OF THE PROPERTY WITHIN THE MEANING OF THE CONDOMINIUM DECLARATION.

(E)                SUBJECT TO AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THE CONDOMINIUM PROXY, BORROWER HAS APPOINTED LENDER AS BORROWER’S TRUE AND
LAWFUL ATTORNEY AND PROXY TO VOTE, CONSENT AND OTHERWISE ACT, ON BEHALF OF
BORROWER UNDER THE CONDOMINIUM DOCUMENTS, AS A UNIT OWNER WITH RESPECT TO
BORROWER’S OWNERSHIP OF THE UNITS, AT ALL ANNUAL, SPECIAL, AND OTHER MEETINGS OF
THE UNIT OWNERS OF THE CONDOMINIUM (OR BY WRITTEN CONSENT IN LIEU THEREOF) AND
AT ANY OTHER TIME BORROWER IS REQUIRED TO VOTE, CONSENT OR ACT AS A UNIT OWNER,
INCLUDING WITHOUT LIMITATION, THE RIGHT TO DESIGNATE, REMOVE, OR REPLACE THE
MEMBERS AND OFFICERS OF THE CONDOMINIUM BOARD THAT BORROWER IS ENTITLED TO
DESIGNATE, REMOVE OR REPLACE.  PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT,
LENDER’S RIGHTS UNDER THE CONDOMINIUM PROXY SHALL ONLY BE EXERCISED IN
CONNECTION WITH (I) ANY AMENDMENT OR MODIFICATION TO A MATERIAL TERM OR
PROVISION OF THE CONDOMINIUM DOCUMENTS WHICH WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, (II) ANY CASUALTY AND/OR CONDEMNATION AT THE
PROPERTY (INCLUDING,

 

68 

 

--------------------------------------------------------------------------------

 

  

WITHOUT LIMITATION, PURSUANT TO SECTION 6.3.4 OF THE BYLAWS AND/OR (III) ANY
VOTE TO WITHDRAW THE PROPERTY FROM THE PROVISIONS OF THE CONDOMINIUM ACT OF THE
STATE OF NEW YORK OR ANY TERMINATION OF THE CONDOMINIUM DOCUMENTS.  BORROWER
SHALL NOT REVOKE ANY CONDOMINIUM PROXY SO LONG AS THE LOAN IS OUTSTANDING.

(F)                BORROWER, FOR AND ON BEHALF OF ITSELF AND ITS DIRECT AND
INDIRECT SUCCESSORS AND ASSIGNS AS THE OWNER OF THE UNITS WHICH COMPRISE THE
PROPERTY (I) IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY APPLICABLE
LAW WHICH GRANTS TO THE TRUSTEES, MEMBERS OR MANAGERS OF THE CONDOMINIUM BOARD
AND/OR THE OWNERS OF THE CONDOMINIUM UNITS RIGHTS TO NET PROCEEDS DERIVED FROM
THE CONDOMINIUM UNIT(S) OWNED BY BORROWER IN THE EVENT OF A CASUALTY OR A
CONDEMNATION WHICH ARE INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT AND
(II) EXPRESSLY AGREES TO THE APPLICATION OF THE NET PROCEEDS RELATED TO THE
CONDOMINIUM UNIT(S) OWNED BY BORROWER IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT.

(G)               ON THE CLOSING DATE, BORROWER SHALL (OR SHALL CAUSE EACH
MEMBER OF THE CONDOMINIUM BOARD APPOINTED BY BORROWER TO) EXECUTE AND DELIVER TO
LENDER AN UNDATED CONDITIONAL RESIGNATION (A “CONDITIONAL RESIGNATION”), WHEREBY
BORROWER (OR THE MEMBERS OF THE CONDOMINIUM BOARD APPOINTED BY BORROWER) TENDERS
ITS RESIGNATIONS FROM THE CONDOMINIUM BOARD AND INSTRUCTS THE CONDOMINIUM BOARD
THAT THE SUCCESSOR MEMBERS SHALL BE DESIGNATED BY LENDER, EFFECTIVE UPON WRITTEN
NOTICE FROM LENDER TO THE CONDOMINIUM BOARD THAT AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING; IT BEING UNDERSTOOD AND AGREED THAT SUCH NOTICE FROM
THE LENDER SHALL BE CONCLUSIVE EVIDENCE THAT AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AND THE CONDOMINIUM BOARD MAY RELY ON SUCH NOTICE FROM LENDER
WITHOUT ANY FURTHER INQUIRY OR INVESTIGATION.  UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT, LENDER MAY, BY NOTICE TO BORROWER, TENDER ANY CONDITIONAL
RESIGNATION, NOW OR HEREAFTER DELIVERED IN CONNECTION WITH THE LOAN TO THE
CONDOMINIUM BOARD, WHEREUPON THE RESIGNATION OF ANY SUCH MEMBER SHALL BECOME
EFFECTIVE AND SUCCESSOR MEMBERS TO THE CONDOMINIUM BOARD SHALL BE DESIGNATED BY
LENDER FOR SO LONG AS AN EVENT OF DEFAULT IS CONTINUING, PROVIDED THAT UPON THE
WAIVER OR CURE WHICH IS ACCEPTED BY LENDER OF THE EVENT OF DEFAULT, THE MEMBERS
OF THE CONDOMINIUM BOARD APPOINTED BY LENDER SHALL IMMEDIATELY RESIGN FROM THE
CONDOMINIUM BOARD AND THE MEMBERS OF THE CONDOMINIUM BOARD APPOINTED BY BORROWER
SHALL BE REINSTATED. UPON THE RELEASE OF ANY CONDOMINIUM UNIT FROM THE LIEN OF
THE MORTGAGE, LENDER SHALL PROMPTLY RETURN ANY CONDITIONAL RESIGNATION WITH
RESPECT TO ANY CONDOMINIUM BOARD MEMBER APPLICABLE TO SUCH CONDOMINIUM UNIT TO
BORROWER AND ANY SUCH MEMBER APPOINTED BY LENDER SHALL IMMEDIATELY RESIGN FROM
THE CONDOMINIUM BOARD.

(H)               IN THE EVENT OF ANY REMOVAL OR RESIGNATION OF A MEMBER OF THE
CONDOMINIUM BOARD APPOINTED BY BORROWER, BORROWER SHALL PROMPTLY APPOINT A
SUCCESSOR MEMBER TO THE CONDOMINIUM BOARD WHO IS EITHER (I) APPROVED IN WRITING
BY LENDER (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED) OR (II) A PERSON EMPLOYED OR CONTROLLED BY GUARANTOR, VRT, VRLP OR ANY
OF THEIR RESPECTIVE SUBSIDIARIES, AND CONCURRENTLY WITH SUCH SUCCESSOR’S
APPOINTMENT TO THE CONDOMINIUM BOARD, BORROWER SHALL DELIVER TO LENDER A
CONDITIONAL RESIGNATION EXECUTED BY SUCH SUCCESSOR MEMBER.

(I)                 BORROWER WILL DO ALL THINGS REASONABLY NECESSARY TO PRESERVE
AND TO KEEP UNIMPAIRED ITS MATERIAL RIGHTS, POWERS AND PRIVILEGES UNDER THE
CONDOMINIUM DOCUMENTS AND TO PREVENT THE TERMINATION OR EXPIRATION OF THE
CONDOMINIUM DOCUMENTS, OR THE WITHDRAWAL OF THE PROPERTY FROM A CONDOMINIUM FORM
OF OWNERSHIP UNDER APPLICABLE LAW, TO THE END THAT BORROWER MAY ENJOY ALL OF THE
MATERIAL RIGHTS GRANTED TO IT AS A PARTY TO THE CONDOMINIUM DOCUMENTS.

 

69 

 

--------------------------------------------------------------------------------

 

  

(J)                 BORROWER WILL:

                                                                      
(I)            PROMPTLY NOTIFY LENDER OF THE RECEIPT BY BORROWER OF ANY NOTICE
FROM THE CONDOMINIUM BOARD OR THE OWNER OF ANY OTHER UNIT NOT OWNED BY BORROWER,
ASSERTING OR CLAIMING A DEFAULT BY BORROWER UNDER THE CONDOMINIUM DOCUMENTS OR
LACK OF COMPLIANCE BY BORROWER WITH THE CONDOMINIUM DOCUMENTS, IN EACH CASE
WHERE SUCH ASSERTION OR CLAIM, OR THE ALLEGED DEFAULT OR LACK OF COMPLIANCE,
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

                                                                    
(II)            PROMPTLY NOTIFY LENDER OF THE RECEIPT BY BORROWER OF ANY NOTICE
OR REQUEST FROM THE CONDOMINIUM BOARD OR THE OWNER OF ANY OTHER CONDOMINIUM UNIT
NOT OWNED BY BORROWER OF THE TERMINATION OR PURPORTED TERMINATION OF THE
CONDOMINIUM DOCUMENTS OR TO WITHDRAW THE PROPERTY FROM THE CONDOMINIUM PURSUANT
TO APPLICABLE LAW OR TO SEEK ANY ACTION FOR PARTITION; AND

                                                                  
(III)            PROMPTLY CAUSE A COPY OF EACH NOTICE OR REQUEST DESCRIBED IN
CLAUSES (I) OR (II) ABOVE RECEIVED BY BORROWER FROM THE CONDOMINIUM BOARD OR THE
OWNER OF ANY OTHER UNIT NOT OWNED BY BORROWER, OR FROM A HOLDER OF ANY MORTGAGE
OR DEED OF TRUST ON SUCH OTHER UNIT, TO BE DELIVERED TO LENDER.  BORROWER WILL
PERMIT LENDER TO PARTICIPATE IN ANY SUCH PARTITION OR WITHDRAWAL PROCEEDING TO
THE EXTENT PERMITTED BY LAW AND THE CONDOMINIUM DOCUMENTS (BUT LENDER SHALL NOT
BE OBLIGATED SO TO DO).  BORROWER WILL PROMPTLY DELIVER TO LENDER A COPY OF EACH
NOTICE, PLEADING, BRIEF AND PRELIMINARY, INTERIM AND FINAL DETERMINATION OR
DECISION AND OTHER PAPERS RECEIVED BY IT IN EACH SUCH PARTITION OR WITHDRAWAL
PROCEEDING.

Section 4.28.   Change of Name, Identity or Structure.     Borrower shall not
change Borrower’s name or convert from a Delaware limited liability company
structure into any other organizational form (including changing to a different
jurisdiction other than Delaware) without first obtaining the prior written
consent of Lender, such consent not to be unreasonably withheld, conditioned or
delayed.  Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change reasonably required by Lender to
establish or maintain the validity, perfection and priority of the security
interest granted herein. 

Section 4.29.    Costs and Expenses.  

(A)                EXCEPT AS OTHERWISE EXPRESSED HEREIN OR IN ANY OF THE OTHER
LOAN DOCUMENTS, BORROWER SHALL PAY OR, IF BORROWER FAILS TO PAY, REIMBURSE
LENDER UPON RECEIPT OF NOTICE FROM LENDER, FOR ALL REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
INCURRED BY LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS IN CONNECTION WITH (I) LENDER’S ONGOING PERFORMANCE OF AND
COMPLIANCE WITH ALL AGREEMENTS AND COVENANTS CONTAINED IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE
CLOSING DATE (EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 10.21(A)
HEREOF); (II) THE NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF ANY
CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR MATTERS, IN EACH CASE REQUESTED
BY BORROWER (INCLUDING THE FEES OF ANY RATING AGENCIES PAYABLE IN CONNECTION
THEREWITH); (III) FILING AND RECORDING OF ANY LOAN DOCUMENTS IN CONNECTION WITH
THE ORIGINATION

 

70 

 

--------------------------------------------------------------------------------

 

  

OF THE LOAN; (IV) THE CREATION, PERFECTION OR PROTECTION OF LENDER’S LIENS IN
THE PROPERTY AND THE ACCOUNTS (INCLUDING INTANGIBLES TAXES, PERSONAL PROPERTY
TAXES, MORTGAGE RECORDING TAXES, AND COSTS OF ENVIRONMENTAL REPORTS CONTEMPLATED
IN THE LOAN DOCUMENTS); (V) DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND
AFTER AND FOR SO LONG AS THE LOAN IS SPECIALLY SERVICED, INSPECTIONS AND
APPRAISALS (WHETHER BY OR ON BEHALF OF LENDER AND/OR SERVICER); (VI) ENFORCING
OR PRESERVING ANY RIGHTS IN RESPONSE TO THIRD PARTY CLAIMS OR THE PROSECUTING OR
DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER LITIGATION, IN EACH CASE AGAINST,
UNDER OR AFFECTING BORROWER, THE LOAN DOCUMENTS, THE PROPERTY, OR ANY OTHER
SECURITY GIVEN FOR THE LOAN; (VII) FEES CHARGED BY SERVICER, SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTION 10.21; (VIII) ENFORCING ANY OBLIGATIONS OF OR
COLLECTING ANY PAYMENTS DUE FROM BORROWER UNDER THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR WITH RESPECT TO THE PROPERTY OR IN CONNECTION WITH ANY REFINANCING
OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS PROVIDED UNDER THIS AGREEMENT IN THE
NATURE OF A “WORK-OUT” OR OF ANY INSOLVENCY OR BANKRUPTCY PROCEEDINGS (BUT
SUBJECT, WITH RESPECT TO THE SERVICING FEES, TO THE LIMITATIONS SET FORTH IN
SECTION 10.21 HEREOF); (IX) ANY LOSSES, COSTS, DAMAGES OR EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND COURT COSTS) INCURRED BY LENDER IF AN INTEREST IN
THE PROPERTY, OTHER THAN AS PERMITTED HEREUNDER, IS CLAIMED BY ANOTHER PERSON
(OTHER THAN ANY LOSS, DAMAGE OR EXPENSE WHICH CONSTITUTES A DIMINUTION IN VALUE
OF THE LENDER’S INTEREST IN THE LOAN); AND (X) AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY COSTS INCURRED BY LENDER TO EXAMINE
SUCH BOOKS, RECORDS AND ACCOUNTS AS LENDER SHALL DETERMINE TO BE REASONABLY
NECESSARY OR APPROPRIATE IN THE PROTECTION OF LENDER’S INTERESTS; PROVIDED,
HOWEVER, THAT BORROWER SHALL NOT BE LIABLE FOR THE PAYMENT OF ANY SUCH COSTS AND
EXPENSES (A) TO THE EXTENT THE SAME ARISE BY REASON OF THE GROSS NEGLIGENCE,
ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER OR ANY SERVICER OF THE LOAN,
(B) TO THE EXTENT THE SAME ARE THE COSTS OF THE ACTUAL SECURITIZATION OF THE
LOAN, (C) TO THE EXTENT THE SAME ARISE BY REASON OF LENDER’S MONITORING OF
BORROWER’S ONGOING PERFORMANCE AND COMPLIANCE OF ITS AGREEMENTS AND COVENANTS
CONTAINED IN THE LOAN DOCUMENTS, INCLUDING CONFIRMING COMPLIANCE WITH THE
INSURANCE, ENVIRONMENTAL AND FINANCIAL REPORTING COVENANTS, (D) ANY COSTS
INCURRED BY LENDER WITH RESPECT TO A CLAIM OR ADJUDICATION BROUGHT BY BORROWER
OR GUARANTOR PURSUANT TO SECTION 10.12 HEREOF IN WHICH IT IS FINALLY DETERMINED
THAT LENDER ACTED IN BAD FAITH OR THE RELIEF SOUGHT BY BORROWER IS GRANTED
PURSUANT TO A FINAL JUDGMENT AND (E) IN ANY OTHER INSTANCE HEREIN OR IN ANY
OTHER LOAN DOCUMENT THAT PROVIDES THAT THE MATTER IN QUESTION IS TO BE “AT
LENDER’S EXPENSE” OR “AT NO COST TO BORROWER” OR WORDS OF SIMILAR IMPORT.

(B)               IN ADDITION, IN CONNECTION WITH ANY RATING AGENCY
CONFIRMATION, REVIEW WAIVER OR OTHER RATING AGENCY CONSENT, APPROVAL OR REVIEW
REQUESTED BY BORROWER OR REQUIRED HEREUNDER (OTHER THAN THE INITIAL REVIEW OF
THE LOAN BY THE RATING AGENCIES IN CONNECTION WITH A SECURITIZATION, AND ANY
ONGOING MONITORING OF THE LOAN IN CONNECTION WITH SUCH SECURITIZATION), BORROWER
SHALL PAY ALL OF THE REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF LENDER AND
EACH RATING AGENCY IN CONNECTION THEREWITH, AND, IF APPLICABLE, SHALL PAY ANY
FEES IMPOSED BY ANY RATING AGENCY IN CONNECTION THEREWITH. 

(C)                ANY COSTS AND EXPENSES DUE AND PAYABLE BY BORROWER HEREUNDER
WHICH ARE NOT PAID BY BORROWER WITHIN TEN (10) BUSINESS DAYS AFTER WRITTEN
DEMAND THEREFOR MAY BE PAID FROM ANY AMOUNTS IN THE DEPOSIT ACCOUNT, WITH NOTICE
THEREOF TO BORROWER.  THE OBLIGATIONS AND LIABILITIES OF BORROWER UNDER THIS
SECTION 4.29 SHALL (I) BECOME PART OF THE OBLIGATIONS, (II) BE SECURED BY THE
LOAN DOCUMENTS AND (III) SURVIVE THE TERM AND THE EXERCISE BY LENDER OF ANY OF
ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS, INCLUDING THE ACQUISITION OF
THE PROPERTY BY FORECLOSURE OR A CONVEYANCE IN LIEU OF FORECLOSURE.

 

71 

 

--------------------------------------------------------------------------------

 

  

Section 4.30.   Indemnity.    Subject to Section 10.1, Borrower shall indemnify,
defend and hold harmless Lender from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs and expenses (including reasonable out-of-pocket attorneys’ fees and
expenses but specifically excluding any Lender or Servicer fees), imposed on,
incurred by, or asserted against Lender in any manner relating to or arising out
of (i) any breach by Borrower of its Obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents (other than any loss, damage or expense which constitutes a diminution
in value of the Lender’s interest in the Loan); (ii) ownership of the Mortgage,
the Property or any interest therein, or receipt of any Rents; (iii) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (iv) any use,
nonuse or condition in or of the Property; (v) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property; (vi) any failure of the Property to comply with any Legal Requirement;
(vii) any claim by brokers, finders or similar persons claiming to be entitled
to a commission in connection with any Lease or other transaction involving the
Property or any part thereof, or any liability asserted against Lender with
respect thereto (other than any broker or agent retained by or on behalf of
Lender in connection with the Loan and other than any claim arising from
Lender’s misrepresentation in Section 10.19); and (viii) the claims of any
lessee of any portion of the Property or any Person acting through or under any
lessee or otherwise arising under or as a consequence of any Lease
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities (x) arise from the gross negligence, illegal acts, fraud
or willful misconduct of Lender, (y) relate to the period subsequent to (1) the
acceptance by Lender or its designee of a deed-in-lieu of foreclosure with
respect to the Property or (2) the foreclosure of the Mortgage, or (z) from any
claims and/or actions by, between or among holders of the Note and/or any
servicer hereunder.  To the extent that the undertaking to indemnify, defend and
hold harmless set forth in the preceding sentence may be unenforceable because
it violates any law or public policy, Borrower shall pay the maximum portion
that it is permitted to pay under applicable law toward the Indemnified
Liabilities.

Section 4.31.   ERISA.

(A)                NEITHER BORROWER NOR GUARANTOR SHALL ENGAGE IN ANY
TRANSACTION WHICH WOULD CAUSE ANY OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN,
HEREUNDER (OR THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS) TO BE A NON-EXEMPT (UNDER A STATUTORY OR
ADMINISTRATIVE CLASS EXEMPTION) PROHIBITED TRANSACTION UNDER ERISA.

(B)               THROUGHOUT THE TERM, (I) NEITHER BORROWER NOR GUARANTOR SHALL
BE AN “EMPLOYEE BENEFIT PLAN,” AS DEFINED IN SECTION 3(3) OF ERISA, OR A “PLAN”
WITHIN THE MEANING OF SECTION 4975 OF THE CODE, (II) NONE OF THE ASSETS OF
BORROWER OR GUARANTOR WILL CONSTITUTE “PLAN ASSETS” OF ONE OR MORE SUCH EMPLOYEE
BENEFIT PLANS OR PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA, AND (III) NEITHER BORROWER NOR GUARANTOR
WILL BE A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF ERISA.

(C)                BORROWER FURTHER COVENANTS AND AGREES TO DELIVER TO LENDER
SUCH CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM, AS
REQUESTED BY LENDER IN ITS SOLE DISCRETION, THAT ONE OR MORE OF THE FOLLOWING
CIRCUMSTANCES IS TRUE WITH RESPECT TO EACH OF

 

72 

 

--------------------------------------------------------------------------------

 

  

BORROWER AND GUARANTOR:  (I) EQUITY INTERESTS IN BORROWER OR GUARANTOR, AS
APPLICABLE, ARE “PUBLICLY-OFFERED SECURITIES,” WITHIN THE MEANING OF 29 C.F.R.
§2510.3-101(B)(2); (II) LESS THAN TWENTY-FIVE PERCENT (25%) OF THE VALUE OF EACH
OUTSTANDING CLASS OF EQUITY INTERESTS IN BORROWER OR GUARANTOR, AS APPLICABLE,
IS HELD BY "BENEFIT PLAN INVESTORS" WITHIN THE MEANING OF 29 C.F.R.
§2510.3-101(F)(2), AS MODIFIED BY SECTION 3(42) OF ERISA; OR (III) BORROWER OR
GUARANTOR, AS APPLICABLE, QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL ESTATE
OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C) OR (E).

(D)               EXCEPT FOR OBLIGATIONS TO CONTRIBUTE TO ANY MULTIEMPLOYER PLAN
MAINTAINED BY ANY ERISA AFFILIATE, BORROWER SHALL NOT MAINTAIN OR CONTRIBUTE TO,
OR AGREE TO MAINTAIN OR CONTRIBUTE TO, OR PERMIT ANY ERISA AFFILIATE TO MAINTAIN
OR CONTRIBUTE TO OR AGREE TO MAINTAIN OR CONTRIBUTE TO, ANY “EMPLOYEE BENEFIT
PLAN,” AS DEFINED IN SECTION 3(3) OF ERISA, THAT IS SUBJECT TO TITLE IV OR
SECTION 302 OF ERISA OR SECTION 412 OF THE CODE.  DURING THE TERM, BORROWER
SHALL NOT, WITHOUT THE LENDER’S PRIOR WRITTEN CONSENT, PERMIT ANY ERISA
AFFILIATE TO TAKE ANY ACTION THAT WOULD CAUSE AN ERISA AFFILIATE TO INCUR
“WITHDRAWAL LIABILITY” AS DEFINED IN ERISA. 

SECTION 4.32.   PATRIOT ACT COMPLIANCE.        

(A)             BORROWER WILL USE ITS GOOD FAITH AND COMMERCIALLY REASONABLE
EFFORTS TO COMPLY WITH THE PATRIOT ACT AND ALL APPLICABLE REQUIREMENTS OF
GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER BORROWER AND/OR THE PROPERTY,
EXCEPT, WITH RESPECT TO ANY SUCH REQUIREMENTS OTHER THAN THE PATRIOT ACT AND
REQUIREMENTS RELATED TO ANTI-MONEY LAUNDERING AND TERRORISM, WHERE SUCH FAILURE
OR NONCOMPLIANCE AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  IF REQUIRED PURSUANT TO THE PATRIOT ACT OR ANY OTHER LEGAL
REQUIREMENT, LENDER SHALL HAVE THE RIGHT TO AUDIT BORROWER’S COMPLIANCE WITH THE
PATRIOT ACT AND ALL APPLICABLE REQUIREMENTS OF GOVERNMENTAL AUTHORITIES HAVING
JURISDICTION OVER BORROWER AND/OR THE PROPERTY, INCLUDING THOSE RELATING TO
MONEY LAUNDERING AND TERRORISM.  IN THE EVENT THAT BORROWER FAILS TO COMPLY WITH
THE PATRIOT ACT OR ANY SUCH REQUIREMENTS OF GOVERNMENTAL AUTHORITIES, THEN
LENDER MAY, AT ITS OPTION, CAUSE BORROWER TO COMPLY THEREWITH AND ANY AND ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION
THEREWITH SHALL BE SECURED BY THE MORTGAGE AND THE OTHER LOAN DOCUMENTS AND
SHALL BE IMMEDIATELY DUE AND PAYABLE.

(B)               NEITHER BORROWER NOR ANY OWNER OF A DIRECT OR INDIRECT
INTEREST OF 5% OR GREATER IN BORROWER (OTHER THAN HOLDERS OF INTERESTS IN VRLP
(OTHER THAN VRT) AND/OR VRT) AND/OR ALX. (I) IS LISTED ON ANY GOVERNMENT LISTS,
(II) IS A PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE IN
VIOLATION OF THE PROHIBITIONS CONTAINED IN PRESIDENTIAL EXECUTIVE ORDER NO.
13224 (SEPT. 23, 2001) OR ANY OTHER SIMILAR PROHIBITIONS CONTAINED IN THE RULES
AND REGULATIONS OF OFAC OR IN ANY ENABLING LEGISLATION OR OTHER PRESIDENTIAL
EXECUTIVE ORDERS IN RESPECT THEREOF, OR (III) HAS BEEN PREVIOUSLY INDICTED FOR
OR CONVICTED FOR ANY PATRIOT ACT OFFENSE, IN EACH CASE, WITH THE RESULT THAT THE
LOAN MADE BY LENDER IS IN VIOLATION OF APPLICABLE LEGAL REQUIREMENTS.  FOR
PURPOSES HEREOF, THE TERM “PATRIOT ACT OFFENSE” MEANS ANY VIOLATION OF THE
CRIMINAL LAWS OF THE UNITED STATES OF AMERICA OR OF ANY OF THE SEVERAL STATES,
OR THAT WOULD BE A CRIMINAL VIOLATION IF COMMITTED WITHIN THE JURISDICTION OF
THE UNITED STATES OF AMERICA OR ANY OF THE SEVERAL STATES, RELATING TO TERRORISM
OR THE LAUNDERING OF MONETARY INSTRUMENTS, INCLUDING ANY OFFENSE UNDER (A) THE
CRIMINAL LAWS AGAINST TERRORISM, (B) THE CRIMINAL LAWS AGAINST MONEY LAUNDERING,
(C) THE BANK SECRECY ACT, AS AMENDED, (D) THE MONEY LAUNDERING CONTROL ACT OF
1986, AS AMENDED, OR (E) THE PATRIOT ACT, PROVIDED THAT “PATRIOT ACT OFFENSE”
ALSO INCLUDES THE CRIMES OF CONSPIRACY TO COMMIT, OR AIDING AND ABETTING ANOTHER
TO COMMIT, A PATRIOT ACT OFFENSE.

 

73 

 

--------------------------------------------------------------------------------

 

  

FOR PURPOSES HEREOF, THE TERM “GOVERNMENT LISTS” MEANS (1) THE SPECIALLY
DESIGNATED NATIONALS AND BLOCKED PERSONS LISTS MAINTAINED BY THE OFFICE OF
FOREIGN ASSETS CONTROL (“OFAC”), (2) ANY OTHER LIST OF TERRORISTS, TERRORIST
ORGANIZATIONS OR NARCOTICS TRAFFICKERS MAINTAINED PURSUANT TO ANY OF THE RULES
AND REGULATIONS OF OFAC THAT LENDER NOTIFIED BORROWER IN WRITING IN ADVANCE IS
NOW INCLUDED IN “GOVERNMENT LISTS”, OR (3) ANY SIMILAR LISTS MAINTAINED BY THE
UNITED STATES DEPARTMENT OF STATE, THE UNITED STATES DEPARTMENT OF COMMERCE OR
ANY OTHER GOVERNMENTAL AUTHORITY OR PURSUANT TO ANY EXECUTIVE ORDER OF THE
PRESIDENT OF THE UNITED STATES OF AMERICA THAT LENDER NOTIFIED BORROWER IN
WRITING IN ADVANCE IS NOW INCLUDED IN “GOVERNMENT LISTS”. 

(C)                AT ALL TIMES THROUGHOUT THE TERM OF THE LOAN, INCLUDING AFTER
GIVING EFFECT TO ANY TRANSFERS PERMITTED PURSUANT TO THE LOAN DOCUMENTS, (I)
NONE OF THE FUNDS OR OTHER ASSETS OF BORROWER SHALL CONSTITUTE PROPERTY OF, OR
SHALL BE BENEFICIALLY OWNED, DIRECTLY OR, TO BORROWER’S KNOWLEDGE, INDIRECTLY,
BY ANY PERSON SUBJECT TO TRADE RESTRICTIONS UNDER UNITED STATES LAW, INCLUDING,
BUT NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C.
§§ 1701 ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND
ANY EXECUTIVE ORDERS OR REGULATIONS PROMULGATED THEREUNDER, WITH THE RESULT THAT
THE INVESTMENT IN BORROWER (WHETHER DIRECTLY OR INDIRECTLY), WOULD BE PROHIBITED
BY SUCH LAWS (EACH, AN “EMBARGOED PERSON”), OR THE LOAN MADE BY LENDER WOULD BE
IN VIOLATION OF SUCH LAWS, (II) NO EMBARGOED PERSON SHALL HAVE ANY INTEREST OF
ANY NATURE WHATSOEVER IN BORROWER WITH THE RESULT THAT THE INVESTMENT IN
BORROWER (WHETHER DIRECTLY OR INDIRECTLY) WOULD BE PROHIBITED BY SUCH LAWS OR
THE LOAN WOULD BE IN VIOLATION OF SUCH LAWS, AND (III) NONE OF THE FUNDS OF
BORROWER SHALL BE DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT THE
INVESTMENT IN BORROWER (WHETHER DIRECTLY OR INDIRECTLY), WOULD BE PROHIBITED BY
LAW OR THE LOAN WOULD BE IN VIOLATION OF LAW, IN ALL CASES OF CLAUSES (I), (II)
AND (III), EXCLUDING THE INTERESTS HELD IN VRLP (OTHER THAN VRT) OR IN VRT OR IN
ALX AND ANY INTERESTS HELD BY A PERSON HOLDING LESS THAN A 5% INTEREST IN
BORROWER.


V.                 

INSURANCE, CASUALTY AND CONDEMNATION


SECTION  5.1.  INSURANCE.


5.1.1        INSURANCE POLICIES.

(A)                BORROWER, AT ITS SOLE COST AND EXPENSE, SHALL OBTAIN AND
MAINTAIN DURING THE ENTIRE TERM, OR CAUSE TO BE MAINTAINED, WITH RESPECT TO THE
PROPERTY AND THE CONDOMINIUM PROPERTY (COLLECTIVELY, THE “INSURED PROPERTY”) 
INSURANCE POLICIES PROVIDING AT LEAST THE FOLLOWING COVERAGES:

                                                                      
(I)            PROPERTY INSURANCE AGAINST LOSS OR DAMAGE BY FIRE, LIGHTNING AND
SUCH OTHER PERILS AS ARE INCLUDED IN A STANDARD “SPECIAL FORM OF LOSS” POLICY,
AND AGAINST LOSS OR DAMAGE BY ALL OTHER RISKS AND HAZARDS COVERED BY A STANDARD
“SPECIAL FORM OF LOSS” PROPERTY INSURANCE POLICY, WITH NO EXCLUSION FOR DAMAGE
OR DESTRUCTION CAUSED BY THE ACTS OF “TERRORISTS” (AS DEFINED BY TRIPRA) (OR,
SUBJECT TO SECTION 5.1.1(I) BELOW, STANDALONE COVERAGE WITH RESPECT THERETO)
RIOT AND CIVIL COMMOTION, VANDALISM, MALICIOUS MISCHIEF, BURGLARY AND THEFT (A)
IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE “FULL REPLACEMENT COST”
OF THE INSURED PROPERTY, WHICH FOR PURPOSES OF THIS AGREEMENT SHALL MEAN ACTUAL
REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF EXCAVATIONS, FOUNDATIONS, UNDERGROUND

 

74 

 

--------------------------------------------------------------------------------

 

  

UTILITIES AND FOOTINGS) WITH A WAIVER OF DEPRECIATION; (B) CONTAINING AN
AGREED-AMOUNT ENDORSEMENT WITH RESPECT TO THE IMPROVEMENTS AND PERSONAL PROPERTY
OF BORROWER OR ANY PERSONAL PROPERTY BORROWER IS REQUIRED TO INSURE UNDER A
LEASE AT THE INSURED PROPERTY WAIVING ALL CO-INSURANCE PROVISIONS; AND (C)
CONTAINING AN “ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT” ENDORSEMENT IF ANY OF
THE IMPROVEMENTS OR THE USE OF THE INSURED PROPERTY SHALL AT ANY TIME CONSTITUTE
LEGAL NON-CONFORMING STRUCTURES OR USES, AND COMPENSATING FOR LOSS OF VALUE OR
PROPERTY RESULTING FROM OPERATION OF LAW AND THE COST OF DEMOLITION AND THE
INCREASED COST OF CONSTRUCTION IN AMOUNTS AS REASONABLY REQUIRED BY LENDER AND
IN A FORM  COMPARABLE TO THAT CUSTOMARILY UTILIZED FOR OTHER PROPERTY SIMILAR TO
THE INSURED PROPERTY.  IN ADDITION, BORROWER SHALL OBTAIN: (Y) IF ANY PORTION OF
THE IMPROVEMENTS IS CURRENTLY OR AT ANY TIME IN THE FUTURE LOCATED IN A
FEDERALLY DESIGNATED “SPECIAL FLOOD HAZARD AREA”, FLOOD HAZARD INSURANCE IN AN
AMOUNT EQUAL TO THE LESSER OF (1) $100,000,000 OR (2) THE MAXIMUM AMOUNT OF SUCH
INSURANCE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968, THE FLOOD
DISASTER PROTECTION ACT OF 1973 OR THE NATIONAL FLOOD INSURANCE REFORM ACT OF
1994, AS EACH MAY BE AMENDED, OR SUCH GREATER AMOUNT AS LENDER SHALL REASONABLY
REQUIRE (AND IN A FORM COMPARABLE TO THAT CUSTOMARILY UTILIZED FOR OTHER
PROPERTY SIMILAR TO THE INSURED PROPERTY) TO THE EXTENT THE SAME IS COMMERCIALLY
AVAILABLE; AND (Z) EARTHQUAKE INSURANCE IN AMOUNTS AND IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER (PROVIDED  THAT EARTHQUAKE INSURANCE SHALL NOT
BE REQUIRED HEREUNDER UNLESS THE INSURED PROPERTY IS LOCATED IN AN AREA WITH A
HIGH DEGREE OF SEISMIC ACTIVITY WHICH IS INDICATED BY A PROBABLE MAXIMUM LOSS
(“PML”) OF GREATER THAN TWENTY PERCENT (20%)), PROVIDED THAT THE INSURANCE
PURSUANT TO CLAUSES (Y) AND (Z)  HEREOF SHALL BE ON TERMS CONSISTENT WITH THE
PROPERTY INSURANCE POLICY REQUIRED UNDER THIS SUBSECTION (I);   

                                                                    
(II)            COMMERCIAL GENERAL LIABILITY INSURANCE PROVIDING COVERAGES
AGAINST CLAIMS FOR PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE
OCCURRING UPON, IN OR ABOUT THE INSURED PROPERTY, SUCH INSURANCE (A) TO BE ON
THE SO-CALLED “OCCURRENCE” FORM AND CONTAINING MINIMUM LIMITS PER OCCURRENCE OF
$1,000,000.00, WITH AN AGGREGATE LIMIT PER POLICY YEAR, EXCLUDING UMBRELLA
COVERAGE, OF NOT LESS THAN $2,000,000.00; (B) TO CONTINUE AT NOT LESS THAN THE
AFORESAID LIMIT UNTIL REQUIRED TO BE CHANGED BY LENDER (IN LENDER’S REASONABLE
DISCRETION AFTER CONSULTATION WITH LENDER’S INSURANCE CONSULTANT) BY REASON OF
CHANGED ECONOMIC CONDITIONS MAKING SUCH PROTECTION INADEQUATE; AND (C) TO COVER
AT LEAST THE FOLLOWING HAZARDS:  (1) PREMISES AND OPERATIONS; (2) PRODUCTS AND
COMPLETED OPERATIONS ON AN “IF ANY” BASIS; (3) NO EXCLUSION FOR INDEPENDENT
CONTRACTORS; AND (4) CONTRACTUAL LIABILITY FOR ALL INSURABLE CONTRACTS AS
DEFINED IN THE STANDARD INSURANCE SERVICE OFFICE (ISO) POLICY FORM TO THE EXTENT
THE SAME IS COMMERCIALLY AVAILABLE;

                                                                  
(III)            RENTAL LOSS AND/OR BUSINESS INCOME INTERRUPTION INSURANCE (A)
WITH DUAL-PARTY ENDORSEMENT; (B) COVERING ALL RISKS REQUIRED TO BE COVERED BY
THE INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE AND SECTION 5.1.1(H) BELOW;
AND (C) COVERING A PERIOD OF RESTORATION OF TWENTY-FOUR (24) MONTHS AND
CONTAINING AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT WHICH PROVIDES THAT AFTER
THE PHYSICAL LOSS TO THE IMPROVEMENTS AND PERSONAL PROPERTY HAS BEEN REPAIRED,
THE CONTINUED

 

75 

 

--------------------------------------------------------------------------------

 

  

LOSS OF INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE SAME
LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE EXPIRATION OF TWELVE (12) MONTHS FROM
THE DATE THAT THE PROPERTY IS REPAIRED OR REPLACED AND OPERATIONS ARE RESUMED,
WHICHEVER FIRST OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO
THE END OF SUCH PERIOD; SUCH INSURANCE SHALL BE IN AN AMOUNT EQUAL TO ONE
HUNDRED PERCENT (100%) OF THE PROJECTED GROSS REVENUE (EXCLUDING NET PROCEEDS) 
FROM THE PROPERTY FOR A PERIOD OF TWENTY-FOUR (24) MONTHS AND SHALL BE
DETERMINED PRIOR TO THE DATE HEREOF AND AT LEAST ONCE EACH YEAR THEREAFTER BASED
ON BORROWER’S REASONABLE ESTIMATE OF THE GROSS REVENUE (EXCLUDING NET PROCEEDS)
FROM THE PROPERTY FOR THE SUCCEEDING TWENTY-FOUR (24) MONTH PERIOD.  ALL
PROCEEDS PAYABLE TO LENDER PURSUANT TO THIS SUBSECTION SHALL BE HELD BY LENDER
(OR IN A SUBACCOUNT OF THE DEPOSIT ACCOUNT) AND SHALL BE APPLIED TO THE
OBLIGATIONS SECURED BY THE LOAN DOCUMENTS FROM TIME TO TIME DUE AND PAYABLE
HEREUNDER AND UNDER THE NOTE; PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED
SHALL BE DEEMED TO RELIEVE BORROWER OF ITS OBLIGATIONS TO PAY THE DEBT ON THE
RESPECTIVE DATES OF PAYMENT PROVIDED FOR IN THE NOTE AND THE OTHER LOAN
DOCUMENTS EXCEPT TO THE EXTENT SUCH AMOUNTS ARE AVAILABLE TO BE ACTUALLY PAID
OUT OF THE PROCEEDS OF SUCH BUSINESS INCOME OR COMMERCIAL RENTS INSURANCE;

                                                                  
(IV)            DURING ANY PERIOD IN WHICH STRUCTURAL CONSTRUCTION, STRUCTURAL
REPAIRS OR STRUCTURAL RESTORATIONS ARE BEING PERFORMED WITH RESPECT TO THE
IMPROVEMENTS, AND ONLY IF THE PROPERTY COVERAGE FORM OR CONDOMINIUM PROPERTY
COVERAGE FORM, AS APPLICABLE, DOES NOT OTHERWISE APPLY, (A) OWNER’S CONTINGENT
OR PROTECTIVE LIABILITY INSURANCE COVERING CLAIMS NOT COVERED BY OR UNDER THE
TERMS OR PROVISIONS OF THE ABOVE-MENTIONED COMMERCIAL GENERAL LIABILITY
INSURANCE POLICY; AND (B) THE INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE
WRITTEN IN A SO-CALLED BUILDER’S RISK COMPLETED-VALUE FORM (1) ON A
NON-REPORTING BASIS, (2) AGAINST ALL RISKS INSURED AGAINST PURSUANT TO
SUBSECTION (I) ABOVE, (3) INCLUDING PERMISSION TO OCCUPY THE PROPERTY OR
CONDOMINIUM PROPERTY (AS APPLICABLE), AND (4) WITH AN AGREED AMOUNT ENDORSEMENT
WAIVING CO-INSURANCE PROVISIONS;

                                                                    
(V)            WORKER’S COMPENSATION AND EMPLOYER’S LIABILITY INSURANCE FOR ALL
EMPLOYEES EMPLOYED BY BORROWER WITH LIMITS REQUIRED BY THE STATUTORY LIMITS OF
THE STATE IN WHICH THE  INSURED PROPERTY IS LOCATED IN RESPECT OF ANY WORK OR
OPERATIONS ON OR ABOUT THE INSURED PROPERTY OR IN CONNECTION WITH THE INSURED
PROPERTY OR ITS OPERATION (IF APPLICABLE);

                                                                  
(VI)            COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN
AMOUNTS AS SHALL BE REASONABLY ACCEPTABLE TO LENDER ON TERMS CONSISTENT WITH THE
COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER SUBSECTION (I) ABOVE;

                                                                
(VII)            UMBRELLA LIABILITY INSURANCE IN ADDITION TO PRIMARY COVERAGE IN
AN AMOUNT NOT LESS THAN $200,000,000.00 PER OCCURRENCE ON TERMS CONSISTENT WITH
THE COMMERCIAL GENERAL LIABILITY INSURANCE POLICY REQUIRED UNDER SUBSECTION (II)
ABOVE AND SUBSECTION (VIII) BELOW;

                                                               (VIII)           
MOTOR VEHICLE LIABILITY COVERAGE, IF APPLICABLE, FOR ALL OWNED AND NON-OWNED
VEHICLES, INCLUDING RENTED AND LEASED VEHICLES CONTAINING MINIMUM LIMITS PER
OCCURRENCE, INCLUDING UMBRELLA COVERAGE, WITH LIMITS WHICH ARE

 

76 

 

--------------------------------------------------------------------------------

 

  

REASONABLY ACCEPTABLE TO LENDER FROM TIME TO TIME;

                                                                  
(IX)            IF NOT COVERED UNDER (I) ABOVE, WINDSTORM INSURANCE IN AN AMOUNT
EQUAL TO THE OUTSTANDING PRINCIPAL BALANCE OR SUCH LESSER AMOUNT AS REASONABLY
ACCEPTABLE TO LENDER IN WRITING, BUT IN NO EVENT GREATER THAN THE SUM OF THE
FULL REPLACEMENT COST OF THE INSURED PROPERTY AND THE REQUIRED BUSINESS INCOME
INTERRUPTION INSURANCE; AND

                                                                    
(X)            AT LENDER’S REASONABLE REQUEST, UPON NINETY (90) DAYS’ WRITTEN
NOTICE, (A) SUCH OTHER INSURANCE WITH RESPECT TO THE INSURED PROPERTY AGAINST
LOSS OR DAMAGE FROM TIME TO TIME OF THE KINDS CUSTOMARILY INSURED IN SUCH
AMOUNTS AS ARE GENERALLY REQUIRED BY INSTITUTIONAL LENDERS ON LOANS SECURED BY
SIMILAR PROPERTIES AS THE INSURED PROPERTY LOCATED IN OR AROUND THE REGION IN
WHICH THE INSURED PROPERTY IS LOCATED AND (B) SUCH INCREASES IN THE AMOUNTS OF
COVERAGE REQUIRED HEREUNDER AS MAY BE REASONABLY REQUESTED BY LENDER, TAKING
INTO CONSIDERATION CHANGES IN LIABILITY LAWS AND CHANGES IN PRUDENT CUSTOMS AND
PRACTICES, AND OTHERWISE CURRENTLY BEING REQUIRED WITH RESPECT TO PROPERTIES
SIMILAR TO THE INSURED PROPERTY WITH MORTGAGE LOANS SIMILAR TO THE LOAN AND IS
COMMERCIALLY AVAILABLE AT THE TIME OF REQUEST.

(B)               ALL INSURANCE PROVIDED FOR IN SECTION 5.1.1(A) SHALL BE
OBTAINED UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE “POLICIES” OR
IN THE SINGULAR, THE “POLICY”) AND SHALL BE SUBJECT TO THE REASONABLE APPROVAL
OF LENDER AS TO FORM AND SUBSTANCE, INCLUDING AMOUNTS, DEDUCTIBLES, LOSS PAYEES
AND INSUREDS, SUBJECT TO THE EXPRESS REQUIREMENTS OF SECTION 5.1.1(A) AND THE
OTHER PROVISIONS OF THIS SECTION 5.1, IT BEING AGREED BY THE PARTIES THAT THE
POLICIES COVERING THE INSURED PROPERTY AS OF THE CLOSING DATE SATISFY THE
REQUIREMENTS CONTAINED HEREIN.  NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR TO
THE EXPIRATION DATES OF THE POLICIES THERETOFORE FURNISHED TO LENDER,
CERTIFICATES OF INSURANCE EVIDENCING THE  RENEWAL POLICIES (AND, UPON THE
WRITTEN REQUEST OF LENDER, COPIES OF SUCH POLICIES TO THE EXTENT SUCH POLICIES
HAVE BEEN RECEIVED AND APPROVED BY BORROWER) ACCOMPANIED, WITHIN THIRTY (30)
DAYS AFTER THE RESPECTIVE DUE DATES THEREFOR, BY EVIDENCE REASONABLY
SATISFACTORY TO LENDER OF PAYMENT OF THE PREMIUMS THEN DUE THEREUNDER (THE
“INSURANCE PREMIUMS”), SHALL BE DELIVERED BY BORROWER TO LENDER (PROVIDED,
HOWEVER, THAT BORROWER NEED NOT PAY ANY INSURANCE PREMIUMS DIRECTLY NOR FURNISH
SUCH EVIDENCE OF PAYMENT OF INSURANCE PREMIUMS TO THE EXTENT THAT FUNDS TO PAY
FOR SUCH INSURANCE PREMIUMS HAVE BEEN DEPOSITED INTO THE INSURANCE ACCOUNT
PURSUANT TO SECTION 6.4).   

(C)                ANY BLANKET INSURANCE POLICY SHALL PROVIDE THE SAME
PROTECTION AS WOULD A SEPARATE POLICY INSURING ONLY THE PROPERTY IN COMPLIANCE
WITH THE PROVISIONS OF SECTION 5.1.1(A) (ANY SUCH BLANKET POLICY, AN “ACCEPTABLE
BLANKET POLICY”). 

(D)               ALL POLICIES OF INSURANCE PROVIDED FOR OR CONTEMPLATED BY
SECTION 5.1.1(A) SHALL NAME BORROWER AS A NAMED INSURED AND, WITH RESPECT TO
LIABILITY POLICIES, EXCEPT FOR THE POLICY REFERENCED IN SECTIONS 5.1.1(A)(V) AND
(VII), SHALL NAME LENDER AND ITS SUCCESSORS AND/OR ASSIGNS AS ADDITIONAL
INSUREDS, AS ITS INTERESTS MAY APPEAR, AND IN THE CASE OF PROPERTY DAMAGE,
BOILER AND MACHINERY, TERRORISM, WINDSTORM, FLOOD AND EARTHQUAKE INSURANCE (IF
ANY), SHALL CONTAIN A STANDARD NON-CONTRIBUTING MORTGAGEE CLAUSE (OR ITS
EQUIVALENT) IN FAVOR OF LENDER PROVIDING THAT THE LOSS THEREUNDER SHALL BE
PAYABLE TO LENDER UNLESS BELOW THE THRESHOLD FOR BORROWER TO HANDLE SUCH CLAIM
WITHOUT LENDER INTERVENTION AS PROVIDED IN SECTION 5.2 BELOW.  ADDITIONALLY, IF
BORROWER OBTAINS PROPERTY INSURANCE COVERAGE IN ADDITION TO OR IN EXCESS OF THAT

 

77 

 

--------------------------------------------------------------------------------

 

  

REQUIRED BY SECTION 5.1.1(A)(I), THEN SUCH INSURANCE POLICIES SHALL ALSO CONTAIN
A STANDARD NON-CONTRIBUTING MORTGAGEE CLAUSE (OR ITS REASONABLE EQUIVALENT) IN
FAVOR OF LENDER PROVIDING THAT THE LOSS THEREUNDER SHALL BE PAYABLE TO LENDER.

(E)                ALL POLICIES OF INSURANCE PROVIDED FOR IN SECTION 5.1.1(A),
EXCEPT FOR THE POLICIES REFERENCED IN SECTION 5.1.1(A)(V) AND (A)(VIII), SHALL
CONTAIN CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

                                                                      
(I)            WITH RESPECT TO THE COVERAGES REFERRED IN SECTIONS 5.1(A)(I),
(III), (IV)(B), (VI), (IX) AND, IF APPLICABLE (X), NO ACT OR NEGLIGENCE OF
BORROWER, OR ANYONE ACTING FOR BORROWER, OR OF ANY TENANT OR OTHER OCCUPANT, OR
FAILURE TO COMPLY WITH THE PROVISIONS OF ANY POLICY, WHICH MIGHT OTHERWISE
RESULT IN A FORFEITURE OF THE INSURANCE OR ANY PART THEREOF, SHALL IN ANY WAY
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE INSURANCE INSOFAR AS LENDER IS
CONCERNED;

                                                                    
(II)            THE POLICY SHALL NOT BE CANCELED WITHOUT AT LEAST THIRTY (30)
DAYS’ WRITTEN NOTICE TO BORROWER OR ANY OTHER INSURED UNDER THE POLICY (OTHER
THAN IN THE CASE OF NON-PAYMENT IN WHICH CASE ONLY TEN (10) DAYS PRIOR NOTICE,
OR THE SHORTEST TIME ALLOWED BY APPLICABLE LEGAL REQUIREMENT (WHICHEVER IS
LONGER), WILL BE REQUIRED) AND SHALL NOT BE MATERIALLY CHANGED (OTHER THAN TO
INCREASE THE COVERAGE PROVIDED THEREBY) WITHOUT SUCH A THIRTY (30) DAY NOTICE;
PROVIDED SUCH NOTICE AS TO MATERIAL CHANGE MAY BE GIVEN EITHER BY THE INSURER OR
BORROWER IF SUCH CHANGE WOULD RESULT IN THE COVERAGE PROVIDED BY SUCH POLICY NOT
COMPLYING IN ALL RESPECTS WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT;

                                                                  
(III)            LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS THEREON
OR SUBJECT TO ANY ASSESSMENTS THEREUNDER; AND

                                                                  
(IV)            THE ISSUERS AND/OR BORROWER THEREOF SHALL GIVE NOTICE TO LENDER
IF ANY POLICY HAS NOT BEEN RENEWED THREE (3) BUSINESS DAYS PRIOR TO ITS
EXPIRATION (PROVIDED, THAT THE ISSUERS OR BORROWER MAY WITHDRAW SUCH NOTICE IF
THE APPLICABLE POLICY IS RENEWED PRIOR TO ITS EXPIRATION FOLLOWING THE DATE UPON
WHICH SUCH NOTICE IS GIVEN TO LENDER).

(F)                IF AT ANY TIME LENDER IS NOT IN RECEIPT OF WRITTEN EVIDENCE
THAT ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND EFFECT, LENDER SHALL
HAVE THE RIGHT, ON ONE (1) BUSINESS DAYS’ WRITTEN NOTICE TO BORROWER TO TAKE
SUCH ACTION AS LENDER DEEMS REASONABLY NECESSARY TO PROTECT ITS INTEREST IN THE
INSURED PROPERTY, INCLUDING THE OBTAINING OF THE INSURANCE COVERAGE REQUIRED
HEREUNDER OR SUCH COMPARABLE INSURANCE COVERAGE AS LENDER IN ITS SOLE DISCRETION
DEEMS APPROPRIATE (BUT IN NO EVENT IN EXCESS OF THE INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO SECTION 5.1.1), PROVIDED THAT LENDER AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH INSURANCE PURSUANT TO A
CANCELLABLE POLICY, THE PREMIUMS FOR WHICH WILL BE REFUNDABLE FOR THE PORTION OF
SUCH POLICY THAT IS TERMINATED, AND ALL PREMIUMS INCURRED BY LENDER IN OBTAINING
SUCH INSURANCE AND KEEPING IT IN EFFECT SHALL BE PAID BY BORROWER TO LENDER UPON
DEMAND AND UNTIL PAID SHALL BE SECURED BY THE MORTGAGE AND SHALL BEAR INTEREST
AT THE DEFAULT RATE.  LENDER SHALL PROVIDE PROMPT WRITTEN NOTICE TO BORROWER
AFTER OBTAINING SUCH INSURANCE COVERAGE.

(G)               IN THE EVENT OF FORECLOSURE OF THE MORTGAGE OR OTHER TRANSFER
OF TITLE TO THE PROPERTY IN EXTINGUISHMENT IN WHOLE OR IN PART OF THE
OBLIGATIONS, ALL RIGHT, TITLE AND INTEREST OF

 

78 

 

--------------------------------------------------------------------------------

 

  

BORROWER IN AND TO THE POLICIES THAT ARE NOT BLANKET POLICIES THEN IN FORCE
CONCERNING THE INSURED PROPERTY AND ALL PROCEEDS PAYABLE THEREUNDER SHALL
THEREUPON VEST IN THE PURCHASER AT SUCH FORECLOSURE OR LENDER OR OTHER
TRANSFEREE IN THE EVENT OF SUCH OTHER TRANSFER OF TITLE.

(H)               THE PROPERTY INSURANCE, GENERAL LIABILITY INSURANCE AND RENTAL
LOSS AND/OR BUSINESS INTERRUPTION INSURANCE REQUIRED UNDER SECTIONS 5.1.1(A)(I),
(II), (III)  AND (IV)  ABOVE SHALL COVER PERILS OF TERRORISM AND ACTS OF
TERRORISM, OR, IF EXCLUDED, BORROWER SHALL MAINTAIN PROPERTY INSURANCE, GENERAL
LIABILITY INSURANCE AND RENTAL LOSS AND/OR BUSINESS INTERRUPTION INSURANCE FOR
LOSS RESULTING FROM PERILS AND ACTS OF TERRORISM ON TERMS (INCLUDING AMOUNTS)
CONSISTENT WITH THOSE REQUIRED UNDER SECTIONS 5.1.1(A)(I), (II), (III)  AND
(IV)  ABOVE (SUBJECT TO THE PROVISIONS OF SECTION 5.1.1(I)) AT ALL TIMES DURING
THE TERM OF THE LOAN AS LONG AS SUCH COVERAGE IS COMMERCIALLY AVAILABLE IN THE
AREA WHERE THE INSURED PROPERTY IS LOCATED.

(I)                 NOTWITHSTANDING ANYTHING IN SUBSECTION (A)(I) OR (H)  ABOVE
TO THE CONTRARY, BORROWER SHALL BE REQUIRED TO OBTAIN AND MAINTAIN COVERAGE IN
ITS PROPERTY INSURANCE POLICY (OR BY A SEPARATE POLICY) AGAINST LOSS OR DAMAGE
BY TERRORIST ACTS IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE “FULL
REPLACEMENT COST” OF THE INSURED PROPERTY, PLUS THE RENTAL LOSS AND/OR BUSINESS
INTERRUPTION COVERAGE UNDER SUBSECTION (A)(III) ABOVE; PROVIDED THAT SUCH
COVERAGE IS COMMERCIALLY AVAILABLE.  IN THE EVENT THAT SUCH COVERAGE WITH
RESPECT TO TERRORIST ACTS IS NOT INCLUDED AS PART OF THE PROPERTY POLICY
REQUIRED BY SUBSECTION (A)(I) ABOVE, BORROWER SHALL, NEVERTHELESS BE REQUIRED TO
OBTAIN (OR CAUSE TO BE OBTAINED) COVERAGE FOR TERRORISM (AS STANDALONE COVERAGE)
IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE “FULL REPLACEMENT COST”
OF THE INSURED PROPERTY PLUS THE RENTAL LOSS AND/OR BUSINESS INTERRUPTION
COVERAGE UNDER CLAUSE (A)(III) ABOVE; PROVIDED THAT SUCH COVERAGE IS
COMMERCIALLY AVAILABLE.  BORROWER SHALL OBTAIN THE COVERAGE REQUIRED UNDER THIS
CLAUSE (I) FROM A CARRIER WHICH OTHERWISE SATISFIES THE RATING CRITERIA
SPECIFIED IN SECTION 5.1.2 BELOW (A “QUALIFIED CARRIER”) OR IN THE EVENT THAT
SUCH COVERAGE IS NOT AVAILABLE FROM A QUALIFIED CARRIER, BORROWER SHALL, TO THE
EXTENT COMMERCIALLY FEASIBLE, OBTAIN SUCH COVERAGE FROM THE HIGHEST RATED
INSURANCE COMPANY PROVIDING SUCH COVERAGE.  NOTWITHSTANDING THE FOREGOING, WITH
RESPECT TO ANY TERRORISM COVERAGE INCLUDED IN THE PROPERTY INSURANCE POLICY OR
WITH RESPECT TO ANY SUCH STANDALONE POLICY COVERING TERRORIST ACTS, BORROWER
SHALL NOT BE REQUIRED TO PAY ANY INSURANCE PREMIUMS SOLELY WITH RESPECT TO SUCH
TERRORISM COVERAGE IN EXCESS OF THE TERRORISM PREMIUM CAP (HEREINAFTER DEFINED);
PROVIDED THAT IF THE INSURANCE PREMIUMS PAYABLE WITH RESPECT TO SUCH TERRORISM
COVERAGE EXCEEDS THE TERRORISM PREMIUM CAP, LENDER MAY, AT ITS OPTION PURCHASE
SUCH STANDALONE TERRORISM POLICY, WITH BORROWER PAYING SUCH PORTION OF THE
INSURANCE PREMIUMS WITH RESPECT THERETO EQUAL TO THE TERRORISM PREMIUM CAP AND
THE LENDER PAYING SUCH PORTION OF THE INSURANCE PREMIUMS IN EXCESS OF THE
TERRORISM PREMIUM CAP (WITHOUT SEEKING REIMBURSEMENT FROM BORROWER).  AS USED
HEREIN, “TERRORISM PREMIUM CAP” MEANS AN AMOUNT EQUAL TO THE GREATER OF (A) THE
PRODUCT OF THE RATE OF $0.10 PER $100 TIMES THE LESSER OF (1) THE OUTSTANDING
PRINCIPAL BALANCE AND (2) THE SUM OF ONE HUNDRED PERCENT (100%) OF THE FULL
REPLACEMENT COST AND THE REQUIRED AMOUNT OF RENTAL LOSS AND/OR BUSINESS INCOME
INTERRUPTION INSURANCE AND (B) TWO (2) TIMES THE AMOUNT OF ANNUAL INSURANCE
PREMIUM THAT IS PAYABLE AT SUCH TIME FOR THE INSURANCE COVERAGE REQUIRED
PURSUANT TO SECTION 5.1.1(A)(I) AND SECTION 5.1.1(A)(III) OF THIS AGREEMENT
(WITHOUT GIVING EFFECT TO THE COST OF TERRORISM COVERAGE, NAMED STORM COVERAGE
TO THE EXTENT THE PROPERTY IS LOCATED IN TIER 1 OR TIER 2 ZONES, OR FLOOD AND
EARTHQUAKE COVERAGE TO THE EXTENT THE PROPERTY IS LOCATED IN HIGH RISK ZONES AS
RESPECTS SUCH PERILS).  TO THE EXTENT THAT INSURANCE PURSUANT TO THIS SECTION
5.1.1(I) IS MAINTAINED PURSUANT TO A BLANKET POLICY, IF SUCH BLANKET POLICY
COVERS MORE THAN ONE PROPERTY WITHIN A ONE THOUSAND FOOT RADIUS OF THE PROPERTY
(THE “RADIUS”), THE LIMITS OF ANY SUCH

 

79 

 

--------------------------------------------------------------------------------

 

  

POLICY SHALL BE ADEQUATE TO MAINTAIN THE COVERAGE SET FORTH IN THIS SECTION
5.1.1(I) FOR EACH PROPERTY WITHIN THE RADIUS THAT IS COVERED BY SUCH BLANKET
POLICY CALCULATED ON A TOTAL INSURED VALUE BASIS, TO THE EXTENT SUCH COVERAGE IS
COMMERCIALLY AVAILABLE.

5.1.2    Insurance Company.     All Policies required pursuant to Section
5.1.1(a) shall (i) be issued by companies eligible to do business in the state
where the Insured Property is located, with a financial strength and claims
paying ability rating of “A” or better by S&P and, if the Loan is part of a
Securitization, the equivalent by any other Rating Agency that rates the
Securities and actually provides insurance ratings for such carriers and,  in
all circumstances, satisfying the Two Agency Rating Test, provided, however for
multi-layered policies (“Multi-Layered Policies”), (A) if four (4) or fewer
insurance companies issue the Policies, then (x) at least seventy-five percent
(75%) of the insurance coverage represented by the Policies (the “75% Coverage”)
must be provided by insurance companies with a claims paying ability rating of
“A” or better by S&P (and, if the Loan is part of a Securitization, the
equivalent by any other Rating Agency that rates the Securities and actually
provides insurance ratings for such carriers), with no carriers below “BBB”  by
S&P (and, if the Loan is part of a Securitization, the equivalent by any other
Rating Agency that rates the Securities and actually provides insurance ratings
for such carriers) and (y) all carriers satisfy the Two Agency Rating Test, or
(B) if five (5) or more insurance companies issue the Policies, then (x) at
least sixty percent (60%) of the insurance coverage represented by the Policies
(the “60% Coverage”) must be provided by insurance companies with a claims
paying ability rating of “A” or better by S&P (and, if the Loan is part of a
Securitization, the equivalent by any other Rating Agency that rates the
Securities and actually provides insurance ratings for such carriers) with no
carriers below “BBB”  by S&P (and, if the Loan is part of a Securitization, the
equivalent by any other Rating Agency that rates the Securities and actually
provides insurance ratings for such carriers) and (y) all carriers satisfy the
Two Agency Rating Test, provided, that with respect to the Policy for umbrella
liability insurance, Westchester Fire shall be shall be an acceptable insurance
company in its current participation amount and position within the syndicate
until the expiration of the current Policy provided such insurance company
maintains a rating of “A2” or better from Moody’s and a rating of  “A” or better
from Fitch; (ii) contain such provisions as Lender deems reasonably necessary or
desirable to protect its interest including endorsements providing (A) that
neither Borrower, Lender nor any other party shall be a co-insurer under said
Policies and (B) for a deductible per loss of an amount not more than that which
is customarily maintained by prudent owners of properties with a standard of
operation and maintenance comparable to and in the general vicinity of the
Insured Property; and (iii) contain a waiver of subrogation against Lender. 
Notwithstanding the foregoing, in the event that the insurance required
hereunder is maintained through a Multi-Layered Policy, Borrower shall be
permitted to maintain the Policies required hereunder with insurance companies
which do not meet the foregoing requirements, including, for the coverage
required by Section 5.1.1(i) above, a licensed captive insurance company
reasonably acceptable to Lender which is owned by Guarantor (an “Otherwise Rated
Insurer”), provided Borrower obtains a “cut-through” endorsement (that is, an
endorsement which permits recovery against the provider of such endorsement if
the insurer becomes insolvent), and reinsurance in the case of a captive
insurance company, in each case reasonably acceptable to Lender with respect to
any Otherwise Rated Insurer from an insurance company which meets the
claims-paying ability ratings required above or such higher rating (not to
exceed A+ by S&P) as may be required by a Rating Agency.  Copies of the Policies
shall be delivered to Lender at the address below (or to such other address or
Person as Lender shall designate from time to time by written notice to
Borrower) on the date hereof with respect to the current Policies (or binders to

80 

 

--------------------------------------------------------------------------------

 

  

be followed by the Policies to the extent such Policies are newly bound and have
not been issued as of the date hereof) and within ten (10) Business Days after
the receipt and approval by Borrower thereof with respect to all renewal
Policies:

GERMAN AMERICAN CAPITAL CORPORATION

60 Wall Street, 10th Floor

New York, NY 10005

Attn: Mary Brundage

Borrower shall pay the Insurance Premiums in full as the same become due and
payable and shall furnish to Lender evidence of the renewal of each of the
Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrower shall not be required to pay such Insurance Premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such Insurance Premiums have been deposited into the Insurance Account pursuant
to Section 6.4 hereof).

5.1.3    Condominium board Policies.      Pursuant to Section 12.5 of the
Bylaws, Borrower shall cause the Condominium Board to designate Lender (or its
nominee) as the “Insurance Trustee” (as defined in the Bylaws) to hold the
insurance proceeds maintained by the Condominium Board in accordance with the
terms of the Condominium Documents, provided that Lender shall (or shall cause
its nominee to) comply with the obligations of the “Insurance Trustee” under the
Condominium Declaration. 

5.1.4    Bloomberg Insurance Policies.    Pursuant to Section 9.2 of the
Original Bloomberg Lease, Borrower shall (x) cause Bloomberg to name Lender as a
mortgagee and loss payee under the Tenants Property Policy (as defined in the
Original Bloomberg Lease), and (y) require that Lender (or its designee) be
designated as the “Proceeds Depository” (as defined in the  Original Bloomberg
Lease) with respect to the insurance proceeds payable under Tenants Property
Policy (as defined in the Original Bloomberg Lease), in each case, in accordance
with the terms of the Original Bloomberg Lease, provided that Lender shall (or
shall cause its designee to) comply with the obligations of the “Proceeds
Depository” under the Original Bloomberg Lease.

Section 5.2.      Casualty.    If the Property or the Condominium Property shall
be damaged or destroyed, in whole or in part, by fire or other casualty
resulting in damage exceeding $2,000,000 (a “Casualty”), Borrower shall give
prompt notice thereof to Lender.  Following the occurrence of a Casualty,
Borrower, regardless of whether insurance proceeds are available, shall proceed
to diligently restore, repair, replace or rebuild the Property and shall cause
the Condominium Board to diligently restore, repair, replace or rebuild the
Condominium Property in accordance with the Condominium Documents, in each case,
in accordance with Legal Requirements to be of substantially equal quality and
rentable square footage and of substantially the same character as prior to such
damage or destruction, with such changes as may be reasonably approved by
Lender.  Borrower shall cause the Condominium Board to, in good faith and in a
commercially reasonable manner, file and prosecute the adjustment, compromise or
settlement of any claims with respect to the Condominium Property. Lender may,
but shall not be obligated to, make a claim if not made by Borrower (or the
Condominium Board with respect to the Condominium Property) within fifteen (15)
Business Days after Borrower’s actual knowledge of the occurrence of such
Casualty.  In addition, Lender may participate in any

81 

 

--------------------------------------------------------------------------------

 

  

settlement discussions with any insurance companies, and any final settlement
shall be subject to Lender’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed and shall be deemed given if
Lender fails to approve or deny (stating the reason for such denial) such final
settlement within five (5) Business Days after its approval is requested by
Borrower, (i) if an Event of Default is continuing or (ii) with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are equal to or greater than $15,000,000, and Borrower shall deliver to Lender
all instruments reasonably required by Lender to permit such participation. 
Except as set forth in the foregoing sentence or in the Condominium Documents,
any Insurance Proceeds in connection with any Casualty (whether or not Lender
elects to settle and adjust the claim (if permitted hereunder) or Borrower
settles such claim) shall be due and payable to Lender and held and disbursed by
Lender in accordance with the terms of this Agreement.  In the event Borrower or
any party other than Lender is a payee on any check representing Insurance
Proceeds with respect to any Casualty, Borrower shall immediately endorse, and
cause all such third parties to endorse, such check payable to the order of
Lender.  Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to, upon five (5) Business Days prior notice to
Borrower or during the continuance of an Event of Default, endorse any such
check payable to the order of Lender.   Borrower hereby releases Lender from any
and all liability with respect to the settlement and adjustment by Lender of any
claims in respect of any Casualty.

Section 5.3.     Condemnation.     Borrower shall give Lender  ten (10) Business
Days’ notice of the actual or threatened commencement of any proceeding for the
Condemnation of all or any portion of the Property or the Condominium Property
of which Borrower has knowledge and shall deliver to Lender copies of any and
all papers served in connection with such proceedings.  Lender may participate
in any such proceedings (i) if an Event of Default is continuing or (ii) with
respect to any Condemnation in which the Net Proceeds or the costs of completing
the Restoration are equal to or greater than $10,000,000, and Borrower shall
from time to time deliver to Lender all instruments reasonably requested by it
to permit such participation.  Borrower shall, at its expense, diligently
prosecute any such proceedings, and, if Lender is permitted to participate in
such proceedings pursuant to the foregoing sentence, shall consult with Lender,
its attorneys and experts, and reasonably cooperate with them in the carrying on
or defense of any such proceedings.  Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of reasonable out-of-pocket expenses of
collection, to the reduction or discharge of the Debt.  Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note.  If the Property or any portion thereof is taken by a
condemning authority, Borrower shall commence and diligently prosecute the
Restoration of the Property (and shall cause the Condominium Board to commence
and diligently prosecute the Restoration of any Condominium Property affected by
such Condemnation in accordance with the Condominium Documents) and, subject to
the terms of the Condominium Documents (with respect to the Condominium
Property), otherwise comply with the provisions of Section 5.4, whether or not
an Award is available to pay the costs of such Restoration.  If the Property is
sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or

82 

 

--------------------------------------------------------------------------------

 

  

denied, to receive the Award, or a portion thereof sufficient to pay the Debt.

Section 5.4.     Restoration.   The following provisions shall apply in
connection with the Restoration, subject to the requirements of the Condominium
Documents (but subject to the rights of Lender under the Condominium Documents
and the Condominium Proxy):

(A)                IF THE NET PROCEEDS SHALL BE $5,000,000 OR LESS AND PROVIDED
NO EVENT OF DEFAULT IS CONTINUING, THE NET PROCEEDS WILL BE DISBURSED BY LENDER
TO BORROWER UPON RECEIPT, PROVIDED THAT ALL OF THE CONDITIONS SET FORTH IN
SECTION 5.4(B)(I) ARE MET AND BORROWER DELIVERS TO LENDER A WRITTEN UNDERTAKING
TO EXPEDITIOUSLY COMMENCE AND TO COMPLETE WITH DUE DILIGENCE THE RESTORATION IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

(B)               IF THE NET PROCEEDS ARE GREATER THAN $5,000,000, THE NET
PROCEEDS WILL BE HELD BY LENDER AND LENDER SHALL MAKE THE NET PROCEEDS AVAILABLE
FOR THE RESTORATION IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5.4.  THE
TERM “NET PROCEEDS” SHALL MEAN:  (I) THE NET AMOUNT OF ALL INSURANCE PROCEEDS
RECEIVED BY LENDER PURSUANT TO SECTION 5.1.1 (A)(I), (IV), (VI), (IX)  AND (XI) 
AS A RESULT OF A CASUALTY, AFTER DEDUCTION OF LENDER’S REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO, REASONABLE COUNSEL FEES), IF
ANY, IN COLLECTING SAME (“INSURANCE PROCEEDS”), OR (II) THE NET AMOUNT OF THE
AWARD, AFTER DEDUCTION OF LENDER’S REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
(INCLUDING, BUT NOT LIMITED TO, REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING
SAME (“CONDEMNATION PROCEEDS”), WHICHEVER THE CASE MAY BE.

                                                                      
(I)            THE NET PROCEEDS SHALL BE MADE AVAILABLE TO BORROWER FOR
RESTORATION UPON THE DETERMINATION OF LENDER, IN ITS REASONABLE DISCRETION, THAT
THE FOLLOWING CONDITIONS ARE MET:

NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

(1)        IN THE EVENT THE NET PROCEEDS ARE INSURANCE PROCEEDS, LESS THAN FORTY
PERCENT (40%) OF THE RENTABLE SQUARE FOOTAGE OF THE IMPROVEMENTS ON THE PROPERTY
HAS BEEN DAMAGED, DESTROYED OR RENDERED UNUSABLE AS A RESULT OF SUCH CASUALTY OR
(2) IN THE EVENT THE NET PROCEEDS ARE CONDEMNATION PROCEEDS, LESS THAN FIFTEEN
PERCENT (15%) OF THE RENTABLE AREA OF THE PROPERTY IS TAKEN, AND SUCH TAKEN
PORTION OF THE PROPERTY IS LOCATED ALONG THE PERIMETER OR PERIPHERY OF THE
PROPERTY, AND NO PORTION OF THE IMPROVEMENTS IS LOCATED ON SUCH TAKEN PORTION OF
THE PROPERTY;

(2)        LEASES DEMISING IN THE AGGREGATE A PERCENTAGE AMOUNT EQUAL TO OR
GREATER THAN SIXTY-SEVEN AND ONE HALF PERCENT (67.5%) OF THE TOTAL RENTABLE
SPACE IN THE PROPERTY WHICH HAS BEEN DEMISED UNDER EXECUTED AND DELIVERED LEASES
IN EFFECT AS OF THE DATE OF THE OCCURRENCE OF SUCH CASUALTY OR CONDEMNATION,
WHICHEVER THE CASE MAY BE, SHALL REMAIN IN FULL FORCE AND EFFECT DURING AND
AFTER THE COMPLETION OF THE RESTORATION WITHOUT ABATEMENT OF RENT BEYOND THE
TIME REQUIRED FOR RESTORATION;

(3)        BORROWER SHALL COMMENCE THE PREPARATION OF PLANS AND SPECIFICATIONS
FOR THE RESTORATION AND THE FILING OF AN APPLICATION FOR REQUIRED BUILDING
PERMITS AS SOON AS REASONABLY PRACTICABLE AFTER SUCH

 

83 

 

--------------------------------------------------------------------------------

 

  

CASUALTY OR CONDEMNATION (BUT IN NO EVENT LATER THAN SIXTY (60) DAYS AFTER SUCH
CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE, OCCURS) AND SHALL
THEREAFTER DILIGENTLY PURSUE THE RESTORATION TO COMPLETION.

(4)        LENDER SHALL BE REASONABLY SATISFIED THAT ANY OPERATING DEFICITS,
INCLUDING ALL SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTE, WHICH
WILL BE INCURRED WITH RESPECT TO THE PROPERTY AS A RESULT OF THE OCCURRENCE OF
ANY SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE, WILL BE COVERED
OUT OF (1) THE NET PROCEEDS, (2) THE INSURANCE COVERAGE REFERRED TO IN SECTION
5.1.1(A)(III), IF APPLICABLE, OR (3) BY OTHER FUNDS OF BORROWER OR ANY
COLLATERAL PROVIDED BY BORROWER OR GUARANTOR;

(5)        LENDER SHALL BE SATISFIED THAT THE RESTORATION WILL BE COMPLETED ON
OR BEFORE THE EARLIEST TO OCCUR OF (1) THE DATE WHICH IS SIX (6) MONTHS PRIOR TO
THE STATED MATURITY DATE, (2) SUCH TIME AS MAY BE REQUIRED UNDER APPLICABLE
LEGAL REQUIREMENTS OR (3) IF THE INSURANCE COVERAGE REFERRED TO IN SECTION
5.1.1(A)(III) RUNS OUT PRIOR TO THE COMPLETION OF RESTORATION PURSUANT TO ITS
TERMS, THREE (3) MONTHS PRIOR TO THE EXPIRATION OF THE INSURANCE COVERAGE
REFERRED TO IN SECTION 5.1.1(A)(III); PROVIDED, HOWEVER, THAT IF LESS THAN THREE
(3) MONTHS REMAINS PRIOR TO THE EXPIRATION OF SUCH COVERAGE, BORROWER MAY
SATISFY THIS CONDITION BY DEPOSITING WITH LENDER AN AMOUNT EQUAL TO SUCH
INSURANCE PROCEEDS TO BE HELD AND DISBURSED BY LENDER TO BORROWER IN EQUAL
MONTHLY INSTALLMENTS OVER SUCH THREE (3) MONTH PERIOD;

(6)        THE PROPERTY AND THE USE THEREOF AFTER THE RESTORATION WILL BE IN
COMPLIANCE WITH AND PERMITTED UNDER ALL APPLICABLE LEGAL REQUIREMENTS TO THE
EXTENT THAT NONCOMPLIANCE WOULD REASONABLY BE EXPECTED TO OR DOES RESULT IN A
MATERIAL ADVERSE EFFECT;

(7)        IN THE CASE OF A CONDEMNATION, SUCH CONDEMNATION DOES NOT RESULT IN
THE LOSS OF ACCESS TO THE PROPERTY OR THE RELATED IMPROVEMENTS IN A MANNER THAT
WOULD REASONABLY BE EXPECTED TO OR DOES RESULT IN A MATERIAL ADVERSE EFFECT;

(8)        THE RESTORATION DSCR, AFTER GIVING EFFECT TO THE RESTORATION, SHALL
BE EQUAL TO OR GREATER THAN 1.20:1.00;

(9)        BORROWER SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO LENDER A SIGNED
DETAILED BUDGET APPROVED IN WRITING BY BORROWER’S ARCHITECT OR ENGINEER STATING
THE ENTIRE COST OF COMPLETING THE RESTORATION, WHICH BUDGET SHALL BE REASONABLY
ACCEPTABLE TO LENDER;

(10)      THE NET PROCEEDS TOGETHER WITH ANY CASH, CASH EQUIVALENTS OR OTHER
SECURITY DEPOSITED BY BORROWER WITH LENDER ARE SUFFICIENT IN LENDER’S DISCRETION
TO COVER THE COST OF THE RESTORATION; AND

(11)      THE CONDOMINIUM DOCUMENTS SHALL REMAIN IN FULL

 

84 

 

--------------------------------------------------------------------------------

 

  

FORCE AND EFFECT DURING AND AFTER THE COMPLETION OF THE RESTORATION, (2) THE
CONDOMINIUM BOARD SHALL NOT HAVE ELECTED NOT TO (OR SHALL HAVE ELECTED TO)
RESTORE THE CONDOMINIUM PROPERTY DAMAGED OR DESTROYED IN CONNECTION WITH SUCH
CASUALTY AND LENDER SHALL BE REASONABLY SATISFIED THAT SUFFICIENT FUNDS EXIST
FROM INSURANCE PROCEEDS OR FUNDS OR OTHER SECURITY REASONABLY ACCEPTABLE TO
LENDER HAS BEEN DEPOSITED BY THE OWNERS OF THE UNITS TO RESTORE THE CONDOMINIUM
PROPERTY, AND (3) THE CONDOMINIUM IS NOT TERMINATED AS A RESULT OF SUCH
CASUALTY.

                                                                    
(II)            THE NET PROCEEDS SHALL BE HELD BY LENDER IN THE CASUALTY AND
CONDEMNATION ACCOUNT AND, UNTIL DISBURSED IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 5.4(B), SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND THE
OTHER OBLIGATIONS.  THE NET PROCEEDS SHALL BE DISBURSED BY LENDER TO, OR AS
DIRECTED BY, BORROWER FROM TIME TO TIME DURING THE COURSE OF THE RESTORATION,
UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT (A) ALL
MATERIALS INSTALLED AND WORK AND LABOR PERFORMED (EXCEPT TO THE EXTENT THAT THEY
ARE TO BE PAID FOR OUT OF THE REQUESTED DISBURSEMENT) IN CONNECTION WITH THE
RESTORATION HAVE BEEN PAID FOR IN FULL, AND (B) THERE EXIST NO NOTICES OF
PENDENCY, STOP ORDERS, MECHANIC’S OR MATERIALMAN’S LIENS OR NOTICES OF INTENTION
TO FILE SAME, OR ANY OTHER LIENS OR ENCUMBRANCES OF ANY NATURE WHATSOEVER ON THE
PROPERTY (OTHER THAN PERMITTED ENCUMBRANCES) WHICH HAVE NOT EITHER BEEN FULLY
BONDED TO THE REASONABLE SATISFACTION OF LENDER AND DISCHARGED OF RECORD OR IN
THE ALTERNATIVE FULLY INSURED TO THE REASONABLE SATISFACTION OF LENDER BY THE
TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY.

                                                                  
(III)            ALL PLANS AND SPECIFICATIONS REQUIRED IN CONNECTION WITH A
RESTORATION SHALL BE SUBJECT TO THE PRIOR REASONABLE APPROVAL OF LENDER, SUBJECT
TO REVIEW OF AN INDEPENDENT CONSULTING ENGINEER SELECTED BY LENDER (THE
“CASUALTY CONSULTANT”).  LENDER SHALL HAVE THE USE OF THE PLANS AND
SPECIFICATIONS AND ALL PERMITS, LICENSES AND APPROVALS REQUIRED OR OBTAINED IN
CONNECTION WITH THE RESTORATION.  ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY LENDER IN CONNECTION WITH RECOVERING, HOLDING AND ADVANCING
THE NET PROCEEDS FOR THE RESTORATION INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS AND THE CASUALTY CONSULTANT’S REASONABLE FEES
AND DISBURSEMENTS, SHALL BE PAID BY BORROWER.

                                                                  
(IV)            IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE DISBURSEMENTS OF
THE NET PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS ACTUALLY INCURRED
FROM TIME TO TIME FOR WORK IN PLACE AS PART OF THE RESTORATION LESS THE CASUALTY
RETAINAGE.  “CASUALTY RETAINAGE” SHALL MEAN, AS TO EACH CONTRACTOR,
SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE RESTORATION, (A) AN AMOUNT EQUAL TO
TEN PERCENT (10%) OF THE COSTS ACTUALLY INCURRED FOR WORK IN PLACE AS PART OF
THE RESTORATION UNTIL SUCH TIME AS THE CASUALTY CONSULTANT CERTIFIES TO LENDER
THAT NET PROCEEDS REPRESENTING FIFTY PERCENT (50%) OF THE REQUIRED RESTORATION
HAVE BEEN DISBURSED AND (B) AN AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE COSTS
ACTUALLY INCURRED FOR WORK IN PLACE AS PART OF THE RESTORATION THEREAFTER.  THE
CASUALTY RETAINAGE SHALL IN NO EVENT, AND NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH ABOVE IN THIS SECTION 5.4(B), BE LESS THAN THE AMOUNT
ACTUALLY HELD BACK BY BORROWER FROM

 

85 

 

--------------------------------------------------------------------------------

 

  

CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION.  THE
CASUALTY RETAINAGE SHALL NOT BE RELEASED UNTIL BORROWER CERTIFIES TO LENDER IN
AN OFFICER’S CERTIFICATE AND LENDER CONFIRMS AND APPROVES (BORROWER ACKNOWLEDGES
THAT LENDER MAY RELY ON THE CASUALTY CONSULTANT IN CONNECTION WITH SUCH
CONFIRMATION AND APPROVAL) THAT THE RESTORATION HAS BEEN COMPLETED IN ACCORDANCE
WITH THE PROVISIONS OF THIS SECTION 5.4(B) AND THAT ALL APPROVALS NECESSARY FOR
THE RE-OCCUPANCY AND USE OF THE PROPERTY HAVE BEEN OBTAINED FROM ALL APPROPRIATE
GOVERNMENTAL AUTHORITIES, AND LENDER RECEIVES EVIDENCE REASONABLY SATISFACTORY
TO LENDER THAT THE COSTS OF THE RESTORATION HAVE BEEN PAID IN FULL OR WILL BE
PAID IN FULL OUT OF THE CASUALTY RETAINAGE; PROVIDED, HOWEVER, THAT LENDER WILL
RELEASE THE PORTION OF THE CASUALTY RETAINAGE BEING HELD WITH RESPECT TO ANY
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE RESTORATION AS OF THE
DATE UPON WHICH (I) BORROWER CERTIFIES TO LENDER IN AN OFFICER’S CERTIFICATE AND
LENDER CONFIRMS AND APPROVES (BORROWER ACKNOWLEDGES THAT LENDER MAY RELY ON THE
CASUALTY CONSULTANT IN CONNECTION WITH SUCH CONFIRMATION AND APPROVAL) THAT SUCH
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN HAS SATISFACTORILY COMPLETED ALL WORK
AND HAS SUPPLIED ALL MATERIALS IN ACCORDANCE WITH THE PROVISIONS OF SUCH
CONTRACTOR’S, SUBCONTRACTOR’S OR MATERIALMAN’S CONTRACT, AND (II) THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN DELIVERS THE LIEN WAIVERS AND EVIDENCE
OF PAYMENT IN FULL OF ALL SUMS DUE TO THE CONTRACTOR, SUBCONTRACTOR OR
MATERIALMAN AS MAY BE REASONABLY REQUESTED BY LENDER OR BY THE TITLE COMPANY
ISSUING THE TITLE INSURANCE POLICY.  IF REQUIRED BY LENDER, THE RELEASE OF ANY
SUCH PORTION OF THE CASUALTY RETAINAGE SHALL BE APPROVED BY THE SURETY COMPANY,
IF ANY, WHICH HAS ISSUED A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN.

                                                                    
(V)            LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS OF THE NET
PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR MONTH.

                                                                  
(VI)            IF AT ANY TIME THE NET PROCEEDS OR THE UNDISBURSED BALANCE
THEREOF SHALL NOT, IN THE REASONABLE OPINION OF LENDER, BE SUFFICIENT TO PAY IN
FULL THE BALANCE OF THE COSTS WHICH ARE ESTIMATED BY THE CASUALTY CONSULTANT TO
BE INCURRED IN CONNECTION WITH THE COMPLETION OF THE RESTORATION (POLICY
DEDUCTIBLE AMOUNTS BEING CONSIDERED AS NET PROCEEDS FOR THE PURPOSES OF THIS
CLAUSE (VI)), BORROWER SHALL DEPOSIT THE DEFICIENCY (THE “NET PROCEEDS
DEFICIENCY”) WITH LENDER (FOR DEPOSIT INTO THE CASUALTY AND CONDEMNATION
ACCOUNT) BEFORE ANY FURTHER DISBURSEMENT OF THE NET PROCEEDS SHALL BE MADE.  THE
NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER SHALL BE DEPOSITED BY LENDER INTO
THE CASUALTY AND CONDEMNATION ACCOUNT AND SHALL BE DISBURSED FOR COSTS ACTUALLY
INCURRED IN CONNECTION WITH THE RESTORATION ON THE SAME CONDITIONS APPLICABLE TO
THE DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO DISBURSED PURSUANT TO THIS
SECTION 5.4(B) SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE OBLIGATIONS.

                                                                
(VII)            THE EXCESS, IF ANY, OF THE INSURANCE PROCEEDS AND THE REMAINING
BALANCE, IF ANY, OF THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER AFTER
BORROWER CERTIFIES TO LENDER IN AN OFFICER’S CERTIFICATE AND LENDER CONFIRMS AND
APPROVES (BORROWER ACKNOWLEDGES THAT LENDER MAY RELY ON THE CASUALTY CONSULTANT
IN CONNECTION WITH SUCH CONFIRMATION AND APPROVAL) THAT THE RESTORATION HAS BEEN
COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION  

 

86 

 

--------------------------------------------------------------------------------

 

  

5.4(B), AND THE RECEIPT BY LENDER OF EVIDENCE REASONABLY SATISFACTORY TO LENDER
THAT ALL COSTS INCURRED IN CONNECTION WITH THE RESTORATION HAVE BEEN PAID IN
FULL, SHALL BE REMITTED BY LENDER TO BORROWER, PROVIDED NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND SHALL BE CONTINUING.  THE EXCESS, IF ANY, OF THE
CONDEMNATION PROCEEDS AFTER THE BORROWER CERTIFIES TO LENDER IN AN OFFICER’S
CERTIFICATE AND LENDER CONFIRMS AND APPROVES (BORROWER ACKNOWLEDGES THAT LENDER
MAY RELY ON THE CASUALTY CONSULTANT IN CONNECTION WITH SUCH CONFIRMATION AND
APPROVAL) THAT THE RESTORATION HAS BEEN COMPLETED IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 5.4(B), AND THE RECEIPT BY LENDER OF EVIDENCE
REASONABLY SATISFACTORY TO LENDER THAT ALL COSTS INCURRED IN CONNECTION WITH THE
RESTORATION HAVE BEEN PAID IN FULL, SHALL BE REMITTED TO LENDER TO PREPAY THE
NOTE SUBJECT TO AND IN ACCORDANCE WITH SECTION 2.4.4 OF THIS AGREEMENT.

(C)                NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH ABOVE IN
THIS SECTION 5.4, IN THE EVENT OF ANY CASUALTY TO THE LANDLORD RESTORATION ITEMS
(AS DEFINED IN THE ORIGINAL BLOOMBERG LEASE), IT SHALL BE A CONDITION TO LENDER
DISBURSING ANY NET PROCEEDS TO OR ON BEHALF OF BORROWER THAT EITHER (I) A
COMPLETION GUARANTY IN FAVOR OF LENDER IN FORM SUBSTANTIALLY IDENTICAL TO THE
FORM OF GUARANTY ATTACHED HERETO AS EXHIBIT H (THE “COMPLETION GUARANTY”) HAS
BEEN EXECUTED AND DELIVERED TO LENDER, ALONG WITH OPINIONS OF COUNSEL FROM THE
LAW FIRMS PROVIDING COMPARABLE OPINIONS ON THE CLOSING DATE (OR THEIR APPLICABLE
SUCCESSORS) OR ONE OR MORE OTHER NATIONALLY RECOGNIZED LAW FIRMS (X) REGARDING
THE DUE ORGANIZATION AND AUTHORITY OF GUARANTOR AND ENFORCEABILITY OF THE
COMPLETION GUARANTY AND (Y) THAT THE COMPLETION GUARANTY DOES NOT ALTER THE
CONCLUSION REACHED IN THE INSOLVENCY OPINION OR A NEW NON-CONSOLIDATION OPINION,
IN EACH CASE, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER AND
ACCEPTABLE TO THE RATING AGENCIES OR (II) BORROWER SHALL DELIVER A LETTER OF
CREDIT OR CASH COLLATERAL IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE
AMOUNT NECESSARY TO PAY IN FULL THE COSTS OF COMPLETING THE RESTORATION OF THE
LANDLORD RESTORATION ITEMS (AS DEFINED IN THE ORIGINAL BLOOMBERG LEASE), AS
REASONABLY DETERMINED BY LENDER, AND THE PORTION OF THE NET PROCEEDS ALLOCABLE
TO THE RESTORATION OF THE LANDLORD RESTORATION ITEMS (BUT WITHOUT DUPLICATION OF
ANY NET PROCEEDS DEFICIENCY DELIVERED TO LENDER PURSUANT TO SECTION 5.4(B)(VI)
ABOVE), PROVIDED, THAT IN THE CASE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT
IS ACCOMPANIED BY A CONTRIBUTION AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT D AND THE LAW FIRM PROVIDING THE INSOLVENCY OPINION ON THE CLOSING DATE
(OR ITS SUCCESSOR) OR ANY OTHER NATIONALLY RECOGNIZED LAW FIRM DELIVERS AN
OPINION THAT THE LETTER OF CREDIT DOES NOT ALTER THE CONCLUSION REACHED IN THE
INSOLVENCY OPINION OR A NEW NON-CONSOLIDATION OPINION, IN EACH CASE, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO LENDER AND ACCEPTABLE TO THE RATING
AGENCIES.  WITHIN FIVE (5) BUSINESS DAYS AFTER THE EARLIER TO OCCUR OF (I) ANY
ELECTION BY THE TENANT UNDER THE ORIGINAL BLOOMBERG LEASE NOT TO TERMINATE THE
ORIGINAL BLOOMBERG LEASE IN ACCORDANCE WITH THE TERMS OF SECTION 10.1(B)(1)
THEREOF (IF THE TENANT HAS THE RIGHT TO TERMINATE THE ORIGINAL BLOOMBERG LEASE)
AND (II) THE DATE BORROWER DELIVERS TO THE TENANT UNDER THE ORIGINAL BLOOMBERG
LEASE A CASUALTY STATEMENT (AS DEFINED IN THE ORIGINAL BLOOMBERG LEASE) PURSUANT
TO SECTION 10.1(B)(1) OF THE ORIGINAL BLOOMBERG LEASE, BORROWER SHALL CAUSE
GUARANTOR TO DELIVER TO LENDER A DULY EXECUTED COMPLETION GUARANTY (OR SHALL
DELIVER A LETTER OF CREDIT OR CASH COLLATERAL IN AN AMOUNT NECESSARY TO PAY THE
COSTS OF COMPLETING THE LANDLORD RESTORATION ITEMS IN LIEU THEREOF), PROVIDED
THAT IN THE EVENT THIRTY-FIVE PERCENT (35%) OR MORE OF RENTABLE SQUARE FOOTAGE
OF THE PROPERTY IS SUBJECT TO SUCH CASUALTY, THEN IN LIEU OF DELIVERING SUCH
COMPLETION GUARANTY, BORROWER MAY REPAY THE LOAN IN FULL WITHIN SUCH FIVE (5)
BUSINESS DAY PERIOD, WHICH REPAYMENT SHALL NOT BE SUBJECT TO ANY SPREAD
MAINTENANCE PREMIUM.

 

 

87 

 

--------------------------------------------------------------------------------

 

  

(D)               NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
AGREEMENT, INCLUDING THE PROVISIONS OF THIS SECTION 5.4, OR IN THE CONDOMINIUM
DOCUMENTS, IF THE LOAN IS INCLUDED IN A REMIC TRUST AND, IMMEDIATELY FOLLOWING A
RELEASE OF ANY PORTION OF THE LIEN OF THE MORTGAGE FOLLOWING A CASUALTY OR
CONDEMNATION (BUT TAKING INTO ACCOUNT ANY PROPOSED RESTORATION OF THE REMAINING
PROPERTY), THE RATIO OF THE UNPAID PRINCIPAL BALANCE OF THE LOAN TO THE VALUE OF
THE REMAINING PROPERTY IS GREATER THAN ONE HUNDRED TWENTY-FIVE PERCENT (125%)
(SUCH VALUE TO BE DETERMINED BY LENDER IN ANY COMMERCIALLY REASONABLE METHOD
PERMITTED TO A REMIC TRUST; AND WHICH SHALL EXCLUDE THE VALUE OF PERSONAL
PROPERTY OR GOING CONCERN VALUE, IF ANY), THE OUTSTANDING PRINCIPAL BALANCE MUST
BE PAID DOWN BY AN AMOUNT EQUAL TO THE LEAST OF THE FOLLOWING AMOUNTS:  (I) THE
NET AWARD (AFTER PAYMENT OF LENDER’S COSTS AND EXPENSES AND ANY OTHER FEES AND
EXPENSES THAT HAVE BEEN APPROVED BY LENDER) OR THE NET INSURANCE PROCEEDS (AFTER
PAYMENT OF LENDER’S ACTUAL OUT-OF-POCKET COSTS AND EXPENSES AND ANY OTHER FEES
AND EXPENSES THAT HAVE BEEN REASONABLY APPROVED BY LENDER), AS THE CASE MAY BE,
OR (II) A “QUALIFIED AMOUNT” AS THAT TERM IS DEFINED IN THE IRS REVENUE
PROCEDURE 2010-30, AS THE SAME MAY BE AMENDED, REPLACED, SUPPLEMENTED OR
MODIFIED FROM TIME TO TIME, UNLESS LENDER RECEIVES AN OPINION OF COUNSEL THAT IF
SUCH AMOUNT IS NOT PAID, THE APPLICABLE SECURITIZATION WILL NOT FAIL TO MAINTAIN
ITS STATUS AS A REMIC TRUST AS A RESULT OF THE RELATED RELEASE OF SUCH PORTION
OF THE LIEN OF THE MORTGAGE.  IF AND TO THE EXTENT THE PRECEDING SENTENCE
APPLIES, ONLY SUCH AMOUNT OF THE NET AWARD OR NET INSURANCE PROCEEDS (AS
APPLICABLE), IF ANY, IN EXCESS OF THE AMOUNT REQUIRED TO PAY DOWN THE
OUTSTANDING PRINCIPAL BALANCE MAY BE RELEASED FOR PURPOSES OF RESTORATION OR
RELEASED TO BORROWER AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 5.4. 

(E)                ALL NET PROCEEDS (I) NOT REQUIRED TO BE MADE AVAILABLE FOR
THE RESTORATION HEREUNDER OR (II) SO LONG AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, NOT REQUIRED TO BE RETURNED TO BORROWER AS EXCESS NET PROCEEDS
PURSUANT TO SECTION 5.4(B)(VII) MAY BE RETAINED AND APPLIED BY LENDER IN
ACCORDANCE WITH SECTION 2.4.4 HEREOF TOWARD THE PAYMENT OF THE DEBT WHETHER OR
NOT THEN DUE AND PAYABLE IN SUCH ORDER, PRIORITY AND PROPORTIONS AS LENDER IN
ITS DISCRETION SHALL DEEM PROPER, OR, AT THE DISCRETION OF LENDER, THE SAME MAY
BE PAID, EITHER IN WHOLE OR IN PART, TO BORROWER FOR SUCH PURPOSES AS LENDER
SHALL APPROVE, IN ITS REASONABLE DISCRETION.  ADDITIONALLY, THROUGHOUT THE TERM
OF THE LOAN IF AN EVENT OF DEFAULT IS CONTINUING, THEN BORROWER SHALL PAY TO
LENDER, WITH RESPECT TO ANY PAYMENT OF THE DEBT PURSUANT TO THIS SECTION 5.4(E)
MADE DURING THE SPREAD MAINTENANCE PERIOD, AN ADDITIONAL AMOUNT EQUAL TO THE
SPREAD MAINTENANCE PREMIUM; PROVIDED, HOWEVER, THAT IF AN EVENT OF DEFAULT IS
NOT CONTINUING, THEN NO SPREAD MAINTENANCE PREMIUM SHALL BE PAYABLE.

(F)                NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF
IN CONNECTION WITH A CASUALTY ANY INSURANCE COMPANY MAKES A PAYMENT UNDER A
PROPERTY INSURANCE POLICY THAT BORROWER PROPOSES BE TREATED AS BUSINESS OR
RENTAL INTERRUPTION INSURANCE, THEN, NOTWITHSTANDING ANY DESIGNATION (OR LACK OF
DESIGNATION) BY THE INSURANCE COMPANY AS TO THE PURPOSE OF SUCH PAYMENT, AS
BETWEEN LENDER AND BORROWER, SUCH PAYMENT SHALL NOT BE TREATED AS BUSINESS OR
RENTAL INTERRUPTION INSURANCE PROCEEDS UNLESS BORROWER HAS DEMONSTRATED TO
LENDER’S REASONABLE SATISFACTION THAT THE REMAINING NET PROCEEDS THAT HAVE BEEN
RECEIVED FROM THE PROPERTY INSURANCE COMPANIES ARE SUFFICIENT TO PAY 100% OF THE
COST OF THE RESTORATION OR, IF SUCH NET PROCEEDS ARE TO BE APPLIED TO REPAY THE
OBLIGATIONS IN ACCORDANCE WITH THE TERMS HEREOF, THAT SUCH REMAINING NET
PROCEEDS WILL BE SUFFICIENT TO SATISFY THE OBLIGATIONS IN FULL.


VI.              




 

88 

 

--------------------------------------------------------------------------------

 

  


CASH MANAGEMENT AND RESERVE FUNDS

Section 6.1.     Cash Management Arrangements.  Borrower shall cause all Rents
to be transmitted directly by Tenants of the Property into a trust account (the
“Clearing Account”) established and maintained by Borrower at the Clearing Bank
as more fully described in the Clearing Account Agreement.  The Clearing Bank
shall at all times during the term of the Loan be an Eligible Institution. 
Without in any way limiting the foregoing, if Borrower or Manager receive any
Gross Revenues from the Property (other than amounts released from the Deposit
Account to Borrower or as designated by Borrower in accordance with Section
6.9.1), then (i) such amounts shall be deemed to be collateral for the
Obligations and shall be held in trust for the benefit, and as the property, of
Lender, (ii) such amounts shall not be commingled with any other funds or
property of Borrower or Manager, and (iii) Borrower or Manager shall deposit
such amounts in the Clearing Account within one (1) Business Day of receipt. 
Funds deposited into the Clearing Account shall be swept by the Clearing Bank on
each Business Day into the Deposit Account and applied and disbursed in
accordance with this Agreement.  Funds in the Deposit Account and the Accounts
may only be invested in Permitted Investments as directed by Borrower (unless an
Event of Default has occurred and is continuing), as more particularly set forth
in the Cash Management Agreement.  Lender shall also establish subaccounts of
the Deposit Account which shall at all times be Eligible Accounts (and may be
ledger or book entry accounts and not actual accounts) (such subaccounts are
referred to herein as “Accounts”), as contemplated herein and in the Cash
Management Agreement.  The Clearing Account, the Deposit Account and all
Accounts will be under the sole control and dominion of Lender, and Borrower
shall have no right of withdrawal therefrom except as expressly provided
herein.  Borrower shall pay for all expenses of opening and maintaining the
Clearing Account, the Deposit Account and all Accounts.  Funds deposited into
the Deposit Account shall be swept on each Business Day into an operating
account as identified by Borrower, unless a Trigger Period is continuing, in
which event such funds shall be held in the Deposit Account and applied and
disbursed in accordance with this Agreement and the Cash Management Agreement.

Section 6.2.     Condominium Funds.

 

6.2.1    Deposits of Condominium Funds.   During the continuance of a Trigger
Period, Borrower shall, subject to Sections 6.9.2, and 6.2.3  hereof, deposit
with Lender on each Monthly Payment Date an amount equal to one-twelfth (1/12th)
of the Condominium Charges that Lender reasonably estimates will be payable
during the next ensuing twelve (12) months by Borrower for Condominium Common
Charges and any special assessments and any other amounts which may become due
and payable under the Condominium Documents for the Property (collectively, the
“Condominium Charges”) in order to accumulate with Lender sufficient funds to
pay all sums billed to Borrower by the Condominium or Condominium Board for
Condominium Charges at least ten (10) Business Days prior to the dates due,
which amounts shall be transferred into an Account established to hold such
funds (the “Condominium Account”).  Amounts deposited from time to time into the
Condominium Account pursuant to this Section 6.2.1 are referred to herein as the
“Condominium Funds”.  If at any time Lender reasonably determines that the
Condominium Funds will not be sufficient to pay the Condominium Charges, Lender
shall notify Borrower of such determination and the succeeding monthly deposits
for Condominium Charges shall be increased by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least ten (10) days prior
to the respective dates that such Condominium Charges become delinquent;
provided, that if Borrower

89 

 

--------------------------------------------------------------------------------

 

  

receives notice from Lender of any deficiency after the date that is ten (10)
days prior to the date that Condominium Charges become delinquent, Borrower will
deposit with or on behalf of Lender the amount of such deficiency within three
(3) Business Days after its receipt of such notice (provided that, if the
Condominium Charges will become delinquent in less than three (3) Business Days,
Borrower will deposit the required amounts within one (1) Business Day).

6.2.2   Release of Condominium Funds.     Provided no Event of Default shall
exist and remain uncured, Lender shall apply Condominium Funds in the
Condominium Account to the timely payment of Condominium Charges.  In making any
payment relating to Condominium Charges, Lender may do so according to any bill,
statement or estimate procured from the Condominium Board or its agent.  If the
amount of the Condominium Funds shall exceed the amounts due for Condominium
Charges, Lender shall return any excess to Borrower or credit such excess
against future monthly payments of Condominium Funds to be made.  Provided no
Event of Default has occurred and remains uncured, any Condominium Funds
remaining in the Condominium Account after the Obligations have been paid in
full or at such time as there is no Trigger Period continuing, shall be
returned, within five (5) Business Days, to Borrower (or, in connection with the
repayment of the Obligations in full, at Borrower’s request, credited against
the payoff amount of the outstanding Obligations on the payoff statement).

6.2.3    Letter of Credit.      In lieu of depositing the full amount of
Condominium Funds required hereunder in cash, subject to the limitations set
forth in Section 6.11, Borrower may deliver to Lender a Letter of Credit for all
or any portion of such Condominium Funds.  The aggregate amount of any Letter of
Credit and/or cash on deposit with respect to the Condominium Account shall at
all times be at least equal to the aggregate amount which Borrower is required
to have on deposit at such time in the Condominium Account pursuant to this
Agreement.  If Borrower delivers to Lender a Letter of Credit in lieu of
depositing cash into the Condominium Account, Borrower shall be responsible for
paying directly all Condominium Charges subject to and in accordance with this
Agreement.  If Borrower fails to provide evidence reasonably satisfactory to
Lender that the Condominium Charges have been paid in accordance with and
subject to the terms of this Agreement, Lender shall have the right without
prior notice to Borrower to draw on the Letter of Credit in an amount sufficient
to pay the Condominium Charges then due.  Provided that no Event of Default has
occurred and is continuing, the amount of any Letter of Credit delivered
pursuant to this Section 6.2.3 may, at Borrower’s discretion, from time to time
be decreased to an amount equal to the then outstanding amounts required to be
on deposit in the Condominium Account, taking into account deposits and
disbursements from the Condominium Account that would have been made subject to
and in accordance with this Agreement if cash had been deposited into the
Condominium Account under Section 6.2.1. 


SECTION 6.3.     TAX FUNDS.

6.3.1    Deposits of Tax Funds.     During the continuance of a Trigger Period,
Borrower shall, subject to Sections 6.9.2, and 6.3.3  hereof, deposit with
Lender on each Monthly Payment Date an amount equal to one-twelfth (1/12th) of
the Taxes that Lender reasonably estimates will be payable during the next
ensuing twelve (12) months in order to accumulate sufficient funds to pay all
such Taxes at least ten (10) days prior to the respective dates the same shall
become delinquent, which amounts shall be transferred into an Account
established to hold such funds (the “Tax Account”).  Amounts deposited from time
to time into the Tax Account pursuant to this Section 6.3.1 are referred to
herein as the “Tax Funds”.  If at any time Lender reasonably determines that the
Tax Funds will not be sufficient to pay the Taxes (taking into

90 

 

--------------------------------------------------------------------------------

 

  

account the monthly deposits of Tax Funds to be made above), Lender shall notify
Borrower of such determination and the succeeding monthly deposits for Taxes
shall be increased by the amount that Lender reasonably estimates is sufficient
to make up the deficiency at least ten (10) days prior to the respective dates
that such Taxes become delinquent; provided, that if Borrower receives notice
from Lender of any deficiency after the date that is ten (10) days prior to the
date that Taxes become delinquent, Borrower will deposit with or on behalf of
Lender the amount of such deficiency within three (3) Business Days after its
receipt of such notice (provided that, if the Taxes will become delinquent in
less than three (3) Business Days, Borrower will deposit the required amounts
within one (1) Business Day).

6.3.2    Release of Tax Funds.     Provided no Event of Default shall exist and
remain uncured, Lender shall apply Tax Funds in the Tax Account to the timely
payment of Taxes.  In making any payment relating to Taxes, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof.  If the amount of the Tax Funds
shall exceed the amounts due for Taxes, Lender shall return any excess to
Borrower or credit such excess against future monthly payments of Tax Funds to
be made.  Provided no Event of Default has occurred and remains uncured, any Tax
Funds remaining in the Tax Account after the Obligations have been paid in full
or at such time as there is no Trigger Period continuing, shall be returned,
within five (5) Business Days, to Borrower (or, in connection with the repayment
of the Obligations in full, at Borrower’s request, credited against the payoff
amount of the outstanding Obligations on the payoff statement).

6.3.3    Letter of Credit.     In lieu of depositing the full amount of Tax
Funds required hereunder in cash, subject to the limitations set forth in
Section 6.11, Borrower may deliver to Lender a Letter of Credit for all or any
portion of such Tax Funds.  The aggregate amount of any Letter of Credit and/or
cash on deposit with respect to the Tax Account shall at all times be at least
equal to the aggregate amount which Borrower is required to have on deposit at
such time in the Tax Account pursuant to this Agreement.  If Borrower delivers
to Lender a Letter of Credit in lieu of depositing cash into the Tax Account,
Borrower shall be responsible for paying directly all Taxes subject to and in
accordance with this Agreement.  If Borrower fails to provide evidence
reasonably satisfactory to Lender that the Taxes have been paid in accordance
with and subject to the terms of this Agreement, Lender shall have the right
without prior notice to Borrower to draw on the Letter of Credit in an amount
sufficient to pay the Taxes then due.  Provided that no Event of Default has
occurred and is continuing, the amount of any Letter of Credit delivered
pursuant to this Section 6.3.3 may, at Borrower’s discretion, from time to time
be decreased to an amount equal to the then outstanding amounts required to be
on deposit in the Tax Account, taking into account deposits and disbursements
from the Tax Account that would have been made subject to and in accordance with
this Agreement if cash had been deposited into the Tax Account under Section
6.3.1.   

Section 6.4.     Insurance Funds.

 

6.4.1    Deposits of Insurance Funds.      During the continuance of a Trigger
Period, Borrower shall, subject to Sections 6.9.2, 6.4.3, and 6.4.4  hereof,
deposit with Lender on each Monthly Payment Date, an amount equal to one-twelfth
(1/12th) of the Insurance Premiums that Lender reasonably estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof, in order to accumulate sufficient funds to pay all such

91 

 

--------------------------------------------------------------------------------

 

  

Insurance Premiums at least ten (10) days prior to the expiration of the
Policies, which amounts shall be transferred into an Account established to hold
such funds (the “Insurance Account”).  Amounts deposited from time to time into
the Insurance Account pursuant to this Section 6.4.1 are referred to herein as
the “Insurance Funds”.  If at any time Lender reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums (taking
into account the monthly deposits of Insurance Funds to be made above), Lender
shall notify Borrower of such determination and the succeeding monthly deposits
for Insurance Premiums shall be increased by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least ten (10) days prior
to expiration of the Policies.

6.4.2    Release of Insurance Funds.      Provided no Event of Default shall
exist and remain uncured, Lender shall apply Insurance Funds in the Insurance
Account to the timely payment of Insurance Premiums, provided Borrower shall
furnish Lender with all bills, invoices and statements for the Insurance
Premiums for which such funds are required at least ten (10) Business Days prior
to the date on which such charges first become payable.  In making any payment
relating to Insurance Premiums, Lender may do so according to any bill,
statement or estimate provided by Borrower pursuant to the foregoing sentence. 
If the amount of the Insurance Funds shall exceed the amounts due for Insurance
Premiums, Lender shall return any excess to Borrower or credit such excess
against future monthly payments  of Insurance Funds to be made.  Any Insurance
Funds remaining in the Insurance Account after the Obligations have been paid in
full or at such time as there is no Trigger Period continuing, shall be
returned, within five (5) Business Days, to Borrower (or, in connection with the
repayment of the Obligations in full, at Borrower’s request, credited against
the payoff amount of the outstanding Obligations on the payoff statement).

6.4.3    Acceptable Blanket Policy.    Notwithstanding anything to the contrary
contained in Section 6.4.1, in the event that an Acceptable Blanket Policy is in
effect with respect to any of the Policies required pursuant to Section 5.1,
deposits into the Insurance Account required for Insurance Premiums pursuant to
Section 6.4.1 above shall be suspended to the extent that Insurance Premiums
relate to such Acceptable Blanket Policy.  Lender acknowledges that, as of the
Closing Date, an Acceptable Blanket Policy is in effect with respect to the
Policies required as of the Closing Date pursuant to Section 5.1. 

6.4.4    Letter of Credit.     In lieu of depositing the full amount of
Insurance Funds required hereunder in cash, subject to the limitations set forth
in Section 6.11, Borrower may deliver to Lender a Letter of Credit for all or
any portion of such Insurance Funds.  The aggregate amount of any Letter of
Credit and/or cash on deposit with respect to the Insurance Account shall at all
times be at least equal to the aggregate amount which Borrower is required to
have on deposit at such time in the Insurance Account pursuant to this
Agreement.  If Borrower delivers to Lender a Letter of Credit in lieu of
depositing cash into the Insurance Account, Borrower shall be responsible for
paying directly all Insurance Premiums subject to and in accordance with this
Agreement.  If Borrower fails to provide evidence reasonably satisfactory to
Lender that the Insurance Premiums have been paid in accordance with and subject
to the terms of this Agreement, Lender shall have the right without prior notice
to Borrower to draw on the Letter of Credit in an amount sufficient to pay the
Insurance Premiums then due.  Provided that no Event of Default has occurred and
is continuing, the amount of any Letter of Credit delivered pursuant to this
Section 6.4.4 may, at Borrower’s discretion, from time to time be decreased to
an amount equal to the then outstanding amounts required to be on

92 

 

--------------------------------------------------------------------------------

 

  

deposit in the Insurance Account, taking into account deposits and disbursements
from the Insurance Account that would have been made subject to and in
accordance with this Agreement if cash had been deposited into the Insurance
Account under Section 6.4.1. 

Section 6.5.     Capital Expenditure Funds.

6.5.1    Deposits of Capital Expenditure Funds.     During the continuance of a
Trigger Period, Borrower shall, subject to Sections 6.9.2 and 6.5.3 hereof,
deposit with Lender on each Monthly Payment Date an amount equal to $23,000, for
Capital Expenditures, which amounts shall be transferred into an Account
established to hold such funds (the “Capital Expenditure Account”).  Amounts
deposited from time to time into the Capital Expenditure Account pursuant to
this Section 6.5.1 are referred to herein as the “Capital Expenditure Funds”. 

6.5.2    Release of Capital Expenditure Funds.      Provided no Event of Default
shall exist and remain uncured, Lender shall disburse Capital Expenditure Funds
to Borrower out of the Capital Expenditure Account, within five (5) Business
Days after the delivery by Borrower to Lender of a request therefor (but not
more often than once per month), in increments of at least $10,000 (or a lesser
amount if the total amount in the Capital Expenditure Account is less than
$10,000, in which case only one (1) disbursement of the amount remaining in the
account shall be made) provided that: (i) such disbursement is for an Approved
Capital Expenditure; (ii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrower (1) stating that the items to be funded by
the requested disbursement are Approved Capital Expenditures, and a description
thereof, (2) stating that all Capital Expenditures to be funded by the requested
disbursement have been completed (or completed to the extent of the requested
disbursement) in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, (3) stating that the Capital Expenditures (or the
relevant portions thereof) to be funded from the disbursement in question have
not been the subject of a previous disbursement, and (4) stating that all
previous disbursements of Capital Expenditure Funds have been used to pay
previously identified Capital Expenditures, (B) a copy of any license, permit or
other approval required by any Governmental Authority in connection with such
Capital Expenditure, if any, and not previously delivered to Lender, (C) copies
of appropriate lien waivers, conditional lien waivers, or other evidence of
payment reasonably satisfactory to Lender, (D) for disbursements in the amount
of $1,000,000 or more, at Lender’s option, a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not permitted hereunder or under the other Loan Documents, and (E)
such other evidence as Lender shall reasonably request to demonstrate that the
Capital Expenditures to be funded by the requested disbursement have been
completed and are paid for or will be paid upon such disbursement to Borrower
(or the portion thereof as to which such request for disbursement has been
submitted has been completed and is paid for (other than any retention amount
which is not a part of such disbursement request) or will be paid upon such
disbursement to Borrower) and (iii) if such disbursement request is for
$1,000,000 or more, Lender shall have (if it desires) verified (by an inspection
conducted at Borrower’s reasonable out-of-pocket expense) performance of the
work associated with such Capital Expenditure.  Any Capital Expenditure Funds
remaining in the Capital Expenditure Account after the Obligations have been
paid in full or at such time as there is no Trigger Period continuing shall be
returned, within five (5) Business Days, to Borrower (or, at Borrower’s request,
credited against the payoff amount of the outstanding Obligations on the payoff
statement).

 

93 

 

--------------------------------------------------------------------------------

 

  

6.5.3    Letter of Credit.     In lieu of depositing the full amount of Capital
Expenditure Funds required hereunder in cash, subject to the limitations set
forth in Section 6.11, Borrower may deliver to Lender a Letter of Credit for all
or any portion of such Capital Expenditure Funds.  The aggregate amount of any
Letter of Credit and/or cash on deposit with respect to the Capital Expenditure
Account shall at all times be at least equal to the aggregate amount which
Borrower is required to have on deposit at such time in the Capital Expenditure
Account pursuant to this Agreement.  If Borrower delivers to Lender a Letter of
Credit in lieu of depositing cash into the Capital Expenditure Account, Borrower
shall be responsible for paying directly all Capital Expenditures (without
limiting Borrower’s right to receive disbursements in accordance herewith from
any cash reserves that are also held by Lender therefor) subject to and in
accordance with this Agreement.  If Borrower fails to provide evidence
reasonably satisfactory to Lender of the payment of any Capital Expenditures
subject to and in accordance with this Agreement, Lender shall have the right
without prior notice to Borrower to draw on the Letter of Credit in an amount
sufficient to pay the costs of such Capital Expenditures then due.  Provided
that no Event of Default has occurred and is continuing, the amount of any
Letter of Credit delivered pursuant to this Section 6.5.3 may, at Borrower’s
discretion, from time to time be decreased to an amount equal to the then
outstanding amounts required to be on deposit in the Capital Expenditure
Account, taking into account deposits and disbursements from the Capital
Expenditure Account that would have been made subject to and in accordance with
this Agreement if cash had been deposited into the Capital Expenditure Account
under Section 6.5.1. 

Section 6.6.     Rollover Funds.          

6.6.1    Deposits of Rollover Funds.

(A)                DURING THE CONTINUANCE OF A TRIGGER PERIOD, BORROWER SHALL,
SUBJECT TO SECTIONS 6.9.2 AND 6.6.3  HEREOF, DEPOSIT WITH LENDER ON EACH MONTHLY
PAYMENT DATE AN AMOUNT EQUAL TO $113,071.75,  FOR ACCEPTABLE LEASING EXPENSES,
WHICH AMOUNTS SHALL BE TRANSFERRED INTO AN ACCOUNT ESTABLISHED TO HOLD SUCH
FUNDS (THE “ROLLOVER ACCOUNT”).  AMOUNTS DEPOSITED FROM TIME TO TIME INTO THE
ROLLOVER ACCOUNT PURSUANT TO THIS SECTION 6.6.1 ARE REFERRED TO HEREIN AS THE
“ROLLOVER FUNDS”.   

(B)               IN ADDITION TO THE REQUIRED MONTHLY DEPOSITS SET FORTH IN
SUBSECTION (A) ABOVE, THE FOLLOWING ITEMS SHALL BE DEPOSITED INTO THE ROLLOVER
ACCOUNT AND HELD AS ROLLOVER FUNDS, AND BORROWER SHALL ADVISE LENDER AT THE TIME
OF RECEIPT THEREOF OF THE NATURE OF SUCH RECEIPT SO THAT LENDER SHALL HAVE
SUFFICIENT TIME TO INSTRUCT THE DEPOSIT BANK TO DEPOSIT AND HOLD SUCH AMOUNTS IN
THE ROLLOVER ACCOUNT PURSUANT TO THE CASH MANAGEMENT AGREEMENT: ALL SUMS PAID
WITH RESPECT TO (I) A MODIFICATION OF ANY LEASE THAT MATERIALLY REDUCES THE RENT
PAID THEREUNDER OR THE SPACE DEMISED THEREUNDER, AND (II) ANY REJECTION,
TERMINATION, SURRENDER OR CANCELLATION OF ANY LEASE (INCLUDING IN ANY BANKRUPTCY
CASE) OR ANY LEASE BUY-OUT OR SURRENDER PAYMENT FROM ANY TENANT (INCLUDING ANY
PAYMENT RELATING TO UNAMORTIZED TENANT IMPROVEMENTS AND/OR LEASING COMMISSIONS)
(COLLECTIVELY, “LEASE TERMINATION PAYMENTS”); PROVIDED, HOWEVER, THAT, PROVIDED
NO TRIGGER EVENT HAS OCCURRED OR IS CONTINUING, ANY PORTION OF ANY INDIVIDUAL
LEASE TERMINATION PAYMENT REMAINING IN THE ROLLOVER ACCOUNT (THE “REMAINING
LEASE TERMINATION PAYMENTS”) AFTER (X) SUBSTANTIALLY ALL OF THE APPLICABLE SPACE
HAS BEEN RELET OR SUCH LESSER AMOUNT OF THE APPLICABLE SPACE HAS BEEN RELET FOR
NOT LESS THAN THE SAME AMOUNT OF AGGREGATE RENT AND RECOVERIES AS THE
TERMINATING TENANT AND (Y) ALL ASSOCIATED COSTS HAVE BEEN PAID (INCLUDING,
WITHOUT LIMITATION, BROKERAGE COMMISSIONS, TENANT ALLOWANCES AND IMPROVEMENTS,
AND RENT ABATEMENTS) SHALL BE DISBURSED PROMPTLY TO BORROWER.

94 

 

--------------------------------------------------------------------------------

 

  

6.6.2    Release of Rollover Funds.   Provided no Event of Default shall exist
and remain uncured, Lender shall disburse Rollover Funds to Borrower out of the
Rollover Account, within five (5) Business Days after the delivery by Borrower
to Lender of a request therefor (but not more often than once per month), in
increments of at least $10,000 (or a lesser amount if the total amount in the
Rollover Account is less than $10,000, in which case only one (1) disbursement
of the amount remaining in the account shall be made) provided that: (i) such
disbursement is for an Acceptable Leasing Expense; and (ii) the request for
disbursement is accompanied by (A) an Officer’s Certificate from Borrower (1)
stating that the items to be funded by the requested disbursement are Acceptable
Leasing Expenses, and a description thereof, (2) stating that any tenant
improvements at the Property to be performed by Borrower and to be funded by the
requested disbursement (or the relevant portion thereof as to which such request
for funds relates) have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, (3) stating that the
Acceptable Leasing Expenses (or the relevant portions thereof) to be funded from
the disbursement in question have not been the subject of a previous
disbursement, and (4) stating that all previous disbursements of Rollover Funds
have been used to pay previously identified Acceptable Leasing Expenses, (B) a
copy of any license, permit or other approval by any Governmental Authority
required in connection with the tenant improvements and not previously delivered
to Lender; provided, however, that if Borrower is not performing the tenant
improvements, then Borrower shall use commercially reasonable efforts to cause
the Tenant to deliver the foregoing to the extent required under such Tenant’s
Lease, (C) copies of appropriate lien waivers, conditional lien waivers or other
evidence of payment reasonably satisfactory to Lender; provided, however, that
if Borrower is not performing the tenant improvements, then Borrower shall use
commercially reasonable efforts to cause the Tenant to deliver the foregoing to
the extent required under such Tenant’s Lease, (D) for disbursements in the
amount of $1,000,000 or more, at Lender’s option, a title search for the
Property indicating that the Property is free from all Liens, claims and other
encumbrances not permitted hereunder or under the other Loan Documents, (E) for
tenant improvements with respect to a single demised premises under a Lease in
an aggregate amount of $1,000,000 or more, if requested by Lender, with respect
to the final disbursement from the Rollover Account for such tenant improvement
costs, a current Tenant estoppel certificate in form and substance required
under such Tenant’s Lease and otherwise reasonably acceptable to Lender and (F)
such other evidence as Lender shall reasonably request to demonstrate that the
Acceptable Leasing Expenses, to be funded by the requested disbursement have
been paid for or will be paid upon such disbursement to Borrower (or the portion
thereof as to which such request for disbursement has been submitted has been
paid for (other than any retention amount which is not a part of such
disbursement request) or will be paid upon such disbursement to Borrower).  Any
Rollover Funds remaining in the Rollover Account after the Obligations have been
paid in full or at such time as there is no Trigger Period continuing shall be
returned, within five (5) Business Days, to Borrower (or, at Borrower’s request,
credited against the payoff amount of the outstanding Obligations on the payoff
statement). 

6.6.3    Letter of Credit.     In lieu of depositing the full amount of Rollover
Funds required hereunder in cash, subject to the limitations set forth in
Section 6.11, Borrower may deliver to Lender a Letter of Credit for all or any
portion of such Rollover Funds.  The aggregate amount of any Letter of Credit
and/or cash on deposit with respect to the Rollover Account shall at all times
be at least equal to the aggregate amount which Borrower is required to have on
deposit at such time in the Rollover Account pursuant to this Agreement.  If
Borrower delivers to Lender a Letter of Credit in lieu of depositing cash into
the Rollover Account, Borrower shall be

95 

 

--------------------------------------------------------------------------------

 

  

responsible for paying directly all tenant improvement costs, leasing
commissions and other leasing costs (without limiting Borrower’s right to
receive disbursements in accordance herewith from any cash reserves that are
also held by Lender therefor) subject to and in accordance with this Agreement. 
If Borrower fails to provide evidence reasonably satisfactory to Lender of the
payment of any tenant improvement costs, leasing commissions or other leasing
costs in accordance with this Agreement or the applicable Lease, Lender shall
have the right without prior notice to Borrower to draw on the Letter of Credit
in an amount sufficient to pay such leasing costs.  Provided that no Event of
Default has occurred and is continuing, the amount of any Letter of Credit
delivered pursuant to this Section 6.6.3 may, at Borrower’s discretion, from
time to time be decreased to an amount equal to the then outstanding amounts
required to be on deposit in the Rollover Account, taking into account deposits
and disbursements from the Rollover Account that would have been made subject to
and in accordance with this Agreement if cash had been deposited into the
Rollover Account. 

Section 6.7.     Casualty and Condemnation Account.     Borrower shall, subject
to Section 6.9.2 hereof, pay, or cause to be paid, to Lender all Insurance
Proceeds or Awards due to any Casualty or Condemnation in accordance with the
provisions of Sections 5.2 and 5.3  (but subject to Section 5.4), which amounts
shall be transferred into an Account established to hold such funds (the
“Casualty and Condemnation Account”).  Amounts deposited from time to time into
the Casualty and Condemnation Account pursuant to this Section 6.7 are referred
to herein as the “Casualty and Condemnation Funds”.  All Casualty and
Condemnation Funds shall be held, disbursed and/or applied in accordance with
the provisions of Sections 5.2, 5.3  and 5.4  hereof.

Section 6.8.     Cash Collateral Funds.      If a Trigger Period shall be
continuing, all Available Cash shall be paid to Lender, which amounts shall be
transferred by Lender into an Account established to hold such amounts (the
“Cash Collateral Account”) to be held by Lender as cash collateral for the
Debt.  Amounts on deposit from time to time in the Cash Collateral Account
pursuant to this Section 6.8 are referred to as the “Cash Collateral Funds”. 
Any Cash Collateral Funds on deposit in the Cash Collateral Account not
previously disbursed or applied shall be disbursed to Borrower within five (5)
Business Days of the termination of such Trigger Period.  Notwithstanding the
foregoing, during the continuance of an Event of Default Lender shall have the
right, but not the obligation, at any time, in its sole and absolute discretion
to (a) hold the Cash Collateral Funds as additional collateral for the Debt and
(b) following the acceleration of all or any portion of the Debt or the
occurrence of the Maturity Date, apply any and all Cash Collateral Funds then on
deposit in the Cash Collateral Account to the Debt or the Obligations to the
extent then due and payable, in such order and in such manner as Lender shall
elect in its sole and absolute discretion (including, following the maturity or
acceleration of the Loan, to make a repayment of principal (together with the
applicable Spread Maintenance Premium, if any, applicable thereto)) or any other
amounts due hereunder.

Section 6.9.     Property Cash Flow Allocation.

 

6.9.1    Order of Priority of Funds in Deposit Account.    Provided no Trigger
Event has occurred and is continuing, on each Business Day all funds deposited
in the Deposit Account shall be disbursed to or as directed by Borrower by wire
transfer.  During the continuance of any Trigger Period, on each Monthly Payment
Date during the Term, except upon the occurrence and during the continuance of
an Event of Default, all funds on deposit in the Deposit Account shall be
applied on such Monthly Payment Date in the following order of

96 

 

--------------------------------------------------------------------------------

 

  

priority (after the transfer to the Casualty and Condemnation Account of any Net
Proceeds required to be deposited therein pursuant to Section 6.7): 

                                                                      
(I)            FIRST, TO THE TAX ACCOUNT, TO MAKE THE REQUIRED PAYMENTS OF TAX
FUNDS AS REQUIRED UNDER SECTION 6.3; 

                                                                    
(II)            SECOND, TO THE INSURANCE ACCOUNT, TO MAKE ANY REQUIRED PAYMENTS
OF INSURANCE FUNDS AS, AND TO THE EXTENT, REQUIRED UNDER SECTION 6.4; 

                                                                  
(III)            THIRD, TO LENDER, FUNDS SUFFICIENT TO PAY INTEREST DUE ON SUCH
MONTHLY PAYMENT DATE, TOGETHER WITH ANY OTHER AMOUNTS THEN DUE TO LENDER FOR
LATE PAYMENT CHARGES, INCLUDING, WITHOUT LIMITATION, INTEREST AT THE DEFAULT
RATE (OTHER THAN THOSE REQUIRED TO BE PAID PURSUANT TO THE OTHER CLAUSES OF THIS
SECTION 6.9); 

                                                                  
(IV)            FOURTH, TO THE CONDOMINIUM ACCOUNT, TO MAKE THE REQUIRED
PAYMENTS OF CONDOMINIUM FUNDS AS REQUIRED UNDER SECTION 6.2; 

                                                                    
(V)            FIFTH, TO THE CAPITAL EXPENDITURE ACCOUNT, TO MAKE THE REQUIRED
PAYMENTS OF CAPITAL EXPENDITURE FUNDS AS REQUIRED UNDER SECTION 6.5; 

                                                                  
(VI)            SIXTH, TO THE ROLLOVER ACCOUNT, TO MAKE THE REQUIRED PAYMENTS OF
ROLLOVER FUNDS AS REQUIRED UNDER SECTION 6.6;  

                                                                
(VII)            SEVENTH, TO LENDER, OF ANY OTHER AMOUNTS THEN DUE AND PAYABLE
UNDER THE LOAN DOCUMENTS;

                                                               (VIII)           
EIGHTH, SUBJECT TO THE TERMS OF THE CASH MANAGEMENT AGREEMENT, TO BORROWER,
FUNDS IN AN AMOUNT EQUAL TO THE MONTHLY OPERATING EXPENSE BUDGETED AMOUNT
(EXCLUDING TAXES, INSURANCE PREMIUMS AND CONDOMINIUM CHARGES);

                                                                  
(IX)            NINTH, TO BORROWER, PAYMENTS FOR APPROVED EXTRAORDINARY
EXPENSES, IF ANY; AND

                                                                    
(X)            LASTLY ALL AMOUNTS REMAINING AFTER PAYMENT OF THE AMOUNTS SET
FORTH IN CLAUSES (I) THROUGH (X)  ABOVE (THE “AVAILABLE CASH”) TO THE CASH
COLLATERAL ACCOUNT TO BE HELD OR DISBURSED IN ACCORDANCE WITH SECTION 6.8,
PROVIDED THAT LENDER SHALL ON EACH MONTHLY PAYMENT DATE USE ALL AVAILABLE CASH
TO MAKE THE REQUIRED PAYMENTS OF TAX FUNDS, INSURANCE FUNDS, CAPITAL EXPENDITURE
FUNDS, ROLLOVER FUNDS AND CONDOMINIUM FUNDS AS REQUIRED UNDER SECTIONS 6.2, 6.3,
6.4, 6.5  OR 6.6, AS APPLICABLE, IN THE ORDER OF PRIORITY SET FORTH IN THIS
SECTION 6.9.1 TO THE EXTENT THAT FUNDS THEN ON DEPOSIT IN THE DEPOSIT ACCOUNT
SHALL BE INSUFFICIENT TO MAKE SUCH PAYMENTS IN ACCORDANCE WITH THE ORDER OF
PRIORITY SET FORTH IN THIS SECTION 6.9.1. 

6.9.2    Failure to Make Payments.    Notwithstanding anything to the contrary
contained herein, during the existence of a Trigger Period, but without limiting
Borrower’s obligations under Section 6.1, Borrower shall have no further
obligation to transfer or deposit any Reserve Funds pursuant to Section 6.2,
6.3, 6.4, 6.5  or 6.6  hereof so long as adequate funds

97 

 

--------------------------------------------------------------------------------

 

  

are available in the Deposit Account or the Cash Collateral Account for such
deposits.  The failure by the Deposit Bank to allocate such funds into the
appropriate Accounts shall not constitute an Event of Default.   

6.9.3    Application After Even of Default.    Notwithstanding anything to the
contrary contained in this Article 6, upon the occurrence and during the
continuance of an Event of Default and following the acceleration of all or any
portion of the Debt or the occurrence of the Maturity Date, Lender, at its
option, may apply any Gross Revenue then in the possession of Lender  or Deposit
Bank (including any Reserve Funds on deposit in any Cash Management Account) to
the payment of the portions of the Debt that are then due and payable in such
order, proportion and priority as Lender may determine in its sole and absolute
discretion (including, following the maturity or acceleration of the Loan,
toward a repayment of principal (which repayment shall be accompanied by the
applicable Spread Maintenance Premium, if any, applicable thereto)).  Lender’s
right to withdraw and apply any of the foregoing funds shall be in addition to
all other rights and remedies provided to Lender under the Loan Documents.

6.10.    Security Interest in Reserve Funds.    As security for payment of the
Debt and the performance by Borrower of all Other Obligations, Borrower hereby
pledges and assigns to Lender, and grants to Lender a security interest in, all
of Borrower’s right, title and interest in and to all payments to or monies held
in the Clearing Account, the Deposit Account and Accounts (collectively, the
“Cash Management Accounts”).  Borrower hereby grants to Lender a continuing
security interest in, and agrees to hold in trust for the benefit of Lender, all
Rents in its possession prior to the (i) payment of such Rents to Lender or (ii)
deposit of such Rents into the Deposit Account.  Borrower shall not, without
obtaining the prior written consent of Lender, further pledge, assign or grant
any security interest in any Cash Management Account, or permit any Lien to
attach thereto, or any levy to be made thereon, or any UCC Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto (other than the Liens created pursuant to the Loan Documents and the
Permitted Encumbrances).  This Agreement is, among other things, intended by the
parties to be a security agreement for purposes of the UCC.  Upon the occurrence
and during the continuance of an Event of Default and following the acceleration
of all or any portion of the Debt or the occurrence of the Maturity Date, Lender
may apply any sums in any Cash Management Account to the payment of the portions
of the Debt that are then due and payable in any order and in any manner as
Lender shall elect in Lender’s discretion (including, following the maturity or
acceleration of the Loan, to the repayment of principal (which repayment shall
be accompanied by the applicable Spread Maintenance Premium, if any, applicable
thereto)) without seeking the appointment of a receiver and without adversely
affecting the rights of Lender to foreclose the Lien of the Mortgage or exercise
its other rights under the Loan Documents.  Cash Management Accounts shall not
constitute trust funds and may be commingled with other monies held by Lender;
provided however, that Reserve Funds shall not be commingled.  Provided no Event
of Default has occurred and is continuing, all interest which accrues on the
funds in any Account shall accrue for the benefit of Borrower and shall be
taxable to Borrower and shall be added to and disbursed in the same manner and
under the same conditions as the principal sum on which said interest accrued. 
Notwithstanding anything to the contrary contained herein, upon repayment in
full of the Debt, all remaining funds in the Accounts, if any, shall, within
five (5) Business Days, be disbursed to Borrower (or, at Borrower’s request,
credited against the payoff amount of the outstanding Obligations on the payoff
statement).

 

98 

 

--------------------------------------------------------------------------------

 

  

Section 6.11.     Limitations on Letters of Credit/Guarantees.       The
aggregate amount of all Letters of Credit, Alteration Deficiency Guaranties, and
other guaranties provided by Borrower pursuant to this Agreement (excluding,
however, the Completion Guaranty), shall not exceed ten percent (10%) of the
Outstanding Principal Balance, in each case to the extent outstanding at the
time of determination, unless (i)  Borrower delivers to Lender an opinion of
counsel to the effect that delivery of such Letter of Credit, Alteration
Deficiency Guaranty, or other guaranty does not alter the conclusion reached in
the Insolvency Opinion or a new non-consolidation opinion, in each case which
opinion and any counsel delivering such opinion (if not counsel who delivered
the Insolvency Opinion) shall be reasonably acceptable to Lender and to the
Rating Agencies (as evidenced by receipt of Rating Agency Confirmation, provided
that to the extent any Rating Agency refuses to review such matter, such Rating
Agency Confirmation requirement shall be deemed waived with respect to such
Rating Agency), or (ii) in the case of a Letter of Credit, Borrower shall have
no reimbursement obligations with respect to such Letter of Credit and such
Letter of Credit shall be a capital contribution to Borrower and shall be
accompanied by the execution and delivery of a contribution agreement in the
form attached hereto as Exhibit D. 


VII.            


PERMITTED TRANSFERS


SECTION 7.1.     PERMITTED TRANSFER OF THE ENTIRE PROPERTY.

(A)                NOTWITHSTANDING THE PROVISIONS OF SECTION 4.2, BORROWER SHALL
HAVE, FOLLOWING THE EARLIER TO OCCUR OF (I) A SECURITIZATION OF THE LOAN OR (II)
THE DATE THAT IS SIX (6) MONTHS SUBSEQUENT TO THE CLOSING DATE (THE “PERMITTED
TRANSFER DATE”), THE RIGHT TO (X) CONVEY THE ENTIRE PROPERTY IN ITS ENTIRETY TO
ANY PERSON (A “TRANSFEREE”), AND HAVE SUCH TRANSFEREE ASSUME ALL OF BORROWER’S
OBLIGATIONS UNDER THE LOAN DOCUMENTS (A “PROPERTY SALE”), OR (Y) TRANSFER (BUT
NOT PLEDGE) DIRECT OR INDIRECT EQUITY INTERESTS IN BORROWER TO A TRANSFEREE
WHICH WOULD NOT BE A PERMITTED TRANSFER HEREUNDER (AN “EQUITY SALE”), SUBJECT TO
THE TERMS AND FULL SATISFACTION OF ALL OF THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 7.1(B) (EACH, A “TRANSFER AND ASSUMPTION”). 

(B)               EACH TRANSFER AND ASSUMPTION SHALL BE SUBJECT TO THE FOLLOWING
CONDITIONS:

                                                                      
(I)            BORROWER SHALL HAVE PROVIDED LENDER WITH NOT LESS THAN THIRTY
(30) DAYS PRIOR WRITTEN NOTICE, WHICH NOTICE SHALL CONTAIN SUFFICIENT DETAIL TO
ENABLE LENDER TO REASONABLY DETERMINE THAT THE TRANSFEREE COMPLIES WITH THE
REQUIREMENTS SET FORTH HEREIN; 

                                                                    
(II)            NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

                                                                  
(III)            IF SUCH TRANSFER AND ASSUMPTION IS A PROPERTY SALE, THE
TRANSFEREE SHALL BE A SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY IN ACCORDANCE
WITH SECTION 4.4, AND IF SUCH TRANSFER AND ASSUMPTION IS AN EQUITY SALE,
BORROWER WILL CONTINUE TO BE A SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY;

                                                                  
(IV)            TRANSFEREE OR BORROWER, AS THE CASE MAY BE, SHALL BE CONTROLLED
BY A


 

 

99 

 

--------------------------------------------------------------------------------

 

  

PERSON (AN “ELIGIBLE CONTROL PERSON”) WHO (X) IS A QUALIFIED TRANSFEREE OWNING,
DIRECTLY OR INDIRECTLY, NOT LESS THAN FIFTY-ONE PERCENT (51%) OF THE EQUITY
INTERESTS IN TRANSFEREE OR BORROWER, AS APPLICABLE, (Y) PRIOR TO A
SECURITIZATION, WHOSE IDENTITY AND EXPERIENCE IS REASONABLY ACCEPTABLE TO LENDER
AND (Z) IS A CONFIRMED QUALIFIED OWNER OR AN ELIGIBLE QUALIFIED OWNER;

                                                                    
(V)            THE PROPERTY SHALL BE MANAGED BY (X) A QUALIFIED MANAGER, (Y) AN
AFFILIATE OF THE TRANSFEREE (IN THE CASE OF A PROPERTY SALE) OR BORROWER (IN THE
CASE OF AN EQUITY SALE) OR (Z) ANY OTHER PROPERTY MANAGER ACCEPTABLE TO LENDER;

                                                                  
(VI)            IN THE CASE OF THE A PROPERTY SALE, TRANSFEREE SHALL HAVE
EXECUTED AND DELIVERED TO LENDER AN ASSUMPTION AGREEMENT IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO LENDER;

                                                                
(VII)              IF, FOLLOWING THE TRANSFER AND ASSUMPTION, GUARANTOR NO
LONGER CONTROLS OR OWNS ANY DIRECT OR INDIRECT INTEREST IN EITHER BORROWER (IN
THE CASE OF AN EQUITY SALE) OR THE TRANSFEREE (IN THE CASE OF A PROPERTY SALE)
AND IS NOT UNDER COMMON CONTROL WITH A PERSON THAT CONTROLS OR OWNS A DIRECT OR
INDIRECT INTEREST IN EITHER BORROWER (IN THE CASE OF AN EQUITY SALE) OR THE
TRANSFEREE (IN THE CASE OF A PROPERTY SALE) ONE OR MORE APPROVED REPLACEMENT
GUARANTOR SHALL DELIVER TO LENDER A GUARANTY OF RECOURSE OBLIGATIONS (IN
SUBSTANTIALLY THE SAME FORM AS THE GUARANTY, BUT ON A JOINT AND SEVERAL BASIS IF
THERE ARE MULTIPLE APPROVED REPLACEMENT GUARANTORS, AND CONTAINING A
REPRESENTATION AND COVENANT THAT THE GUARANTOR MAINTAINS AND WILL MAINTAIN,
COLLECTIVELY WITH ALL OTHER APPROVED REPLACEMENT GUARANTORS AND ANY GUARANTORS
THAT ARE NOT RELEASED FROM THEIR OBLIGATIONS UNDER THE GUARANTY IN CONNECTION
WITH SUCH TRANSFER AND ASSUMPTION, A NET WORTH OF NOT LESS THAN $250,000,000)
AND AN ENVIRONMENTAL INDEMNITY AGREEMENT (IN SUBSTANTIALLY THE SAME FORM AS THE
ENVIRONMENTAL INDEMNITY), PURSUANT TO WHICH, IN EACH CASE, THE APPROVED
REPLACEMENT GUARANTOR(S) AGREE(S) TO BE LIABLE UNDER EACH SUCH GUARANTY OF
RECOURSE OBLIGATIONS AND ENVIRONMENTAL INDEMNITY AGREEMENT AT LEAST FROM AND
AFTER THE DATE OF SUCH TRANSFER AND ASSUMPTION (WHEREUPON THE PREVIOUS GUARANTOR
SHALL BE RELEASED FROM ALL OR ANY FURTHER LIABILITY, AS APPLICABLE, UNDER THE
GUARANTY OF RECOURSE OBLIGATIONS FOR ACTS THAT ARISE FROM AND AFTER THE DATE OF
SUCH TRANSFER AND ASSUMPTION AND SUCH APPROVED REPLACEMENT GUARANTOR(S) SHALL BE
THE “GUARANTOR” FOR ALL PURPOSES SET FORTH IN THIS AGREEMENT);

                                                               (VIII)           
IF, FOLLOWING THE TRANSFER AND ASSUMPTION, GUARANTOR CONTINUES TO CONTROL OR OWN
A DIRECT OR INDIRECT INTEREST IN EITHER BORROWER (IN THE CASE OF AN EQUITY SALE)
OR THE TRANSFEREE (IN THE CASE OF A PROPERTY SALE) OR IS UNDER COMMON CONTROL
WITH A PERSON THAT CONTROLS OR OWNS A DIRECT OR INDIRECT INTEREST IN EITHER
BORROWER (IN THE CASE OF AN EQUITY SALE) OR THE TRANSFEREE (IN THE CASE OF A
PROPERTY SALE), GUARANTOR SHALL REAFFIRM ITS OBLIGATIONS AND LIABILITIES UNDER
THE GUARANTY AND THE ENVIRONMENTAL INDEMNITY IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO LENDER;

                                                                  
(IX)            TRANSFEREE OR BORROWER SHALL SUBMIT TO LENDER TRUE, CORRECT AND
COMPLETE COPIES OF ALL DOCUMENTS REASONABLY REQUESTED BY LENDER CONCERNING THE
ORGANIZATION AND EXISTENCE OF TRANSFEREE OR BORROWER AND EACH APPROVED

 

100 

 

--------------------------------------------------------------------------------

 

  

REPLACEMENT GUARANTOR (IF ANY);

                                                                    
(X)            SATISFACTORY PATRIOT ACT, OFAC AND SIMILAR SEARCHES SHALL HAVE
BEEN RECEIVED BY LENDER WITH RESPECT TO (A) EACH APPROVED REPLACEMENT GUARANTOR
(IF ANY), (B) TRANSFEREE, (C) ANY PERSON THAT CONTROLS TRANSFEREE OR BORROWER OR
OWNS AN EQUITY INTEREST IN TRANSFEREE OR BORROWER WHICH EQUALS OR EXCEEDS TWENTY
PERCENT (20%) AND (D) ANY OTHER PERSON REASONABLY REQUIRED BY LENDER IN ORDER
FOR LENDER TO FULFILL PATRIOT ACT COMPLIANCE GUIDELINES REQUIRED BY THE PATRIOT
ACT IN CONNECTION WITH SUCH TRANSFER AND ASSUMPTION;

                                                                  
(XI)            LENDER SHALL HAVE RECEIVED A RATING AGENCY CONFIRMATION FROM
EACH OF THE APPLICABLE RATING AGENCIES, PROVIDED THAT TO THE EXTENT ANY RATING
AGENCY REFUSES TO REVIEW SUCH MATTER, SUCH RATING AGENCY CONFIRMATION
REQUIREMENT SHALL BE DEEMED WAIVED WITH RESPECT TO SUCH RATING AGENCY;

                                                                
(XII)            COUNSEL TO TRANSFEREE OR BORROWER AND EACH APPROVED REPLACEMENT
GUARANTOR(S) SHALL DELIVER TO LENDER OPINIONS, FROM THE SAME LAW FIRMS THAT
PROVIDED SIMILAR OPINIONS ON THE CLOSING DATE (OR THEIR APPLICABLE SUCCESSORS)
OR OTHER NATIONALLY RECOGNIZED LAW FIRMS, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER AS TO SUCH MATTERS AS LENDER SHALL REASONABLY REQUIRE,
WHICH MAY INCLUDE OPINIONS AS TO SUBSTANTIALLY THE SAME MATTERS AS WERE REQUIRED
IN CONNECTION WITH THE ORIGINATION OF THE LOAN (INCLUDING A NEW SUBSTANTIVE
NON-CONSOLIDATION OPINION);

                                                               (XIII)           
TRANSFEREE OR BORROWER SHALL DELIVER TO LENDER, UPON SUCH CONVEYANCE, A TRANSFER
FEE EQUAL TO 0.15% OF THE OUTSTANDING PRINCIPAL BALANCE; PROVIDED THAT THE
TRANSFER FEE WITH RESPECT TO THE FIRST ASSUMPTION SUBJECT TO AND IN ACCORDANCE
WITH THIS SECTION 7.1 SHALL BE $250,000;

                                                               (XIV)           
UNLESS (X) IN CONNECTION WITH A PROPERTY SALE, THE INTEREST RATE CAP AGREEMENT
IS NOVATED TO TRANSFEREE OR (Y) IN CONNECTION WITH AN EQUITY SALE, THE EQUITY
SALE DOES NOT BREACH OR RESULT IN A DEFAULT UNDER THE INTEREST RATE CAP
AGREEMENT (OR THE EQUITY SALE IS CONSENTED TO BY THE COUNTERPARTY), TRANSFEREE
(IN CONNECTION WITH A PROPERTY SALE) OR BORROWER (IN CONNECTION WITH AN EQUITY
SALE) SHALL (A) DELIVER A REPLACEMENT INTEREST RATE CAP AGREEMENT FROM AN
APPROVED COUNTERPARTY, IN A NOTIONAL AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL
BALANCE, WHICH REPLACEMENT INTEREST RATE CAP AGREEMENT SHALL BE (1) EFFECTIVE
FOR THE PERIOD COMMENCING ON THE DAY OF SUCH TRANSFER AND ASSUMPTION AND ENDING
ON THE LAST DAY OF THE INTEREST PERIOD IN WHICH THE MATURITY DATE OCCURS AND (2)
OTHERWISE ON SAME TERMS SET FORTH IN SECTION 2.6 AND (B) EXECUTE AND DELIVER AN
ACKNOWLEDGEMENT WITH RESPECT TO EACH SUCH REPLACEMENT INTEREST RATE CAP
AGREEMENT;

                                                                 (XV)           
TRANSFEREE (IN CONNECTION WITH A PROPERTY SALE) AND BORROWER (IN CONNECTION WITH
AN EQUITY SALE) MUST BE ABLE TO SATISFY, AT THE TIME OF CONSUMMATION OF THE
TRANSFER AND ASSUMPTION, THE REPRESENTATIONS AND COVENANTS SET FORTH IN SECTIONS
3.1.8, 3.1.26, 4.31  AND 4.32; AND

                                                               (XVI)           
TRANSFEREE AND/OR BORROWER SHALL PAY ALL OF LENDER’S REASONABLE OUT-

 

101 

 

--------------------------------------------------------------------------------

 

  

OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEY’S FEES AND DISBURSEMENTS) IN CONNECTION WITH THE TRANSFER AND
ASSUMPTION (WHICH AMOUNT SHALL BE IN ADDITION TO ANY ASSUMPTION FEES PAYABLE
HEREUNDER).

SECTION 7.2.     PERMITTED TRANSFERS.   NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN SECTION 4.2, THE FOLLOWING TRANSFERS (HEREIN, THE “PERMITTED
TRANSFERS”) SHALL BE PERMITTED HEREUNDER WITHOUT ANY CONSENT OR APPROVAL OF
LENDER AND WITHOUT THE REQUIREMENT TO SATISFY ANY OTHER CONDITIONS AND WITHOUT
THE PAYMENT OF ANY FEE:

(A)                ALL LEASES AND ALL EQUIPMENT LEASES THAT SATISFY THE
REQUIREMENTS OF SECTION 4.21; 

(B)               ANY TRANSFER AND ASSUMPTION ENTERED INTO IN COMPLIANCE WITH
SECTION 7.1; 

(C)                ALL PERMITTED ENCUMBRANCES;

(D)               THE TRANSFER OF PUBLICLY TRADED SHARES, UNITS OR OTHER
PUBLICLY TRADED INTERESTS IN ANY INDIRECT EQUITY OWNER OF BORROWER, PROVIDED,
THAT THE CONTROL AND OWNERSHIP CONDITION IS SATISFIED;

(E)                FOLLOWING THE PERMITTED TRANSFER DATE, TRANSFERS OF (BUT NOT
A MORTGAGE, PLEDGE, HYPOTHECATION, ENCUMBRANCE OR GRANT OF A SECURITY INTEREST
IN) THE DIRECT OR INDIRECT BENEFICIAL INTERESTS IN BORROWER, PROVIDED THAT:

                                                                      
(I)            LENDER RECEIVES THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE THEREOF,
UNLESS SUCH TRANSFER IS BETWEEN OR AMONG THE DIRECT OR INDIRECT BENEFICIAL
OWNERS OF BORROWER, AND/OR THE AFFILIATES OF THE DIRECT OR INDIRECT BENEFICIAL
OWNERS OF BORROWER, AS OF THE CLOSING DATE,

                                                                    
(II)            SUBSEQUENT TO SUCH TRANSFER, NOT LESS THAN 51% OF THE EQUITY
INTERESTS IN BORROWER ARE OWNED (DIRECTLY OR INDIRECTLY) AND BORROWER IS
CONTROLLED BY ALX OR ITS PERMITTED SUCCESSOR PURSUANT TO A PRIOR MERGER,
CONSOLIDATION OR SALE IN CONNECTION WITH A GUARANTOR/EQO TRANSFER OR AN ELIGIBLE
CONTROL PERSON PURSUANT TO A PRIOR TRANSFER AND ASSUMPTION IN ACCORDANCE WITH
SECTION 7.1 ABOVE,

                                                                  
(III)            IMMEDIATELY PRIOR TO SUCH TRANSFER, NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING,

                                                                  
(IV)            SUBSEQUENT TO SUCH TRANSFER, BORROWER WILL CONTINUE TO BE A
SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY,

                                                                    
(V)            SUCH TRANSFER DOES NOT RESULT IN A VIOLATION OF ANY LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, ERISA AND THE PATRIOT ACT,

                                                                  
(VI)            IF SUCH TRANSFER RESULTS IN ANY PERSON ACQUIRING MORE THAN 49%
OF THE DIRECT OR INDIRECT EQUITY INTEREST IN BORROWER AND SUCH PERSON DID NOT
OWN MORE THAN 49% OF THE DIRECT OR INDIRECT EQUITY INTEREST IN BORROWER ON THE
CLOSING DATE, BORROWER SHALL HAVE DELIVERED TO LENDER WITH RESPECT TO SUCH
PERSON A NEW NON-CONSOLIDATION OPINION FROM THE LAW FIRM THAT PROVIDED THE
INSOLVENCY

 

102 

 

--------------------------------------------------------------------------------

 

  

OPINION ON THE CLOSING DATE (OR ITS SUCCESSOR) OR ANOTHER NATIONALLY RECOGNIZED
LAW FIRM, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER THAT IN
LENDER’S REASONABLE JUDGMENT SATISFIES THE THEN-CURRENT CRITERIA OF THE RATING
AGENCIES; AND

                                                                
(VII)            THE PROPERTY SHALL CONTINUE TO BE MANAGED BY A QUALIFIED
MANAGER OR ANY OTHER PROPERTY MANAGER  IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 4.14.2; 

(F)                ALL PERMITTED 731 TRANSFERS, PROVIDED, THAT IF ANY
GUARANTOR/EQO TRANSFER RESULTS IN ANY PERSON (TOGETHER WITH SUCH PERSON’S
AFFILIATES) ACQUIRING MORE THAN 49% OF THE DIRECT OR INDIRECT EQUITY INTEREST IN
BORROWER AND SUCH PERSON (TOGETHER WITH ITS AFFILIATES) DID NOT OWN MORE THAN
49% OF THE DIRECT OR INDIRECT EQUITY INTEREST IN BORROWER ON THE CLOSING DATE,
BORROWER SHALL HAVE DELIVERED TO LENDER WITH RESPECT TO SUCH PERSON A NEW
NON-CONSOLIDATION OPINION FROM THE LAW FIRM THAT PROVIDED THE INSOLVENCY OPINION
ON THE CLOSING DATE (OR ITS SUCCESSOR) OR ANOTHER NATIONALLY RECOGNIZED LAW
FIRM, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER THAT IN LENDER’S
REASONABLE JUDGMENT SATISFIES THE THEN-CURRENT CRITERIA OF THE RATING AGENCIES;

(G)               TRANSFERS OR DISPOSAL OF BUILDING EQUIPMENT WHICH IS BEING
REPLACED OR WHICH IS NO LONGER NECESSARY IN CONNECTION WITH THE OPERATION OF THE
PROPERTY FREE FROM THE LIEN OF THE MORTGAGE, PROVIDED  THAT SUCH TRANSFER OR
DISPOSAL WOULD NOT REASONABLY BE EXPECTED TO AND DOES NOT HAVE A MATERIAL
ADVERSE EFFECT ON THE VALUE OF THE PROPERTY TAKEN AS A WHOLE, WILL NOT
MATERIALLY IMPAIR THE UTILITY OR CONDITION OF THE PROPERTY, AND WILL NOT RESULT
IN A REDUCTION OR ABATEMENT OF, OR RIGHT OF OFFSET AGAINST, THE RENTS PAYABLE
UNDER ANY LEASE, IN ANY SUCH CASE AS A RESULT THEREOF, AND PROVIDED, FURTHER,
THAT ANY NEW BUILDING EQUIPMENT ACQUIRED BY BORROWER SHALL BE SUBJECT TO THE
LIEN OF THE MORTGAGE, IT BEING AGREED THAT LENDER SHALL, FROM TIME TO TIME, UPON
RECEIPT OF A WRITTEN REQUEST FROM BORROWER IN WHICH BORROWER REPRESENTS AND
WARRANTS THAT THE CONDITIONS SET FORTH ABOVE ARE SATISFIED, EXECUTE A WRITTEN
INSTRUMENT IN FORM REASONABLY SATISFACTORY TO LENDER TO CONFIRM THAT SUCH
BUILDING EQUIPMENT WHICH IS TO BE, OR HAS BEEN, SOLD OR DISPOSED OF IS FREE FROM
THE LIEN OF THE MORTGAGE.  BORROWER SHALL EXECUTE AND DELIVER, OR CAUSE TO BE
EXECUTED AND DELIVERED, TO LENDER SUCH DOCUMENTS, INSTRUMENTS, CERTIFICATES,
ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS NECESSARY OR DESIRABLE,
TO EVIDENCE, PRESERVE AND/OR PROTECT LENDER’S SECURITY INTEREST IN ANY SUCH NEW
BUILDING EQUIPMENT, AS LENDER MAY REASONABLY REQUIRE; AND

(H)               (A) IMMATERIAL TRANSFERS OF PORTIONS OF THE PROPERTY TO
GOVERNMENTAL AUTHORITIES FOR DEDICATION AND (B) GRANTING OF EASEMENTS,
RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS-OF-WAY IN THE ORDINARY COURSE
OF BUSINESS FOR ACCESS, WATER AND SEWER LINES, TELEPHONE OR OTHER FIBER OPTIC OR
OTHER DATA TRANSMISSION LINES, ELECTRIC LINES OR OTHER UTILITIES OR FOR OTHER
SIMILAR PURPOSES, PROVIDED IN EACH CASE THAT NO SUCH GRANT SHALL MATERIALLY
IMPAIR THE UTILITY AND OPERATION OF THE PROPERTY, RESULT IN A BREACH OR
VIOLATION OF THE CONDOMINIUM DOCUMENTS OR WOULD REASONABLY BE EXPECTED TO OR
DOES RESULT IN A MATERIAL ADVERSE EFFECT, IT BEING AGREED THAT, IN CONNECTION
WITH ANY TRANSFER PERMITTED PURSUANT TO THIS CLAUSE (H), LENDER SHALL EXECUTE
AND DELIVER ANY INSTRUMENT REASONABLY NECESSARY OR APPROPRIATE, IN THE CASE OF
THE TRANSFERS REFERRED TO IN CLAUSE (A) ABOVE, TO RELEASE THE PORTION OF THE
PROPERTY AFFECTED BY SUCH TRANSFER FROM THE LIEN OF THE MORTGAGE OR, IN THE CASE
OF CLAUSE (B) ABOVE, TO SUBORDINATE THE LIEN OF THE MORTGAGE TO SUCH EASEMENTS,
RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS-OF-WAY OR OTHER SIMILAR GRANTS
UPON RECEIPT BY LENDER OF:  (A) THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE THEREOF;
(B) A COPY OF THE INSTRUMENT OR INSTRUMENTS OF TRANSFER; (C) AN OFFICER’S
CERTIFICATE STATING (I) WITH RESPECT TO ANY

 

103 

 

--------------------------------------------------------------------------------

 

  

TRANSFER, THE CONSIDERATION, IF ANY, BEING PAID FOR THE TRANSFER, (II) THAT SUCH
TRANSFER DOES NOT MATERIALLY IMPAIR THE UTILITY, CONDITION AND OPERATION OF THE
APPLICABLE INDIVIDUAL PROPERTY OR MATERIALLY REDUCE THE VALUE OF THE PROPERTY,
AND (III) THAT SUCH TRANSFER COMPLIES WITH ALL LEGAL REQUIREMENTS AND THE
CONDOMINIUM DOCUMENTS AND WOULD NOT REASONABLY BE EXPECTED TO, AND DOES NOT
RESULT IN, A MATERIAL ADVERSE EFFECT AND (D) REIMBURSEMENT OF ALL OF LENDER’S
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY’S
FEES AND DISBURSEMENTS) INCURRED IN CONNECTION WITH SUCH TRANSFER. 
NOTWITHSTANDING THE FOREGOING, IF THE LOAN IS INCLUDED IN A REMIC TRUST AND,
IMMEDIATELY FOLLOWING A RELEASE OF A PORTION OF THE LIEN OF THE MORTGAGE
PURSUANT TO THIS SECTION 7.2(H), IF THE RATIO OF THE UNPAID PRINCIPAL BALANCE OF
THE LOAN TO THE VALUE OF THE REMAINING PROPERTY IS GREATER THAN ONE HUNDRED
TWENTY-FIVE PERCENT (125%) (SUCH VALUE TO BE DETERMINED BY LENDER BY ANY
COMMERCIALLY REASONABLE METHOD PERMITTED TO A REMIC TRUST, AND WHICH SHALL
EXCLUDE THE VALUE OF PERSONAL PROPERTY AND GOING CONCERN VALUE, IF ANY), THE
OUTSTANDING PRINCIPAL BALANCE MUST BE PAID DOWN BY A “QUALIFIED AMOUNT” AS THAT
TERM IS DEFINED IN IRS REVENUE PROCEDURE 2010-30, AS THE SAME MAY BE AMENDED,
REPLACED, SUPPLEMENTED OR MODIFIED FROM TIME TO TIME, UNLESS LENDER RECEIVES AN
OPINION OF COUNSEL THAT IF SUCH AMOUNT IS NOT PAID, THE APPLICABLE
SECURITIZATION WILL NOT FAIL TO MAINTAIN ITS STATUS AS A REMIC TRUST AS A RESULT
OF SUCH RELEASE.

Notwithstanding anything to the contrary contained in this Section 7.2, if, as a
result of any Permitted Transfer, Guarantor no longer either Controls or owns
any direct or indirect interest in Borrower and is not under Common Control with
a Person that Controls or owns a direct or indirect interest in Borrower, it
shall also be a condition hereunder that one or more Approved Replacement
Guarantors shall execute and deliver a guaranty of recourse obligations (in the
same form as the Guaranty, but on a joint and several basis and containing a
representation and covenant requiring that such Approved Replacement Guarantor
maintains and will maintain collectively with all other Approved Replacement
Guarantors and any Guarantors that are not released from their obligations under
the Guaranty in connection with such Permitted Transfer, a Net Worth of not less
than $250,000,000) on or prior to the date of such Permitted Transfer, pursuant
to which, in each case, the Approved Replacement Guarantor(s) agree(s) to be
liable under each such guaranty of recourse obligations and environmental
indemnity agreement from and after the date of such Permitted Transfer on a
joint and several basis with the other Guarantors (whereupon the previous
guarantor shall be released from any further liability under the guaranty of
recourse obligations from acts that arise from and after the date of such
Permitted Transfer and such Approved Replacement Guarantor(s) shall be the
“Guarantor” for all purposes set forth in this Agreement). 


 

Section 7.3.     Cost and Expenses; Searches; Copies.   

(A)                BORROWER SHALL PAY ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES OF LENDER IN CONNECTION WITH ANY TRANSFER, WHETHER OR NOT SUCH TRANSFER
IS DEEMED TO BE A PERMITTED TRANSFER, INCLUDING, WITHOUT LIMITATION, ALL
REASONABLE FEES AND EXPENSES OF LENDER’S COUNSEL, AND THE COST OF ANY REQUIRED
COUNSEL OPINIONS RELATED TO REMIC OR OTHER SECURITIZATION OR TAX ISSUES AND ANY
RATING AGENCY FEES, IF APPLICABLE.

(B)               BORROWER SHALL PROVIDE LENDER WITH COPIES OF ALL REVISED
AND/OR NEW ORGANIZATIONAL DOCUMENTS (IF ANY) RELATING TO ANY PERMITTED TRANSFER
(EXCLUDING TRANSFERS OF INTERESTS IN GUARANTOR, VRT OR VRLP) AND PROVIDE AN
UPDATED, CERTIFIED ORGANIZATIONAL CHART.

(C)                IN CONNECTION WITH ANY PERMITTED TRANSFER (EXCLUDING
TRANSFERS OF

 

104 

 

--------------------------------------------------------------------------------

 

  

INTERESTS IN GUARANTOR, VRT OR VRLP), TO THE EXTENT A TRANSFEREE, TOGETHER WITH
ITS AFFILIATES, SHALL OBTAIN CONTROL OF BORROWER OR OWN TWENTY PERCENT (20%) OR
MORE OF THE DIRECT OR INDIRECT OWNERSHIP INTERESTS IN BORROWER IMMEDIATELY
FOLLOWING SUCH TRANSFER (PROVIDED SUCH TRANSFEREE, TOGETHER WITH ITS AFFILIATES,
OWNED LESS THAN TWENTY PERCENT (20%) OF THE DIRECT OR INDIRECT OWNERSHIP
INTERESTS IN BORROWER AS OF THE CLOSING DATE), BORROWER SHALL DELIVER (AND
BORROWER SHALL BE RESPONSIBLE FOR ANY REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES IN CONNECTION THEREWITH), CUSTOMARY SEARCHES REASONABLY REQUESTED BY
LENDER IN WRITING (SUCH AS, WITHOUT LIMITATION, CREDIT, JUDGMENT, LIEN,
LITIGATION, BANKRUPTCY, CRIMINAL AND WATCH LIST) WITH RESPECT TO SUCH
TRANSFEREE.


VIII.        
DEFAULTS

Section 8.1.     Events of Default.     Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):   

                                                                      
(I)            IF (A) THE OBLIGATIONS ARE NOT PAID IN FULL ON THE MATURITY DATE,
(B) ANY REGULARLY SCHEDULED MONTHLY PAYMENT OF INTEREST, AND, IF APPLICABLE,
PRINCIPAL DUE UNDER THE NOTE IS NOT PAID IN FULL ON THE APPLICABLE MONTHLY
PAYMENT DATE, (C) ANY PREPAYMENT OF PRINCIPAL DUE UNDER THIS AGREEMENT OR THE
NOTE IS NOT PAID WHEN DUE, EXCEPT TO THE EXTENT THAT AGGREGATE SUMS ARE ON
DEPOSIT IN THE CLEARING ACCOUNT, DEPOSIT ACCOUNT AND/OR IN THE CASH COLLATERAL
ACCOUNT SUFFICIENT TO MAKE ANY SUCH PAYMENT AND ALL OTHER PAYMENTS REQUIRED TO
BE MADE PURSUANT TO CLAUSES (I) AND (II)  OF SECTION 6.9.1 AND LENDER’S ACCESS
TO SUCH SUMS IS NOT RESTRICTED OR CONSTRAINED IN ANY MANNER, OR (D) THE SPREAD
MAINTENANCE PREMIUM IS NOT PAID WHEN DUE;

                                                                    
(II)            IF ANY AMOUNT PAYABLE PURSUANT TO THIS AGREEMENT, THE NOTE OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS SET FORTH IN THE FOREGOING CLAUSE (I)) IS
NOT PAID IN FULL WHEN DUE AND PAYABLE IN ACCORDANCE WITH THE PROVISIONS OF THE
APPLICABLE LOAN DOCUMENT, WITH SUCH FAILURE CONTINUING FOR TEN (10) BUSINESS
DAYS AFTER LENDER DELIVERS WRITTEN NOTICE THEREOF TO BORROWER, EXCEPT TO THE
EXTENT THAT EITHER (X) SUMS SUFFICIENT TO MAKE SUCH PAYMENTS ARE ON DEPOSIT IN
THE ACCOUNT ESTABLISHED TO HOLD FUNDS FOR MAKING SUCH PAYMENT OR (Y) AGGREGATE
SUMS ARE ON DEPOSIT IN THE CLEARING ACCOUNT, THE DEPOSIT ACCOUNT AND/OR IN THE
CASH COLLATERAL ACCOUNT SUFFICIENT TO MAKE SUCH PAYMENT AND ALL OTHER PAYMENTS
REQUIRED TO BE MADE IN ADVANCE OF SUCH PAYMENT PURSUANT TO SECTION 6.9.1 AND, IN
EITHER CASE, LENDER’S ACCESS TO SUCH SUMS IS NOT RESTRICTED OR CONSTRAINED IN
ANY MANNER;

                                                                  
(III)            SUBJECT TO BORROWER’S RIGHT TO CONTEST PURSUANT TO THE TERMS OF
THIS AGREEMENT, IF ANY OF THE TAXES OR OTHER CHARGES ARE NOT PAID WHEN DUE,
EXCEPT TO THE EXTENT THAT EITHER (X) SUMS SUFFICIENT TO MAKE SUCH PAYMENTS ARE
ON DEPOSIT IN THE TAX ACCOUNT OR (Y) AGGREGATE SUMS ARE ON DEPOSIT IN THE
CLEARING ACCOUNT, THE DEPOSIT ACCOUNT AND/OR IN THE CASH COLLATERAL ACCOUNT
SUFFICIENT TO MAKE SUCH PAYMENT AND, IN EITHER CASE, LENDER’S ACCESS TO SUCH
SUMS IS NOT RESTRICTED OR CONSTRAINED IN ANY MANNER;

                                                                  
(IV)            (X) IF THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT, 
EXCEPT TO THE

 

105 

 

--------------------------------------------------------------------------------

 

  

EXTENT THAT SUCH POLICIES LAPSE DUE TO THE NONPAYMENT OF INSURANCE PREMIUMS AND
EITHER (A) SUMS SUFFICIENT TO MAKE SUCH PAYMENTS ARE ON DEPOSIT IN THE INSURANCE
ACCOUNT OR (B) AGGREGATE SUMS ARE ON DEPOSIT IN THE CLEARING ACCOUNT, THE
DEPOSIT ACCOUNT AND/OR IN THE CASH COLLATERAL ACCOUNT SUFFICIENT TO MAKE SUCH
PAYMENT AND THE OTHER PAYMENTS REQUIRED TO BE MADE PURSUANT TO CLAUSE (II) OF
SECTION 6.9.1 AND, IN EITHER CASE, LENDER’S ACCESS TO SUCH SUMS IS NOT
RESTRICTED OR CONSTRAINED IN ANY MANNER; OR (Y) (A) IF LENDER HAS NOT RECEIVED
EVIDENCE OF THE INSURANCE REQUIRED HEREUNDER BEING RENEWED AT LEAST THREE (3)
BUSINESS DAYS PRIOR TO EXPIRATION OF THE POLICIES OR (B) COPIES OF THE POLICIES
(OR OTHER EVIDENCE OF REQUIRED INSURANCE REASONABLY ACCEPTABLE TO LENDER) ARE
NOT DELIVERED TO LENDER ON OR PRIOR TO THE DATE THE SAME ARE TO BE DELIVERED
HEREUNDER AND SUCH FAILURE SPECIFIED IN THIS CLAUSE (B) CONTINUES FOR TEN (10)
DAYS FOLLOWING WRITTEN NOTICE FROM LENDER TO BORROWER THEREOF;

                                                                    
(V)            IF, EXCEPT AS PERMITTED UNDER THIS AGREEMENT (INCLUDING ALL
PERMITTED TRANSFERS), A TRANSFER OCCURS;

                                                                  
(VI)            IF ANY REPRESENTATION OR WARRANTY MADE BY BORROWER OR ANY
GUARANTOR HEREIN OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE,
FINANCIAL STATEMENT OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO
LENDER SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL ADVERSE RESPECT AS OF
THE DATE SUCH REPRESENTATION OR WARRANTY WAS MADE; PROVIDED, HOWEVER, THAT WITH
RESPECT TO ANY SUCH BREACH WHICH IS SUSCEPTIBLE OF BEING CURED, SUCH BREACH
SHALL NOT BE DEEMED AN EVENT OF DEFAULT HEREUNDER UNLESS AND UNTIL IT SHALL
REMAIN UNCURED FOR THIRTY (30) DAYS AFTER BORROWER RECEIVES NOTICE OF SUCH
BREACH AND, IF SUCH BREACH CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30)
DAY PERIOD AND BORROWER COMMENCES TO CURE SUCH BREACH WITHIN SUCH THIRTY (30)
DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE SAME,
BORROWER SHALL HAVE SUCH ADDITIONAL TIME AS IS REASONABLY NECESSARY TO CURE SUCH
BREACH, BUT NOT IN EXCESS OF SIXTY (60) DAYS FROM THE DATE THE ORIGINAL NOTICE
FROM LENDER WAS RECEIVED BY BORROWER PLUS TIME NECESSARY FOR EXCUSABLE DELAY;
PROVIDED THAT BORROWER ACKNOWLEDGES AND AGREES THAT THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTIONS  3.1.4, 3.1.5  (THE LAST SENTENCE ONLY),
3.1.7(D), 3.1.8,  3.1.10, 3.1.17, 3.1.19, 3.1.20, 3.1.23, 3.1.26, 3.1.31,
3.1.32(A)  AND 3.1.34  ARE NOT CAPABLE OF BEING CURED; PROVIDED, FURTHER,
HOWEVER, THAT IN THE CASE OF A BREACH OF SECTION 3.1.1, SUCH BREACH SHALL NOT
CONSTITUTE AN EVENT OF DEFAULT IN THE EVENT THAT SUCH BREACH SHALL BE REMEDIED
WITHIN A TIMELY MANNER AND IN ANY EVENT WITHIN NOT MORE THAN THIRTY (30) DAYS OF
LENDER’S REQUEST AND WITHIN THIRTY (30) DAYS FOLLOWING THE REQUEST OF LENDER,
BORROWER DELIVERS TO LENDER A NEW NON-CONSOLIDATION OPINION OR AN OPINION OF
COUNSEL TO THE EFFECT THAT SUCH BREACH DOES NOT IMPAIR, NEGATE OR ADVERSELY
CHANGE THE OPINIONS RENDERED IN THE INSOLVENCY OPINION, IN EACH CASE, FROM THE
LAW FIRM THAT PROVIDED THE INSOLVENCY OPINION ON THE CLOSING DATE (OR ITS
SUCCESSOR) OR ANOTHER NATIONALLY RECOGNIZED LAW FIRM, IN FORM AND SUBSTANCE THAT
IN LENDER’S REASONABLE JUDGMENT SATISFIES THE THEN-CURRENT CRITERIA OF THE
RATING AGENCIES;

                                                                
(VII)            IF BORROWER, OR GUARANTOR SHALL MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS;

 

 

106 

 

--------------------------------------------------------------------------------

 

  

                                                               (VIII)           
IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR BORROWER, OR
GUARANTOR OR IF BORROWER, OR GUARANTOR SHALL BE ADJUDICATED A BANKRUPT OR
INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY, REORGANIZATION OR ARRANGEMENT
PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR FEDERAL OR STATE LAW, SHALL
BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED IN BY, BORROWER, OR
GUARANTOR, OR IF ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF BORROWER,
OR GUARANTOR SHALL BE INSTITUTED, OR IF BORROWER IS SUBSTANTIVELY CONSOLIDATED
WITH ANY OTHER PERSON; PROVIDED, HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION,
PETITION, PROCEEDING OR CONSOLIDATION WAS INVOLUNTARY AND NOT CONSENTED TO BY
BORROWER, OR GUARANTOR, UPON THE SAME NOT BEING DISCHARGED, STAYED OR DISMISSED
WITHIN NINETY (90) DAYS FOLLOWING ITS FILING;

                                                                  
(IX)            IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR THEREIN IN
CONTRAVENTION OF THE LOAN DOCUMENTS;

                                                                    
(X)            IF ANY OF THE ASSUMPTIONS CONTAINED IN THE INSOLVENCY OPINION, OR
IN ANY OTHER NON-CONSOLIDATION OPINION DELIVERED TO LENDER IN CONNECTION WITH
THE LOAN, IS OR SHALL BECOME UNTRUE UNLESS SUCH MATTER IS CURED IN A TIMELY
MANNER AND IN A MANNER THAT WOULD NOT CAUSE AN IMPAIRMENT OR A MATERIAL NEGATIVE
OR ADVERSE CHANGE IN THE INSOLVENCY OPINION OR SUCH OTHER NON-CONSOLIDATION
OPINION SO DELIVERED; PROVIDED, HOWEVER, THAT IN THE CASE OF A BREACH PURSUANT
TO THIS SECTION 8.1(X), SUCH BREACH SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IN
THE EVENT THAT SUCH BREACH SHALL BE REMEDIED WITHIN A TIMELY MANNER AND IN ANY
EVENT WITHIN NOT MORE THAN THIRTY (30) DAYS OF LENDER’S REQUEST AND WITHIN
THIRTY (30) DAYS FOLLOWING THE REQUEST OF LENDER, BORROWER DELIVERS TO LENDER A
NEW NON-CONSOLIDATION OPINION OR AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH
BREACH DOES NOT IMPAIR, NEGATE OR ADVERSELY CHANGE IN ANY MATERIAL RESPECT THE
OPINIONS RENDERED IN THE INSOLVENCY OPINION, IN EACH CASE, FROM THE LAW FIRM
THAT PROVIDED THE INSOLVENCY OPINION ON THE CLOSING DATE (OR ITS SUCCESSOR) OR
ANOTHER NATIONALLY RECOGNIZED LAW FIRM, IN FORM AND SUBSTANCE THAT IN LENDER’S
REASONABLE JUDGMENT SATISFIES THE THEN-CURRENT CRITERIA OF THE RATING AGENCIES;

                                                                  
(XI)            A BREACH OF THE COVENANTS SET FORTH IN SECTIONS 4.4, 4.23  OR
4.31  HEREOF; PROVIDED, HOWEVER, THAT IN THE CASE OF A BREACH OF SECTION 4.4,
SUCH BREACH SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IN THE EVENT THAT SUCH
BREACH SHALL BE REMEDIED WITHIN A TIMELY MANNER AND IN ANY EVENT WITHIN NOT MORE
THAN THIRTY (30) DAYS OF LENDER’S REQUEST AND WITHIN THIRTY (30) DAYS FOLLOWING
THE REQUEST OF LENDER, BORROWER DELIVERS TO LENDER A NEW NON-CONSOLIDATION
OPINION OR AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH BREACH DOES NOT IMPAIR,
NEGATE OR ADVERSELY CHANGE IN ANY MATERIAL RESPECT THE OPINIONS RENDERED IN THE
INSOLVENCY OPINION, IN EACH CASE, FROM THE LAW FIRM THAT PROVIDED THE INSOLVENCY
OPINION ON THE CLOSING DATE (OR ITS SUCCESSOR) OR ANOTHER NATIONALLY RECOGNIZED
LAW FIRM, IN FORM AND SUBSTANCE THAT IN LENDER’S REASONABLE JUDGMENT SATISFIES
THE THEN-CURRENT CRITERIA OF THE RATING AGENCIES;

                                                                
(XII)            SUBJECT TO BORROWER’S RIGHT TO CONTEST SET FORTH IN SECTION 4.3
OF THIS AGREEMENT, IF THE PROPERTY BECOMES SUBJECT TO ANY MECHANIC’S,
MATERIALMAN’S OR OTHER LIEN EXCEPT A PERMITTED ENCUMBRANCE OR A LIEN FOR TAXES
NOT THEN DUE AND

 

107 

 

--------------------------------------------------------------------------------

 

  

PAYABLE AND SUCH LIENS ARE NOT DISCHARGED OR BONDED WITHIN SIXTY (60) DAYS AFTER
LENDER’S WRITTEN NOTICE TO BORROWER;

                                                               (XIII)           
THE ALTERATION, IMPROVEMENT, DEMOLITION OR REMOVAL OF ANY OF THE IMPROVEMENTS
WITHOUT THE PRIOR CONSENT OF LENDER, OTHER THAN IN ACCORDANCE WITH THIS
AGREEMENT AND THE LEASES AT THE PROPERTY ENTERED INTO IN ACCORDANCE WITH THE
LOAN DOCUMENTS AND SUCH ALTERATION, IMPROVEMENT, DEMOLITION OR REMOVAL WOULD BE
REASONABLY EXPECTED TO OR DOES HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S USE
OR OPERATION OF THE PROPERTY; PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY SUCH
BREACH WHICH IS SUSCEPTIBLE OF BEING CURED, SUCH BREACH SHALL NOT BE DEEMED AN
EVENT OF DEFAULT HEREUNDER UNLESS AND UNTIL IT SHALL REMAIN UNCURED FOR THIRTY
(30) DAYS AFTER BORROWER RECEIVES NOTICE OF SUCH BREACH AND, IF SUCH BREACH
CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY PERIOD AND BORROWER
COMMENCES TO CURE SUCH BREACH WITHIN SUCH THIRTY (30) DAY PERIOD AND THEREAFTER
DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE SAME, BORROWER SHALL HAVE SUCH
ADDITIONAL TIME AS IS REASONABLY NECESSARY TO CURE SUCH BREACH, BUT NOT IN
EXCESS OF ONE HUNDRED TWENTY (120) DAYS FROM THE DATE THE ORIGINAL NOTICE FROM
LENDER WAS RECEIVED BY BORROWER PLUS TIME NECESSARY FOR EXCUSABLE DELAY;

                                                               (XIV)           
IF (A) ANY MANAGEMENT AGREEMENT IS TERMINATED AND A QUALIFIED MANAGER, OR ANY
OTHER PROPERTY MANAGER REASONABLY APPROVED BY LENDER, IS NOT APPOINTED AS A
REPLACEMENT MANAGER PURSUANT TO THE PROVISIONS OF THIS AGREEMENT WITHIN THIRTY
(30) DAYS FOLLOWING SUCH TERMINATION, (B) BORROWER HAS RECEIVED NOTICE THAT IT
IS IN MATERIAL DEFAULT UNDER ANY MANAGEMENT AGREEMENT AND SUCH DEFAULT IS NOT
WAIVED BY MANAGER OR CURED BY BORROWER WITHIN SIXTY (60) DAYS OR (C) BORROWER
MATERIALLY AMENDS, MODIFIES OR OTHERWISE CHANGES WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER ANY MANAGEMENT AGREEMENT IN A MANNER MATERIALLY ADVERSE TO
BORROWER AND/OR LENDER SUCH AMENDMENT IS NOT REVOKED WITHIN TEN (10) BUSINESS
DAYS FOLLOWING NOTICE FROM LENDER TO BORROWER THEREOF;

                                                                 (XV)           
IF BORROWER OR ANY PERSON OWNING A DIRECT OR INDIRECT OWNERSHIP INTEREST IN
BORROWER (OTHER THAN ANY HOLDERS OF PUBLICLY TRADED STOCK, UNITS OR OTHER
SECURITIES) SHALL BE CONVICTED OF A PATRIOT ACT OFFENSE BY A COURT OF COMPETENT
JURISDICTION AND SUCH CONVICTION SUBJECTS LENDER TO ACTION AND/OR LIABILITY BY
ANY GOVERNMENTAL AUTHORITY; PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY SUCH
BREACH WHICH IS SUSCEPTIBLE OF BEING CURED, SUCH BREACH SHALL NOT BE DEEMED AN
EVENT OF DEFAULT HEREUNDER UNLESS AND UNTIL IT SHALL REMAIN UNCURED FOR TEN (10)
DAYS AFTER BORROWER RECEIVES NOTICE OF SUCH BREACH;

                                                               (XVI)           
IF BORROWER BREACHES ANY COVENANT CONTAINED IN SECTION 4.9 HEREOF AND FAILS TO
CURE SUCH BREACH WITHIN TEN (10) DAYS AFTER LENDER’S WRITTEN NOTICE TO BORROWER;

                                                             (XVII)           
SUBJECT TO BORROWER’S CONTEST RIGHTS IN THE CONDOMINIUM DOCUMENTS, IF ANY, IF
ANY OF THE CONDOMINIUM CHARGES TO BE PAID BY BORROWER PURSUANT TO THE
CONDOMINIUM DOCUMENTS ARE NOT PAID BY BORROWER WHEN THE SAME ARE DUE AND PAYABLE
(AFTER THE EXPIRATION OF ANY APPLICABLE NOTICE AND GRACE PERIODS UNDER THE
CONDOMINIUM DOCUMENTS), EXCEPT TO THE EXTENT THAT EITHER (X) SUMS SUFFICIENT TO
MAKE SUCH PAYMENTS ARE ON DEPOSIT IN THE CONDOMINIUM

 

108 

 

--------------------------------------------------------------------------------

 

  

ACCOUNT OR (Y) AGGREGATE SUMS ARE ON DEPOSIT IN THE CLEARING ACCOUNT, THE
DEPOSIT ACCOUNT AND/OR IN THE CASH COLLATERAL ACCOUNT SUFFICIENT TO MAKE SUCH
PAYMENT AND, IN EITHER CASE, LENDER’S ACCESS TO SUCH SUMS IS NOT RESTRICTED OR
CONSTRAINED IN ANY MANNER;

                                                           (XVIII)           
(A) ANY MATERIAL MODIFICATION OR AMENDMENT TO ANY OF THE TERMS OR PROVISIONS OF
THE CONDOMINIUM DOCUMENTS, (B) THE TERMINATION OF THE CONDOMINIUM OR THE REMOVAL
OF ANY UNIT FROM THE CONDOMINIUM, OR (C) ANY PARTITION OF ALL OR PART OF THE
PROPERTY SUBJECT TO THE CONDOMINIUM DECLARATION, IN EACH CASE, IN VIOLATION OF
THE TERMS OF THIS AGREEMENT, AND, IN THE CASE OF CLAUSE (A), SUCH MODIFICATION
OR AMENDMENT IS NOT RESCINDED WITHIN TEN (10) BUSINESS DAYS FOLLOWING WRITTEN
NOTICE FROM LENDER TO BORROWER;

                                                               (XIX)           
IF (A) ANY BLOOMBERG LEASE IS SURRENDERED OR TERMINATED BY BORROWER, OR (B) ANY
OF THE TERMS, COVENANTS OR CONDITIONS OF ANY BLOOMBERG LEASE ARE MATERIALLY
AMENDED OR MODIFIED, IN EACH CASE, IN VIOLATION OF SECTION 4.11 HEREOF, AND, IN
THE CASE OF CLAUSE (B), SUCH MODIFICATION OR AMENDMENT IS NOT RESCINDED WITHIN
TEN (10) BUSINESS DAYS FOLLOWING WRITTEN NOTICE FROM LENDER TO BORROWER;

                                                                 (XX)           
IF BORROWER FAILS TO OBTAIN OR MAINTAIN AN INTEREST RATE CAP AGREEMENT OR
REPLACEMENT THEREOF IN ACCORDANCE WITH SECTION 2.6 AND/OR SECTION 2.7 HEREOF,
PROVIDED THAT WITH RESPECT TO A FAILURE UNDER SECTION 2.6 ONLY, NO EVENT OF
DEFAULT SHALL OCCUR UNDER THIS SECTION 8.1(XX) UNLESS SUCH FAILURE CONTINUES FOR
FIVE (5) BUSINESS DAYS AFTER LENDER DELIVERS NOTICE TO BORROWER THEREOF (IT
BEING AGREED THAT SUCH PERIOD SHALL NOT APPLY WITH RESPECT TO BORROWER’S
DELIVERY OF A REPLACEMENT INTEREST RATE CAP AGREEMENT IN CONNECTION WITH THE
EXERCISE OF AN EXTENSION OPTION UNDER SECTION 2.7); OR

                                                               (XXI)           
IF BORROWER FAILS TO COMPLY WITH THE SECOND SENTENCE OF SECTION 5.4(C) WITHIN
THE TIME PERIODS SET FORTH THEREIN; OR

                                                             (XXII)           
IF BORROWER OR GUARANTOR SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OF THE OTHER
TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT NOT
SPECIFIED IN SUBSECTIONS (I) TO (XXI) ABOVE, AND SUCH DEFAULT SHALL CONTINUE FOR
TEN (10) DAYS AFTER NOTICE TO BORROWER FROM LENDER, IN THE CASE OF ANY SUCH
DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY, OR FOR THIRTY (30)
DAYS AFTER NOTICE TO BORROWER FROM LENDER, IN THE CASE OF ANY SUCH OTHER
DEFAULT; PROVIDED, HOWEVER, THAT IF SUCH DEFAULT IS SUSCEPTIBLE OF CURE BUT
CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY PERIOD AND PROVIDED
FURTHER THAT BORROWER SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH
30-DAY PERIOD SHALL AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEED TO CURE
THE SAME, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS
REASONABLY NECESSARY FOR BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH
DEFAULT, SUCH ADDITIONAL PERIOD NOT TO EXCEED NINETY (90) DAYS PLUS TIME
NECESSARY FOR EXCUSABLE DELAY.

SECTION 8.2.     REMEDIES.

8.2.1    ACCELERATION.  UNLESS WAIVED IN WRITING BY LENDER, UPON THE OCCURRENCE

109 

 

--------------------------------------------------------------------------------

 

  

and during the continuance of an Event of Default (other than an Event of
Default described in clauses (vii) or (viii)  of Section 8.1 above), Lender may,
in addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action,
without notice or demand (and Borrower hereby expressly waives any such notice
or demand), that Lender deems advisable to protect and enforce its rights
against Borrower and in and to the Property, including declaring the Obligations
to be immediately due and payable, and Lender may enforce or avail itself of any
or all rights or remedies provided in the Loan Documents against Borrower and
the Property, including all rights or remedies available at law or in equity;
and upon any Event of Default described in clauses (vii) or (viii)  of Section
8.1 above, the Obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable in full,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

8.2.2    Remedies Cumulative.     Unless waived in writing by Lender, upon the
occurrence and during the continuance of an Event of Default, all or any one or
more of the rights, powers, privileges and other remedies available to Lender
against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Obligations shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to the Property.  The rights, powers and remedies of Lender under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against Borrower pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise.  Lender’s
rights, powers and remedies may be pursued independently, singly, successively,
together or otherwise, at such time and in such order as Lender may determine in
its sole discretion, to the fullest extent permitted by law, without impairing
or otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents. 
Without limiting the generality of the foregoing, if an Event of Default is
continuing (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Mortgage has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the
Obligations or the Obligations have been paid in full.  No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient.  A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.  In addition to the covenants contained in
Section 4.29(a)(v), during the continuance of an Event of Default, Borrower
shall pay for all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with inspections and appraisals.

8.2.3    Severance.

 

(A)             UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT,

 

110 

 

--------------------------------------------------------------------------------

 

  

LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO PARTIALLY FORECLOSE THE
MORTGAGE IN ANY MANNER AND FOR ANY AMOUNTS SECURED BY THE MORTGAGE THEN DUE AND
PAYABLE AS DETERMINED BY LENDER IN ITS SOLE DISCRETION, INCLUDING THE FOLLOWING
CIRCUMSTANCES:  (I) IN THE EVENT BORROWER DEFAULTS BEYOND ANY APPLICABLE GRACE
PERIOD IN THE PAYMENT OF ONE OR MORE SCHEDULED PAYMENTS OF PRINCIPAL AND
INTEREST, LENDER MAY FORECLOSE THE MORTGAGE TO RECOVER SUCH DELINQUENT PAYMENTS,
OR (II) IN THE EVENT LENDER ELECTS TO ACCELERATE LESS THAN THE ENTIRE
OUTSTANDING PRINCIPAL BALANCE, LENDER MAY FORECLOSE THE MORTGAGE TO RECOVER SO
MUCH OF THE PRINCIPAL BALANCE OF THE LOAN AS LENDER MAY ACCELERATE AND SUCH
OTHER SUMS SECURED BY THE MORTGAGE AS LENDER MAY ELECT, PROVIDED, THAT ANY
SPREAD MAINTENANCE PREMIUM INCURRED AS A RESULT OF SUCH ACCELERATION SHALL ONLY
BE DUE WITH RESPECT TO THE PORTION OF THE OUTSTANDING PRINCIPAL BALANCE OF THE
LOAN AS HAS BEEN ACCELERATED.  NOTWITHSTANDING ONE OR MORE PARTIAL FORECLOSURES,
THE PROPERTY SHALL REMAIN SUBJECT TO THE MORTGAGE TO SECURE PAYMENT OF THE SUMS
SECURED BY THE MORTGAGE AND NOT PREVIOUSLY RECOVERED.

(B)               UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE AND THE
OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, MORTGAGES AND OTHER
SECURITY DOCUMENTS (THE “SEVERED LOAN DOCUMENTS”) IN SUCH DENOMINATIONS AS
LENDER SHALL DETERMINE IN ITS SOLE DISCRETION FOR PURPOSES OF EVIDENCING AND
ENFORCING ITS RIGHTS AND REMEDIES PROVIDED HEREUNDER.  BORROWER SHALL EXECUTE
AND DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A
SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO
EFFECT THE SEVERANCE DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER, PROVIDED THAT NO SUCH AGREEMENT
SHALL INCREASE BORROWER’S OBLIGATIONS OR DECREASE BORROWER’S RIGHTS UNDER THE
LOAN DOCUMENTS.  BORROWER HEREBY ABSOLUTELY AND IRREVOCABLY APPOINTS LENDER AS
ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN INTEREST, IN ITS NAME AND STEAD TO
MAKE AND EXECUTE SUCH SEVERANCE AGREEMENT TO EFFECT THE AFORESAID SEVERANCE,
BORROWER RATIFYING ALL THAT ITS SAID ATTORNEY SHALL DO BY VIRTUE THEREOF;
PROVIDED, HOWEVER, LENDER SHALL NOT MAKE OR EXECUTE ANY SUCH SEVERANCE AGREEMENT
UNDER SUCH POWER UNTIL FIVE (5) BUSINESS DAYS AFTER NOTICE HAS BEEN GIVEN TO
BORROWER BY LENDER OF LENDER’S INTENT TO EXERCISE ITS RIGHTS UNDER SUCH POWER.

(C)                ANY AMOUNTS RECOVERED FROM THE PROPERTY OR ANY OTHER
COLLATERAL FOR THE LOAN FOLLOWING THE ACCELERATION OF THE LOAN UPON AN EVENT OF
DEFAULT OR AN EVENT OF DEFAULT ARISING AS A RESULT OF THE FAILURE TO PAY THE
OBLIGATIONS IN FULL ON THE MATURITY DATE MAY BE APPLIED BY LENDER TOWARD THE
PAYMENT OF ANY INTEREST AND/OR PRINCIPAL OF THE LOAN AND/OR ANY OTHER AMOUNTS
DUE UNDER THE LOAN DOCUMENTS, IN SUCH ORDER, PRIORITY AND PROPORTIONS AS LENDER
IN ITS SOLE DISCRETION SHALL DETERMINE.

8.2.4    Lender’s Right to Perform.  Upon the occurrence and during the
continuance of an Event of Default only, if Borrower fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of ten (10) Business Days after Borrower’s receipt of written notice
thereof from Lender, without in any way limiting Lender’s right to exercise any
of its rights, powers or remedies as provided hereunder, or under any of the
other Loan Documents, Lender may, but shall have no obligation to, perform, or
cause the performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations (and to the extent permitted under applicable
laws, secured by the Mortgage and the other Loan Documents) and shall bear
interest thereafter at the Default Rate.  Notwithstanding the foregoing, Lender
shall have no obligation to

111 

 

--------------------------------------------------------------------------------

 

  

send notice to Borrower of any such failure except as otherwise expressly
provided for herein, but such notice shall be a precondition to Lender
exercising the rights set forth in the immediately preceding sentence.


IX.              

SALE AND SECURITIZATION OF MORTGAGE

Section 9.1.     Sale of Mortgage and Securitization.          Subject to
Section 9.4 hereof:

(A)                LENDER SHALL HAVE THE RIGHT WITHOUT NOTICE TO OR CONSENT FROM
BORROWER OR ANY OTHER PERSON (I) TO SELL OR OTHERWISE TRANSFER THE LOAN OR ANY
PORTION THEREOF AS A WHOLE LOAN, (II) TO SELL PARTICIPATION INTERESTS IN THE
LOAN, (III) TO SECURITIZE THE LOAN OR ANY PORTION THEREOF IN A SINGLE ASSET
SECURITIZATION OR A POOLED LOAN SECURITIZATION AND (IV) TO OTHERWISE ASSIGN,
PARTICIPATE, ASSIGN OR TRANSFER THE LOAN, THE NOTE, THE LOAN DOCUMENTS AND/OR
LENDER’S RIGHTS, TITLE, OBLIGATIONS AND INTERESTS THEREIN TO ANY PERSON AT ANY
TIME IN ITS SOLE AND ABSOLUTE DISCRETION, IN WHOLE OR IN PART, WHETHER BY
OPERATION OF LAW (PURSUANT TO A MERGER OR OTHER SUCCESSOR IN INTEREST) OR
OTHERWISE, BUT SUBJECT TO THE TERMS SET FORTH IN THAT CERTAIN LETTER AGREEMENT
BETWEEN LENDER AND BORROWER DATED AS OF THE DATE HEREOF.  UPON SUCH ASSIGNMENT,
ALL REFERENCES TO LENDER IN THIS AGREEMENT AND IN ANY LOAN DOCUMENT SHALL BE
DEEMED TO REFER TO SUCH ASSIGNEE OR SUCCESSOR IN INTEREST AND SUCH ASSIGNEE OR
SUCCESSOR IN INTEREST SHALL THEREAFTER STAND IN THE PLACE OF LENDER IN ALL
RESPECTS.  THE TRANSACTIONS REFERRED TO IN CLAUSES (I), (II), (III) AND (IV) ARE
EACH HEREINAFTER REFERRED TO AS A “SECONDARY MARKET TRANSACTIONS” AND THE
TRANSACTIONS REFERRED TO IN CLAUSE (III) SHALL HEREINAFTER BE REFERRED TO AS A
“SECURITIZATION”.  ANY CERTIFICATES, NOTES OR OTHER SECURITIES OR SIMILAR
INSTRUMENTS ISSUED IN CONNECTION WITH A SECONDARY MARKET TRANSACTION ARE
HEREINAFTER REFERRED TO AS “SECURITIES”.  AT LENDER’S ELECTION, EACH NOTE AND/OR
COMPONENT COMPRISING THE LOAN MAY BE SUBJECT TO ONE OR MORE SECONDARY MARKET
TRANSACTIONS. 

(B)               IF REASONABLY REQUESTED BY LENDER, BORROWER SHALL (AT NO COST
OR EXPENSE TO BORROWER, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED FOR IN
SECTION 9.4) ASSIST LENDER IN SATISFYING THE MARKET STANDARDS TO WHICH LENDER
CUSTOMARILY ADHERES OR WHICH MAY BE REASONABLY REQUIRED IN THE MARKETPLACE, BY
PROSPECTIVE INVESTORS, THE RATING AGENCIES AND/OR BY APPLICABLE LEGAL
REQUIREMENTS IN CONNECTION WITH ANY SECONDARY MARKET TRANSACTIONS, INCLUDING TO:

                                                                      
(I)            (A) PROVIDE REASONABLY REQUESTED, NON-CONFIDENTIAL FINANCIAL AND
OTHER INFORMATION (OTHER THAN PROJECTIONS) WITH RESPECT TO THE PROPERTY, THE
BUSINESS OPERATED AT THE PROPERTY, BORROWER AND THE MANAGER, INCLUDING, WITHOUT
LIMITATION, THE INFORMATION SET FORTH ON EXHIBIT B ATTACHED HERETO, IN EACH
CASE, TO THE EXTENT REASONABLY AVAILABLE TO BORROWER OR MANAGER, (B) PROVIDE
BUDGETS AND RENT ROLLS RELATING TO THE PROPERTY (INCLUDING ITEMIZED PERCENTAGE
OF FLOOR AREA OCCUPIED AND PERCENTAGE OF AGGREGATE BASE RENT FOR EACH TENANT),
(C) PROVIDE SUCH FINANCIAL INFORMATION AND STATEMENTS AS ARE REQUIRED PURSUANT
TO THIS SECTION 9.1(B)(I) (THE INFORMATION DESCRIBED IN CLAUSES (A) THROUGH (C),
THE “PROVIDED INFORMATION”) AND (D) COOPERATE WITH LENDER IN OBTAINING UPDATED
APPRAISALS, MARKET STUDIES, ENVIRONMENTAL REVIEWS AND REPORTS (PHASE I’S AND, IF
APPROPRIATE, PHASE IIS), PROPERTY CONDITION REPORTS AND OTHER DUE DILIGENCE
INVESTIGATIONS OF THE PROPERTY, SUBJECT TO BORROWER’S REASONABLE AND CUSTOMARY
SAFETY REQUIREMENTS

 

112 

 

--------------------------------------------------------------------------------

 

  

AND THE RIGHTS OF TENANTS UNDER LEASES;

                                                                    
(II)            USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE CUSTOMARY UPDATES
OR CUSTOMARY MODIFICATIONS TO THE OPINIONS OF COUNSEL PROVIDED BY BORROWER AT
CLOSING, AS MAY BE REASONABLY REQUESTED BY LENDER IN ORDER TO EFFECT THE RELATED
SECURITIZATION, INCLUDING WITHOUT LIMITATION UPDATES OR MODIFICATIONS REQUESTED
BY OR FOR THE BENEFIT OF THE RATING AGENCIES, UNDERWRITERS, PLACEMENT AGENTS,
THE TRUSTEE OR OTHER CUSTOMARY SECURITIZATION PARTIES (IT BEING AGREED THAT IN
NO EVENT SHALL BORROWER BE OBLIGATED TO DELIVER AN OPINION OF COUNSEL WITH
RESPECT TO “TRUE SALE”, “FRAUDULENT CONVEYANCE” OR “10B-5” MATTERS); AND

                                                                  
(III)            PROVIDE UPDATED, AS OF THE CLOSING DATE OF ANY SECONDARY MARKET
TRANSACTION, REPRESENTATIONS AND WARRANTIES MADE IN THE LOAN DOCUMENTS AND SUCH
ADDITIONAL REPRESENTATIONS AND WARRANTIES AS THE RATING AGENCIES MAY REQUIRE
(WHICH, IN EACH CASE, MAY BE GIVEN SUBJECT TO ANY ADDITIONAL EXCEPTIONS THERETO)
AND EXECUTE SUCH AMENDMENTS TO THE LOAN DOCUMENTS AS MAY BE REASONABLY REQUESTED
BY LENDER IN ORDER TO EFFECT THE RELATED SECURITIZATION, PROVIDED THAT NOTHING
IN SUCH AMENDMENTS SHALL RESULT IN ANY ECONOMIC OR OTHER CHANGE THAT IS ADVERSE
IN ANY RESPECT TO BORROWER, GUARANTOR OR ANY AFFILIATE THEREOF OR RESULT IN ANY
OPERATIONAL CHANGES THAT ARE BURDENSOME TO BORROWER OR THE PROPERTY IN ANY
MATERIAL RESPECT.

(C)                IF, AT THE TIME A DISCLOSURE DOCUMENT IS BEING PREPARED FOR A
SECURITIZATION, LENDER REASONABLY EXPECTS THAT BORROWER ALONE OR BORROWER AND
ONE OR MORE AFFILIATES OF BORROWER, COLLECTIVELY, OR THE PROPERTY ALONE OR THE
PROPERTY AND RELATED PROPERTIES COLLECTIVELY, WILL BE A SIGNIFICANT OBLIGOR,
BORROWER SHALL FURNISH TO LENDER UPON REASONABLE REQUEST THE FOLLOWING FINANCIAL
INFORMATION, IN EACH CASE, TO THE EXTENT REASONABLY AVAILABLE TO BORROWER OR
MANAGER:

                                                                      
(I)            IF LENDER REASONABLY EXPECTS THAT THE PRINCIPAL AMOUNT OF THE
LOAN TOGETHER WITH ANY RELATED LOANS, AS OF THE CUT-OFF DATE FOR SUCH
SECURITIZATION, MAY EQUAL OR EXCEED TEN PERCENT (10%) (BUT LESS THAN TWENTY
PERCENT (20%)) OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED
OR EXPECTED TO BE INCLUDED IN THE SECURITIZATION, NET OPERATING INCOME FOR THE
PROPERTY AND THE RELATED PROPERTIES AS REQUIRED UNDER ITEM 1112(B)(1) OF
REGULATION AB (IT BEING UNDERSTOOD THAT SUCH INFORMATION SHALL BE DEEMED
“REQUIRED” WHETHER OR NOT THE SECURITIES ARE BEING OFFERED IN A REGISTERED
OFFERING), OR

                                                                    
(II)            IF LENDER REASONABLY EXPECTS THAT THE PRINCIPAL AMOUNT OF THE
LOAN TOGETHER WITH ANY RELATED LOANS, AS OF THE CUT-OFF DATE FOR SUCH
SECURITIZATION, MAY EQUAL OR EXCEED TWENTY PERCENT (20%) OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED IN
THE SECURITIZATION, THE FINANCIAL STATEMENTS REQUIRED UNDER ITEM 1112(B)(2) OF
REGULATION AB (IT BEING UNDERSTOOD THAT SUCH INFORMATION SHALL BE DEEMED
“REQUIRED” WHETHER OR NOT THE SECURITIES ARE BEING OFFERED IN A REGISTERED
OFFERING).

(D)               IN THE EVENT ALL OR A PORTION OF THE LOAN IS INCLUDED IN A
SECURITIZATION INVOLVING A REGISTERED PUBLIC OFFERING OF SECURITIES PURSUANT TO
THE SECURITIES ACT (A “PUBLIC SECURITIZATION”), AND IF LENDER DETERMINES THAT
BORROWER ALONE OR BORROWER AND ONE OR MORE

 

113 

 

--------------------------------------------------------------------------------

 

  

AFFILIATES OF BORROWER COLLECTIVELY, OR THE PROPERTY ALONE OR THE PROPERTY AND
RELATED PROPERTIES COLLECTIVELY, ARE A SIGNIFICANT OBLIGOR, THEN BORROWER SHALL
FURNISH TO LENDER, ON AN ONGOING BASIS, SELECTED FINANCIAL DATA OR FINANCIAL
STATEMENTS MEETING THE REQUIREMENTS OF ITEM 1112(B)(1) OR (2) OF REGULATION AB,
AS SPECIFIED BY LENDER, BUT ONLY FOR SO LONG AS SUCH ENTITY OR ENTITIES ARE A
SIGNIFICANT OBLIGOR AND EITHER (X) FILINGS PURSUANT TO THE EXCHANGE ACT IN
CONNECTION WITH OR RELATING TO THE SECURITIZATION (AN “EXCHANGE ACT FILING”) ARE
REQUIRED TO BE MADE UNDER APPLICABLE LEGAL REQUIREMENTS OR (Y) COMPARABLE
INFORMATION IS REQUIRED TO OTHERWISE BE “AVAILABLE” TO HOLDERS OF THE SECURITIES
UNDER REGULATION AB OR APPLICABLE LEGAL REQUIREMENTS.

(E)                ANY FINANCIAL DATA OR FINANCIAL STATEMENTS PROVIDED PURSUANT
TO THIS SECTION 9.1 SHALL BE FURNISHED TO LENDER WITHIN THE FOLLOWING TIME
PERIODS:

(i)     with respect to information requested in connection with the preparation
of Disclosure Documents for a Securitization, as promptly as reasonably
practicable following notice from Lender; and

(ii)   with respect to ongoing information required under Section 9.1(d) above,
(1) not later than forty-one (41) days after the end of each calendar quarter of
Borrower and (2) not later than eighty-five (85) days after the end of each
fiscal year of Borrower.

Any reasonable incremental costs and expenses incurred by Borrower in connection
with the delivery to Lender of any financial data or financial statements within
the time periods set forth in Section 9.1(e)(ii) rather than the time periods
provided in Section 4.9 and/or in the form required pursuant to Section 9.1(d)
rather than in the form required in Section 4.9, shall be paid by Lender.

(F)                IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE LENDER, AS
PROMPTLY AS REASONABLY PRACTICABLE FOLLOWING LENDER’S REQUEST THEREFOR, AND IN
ANY EVENT, WITHIN THE TIME PERIODS REQUIRED TO COMPLY WITH REGULATION AB OR
OTHER LEGAL REQUIREMENTS RELATING TO A SECURITIZATION (BUT NO EARLIER THAN THREE
(3) BUSINESS DAYS FOLLOWING NOTICE FROM LENDER) WITH ANY OTHER OR ADDITIONAL
FINANCIAL STATEMENTS, OR FINANCIAL, STATISTICAL OR OPERATING INFORMATION, AS
LENDER SHALL REASONABLY DETERMINE TO BE REQUIRED PURSUANT TO REGULATION AB, OR
ANY AMENDMENT, MODIFICATION OR REPLACEMENT THERETO OR OTHER LEGAL REQUIREMENTS
RELATING TO A SECURITIZATION OR AS SHALL OTHERWISE BE REASONABLY REQUESTED BY
THE LENDER.

(G)               ALL FINANCIAL STATEMENTS PROVIDED BY BORROWER PURSUANT TO THIS
SECTION 9.1 SHALL BE PREPARED IN ACCORDANCE WITH GAAP, AND SHALL MEET THE
REQUIREMENTS OF REGULATION S-K OR REGULATION S-X, AS APPLICABLE, REGULATION AB,
AND OTHER APPLICABLE LEGAL REQUIREMENTS.  ALL ANNUAL FINANCIAL STATEMENTS SHALL
BE AUDITED BY INDEPENDENT ACCOUNTANTS IN ACCORDANCE WITH GAAP, REGULATION S-X OR
REGULATION S-K, AS APPLICABLE, REGULATION AB, AND ALL OTHER APPLICABLE LEGAL
REQUIREMENTS AND SHALL BE ACCOMPANIED BY A MANUALLY EXECUTED WRITTEN CONSENT OF
THE INDEPENDENT ACCOUNTANTS, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
LENDER AND THE INDEPENDENT ACCOUNTANTS, TO THE INCLUSION OF SUCH FINANCIAL
STATEMENTS IN ANY DISCLOSURE DOCUMENT AND ANY EXCHANGE ACT FILING AND TO THE USE
OF THE NAME OF SUCH INDEPENDENT ACCOUNTANTS AND THE REFERENCE TO SUCH
INDEPENDENT ACCOUNTANTS AS “EXPERTS” IN ANY DISCLOSURE DOCUMENT AND EXCHANGE ACT
FILING (OR COMPARABLE INFORMATION IS REQUIRED TO OTHERWISE BE AVAILABLE TO
HOLDERS OF THE SECURITIES UNDER REGULATION AB OR APPLICABLE LEGAL REQUIREMENTS),
ALL OF WHICH SHALL BE PROVIDED AT THE SAME TIME AS THE RELATED FINANCIAL
STATEMENTS ARE REQUIRED TO BE

 

114 

 

--------------------------------------------------------------------------------

 

  

PROVIDED.  ALL OTHER DATA AND FINANCIAL STATEMENTS PROVIDED BY BORROWER PURSUANT
TO THIS SECTION 9.1 SHALL BE ACCOMPANIED BY AN OFFICERS CERTIFICATE OF  BORROWER
STATING THAT SUCH FINANCIAL STATEMENTS MEET THE REQUIREMENTS SET FORTH IN THE
FIRST SENTENCE OF THIS SECTION 9.1(G). 


SECTION 9.2.     SECURITIZATION INDEMNIFICATION.

(A)                BORROWER UNDERSTANDS THAT CERTAIN OF THE PROVIDED INFORMATION
MAY BE INCLUDED IN PRELIMINARY AND FINAL DISCLOSURE DOCUMENTS IN CONNECTION WITH
ANY SECONDARY MARKET TRANSACTION, INCLUDING A SECURITIZATION, INCLUDING AN
OFFERING CIRCULAR, A PROSPECTUS, PROSPECTUS SUPPLEMENT, PRIVATE PLACEMENT
MEMORANDUM OR OTHER OFFERING DOCUMENT (EACH, A “DISCLOSURE DOCUMENT”) AND MAY
ALSO BE INCLUDED IN FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND MAY BE
MADE AVAILABLE TO INVESTORS OR PROSPECTIVE INVESTORS IN THE SECURITIES,
INVESTMENT BANKING FIRMS, NRSROS, ACCOUNTING FIRMS, LAW FIRMS AND OTHER
THIRD-PARTY ADVISORY AND SERVICE PROVIDERS RELATING TO ANY SECONDARY MARKET
TRANSACTION, INCLUDING A SECURITIZATION.  BORROWER ALSO UNDERSTANDS THAT THE
FINDINGS AND CONCLUSIONS OF ANY THIRD-PARTY DUE DILIGENCE REPORT OBTAINED BY THE
LENDER, THE ISSUER OR THE SECURITIZATION PLACEMENT AGENT OR UNDERWRITER MAY BE
MADE PUBLICLY AVAILABLE IF REQUIRED, AND IN THE MANNER PRESCRIBED, BY SECTION
15E(S)(4)(A) OF THE EXCHANGE ACT AND ANY RULES PROMULGATED THEREUNDER.

(B)               IN CONNECTION WITH EACH OF (X) A PRELIMINARY AND FINAL PRIVATE
PLACEMENT MEMORANDUM, OR (Y) A PRELIMINARY AND FINAL PROSPECTUS, AS APPLICABLE,
BORROWER AGREES TO PROVIDE, AT LENDER’S REASONABLE REQUEST, AN INDEMNIFICATION
CERTIFICATE (AT NO COST TO BORROWER  EXCEPT AS PROVIDED IN SECTION 9.4): 

                                                                      
(I)            CERTIFYING THAT BORROWER HAS CAREFULLY EXAMINED THOSE PORTIONS OF
SUCH MEMORANDUM OR PROSPECTUS, AS APPLICABLE, REASONABLY DESIGNATED IN WRITING
BY LENDER FOR BORROWER’S REVIEW PERTAINING TO BORROWER, MANAGER, THE PROPERTY
AND/OR THE PROVIDED INFORMATION AND INSOFAR AS SUCH SECTIONS OR PORTIONS THEREOF
SPECIFICALLY PERTAIN TO BORROWER, GUARANTOR, MANAGER, THE PROPERTY OR THE
PROVIDED INFORMATION (SUCH PORTIONS, THE “RELEVANT PORTIONS”), THE RELEVANT
PORTIONS DO NOT (EXCEPT TO THE EXTENT SPECIFIED BY BORROWER IF BORROWER DOES NOT
AGREE WITH THE STATEMENTS THEREIN), AS OF THE DATE OF SUCH CERTIFICATE, CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

                                                                    
(II)            INDEMNIFYING LENDER (AND FOR PURPOSES OF THIS SECTION 9.2,
LENDER SHALL INCLUDE THE INITIAL LENDER, ITS SUCCESSORS AND ASSIGNS, AND THEIR
RESPECTIVE OFFICERS AND DIRECTORS) AND EACH PERSON WHO CONTROLS THE LENDER
WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT (COLLECTIVELY, THE “LENDER GROUP”), THE ISSUER OF THE SECURITIES
(THE “ISSUER” AND FOR PURPOSES OF THIS SECTION 9.2, ISSUER SHALL INCLUDE ITS
OFFICERS, DIRECTORS AND EACH PERSON WHO CONTROLS THE ISSUER WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT), AND ANY
PLACEMENT AGENT OR UNDERWRITER WITH RESPECT TO THE SECURITIZATION, EACH OF THEIR
RESPECTIVE OFFICERS AND DIRECTORS AND EACH PERSON WHO CONTROLS THE PLACEMENT
AGENT OR UNDERWRITER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT

 

115 

 

--------------------------------------------------------------------------------

 

  

(COLLECTIVELY, THE “UNDERWRITER GROUP”) FOR ANY ACTUAL OUT-OF-POCKET LOSSES,
THIRD-PARTY CLAIMS, DAMAGES OR LIABILITIES ARISING OUT OF THIRD PARTY CLAIMS
(EXCLUDING LOST PROFITS, DIMINUTION IN VALUE AND OTHER CONSEQUENTIAL DAMAGES,
COLLECTIVELY, THE “LIABILITIES”) TO WHICH LENDER, THE UNDERWRITER GROUP, THE
LENDER GROUP OR THE ISSUER MAY BECOME SUBJECT INSOFAR AS THE LIABILITIES ARISE
OUT OF, OR ARE BASED UPON, (A) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
OF ANY MATERIAL FACT CONTAINED IN THE RELEVANT PORTIONS OR IN THE PROVIDED
INFORMATION PROVIDED TO LENDER BY BORROWER AND ITS AGENTS, COUNSEL AND
REPRESENTATIVES, EXCEPT TO THE EXTENT THAT SUCH UNTRUE STATEMENT IS SUBSEQUENTLY
SUPERSEDED OR CORRECTED PRIOR TO ITS INCLUSION IN THE DISCLOSURE DOCUMENT OR (B)
THE OMISSION OR ALLEGED OMISSION TO STATE IN THE RELEVANT PORTION, A MATERIAL
FACT REQUIRED TO BE STATED IN SUCH RELEVANT PORTION OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS IN SUCH INFORMATION, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  BORROWER ALSO AGREES TO REIMBURSE LENDER,
THE LENDER GROUP, THE ISSUER AND/OR THE UNDERWRITER GROUP FOR ANY LEGAL OR OTHER
OUT-OF-POCKET EXPENSES REASONABLY INCURRED BY LENDER, THE LENDER GROUP, THE
ISSUER AND/OR THE UNDERWRITER GROUP IN CONNECTION WITH INVESTIGATING OR
DEFENDING THE LIABILITIES.  BORROWER’S LIABILITY UNDER THIS SECTION 9.2(B)(II)
WILL BE LIMITED TO LIABILITY THAT ARISES OUT OF, OR IS BASED UPON, AN UNTRUE
STATEMENT OR OMISSION MADE IN REASONABLE RELIANCE UPON, AND IN CONFORMITY WITH,
INFORMATION FURNISHED TO LENDER BY OR ON BEHALF OF BORROWER IN CONNECTION WITH
THE PREPARATION OF THE DISCLOSURE DOCUMENT OR IN CONNECTION WITH THE RELEVANT
PORTIONS OR THE PROVIDED INFORMATION AND SHALL NOT INCLUDE ANY LIABILITY THAT
ARISES OUT OF THE WILLFUL MISCONDUCT, GROSS NEGLIGENCE OR FRAUD OF THE
INDEMNIFIED PARTY.  THIS INDEMNIFICATION PROVISION WILL BE IN ADDITION TO ANY
LIABILITY WHICH BORROWER MAY OTHERWISE HAVE.

(C)                BORROWER SHALL INDEMNIFY THE LENDER, THE UNDERWRITER GROUP,
THE LENDER GROUP, AND THE ISSUER FOR LIABILITIES TO WHICH ANY SUCH INDEMNIFIED
PARTY MAY BECOME SUBJECT INSOFAR AS THE LIABILITIES ARE IN CONNECTION WITH ANY
INDEMNIFICATION TO THE RATING AGENCIES IN CONNECTION WITH THE ISSUING,
MONITORING OR MAINTAINING RATINGS ON THE SECURITIES INSOFAR AS THE LIABILITIES
ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OF ANY MATERIAL FACT IN ANY
INFORMATION PROVIDED BY BORROWER OR BORROWER’S AGENTS OR REPRESENTATIVES (BUT
EXPRESSLY EXCLUDING LENDER AND ITS AGENTS AND REPRESENTATIVES) TO THE RATING
AGENCIES (THE “COVERED RATING AGENCY INFORMATION”) OR ARISE OUT OF OR ARE BASED
UPON THE OMISSION TO STATE A MATERIAL FACT IN THE COVERED RATING AGENCY
INFORMATION REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS IN THE COVERED RATING AGENCY INFORMATION, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, (I) BORROWER SHALL NOT BE RESPONSIBLE
FOR ANY LIABILITIES RELATING TO UNTRUE STATEMENTS OR OMISSIONS  IN ANY COVERED
RATING AGENCY INFORMATION WHICH BORROWER PROVIDED NOTICE TO LENDER IN WRITING
PRIOR TO THE PRICING OF ANY SECURITIES; AND (II) BORROWER SHALL NOT BE LIABLE
FOR ANY MISSTATEMENTS OR OMISSIONS IN THE COVERED RATING AGENCY INFORMATION
RESULTING FROM LENDER’S FAILURE TO ACCURATELY TRANSCRIBE WRITTEN INFORMATION BY
OR ON BEHALF OF BORROWER TO LENDER UNLESS BORROWER WAS PROVIDED A REASONABLE
OPPORTUNITY TO REVIEW SUCH COVERED RATING AGENCY INFORMATION (OR THE APPLICABLE
PORTIONS THEREOF) AND FAILED TO NOTIFY LENDER OF SUCH MISSTATEMENTS OR
OMISSIONS.   

(D)               PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 9.2 OF

 

116 

 

--------------------------------------------------------------------------------

 

  

NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY UNDER THIS
SECTION 9.2, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT
THEREOF, BUT THE OMISSION TO SO NOTIFY THE INDEMNIFYING PARTY WILL NOT RELIEVE
THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH THE INDEMNIFYING PARTY MAY HAVE
TO ANY INDEMNIFIED PARTY HEREUNDER EXCEPT TO THE EXTENT THAT FAILURE TO NOTIFY
CAUSES PREJUDICE TO THE INDEMNIFYING PARTY.  IN THE EVENT THAT ANY ACTION IS
BROUGHT AGAINST ANY INDEMNIFIED PARTY, AND IT NOTIFIES THE INDEMNIFYING PARTY OF
THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY WILL BE ENTITLED, JOINTLY WITH
ANY OTHER INDEMNIFYING PARTY, TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT
(OR THEY) MAY ELECT BY WRITTEN NOTICE DELIVERED TO THE INDEMNIFIED PARTY
PROMPTLY AFTER RECEIVING THE AFORESAID NOTICE FROM SUCH INDEMNIFIED PARTY, TO
ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY.  AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED
PARTY UNDER THIS SECTION 9.2 OF ITS ASSUMPTION OF SUCH DEFENSE, THE INDEMNIFYING
PARTY SHALL NOT BE LIABLE FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED
BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF; PROVIDED,
HOWEVER, IF THE DEFENDANTS IN ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY
AND THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL HAVE REASONABLY
CONCLUDED THAT THERE ARE ANY LEGAL DEFENSES AVAILABLE TO IT AND/OR OTHER
INDEMNIFIED PARTIES THAT ARE DIFFERENT FROM OR IN CONFLICT WITH THOSE AVAILABLE
TO THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY OR PARTIES SHALL HAVE THE RIGHT
TO SELECT SEPARATE COUNSEL TO ASSERT SUCH LEGAL DEFENSES AVAILABLE TO IT THAT
ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY. 
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), NO INDEMNIFYING PARTY SHALL SETTLE OR
COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN ANY PENDING OR THREATENED
CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION MAY BE
SOUGHT HEREUNDER (WHETHER OR NOT ANY INDEMNIFIED PARTY IS AN ACTUAL OR POTENTIAL
PARTY TO SUCH CLAIM, ACTION, SUIT OR PROCEEDING) UNLESS THE INDEMNIFYING PARTY
SHALL HAVE GIVEN LENDER REASONABLE PRIOR WRITTEN NOTICE THEREOF AND SHALL HAVE
OBTAINED AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED PARTY HEREUNDER FROM ALL
LIABILITY ARISING OUT OF SUCH CLAIM, ACTION, SUIT OR PROCEEDINGS WITH NO
ADMISSION OF FAULT BY OR ON BEHALF OF ANY INDEMNIFIED PARTY.

(E)                IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN
CIRCUMSTANCES IN WHICH THE INDEMNITY PROVIDED FOR IN SECTION 9.2(B) OR (C)  IS
FOR ANY REASON HELD TO BE UNENFORCEABLE AS TO AN INDEMNIFIED PARTY IN RESPECT OF
ANY LIABILITIES (OR ACTION IN RESPECT THEREOF) REFERRED TO THEREIN WHICH WOULD
OTHERWISE BE INDEMNIFIABLE UNDER SECTION 9.2(B) OR (C), THE INDEMNIFYING PARTY
SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY THE INDEMNIFIED PARTY AS A
RESULT OF SUCH LIABILITIES (OR ACTION IN RESPECT THEREOF); PROVIDED, HOWEVER,
THAT NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  IN DETERMINING
THE AMOUNT OF CONTRIBUTION TO WHICH THE RESPECTIVE PARTIES ARE ENTITLED, THE
FOLLOWING FACTORS SHALL BE CONSIDERED: (I) THE INDEMNIFIED PARTY’S AND
BORROWER’S RELATIVE KNOWLEDGE AND ACCESS TO INFORMATION CONCERNING THE MATTER
WITH RESPECT TO WHICH THE CLAIM WAS ASSERTED; (II) THE OPPORTUNITY TO CORRECT
AND PREVENT ANY STATEMENT OR OMISSION; (III) THE LIMITED RESPONSIBILITIES AND
OBLIGATIONS OF BORROWER AS SPECIFIED HEREIN; AND (IV) ANY OTHER EQUITABLE
CONSIDERATIONS APPROPRIATE IN THE CIRCUMSTANCES.  LENDER AND BORROWER HEREBY
AGREE THAT IT WOULD NOT BE EQUITABLE IF THE AMOUNT OF SUCH CONTRIBUTION WERE
DETERMINED BY PRO RATA OR PER CAPITA ALLOCATION.

(F)                THE LIABILITIES AND OBLIGATIONS OF BOTH BORROWER AND LENDER
UNDER THIS SECTION 9.2 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
SATISFACTION AND DISCHARGE OF

 

117 

 

--------------------------------------------------------------------------------

 

  

THE DEBT.

Section 9.3.     Severance.      Subject to Section 9.4 hereof:

9.3.1    Severance Documentation.     Lender, without in any way limiting
Lender’s other rights hereunder but subject to the other provisions of this
Section 9.3.1, in its sole and absolute discretion, shall have the right, at any
time, by written notice to Borrower (a “Componentization Notice”), to require
Borrower (at no cost to Borrower, except as expressly set forth in Section 9.4)
to execute and deliver “component” notes and/or modify the Loan in order to
create one or more senior and subordinate notes (i.e., an A/B or A/B/C
structure) and/or one or more additional components of the Note or Notes (“Note
Components”), reduce the number of Note Components, revise the interest rate for
each Note Component, reallocate the principal balances of the Notes and/or the
Note Components, increase or decrease the monthly debt service payments for each
Note Component or eliminate the component structure and/or the multiple note
structure of the Loan (including the elimination of the related allocations of
principal and interest payments), provided that (a) the Outstanding Principal
Balance of all components immediately after the effective date of such
modification equals the Outstanding Principal Balance immediately prior to such
modification, (b) the weighted average of the interest rates for all components
at all times from and after the effective date of such modification (including
after the occurrence of an Event of Default and as the result of an application
of Net Proceeds pursuant to Section 2.4.3) shall equal the interest rate of the
original Note immediately prior to such modification and (c) the other terms and
provisions of each of the component notes shall be identical in substance to the
terms and provisions of the Loan Documents.  Borrower shall be treated as the
obligor with respect to each of the Note Components, and Borrower acknowledges
that each Note Component may be individually beneficially owned by a separate
Person.  The Note Components need not be represented by separate physical Notes,
but if requested by Lender, each Note Component shall be represented by a
separate physical Note, in which case Borrower shall execute and return to
Lender each such Note promptly following Borrower’s receipt of an execution copy
thereof.  Prepayments of principal on the Loan, including as a result of an
Event of Default or an application of Net Proceeds pursuant to Section 2.4.3 of
this Agreement, may not increase the weighted average interest rate of the Note
Components.  Notwithstanding the foregoing, in no event shall Lender be entitled
to restructure the Loan in a manner that creates any mezzanine loans.

9.3.2    Reserved. 

             

9.3.3    Cooperation; Execution; Delivery.     Borrower shall reasonably
cooperate with all reasonable requests of Lender in connection with Section
9.3.1.  If reasonably requested by Lender, Borrower shall execute and deliver
such documents as shall be required by Lender and any Rating Agency in
connection with any modification pursuant to Section 9.3.1, all in form and
substance reasonably satisfactory to Lender and satisfactory to any applicable
Rating Agency rating Securities secured by the Loans in connection with a
Securitization, including the severance of security documents if requested.  It
shall be an Event of Default under this Agreement, the Note, the Mortgage and
the other Loan Documents if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 9.3 after expiration of ten (10)
Business Days after Borrower’s receipt of notice thereof, together with copies
of all documents to be executed and comparison “blacklines” of such documents
against the applicable documents executed by Borrower as of the Closing Date.

 

118 

 

--------------------------------------------------------------------------------

 

  

Section 9.4.     Costs and Expenses.     Notwithstanding anything to the
contrary contained in this Article IX, Borrower shall not be required to incur
any taxes, reserves, adjustments or other costs or expenses in the performance
of its obligations under this Article IX (excluding the indemnity obligations
set forth in Section 9.2) in excess of $25,000.  Lender agrees that it shall
promptly reimburse Borrower for any such actual out-of-pocket taxes, reserves,
adjustments, reasonable costs and reasonable expenses incurred by Borrower in
excess of such amount, except that Borrower and Guarantor shall pay their own
respective legal costs and expenses.


X.                 

MISCELLANEOUS

Section 10.1.   Exculpation.   Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
Obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment or any
deficiency judgment or other judgment establishing personal liability shall be
sought against Borrower or any Affiliate of Borrower or any legal
representatives, successors or assigns of Borrower or its Affiliate or any
principals, directors, officers, employees, beneficiaries, shareholders,
partners, members, trustees, agents, or Affiliates of any of the foregoing
(collectively, but specifically excluding Guarantor to the extent of Guarantor’s
liability under the Guaranty, any Alteration Deficiency Guaranty or any other
guaranty provided in connection with the Loan, the “Exculpated Parties”), except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under the Note, this Agreement, the Mortgage and the
other Loan Documents, or in the Property, the Rents or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Mortgage and the other Loan
Documents, shall not sue for, seek or demand any deficiency judgment against any
Exculpated Party in any such action or proceeding under or by reason of or under
or in connection with the Note, this Agreement, the Mortgage or the other Loan
Documents.  The provisions of this Section 10.1 shall not, however, (a)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Mortgage; (c) affect the validity or enforceability of any of the Loan
Documents, the Guaranty or any other guaranty made in connection with the Loan
or any of the rights and remedies of Lender thereunder; (d) impair the right of
Lender to obtain the appointment of a receiver; (e) impair the enforcement of
the Assignment of Leases; (f) impair the enforcement of the Environmental
Indemnity; (g) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by the
Mortgage or to commence any other appropriate action or proceeding in order for
Lender to exercise its remedies against the Property; or (h) constitute a waiver
of the right of Lender to enforce the liability and obligation of Borrower, by
money judgment or otherwise, to the extent of any loss, damage, cost, expense,
liability, claim or other obligation reasonably incurred by Lender (including
out-of-pocket attorneys’ fees and costs reasonably incurred but excluding any
consequential, special or punitive damages) arising out of or in connection with
the following

119 

 

--------------------------------------------------------------------------------

 

  

(all such liability and obligation of Borrower for any or all of the following
being referred to herein as “Borrower’s Recourse Liabilities”): 

                                                                      
(I)            FRAUDULENT ACTS, WILLFUL MISCONDUCT OR MATERIAL INTENTIONAL
MISREPRESENTATION BY BORROWER OR ANY BORROWER AFFILIATE IN CONNECTION WITH THE
LOAN;

                                                                  
(II)            THE BREACH BY BORROWER OF ANY REPRESENTATION, WARRANTY, COVENANT
OR INDEMNIFICATION PROVISION IN THE ENVIRONMENTAL INDEMNITY;

                                                                  
(III)            THE INTENTIONAL MISAPPROPRIATION BY BORROWER OF ANY RESERVE
FUNDS DISBURSED TO BORROWER, OR ANY INTENTIONAL FAILURE TO DEPOSIT RENTS INTO
THE CLEARING ACCOUNT TO THE EXTENT IN THE CONTROL OF BORROWER, UNLESS SUCH RENTS
ARE OTHERWISE DELIVERED TO LENDER;

                                                                  
(IV)            ANY INTENTIONAL (OTHER THAN, IN EACH CASE, AS PART OF OR TO
FACILITATE ANY ALTERATION THAT IS PERMITTED HEREUNDER) MATERIAL PHYSICAL WASTE
OF THE PROPERTY BY BORROWER OR ANY BORROWER AFFILIATE, OR ANY INTENTIONAL
WRONGFUL REMOVAL OR DESTRUCTION OF A MATERIAL PORTION OF THE PROPERTY OR DAMAGE
TO A MATERIAL PORTION OF THE PROPERTY CAUSED BY WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OF BORROWER OR ANY BORROWER AFFILIATE;

                                                                    
(V)            THE COMMISSION OF ANY CRIMINAL ACT BY BORROWER OR ANY BORROWER
AFFILIATE WHICH RESULTS IN THE FORFEITURE OF THE PROPERTY;

                                                                  
(VI)            THE INTENTIONAL MISAPPROPRIATION BY BORROWER OR ANY BORROWER
AFFILIATE OF (A) ANY INSURANCE PROCEEDS ACTUALLY RECEIVED BY BORROWER OR ANY
BORROWER AFFILIATE OR (B) ANY AWARDS OR OTHER AMOUNTS RECEIVED IN CONNECTION
WITH THE CONDEMNATION OF ALL OR A PORTION OF THE PROPERTY ACTUALLY RECEIVED BY
BORROWER OR ANY BORROWER AFFILIATE;

                                                                
(VII)            AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE INTENTIONAL MISAPPROPRIATION BY BORROWER OR ANY BORROWER AFFILIATE
OF ANY RENTS IN VIOLATION OF THE LOAN DOCUMENTS;

                                                               (VIII)           
ALL OR ANY MATERIAL PORTION OF THE PROPERTY BEING ENCUMBERED BY A LIEN
VOLUNTARILY GRANTED BY BORROWER (I.E., NOT ARISING BY OPERATION OF LAW) IN
VIOLATION OF THE LOAN DOCUMENTS, OR  BORROWER’S FAILURE TO PAY ANY CHARGES
(INCLUDING, WITHOUT LIMITATION, CHARGES FOR LABOR AND MATERIALS) THAT CREATE
LIENS ON THE PROPERTY, REGARDLESS OF WHETHER ARISING BY OPERATION OF LAW, TO THE
EXTENT CASH FLOW FROM THE PROPERTY IS SUFFICIENT TO MAKE SUCH PAYMENTS AND,
DURING A TRIGGER PERIOD, FUNDS ARE MADE AVAILABLE TO BORROWER FOR PAYMENT OF
SUCH CHARGES;

                                                                  
(IX)            BORROWER’S FAILURE TO PAY TAXES OR TRANSFER TAXES, MAINTAIN
REQUIRED POLICIES, PAY INSURANCE PREMIUMS FOR SUCH POLICIES, OR PAY ANY
CONDOMINIUM CHARGES TO THE EXTENT CASH FLOW FROM THE PROPERTY IS SUFFICIENT TO
MAKE SUCH PAYMENTS AND ALL OTHER PAYMENTS REQUIRED OF BORROWER AND, DURING A
TRIGGER PERIOD, FUNDS ARE MADE AVAILABLE TO BORROWER TO MAKE SUCH PAYMENTS;

 

 

120 

 

--------------------------------------------------------------------------------

 

  

                                                                    
(X)            THE VOLUNTARY INCURRENCE BY BORROWER OF ANY INDEBTEDNESS FOR
BORROWED MONEY IN VIOLATION OF THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OTHER THAN PERMITTED ENCUMBRANCES);

                                                                  
(XI)            THE FAILURE BY BORROWER TO DELIVER TO LENDER ANY SECURITY
DEPOSITS, ADVANCE DEPOSITS OR ANY OTHER DEPOSITS COLLECTED WITH RESPECT TO THE
PROPERTY UPON A FORECLOSURE BY LENDER UNDER THE LOAN DOCUMENTS, UNLESS
PREVIOUSLY APPLIED (EXCEPT TO THE EXTENT THAT SUCH DEPOSITS WERE APPLIED IN
ACCORDANCE WITH THE APPLICABLE LEASE OR OTHER GOVERNING DOCUMENT OR BORROWER DID
NOT HAVE THE LEGAL RIGHT, BECAUSE OF A BANKRUPTCY, RECEIVERSHIP OR SIMILAR
JUDICIAL PROCEEDING, TO DIRECT DISBURSEMENT OF SUCH DEPOSITS);

                                                                
(XII)            THE TERMINATION OF THE CONDOMINIUM OR THE REMOVAL OF ANY UNIT
FROM THE CONDOMINIUM, IN EACH CASE, IN VIOLATION OF THE TERMS OF THIS AGREEMENT,
WHICH WAS VOTED FOR OR CONSENTED TO OR APPROVED BY BORROWER (OR THE MEMBERS OF
THE CONDOMINIUM BOARD APPOINTED BY BORROWER); AND/OR

                                                               (XIII)           
(I) THE FAILURE BY BORROWER, ANY BORROWER AFFILIATE AND/OR ANY OTHER OWNER OF
THE UPPER OPTION SPACE AND/OR THE LOWER OPTION SPACE (AS DEFINED IN THE ORIGINAL
BLOOMBERG LEASE) (OTHER THAN LENDER OR ANY AFFILIATE OF LENDER) TO COMPLY WITH
THE TERMS OF SECTION 36 OF THE ORIGINAL BLOOMBERG LEASE (AN “EXPANSION SPACE
DEFAULT”), (II) THE EXERCISE OF ANY RIGHTS THAT THE TENANT UNDER THE ORIGINAL
BLOOMBERG LEASE MAY HAVE AS A RESULT OF AN EXPANSION SPACE DEFAULT (WHETHER
PURSUANT TO THE ORIGINAL BLOOMBERG LEASE, AT LAW OR IN EQUITY), INCLUDING,
WITHOUT LIMITATION, ANY RIGHTS TO SET OFF ANY PAYMENTS REQUIRED UNDER THE
ORIGINAL BLOOMBERG LEASE AND/OR (III) PAYING ANY AMOUNT OR PERFORMING ANY
OBLIGATION WITH RESPECT TO THE UPPER OPTION SPACE AND/OR THE LOWER OPTION SPACE
AFTER THE OCCURRENCE OF AN EXPANSION SPACE DEFAULT.

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower in the event that any of the following occur
(each, a “Springing Recourse Event”):  (i) a breach of the covenants set forth
in Schedule V hereof (other than those single purpose entity covenants that
relate to solvency or adequacy of capital) or a breach of any of the
certifications set forth in the “Recycled Entity Certificate”, in each case,
that results in a substantive consolidation of the assets and liabilities of
Borrower with any other Person in connection with a proceeding under the
Bankruptcy Code or under federal, state or foreign insolvency law  (other than
on motion or pleading seeking a substantive consolidation brought or actively
supported by Lender); (ii) Borrower or any Borrower Affiliate, officer, director
or representative which Controls Borrower consents to or files a voluntary
petition with respect to Borrower under the Bankruptcy Code or any other Federal
or state bankruptcy or insolvency law; (iii) Borrower files an application for
the appointment of a receiver, trustee or examiner for Borrower or any portion
of the Property, except at the request of or with the consent of Lender, (iv)
the filing of an involuntary petition against Borrower under the Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law by any other Person
in which Borrower or a Borrower Affiliate that directly or indirectly Controls
Borrower colludes

121 

 

--------------------------------------------------------------------------------

 

  

with and/or Borrower or a Borrower Affiliate that directly or indirectly
Controls Borrower solicits or causes to be solicited petitioning creditors for
any involuntary petition against Borrower by any Person; (v) Borrower files an
answer consenting to, or joining in, any involuntary petition filed against it
by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (vi) Borrower makes an assignment for the benefit
of creditors or admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due, which admission is used as
evidence of Borrower’s insolvency in connection with an involuntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law by a Person other than Lender (except for (A) any admissions that Borrower
believes in good faith are truthful when made and (B) any such admission to
Lender or any servicer of the Loan that Borrower cannot pay its operating
expenses (including Debt Service payments due in respect of the Loan) or that
Borrower cannot refinance the Loan on the Maturity Date); or (vii) there is a
voluntary Transfer of all or any material portion of the Property or any direct
or indirect interest therein or any Transfer of any direct or indirect interest
in Borrower, in either case, in violation of the Loan Documents.

Section 10.2.               Survival; Successors and Assigns.   This Agreement
and all covenants, agreements, representations and warranties made herein and in
the certificates delivered pursuant hereto shall survive the making by Lender of
the Loan and the execution and delivery to Lender of the Note, and shall
continue in full force and effect so long as all or any of the Obligations are
outstanding and unpaid unless a longer period is expressly set forth herein or
in the other Loan Documents.  Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party.  All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
successors and assigns of Lender.

Section 10.3.               Lender’s Discretion; Rating Agency Review Waiver.

(A)                WHENEVER PURSUANT TO THIS AGREEMENT LENDER EXERCISES ANY
RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE ANY MATTER, OR ANY ARRANGEMENT OR
TERM IS TO BE SATISFACTORY TO LENDER, THE DECISION OF LENDER TO APPROVE OR
DISAPPROVE SUCH MATTER OR TO DECIDE WHETHER ARRANGEMENTS OR TERMS ARE
SATISFACTORY OR NOT SATISFACTORY SHALL (EXCEPT AS IS OTHERWISE SPECIFICALLY
HEREIN PROVIDED) BE IN THE REASONABLE DISCRETION OF LENDER AND SHALL BE FINAL
AND CONCLUSIVE.  PRIOR TO ALL OR ANY PORTION OF THE LOAN BEING INCLUDED IN A
SECURITIZATION, WHENEVER PURSUANT TO THIS AGREEMENT THE RATING AGENCIES ARE
GIVEN ANY RIGHT TO APPROVE OR DISAPPROVE ANY MATTER, OR ANY ARRANGEMENT OR TERM
IS TO BE SATISFACTORY TO THE RATING AGENCIES, THE DECISION OF LENDER TO APPROVE
OR DISAPPROVE SUCH MATTER OR TO DECIDE WHETHER ARRANGEMENTS OR TERMS ARE
SATISFACTORY OR NOT SATISFACTORY, BASED UPON LENDER’S DETERMINATION OF RATING
AGENCY CRITERIA, SHALL BE SUBSTITUTED THEREFOR.

(B)               WHENEVER, PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENTS, A RATING AGENCY CONFIRMATION IS REQUIRED FROM EACH APPLICABLE RATING
AGENCY, IN THE EVENT THAT ANY APPLICABLE RATING AGENCY “DECLINES REVIEW”,
“WAIVES REVIEW” OR OTHERWISE INDICATES IN WRITING THAT NO RATING AGENCY
CONFIRMATION WILL OR NEEDS TO BE ISSUED WITH RESPECT TO THE MATTER IN QUESTION
(EACH, A “REVIEW WAIVER”), THEN THE RATING AGENCY CONFIRMATION REQUIREMENT SHALL
BE DEEMED TO BE SATISFIED WITH RESPECT TO SUCH MATTER.  IT IS EXPRESSLY AGREED
AND UNDERSTOOD, HOWEVER, THAT RECEIPT OF A REVIEW WAIVER (I) FROM ANY ONE RATING
AGENCY SHALL NOT BE BINDING OR APPLY WITH RESPECT TO ANY OTHER RATING AGENCY AND
(II) WITH RESPECT TO ONE MATTER SHALL NOT APPLY OR BE DEEMED TO APPLY TO ANY
SUBSEQUENT MATTER FOR WHICH RATING AGENCY CONFIRMATION IS

 

122 

 

--------------------------------------------------------------------------------

 

  

REQUIRED.

SECTION 10.4.   GOVERNING LAW.

(A)                THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND
MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA.  TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(B)               ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR
BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES HEREBY AGREE DESIGNATE AND
APPOINT:

VORNADO REALTY TRUST

888 SEVENTH AVENUE, 44TH FLOOR

NEW YORK, NEW YORK 10106

ATTENTION:  CORPORATION COUNSEL

FACSIMILE NO.:  (212) 894-7996

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND BORROWER AGREES THAT
SERVICE OF PROCESS UPON  SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. 

 

123 

 

--------------------------------------------------------------------------------

 

  

BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER
JURISDICTION.

Section 10.5.   Modification, Waiver in Writing.    No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure therefrom, shall in
any event be effective unless the same shall be in a writing signed by the party
or parties against whom enforcement is sought, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose, for which
given.  Except as otherwise expressly provided herein, no notice to, or demand
on Borrower, shall entitle Borrower to any other or future notice or demand in
the same, similar or other circumstances.  Neither any failure nor any delay on
the part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder or under any other Loan Document, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege.  In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement or the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount.  Lender shall have the right to waive or
reduce any time periods that Lender is entitled to under the Loan Documents in
its sole and absolute discretion.

Section 10.6.   Notices.    All notices, demands, requests, consents, approvals
or other communications (any of the foregoing, a “Notice”) required or permitted
to be given hereunder shall be given in writing and shall be (i) sent by
facsimile (with answer back acknowledged), (ii) sent by registered or certified
mail, postage prepaid, return receipt requested, or (iii) delivered by hand or
by reputable overnight courier, addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 10.6.  Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of sending by facsimile if sent prior to
5:00 P.M. (New York time) on a Business Day (otherwise on the next Business
Day), (c) on the date of delivery by hand if delivered prior to 5:00 P.M. (New
York time) on a Business Day (otherwise on the next Business Day), and (d) on
the next Business Day if sent by a reputable courier for delivery on the next
Business Day, in each case addressed to the parties as follows:

 

124 

 

--------------------------------------------------------------------------------

 

  

If to Lender:               German American Capital Corporation
60 Wall Street, 10th Floor
New York, New York  10005
Attention:  Robert W. Pettinato, Jr.

and to:                         German American Capital Corporation
60 Wall Street, 10th Floor
New York, New York  10005
Attention:  General Counsel

with a copy to:            Sidley Austin LLP
1 South Dearborn Street
Chicago, Illinois 60603
Attention:  Charles E. Schrank, Esq.

If to Borrower:            731 Office One LLC

c/o Vornado Realty L.P.
210 Route 4 East

Paramus, New Jersey 07652
Attention:  Chief Financial Officer

 

and to:                         Vornado Realty L.P.

888 Seventh Avenue
New York, New York 10106
Attention:  Executive Vice President – Co-Head Acquisitions

and Capital Markets

 

and to:                         Vornado Realty L.P.

888 Seventh Avenue

New York, New York 10106

Attention:  Corporation Counsel

 

with a copy to:            Sullivan & Cromwell LLP
125 Broad Street
New York, New York  10004
Attention:  Arthur S. Adler, Esq.

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6.  Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery.  Notice for any party may be given by its respective counsel, provided
that it is given in accordance with this Section 10.6 as set forth above. 
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.

Section 10.7.   Waiver of Trial by Jury.      BORROWER AND LENDER EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF

125 

 

--------------------------------------------------------------------------------

 

  

RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER
AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

Section 10.8.      Headings, Schedules and Exhibits.     The Article and/or
Section headings and the Table of Contents in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.  The Schedules and Exhibits annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.

Section 10.9.    Severability.   Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10.   Preferences.  Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Obligations of Borrower hereunder.  To the extent Borrower makes
a payment or payments to Lender, which payment or proceeds or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11.    Waiver of Notice.   Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice.  Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

Section 10.12.   Remedies of Borrower.     In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, neither Lender nor its agents shall be
liable for any monetary damages (unless it is determined pursuant to a final
judgment that Lender acted in bad faith) and Borrower’s sole remedy shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment.  Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory

126 

 

--------------------------------------------------------------------------------

 

  

judgment.

Section 10.13.     Offsets, Counterclaims and Defenses.     Any assignee of
Lender’s interest in and to this Agreement and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.14.       No Joint Venture or Partnership; No Third Party
Beneficiaries.

 

(A)                BORROWER AND LENDER INTEND THAT THE RELATIONSHIPS CREATED
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER AND
LENDER.  NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE,
PARTNERSHIP, TENANCY-IN-COMMON OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER
AND LENDER NOR TO GRANT LENDER ANY INTEREST IN THE PROPERTY OTHER THAN THAT OF
MORTGAGEE, BENEFICIARY OR LENDER.

(B)               THE LOAN DOCUMENTS ARE SOLELY FOR THE BENEFIT OF LENDER AND
BORROWER AND NOTHING CONTAINED IN ANY LOAN DOCUMENT SHALL BE DEEMED TO CONFER
UPON ANYONE OTHER THAN THE LENDER AND BORROWER ANY RIGHT TO INSIST UPON OR TO
ENFORCE THE PERFORMANCE OR OBSERVANCE OF ANY OF THE OBLIGATIONS CONTAINED
THEREIN.

Section 10.15.    Publicity.    All news releases, publicity or advertising by
any party hereto or their respective Affiliates through any media intended to
reach the general public (but excluding, for clarity, any filings or news
releases necessary or appropriate under applicable Legal Requirements, including
securities laws and regulations) which refers to the Loan Documents or the
financing evidenced by the Loan Documents shall be subject to the prior
consultation between Borrower and Lender; provided, that no such news release,
publicity or advertising by Borrower, Guarantor or any of their respective
Affiliates, regardless of whether same is necessary or appropriate under
applicable Legal Requirements, shall mention or refer to (i) any Securities or
Securitization or to any prospective securitization or securities related to the
Loan, or to any Affiliate of Lender that acts as depositor, initial purchaser or
underwriter with respect to a Securitization of all or any portion of the Loan,
or (ii) until the date occurring 90 days after the closing date of a
Securitization, to Lender or any of its Affiliates; provided further that
Borrower or its Affiliates may, to the extent necessary or appropriate under the
applicable Legal Requirements, file a Form 8-K, Form 10-K or Form 10-Q which
discloses the financing obtained pursuant to the Loan Documents and attaches the
Loan Agreement and one or more other Loan Documents as an exhibit thereto so
long as such filing does not disclose any of the information set forth in clause
(i) (it being agreed that the inclusion of the Loan Agreement and one or more
Loan Documents as exhibits to such filing alone shall not be deemed to disclose
any information set forth in clause (i)).

Section 10.16.    Waiver of Marshalling of Assets.    To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners, as applicable, and others with interests in Borrower, and of the
Property, and shall not assert any right under any laws

127 

 

--------------------------------------------------------------------------------

 

  

pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Property for the collection of the
Obligations without any prior or different resort for collection, or of the
right of Lender to the payment of the Obligations out of the net proceeds of the
Property in preference to every other claimant whatsoever.

Section 10.17.    Certain Waivers.    Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents.  No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents.  Without limiting any of the other
provisions contained herein, each of Borrower and Lender hereby unconditionally
and irrevocably waives, to the maximum extent not prohibited by applicable law,
any rights it may have to claim or recover against the other party in any legal
action or proceeding any special, exemplary, punitive or consequential damages. 

Section 10.18.    Conflict; Construction of Documents; Reliance.     In the
event of any conflict between the provisions of this Agreement and any of the
other Loan Documents, the provisions of this Agreement shall control.  The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan, without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

Section 10.19.    Brokers and Financial Advisors.    Borrower and Lender each
hereby represent to each other that they have not dealt with any brokers or
finders in connection with the transactions contemplated by the Loan Documents
or made any agreements or promises which will in any way create or give use to
any obligation or liability for payment by it for any brokerage fee or
commission or any other similar compensation to any other Person with respect to
the transactions contemplated herein.  Each of Lender and Borrower shall
indemnify, defend and hold the other harmless from and against any and all
claims, liabilities, losses, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising out of a claim
by any Person that such Person acted on behalf of Borrower or Lender, as the
case may be, in connection with the transactions contemplated herein.  The
provisions of this Section 10.19 shall survive the expiration and termination of
this Agreement and the payment of the Obligations.

128 

 

--------------------------------------------------------------------------------

 

  

Section 10.20.    Prior Agreements.      This Agreement and the other Loan
Documents contain the entire agreement of the parties hereto and thereto and
their respective affiliates in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, including
any confidentiality agreements or any similar agreements between or among any
such parties, whether oral or written, are superseded by the terms of this
Agreement and the other Loan Documents.  

Section 10.21.    Servicer.       

 

(A)                   AT THE OPTION OF LENDER, THE LOAN MAY BE SERVICED BY A
SERVICER AND SPECIAL SERVICER (THE “SERVICER”) SELECTED BY LENDER AND LENDER MAY
DELEGATE ALL OR ANY PORTION OF ITS RESPONSIBILITIES UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO THE SERVICER PURSUANT TO A SERVICING AGREEMENT (THE
“SERVICING AGREEMENT”) BETWEEN LENDER AND SERVICER.  BORROWER SHALL NOT BE
RESPONSIBLE FOR ANY SET-UP FEES OR ANY OTHER INITIAL COSTS RELATING TO OR
ARISING UNDER THE SERVICING AGREEMENT.  BORROWER SHALL NOT BE RESPONSIBLE FOR
PAYMENT OF THE INITIAL SET-UP FEES AND THE MONTHLY MASTER SERVICING FEE DUE TO
THE SERVICER UNDER THE SERVICING AGREEMENT.

(B)                  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT
AND SUBJECT TO SECTION 9.4 HEREOF, BORROWER SHALL PAY ANY CUSTOMARY FEES, COSTS
AND EXPENSES OF THE SERVICER AND ANY REASONABLE THIRD-PARTY FEES AND EXPENSES
INCURRED IN EACH CASE IN CONNECTION WITH A PREPAYMENT, RELEASE OF THE PROPERTY,
APPROVALS UNDER THE LOAN DOCUMENTS REQUESTED BY BORROWER, ASSUMPTION OF
BORROWER’S OBLIGATIONS OR AMENDMENT OR MODIFICATION OF THE LOAN REQUESTED BY
BORROWER SUBJECT TO AND IN ACCORDANCE WITH ANY SERVICING AGREEMENT OR SIMILAR
AGREEMENT ENTERED INTO IN CONNECTION WITH A SECURITIZATION, AS WELL AS (I) ANY
AMOUNTS PAYABLE IN RESPECT OF ADVANCES (INCLUDING PROTECTIVE ADVANCES, SPECIAL
SERVICER FEE ADVANCES AND ADVANCES OF DELINQUENT DEBT SERVICE PAYMENTS),
TOGETHER WITH INTEREST THEREON, MADE PURSUANT TO THE SERVICING AGREEMENT, IN
EACH CASE, AS A RESULT OF BORROWER’S DEFAULT HEREUNDER BEYOND ANY APPLICABLE
GRACE PERIOD (OR, WITH RESPECT TO SPECIAL SERVICER FEE ADVANCES, AS A RESULT OF
THE LOAN BECOMING A SPECIALLY SERVICED LOAN PURSUANT TO THE SERVICING AGREEMENT)
TO THE EXTENT LATE CHARGES AND DEFAULT INTEREST ACTUALLY PAID BY BORROWER IN
RESPECT OF SUCH PAYMENTS ARE INSUFFICIENT TO PAY THE SAME, (II) “LIQUIDATION
FEES” RELATED TO THE LOAN IN THE AMOUNTS SET FORTH IN THE SERVICING AGREEMENT,
WHICH AMOUNTS SHALL NOT EXCEED ONE-HALF PERCENT (0.50%) OF LIQUIDATION PROCEEDS,
(III) “WORKOUT FEES” IN THE AMOUNTS SET FORTH IN THE SERVICING AGREEMENT, WHICH
AMOUNTS SHALL NOT EXCEED ONE-HALF PERCENT (0.50%) OF INTEREST AND PRINCIPAL
COLLECTIONS ON THE LOAN SO LONG AS THE LOAN IS A “CORRECTED” MORTGAGE LOAN, AND
(IV) “SPECIAL SERVICING FEES” FOR THE LOAN UPON THE LOAN BECOMING A SPECIALLY
SERVICED LOAN PURSUANT TO THE SERVICING AGREEMENT IN THE AMOUNTS SET FORTH IN
THE SERVICING AGREEMENT, WHICH AMOUNTS SHALL NOT EXCEED ONE-QUARTER OF ONE
PERCENT (0.25%) PER ANNUM.  AT NO TIME SHALL BORROWER BE REQUIRED TO DEAL WITH
OR PAY FOR MORE THAN ONE MASTER SERVICER AND ONE SPECIAL SERVICER IN CONNECTION
WITH THE LOAN.

SECTION 10.22. NO FIDUCIARY DUTY.

(a)                Borrower acknowledges that, in connection with this
Agreement, the other Loan Documents and the transaction described herein, Lender
has relied upon and assumed the accuracy and completeness of all of the
financial, legal, regulatory, accounting, tax and other information provided to,
discussed with or reviewed by Lender for such purposes, and Lender does not
assume any liability therefor or responsibility for the accuracy, completeness
or independent verification thereof.  Lender, its affiliates and its and their
respective equityholders

129 

 

--------------------------------------------------------------------------------

 

  

and employees (for purposes of this Section, the “Lending Parties”) have no
obligation to conduct any independent evaluation or appraisal of the assets or
liabilities (including any contingent, derivative or off-balance sheet assets
and liabilities) of Guarantor, Borrower or any other Person or any of their
respective affiliates or to advise or opine on any related solvency or viability
issues.

(b)               It is understood and agreed that (i) the Lending Parties shall
act under this Agreement and the other Loan Documents as an independent
contractor, (ii) the transaction described herein is an arm’s-length commercial
transaction, (iii) each Lending Party is acting solely as principal and not as
the agent or fiduciary of Borrower, Guarantor or their respective affiliates,
stockholders, employees or creditors or any other Person and (iv) nothing in
this Agreement, the other Loan Documents, the transaction described herein or
otherwise shall be deemed to create (A) a fiduciary duty (or other implied duty)
on the part of any Lending Party to Guarantor, Borrower, any of their respective
affiliates, stockholders, employees or creditors, or any other Person or (B) a
fiduciary or agency relationship between Guarantor, Borrower or any of their
respective affiliates, stockholders, employees or creditors, on the one hand,
and the Lending Parties, on the other.  Borrower agrees that neither it nor
Guarantor nor any of their respective affiliates shall make, and hereby waives,
any claim against the Lending Parties based on an assertion that any Lending
Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to Borrower, Guarantor or their respective affiliates,
stockholders, employees or creditors.  Nothing in this Agreement or the other
Loan Documents is intended to confer upon any other Person (including
affiliates, stockholders, employees or creditors of Borrower and Guarantor) any
rights or remedies by reason of any fiduciary or similar duty.   

(c)                Borrower acknowledges that it has been advised that the
Lending Parties are full service financial services firms engaged, either
directly or through affiliates in various activities, including securities
trading, investment banking and financial advisory, investment management,
principal investment, hedging, financing and brokerage activities and financial
planning and benefits counseling for both companies and individuals.  In the
ordinary course of these activities, the Lending Parties may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including loans)
for their own account and for the accounts of their customers and may at any
time hold long and short positions in such securities and/or instruments.  Such
investment and other activities may involve securities and instruments of
affiliates of Borrower, including Guarantor, as well as of other Persons that
may (i) be involved in transactions arising from or relating to the transaction
described herein, (ii) be customers or competitors of Borrower, Guarantor and/or
their respective affiliates, or (iii) have other relationships with Borrower,
Guarantor and/or their respective affiliates.  In addition, the Lending Parties
may provide investment banking, underwriting and financial advisory services to
such other Persons.  The Lending Parties may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of affiliates of Borrower,
including Guarantor or such other Persons.  The transaction may have a direct or
indirect impact on the investments, securities or instruments referred to in
this paragraph.  Although the Lending Parties in the course of such other
activities and relationships may acquire information about the transaction
described herein or other Persons that may be the subject of such transaction,
the Lending Parties shall have no obligation to disclose such information, or
the

130 

 

--------------------------------------------------------------------------------

 

  

fact that the Lending Parties are in possession of such information, to
Borrower, Guarantor or any of their respective affiliates or to use such
information on behalf of Borrower, Guarantor or any of their respective
affiliates.

(d)               Borrower acknowledges and agrees that Borrower has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
this Agreement, the other Loan Documents, the transaction described herein and
the process leading thereto.   

Section 10.23.      Creation of Security Interest.      Notwithstanding any
other provision set forth in this Agreement, the Note, the Mortgage or any of
the other Loan Documents, Lender may at any time create a security interest in
all or any portion of its rights under this Agreement, the Note, the Mortgage
and any other Loan Document (including the advances owing to it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

Section 10.24.    Assignments and Participations.     Except as expressly
permitted herein, Borrower may not assign its rights, title, interests or
obligations under this Agreement or under any of the Loan Documents.

Section 10.25.    Counterparts.     This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.


 

 

 

[No Further Text On This Page]

131 

 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

LENDER:

GERMAN AMERICAN CAPITAL CORPORATION

By: /s/David Goodman           
Name: David Goodman
Title:  Director

By: /s/ Lisa Paterson          
Name: Lisa Paterson
Title:  Director

[signatures continue on following page]

 

731 Lexington - Loan Agreement

--------------------------------------------------------------------------------

 

  

 

BORROWER:

731 OFFICE ONE LLC, a Delaware limited liability company


By:      731 OFFICE ONE HOLDING LLC, a Delaware 
            limited liability company, its sole member

By:        ALEXANDER’S, INC., a Delaware 
             corporation, its sole member

By:/s/Alan Rice                e                        
Name: Alan Rice
Title: Secretary 

 

 

 

731 Lexington - Loan Agreement

--------------------------------------------------------------------------------



 

  

SCHEDULE I

Reserved

 

 

 

Sch. I-1

 

--------------------------------------------------------------------------------

 

  

SCHEDULE II

Reserved

 

 

Sch. II-1

 

--------------------------------------------------------------------------------

 

  

SCHEDULE III

ORGANIZATIONAL CHART




[x14041614091200.jpg]

 

 

Sch. III-1

 

--------------------------------------------------------------------------------

 

  

SCHEDULE IV

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

Leases with Tenants that are Affiliates of Borrower:

 

1.            Lease, dated as of November 15, 2005, by and between Borrower, as
landlord, and Residential Board of Managers of the Beacon Court Condominium, as
tenant.

 

2.            License Agreement, dated as of November 1, 2004, by and between
731 Commercial LLC (predecessor-in-interest to Borrower) and SMB Administration
LLC.

 

 

Sch. IV-1

 

--------------------------------------------------------------------------------

 

  

SCHEDULE V



DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY

 

Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation (except to the extent applicable only on and
after the Closing Date as specified below) and at all times on and after the
Closing Date and until such time as the Obligations shall be paid and performed
in full:

(a)                Borrower is organized under the laws of the State of Delaware
and (i) has been, is, and will be organized solely for the purpose of acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and operating the Property, entering into and performing its
obligations under the Loan Documents and the loan documents for the Prior Loan,
financing and refinancing the Property, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, and (b) has not
owned, does not own, and will not own any asset or property other than (i) the
Property and (ii) incidental personal property incident, necessary or advisable
and appropriate to accomplish any of the foregoing.

(b)               Borrower has not engaged and will not engage in any business
other than the business described in clause (a) above.

(c)                Except for capital contributions and capital distributions
permitted under the terms and conditions of its organizational documents and
properly reflected in its books and records,  Borrower has not and will not
enter into any transaction, contract or agreement with any Borrower Affiliate,
except upon terms and conditions that are commercially reasonable and
substantially similar to those that would be available on an arms-length basis
with third parties other than such affiliated party. 

(d)               From and after the Closing Date, Borrower shall not have or
incur any Indebtedness other than Permitted Indebtedness.  Prior to the Closing
Date, Borrower has not incurred any indebtedness other than the Prior Loan and
the indebtedness permitted under the terms of the loan documents evidencing such
loan, which indebtedness is no longer outstanding. 

(e)                Borrower has not made and will not make any loans or advances
to any third party (including any Borrower Affiliate or constituent party),
except that Borrower may from time to time in the ordinary course of business
agree with third-party Tenants to make certain tenant improvement allowances
available to such Tenant, and has not and shall not acquire obligations or
securities of any Borrower Affiliate.

(f)                Borrower has been, is, and intends to remain solvent and
Borrower has paid and intends to pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets, provided
that revenues from the operation of the Property are sufficient to enable it to
do so; and provided, further, that the foregoing shall not require any direct or
indirect member, partner or shareholder of Borrower or any other Person to make
any additional capital contributions, loans or other equity infusions to
Borrower.

Sch. V-1

--------------------------------------------------------------------------------

 

  

(g)               Borrower has done or caused to be done, and will do, all
things necessary to observe organizational formalities necessary to maintain its
separate existence, and Borrower has not, will not (i) terminate or fail to
comply with, or amend, modify or otherwise change, the “special purpose
provisions” of its organizational documents relating to its status as a Special
Purpose Bankruptcy Remote Entity, except as expressly permitted pursuant to the
terms hereof and thereof, or (ii) unless (A) Lender has consented and (B)
following a Securitization of the Loan, the applicable Rating Agencies have
issued a Rating Agency Confirmation.

(h)               (1) Borrower has maintained and will maintain all of its
books, records, financial statements and bank accounts separate from those of
its Affiliates and any other Person; (2) Borrower’s assets will not be listed as
assets on the financial statement of any other Person, except that Borrower’s
financial position, assets, results of operations and cash flows may be included
in a consolidated financial statement of its Affiliates, provided that (i) any
such consolidated financial statement contains a note indicating that Borrower
and its Affiliates are separate legal entities (or a similar statement is
contained in such Affiliates’ Securities and Exchange Commission Form 10-K or
10-Q filings and it is such Affiliate’s practice to deliver its financial
statements together with its filings), and (ii) such assets shall be listed on
Borrower’s own separate balance sheet; and (3) Borrower will file its own tax
returns (to the extent Borrower is required to file any tax returns) and will
not file a consolidated federal income tax return with any other Person.

(i)                 Borrower has held and will (i) hold itself out to the public
as a legal entity, separate and distinct from any other entity (including any
Borrower Affiliate or any constituent party of Borrower (recognizing that
Borrower may be treated as a “disregarded entity” for tax purposes and is not
required to file tax returns for tax purposes under applicable law)), (ii) has
corrected and shall correct any known misunderstanding regarding its status as a
separate entity, (iii) has conducted and shall conduct business in its own name,
(iv) has  identified and shall not identify itself or any Borrower Affiliate as
a division or department or part of the other and has maintained and utilized
and shall maintain and utilize, to the extent reasonably necessary for the
operation of its business, separate stationery, invoices and checks bearing its
own name (except for actions taken by any agent of Borrower, including the
Manager, in which such agent identifies itself as an agent of Borrower).

(j)                 Borrower has maintained and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations,
provided revenues from the Property are sufficient to enable it to do so; and
provided, further, that the foregoing shall not require any direct or indirect
member, partner or shareholder of Borrower or any other Person to make any
additional capital contributions, loans or other equity infusions to Borrower.

(k)               Borrower shall not, to the fullest extent permitted by law,
engage in, seek or consent to its liquidation, dissolution, winding up,
consolidation or merger.

(l)                 Borrower (i) has not and will not commingle the funds and
other assets of Borrower with those of any Borrower Affiliate or any other
Person and (ii) has held and will hold all of its assets in its own name, except
that all amounts paid to Borrower may be deposited into deposit accounts
(controlled by an Affiliate of the Borrower as an agent on behalf of the

Sch. V-2

--------------------------------------------------------------------------------

 

  

Borrower), as and when received, pursuant to that certain Cash Management Agency
Agreement, dated as of the date hereof, between Alexander’s, Inc. and Borrower.

(m)             Borrower has and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person.

(n)               Borrower has not and will not assume or guarantee or become
obligated for the debts of any other Person and does not and will not hold
itself or its credit out to be responsible for the debts or obligations of any
other Person.

(o)               The organizational documents of Borrower shall provide that
the business and affairs of Borrower shall be (A) managed by or under the
direction of a board of one or more directors designated by Borrower’s sole
member (the “Sole Member”) or (B) a committee of managers designated by Sole
Member (a “Committee”) or (C) by Sole Member, and at all times there shall be at
least two (2) duly appointed Independent Directors or Independent Managers,
which may also be “independent members” thereof.  In addition, the
organizational documents of Borrower shall provide that no Independent Director
or Independent Manager (as applicable) of Borrower may be removed or replaced
without Cause and unless Borrower provides Lender with not less than five (5)
Business Days’ prior written notice of (a) any proposed removal of an
Independent Director or Independent Manager (as applicable), together with a
statement as to the reasons for such removal, and (b) the identity of the
proposed replacement Independent Director or Independent Manager, as applicable,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents for an Independent Director or
Independent Manager (as applicable).

(p)               The organizational documents of Borrower shall also provide an
express acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” provisions” of such organizational documents.

(q)               The organizational documents of Borrower shall provide that
Borrower will not and Borrower agrees that it will not, without the unanimous
written consent of its board of directors, its Committee or its Sole Member (as
applicable), including, or together with, the Independent Directors or
Independent Managers (as applicable) (i) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seek or
consent to the appointment of a receiver, liquidator or any similar official of
Borrower or a substantial part of its business, (iii) take any action that
would, in the reasonable judgment of its Sole Member, be reasonably likely to
cause such entity to become insolvent, (iv) make an assignment for the benefit
of creditors, (v) admit in writing its inability to pay debts generally as they
become due (unless true), (vi) declare or effectuate a moratorium on the payment
of any obligations, or (vii) take any action in furtherance of the foregoing. 
Borrower shall not take any of the foregoing actions without the unanimous
written consent of its board of directors, its Committee or its Sole Member, as
applicable, including (or together with) all Independent Directors or
Independent Managers, as applicable.  In addition, the organizational documents
of Borrower shall provide that, when voting with respect to any matters set
forth in the immediately preceding sentence of this clause (q), the Independent
Directors or Independent Managers (as applicable) shall consider only the

Sch. V-3

--------------------------------------------------------------------------------

 

  

interests of Borrower, including its creditors.  Without limiting the generality
of the foregoing, such documents shall expressly provide that, to the greatest
extent permitted by law, except for duties to Borrower (including duties to the
members of Borrower solely to the extent of their respective economic interest
in Borrower and to Borrower’s creditors as set forth in the immediately
preceding sentence), such Independent Directors or Independent Managers (as
applicable) shall not owe any fiduciary duties to, and shall not consider, in
acting or otherwise voting on any matter for which their approval is required,
the interests of (i) the members of Borrower, (ii) other Borrower Affiliates, or
(iii)  any group of Affiliates of which Borrower is a part); provided, however,
the foregoing shall not eliminate the implied contractual covenant of good faith
and fair dealing.

(r)                 The organizational documents of Borrower shall provide that,
as long as any portion of the Obligations remains outstanding, upon the
occurrence of any event that causes Sole Member to cease to be a member of
Borrower (other than (i) upon an assignment by Sole Member of all of its limited
liability company interest in Borrower and the admission of the transferee, if
permitted pursuant to the organizational documents of Borrower and the Loan
Documents, or (ii) the resignation of Sole Member and the admission of an
additional member of Borrower, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents), each of the persons acting as an
Independent Director or Independent Manager (as applicable) of Borrower shall,
without any action of any Person and simultaneously with Sole Member ceasing to
be a member of Borrower, automatically be admitted as members of Borrower (in
each case, individually, a “Special Member” and collectively, the “Special
Members”), or in the event that any such Independent Director or Independent
Member is already a non-economic member, shall continue as a member of Borrower,
and, in each case, shall preserve and continue the existence of Borrower without
dissolution.  The organizational documents of Borrower shall further provide
that for so long as any portion of the Obligations is outstanding, no Special
Member may resign or transfer its rights as Special Member unless (i) a
successor Special Member has been admitted to Borrower as a Special Member, and
(ii) such successor Special Member has also accepted its appointment as an
Independent Director or Independent Manager (as applicable).

(s)                The organizational documents of Borrower shall provide that,
as long as any portion of the Obligations remains outstanding: (i) Borrower
shall be dissolved, and its affairs shall be wound up, only upon the first to
occur of the following: (A) the termination of the legal existence of the last
remaining member of Borrower or the occurrence of any other event which
terminates the continued membership of the last remaining member of Borrower in
Borrower unless the business of Borrower is continued in a manner permitted by
its operating agreement or the Delaware Limited Liability Company Act (the
“Act”), or (B) the entry of a decree of judicial dissolution under Section
18-802 of the Act; (ii) upon the occurrence of any event that causes the last
remaining member of Borrower to cease to be a member of Borrower or that causes
Sole Member to cease to be a member of Borrower (other than (A) upon an
assignment by Sole Member of all of its limited liability company interest in
Borrower and the admission of the transferee, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents, or (B) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational documents of Borrower and
the Loan Documents), to the fullest extent permitted by law, the personal
representative of such last remaining member shall be authorized to, and shall,
within ninety (90)

Sch. V-4

--------------------------------------------------------------------------------

 

  

days after the occurrence of the event that terminated the continued membership
of such member in Borrower, agree in writing (I) to continue the existence of
Borrower, and (II) to the admission of the personal representative or its
nominee or designee, as the case may be, as a substitute member of Borrower,
effective as of the occurrence of the event that terminated the continued
membership of such member in Borrower; (iii) the bankruptcy of Sole Member or a
Special Member shall not cause such Sole Member or Special Member, respectively,
to cease to be a member of Borrower and upon the occurrence of such an event,
the business of Borrower shall continue without dissolution; (iv) in the event
of the dissolution of Borrower, Borrower shall conduct only such activities as
are necessary to wind up its affairs (including the sale of the assets of
Borrower in an orderly manner), and the assets of Borrower shall be applied in
the manner, and in the order of priority, set forth in Section 18-804 of the
Act; and (v) to the fullest extent permitted by law, each of Sole Member and the
Special Members shall irrevocably waive any right or power that they might have
to cause Borrower or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of Borrower, to
compel any sale of all or any portion of the assets of Borrower pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
Borrower.

(t)                 Except pursuant to the Guaranty, the Alteration Deficiency
Guaranty, the Completion Guaranty or any other guaranty which may be given
pursuant to Section 4.3 or Section 4.6 of this Agreement and subject to the
limitations set forth in Section 6.11 of this Agreement, Borrower has paid and
intends to pay its own liabilities and expenses, including the salaries of its
own employees (if any) from its own funds, and has maintained and shall maintain
a sufficient number of employees (if any) in light of its contemplated business
operations, provided, in each case, that revenues from the Property are
sufficient to enable it to do so; and, provided, further, that the foregoing
shall not require direct or indirect any member, partner or shareholder of
Borrower or any other Person to make any additional capital contributions, loans
or equity infusions to Borrower.

(u)               Borrower has not permitted and will not permit any Borrower
Affiliate or constituent party independent access to its bank accounts other
than Manager in its capacity as agent of Borrower, except as set forth in clause
(l) above.

(v)               Borrower has allocated and will allocate fairly and reasonably
any overhead expenses that are shared with any Borrower Affiliate, including
shared office space.

(w)             Borrower has not pledged and will not pledge its assets to
secure the obligations of any other Person.

(x)               Borrower has and will have no obligation to indemnify its
officers, directors, members or Special Members, as the case may be, unless such
obligation is fully subordinated to the Debt and will not constitute a claim
against it if cash flow in excess of the amount required to pay the Debt is
insufficient to pay such obligation.

(y)               Borrower has not, does not, and will not have any of its
obligations guaranteed by any Borrower Affiliate (other than from the Guarantor
with respect to the Guaranty, any Alteration Deficiency Guaranty, the Completion
Guaranty and any other guaranty

Sch. V-5

--------------------------------------------------------------------------------

 

  

which may be given pursuant to Sections 4.3 or 4.6 of this Agreement and subject
to the limitations set forth in Section 6.11 of this Agreement); it being
understood that Borrower Affiliates have provided guarantees, indemnities and
environmental indemnities with respect to the Prior Loan, which Prior Loan has
been paid in full.   Borrower has not owned or formed and will not own or form
any subsidiary and has not owned and will not own equity interests in any other
entity.

(z)                Borrower has not owned or formed and will not own or form any
subsidiary and has not owned and will not own equity interests in any other
entity.

As used herein:

“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to, such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of
Borrower’s organizational documents, (iv) there is a material increase in the
fees charged by such Independent Director or Independent Manager, as applicable,
or a material change to such Independent Director’s or Independent Manager’s, as
applicable, terms of service, (v) such Independent Director or Independent
Manager, as applicable, is unable to perform his or her duties as Independent
Director or Independent Manager, as applicable, due to death, disability or
incapacity, or (vi) such Independent Director or Independent Manager, as
applicable, no longer meets the definition of Independent Director or
Independent Manager, as applicable.

“Independent Director” or “Independent Manager” shall mean a natural person
selected by Borrower (a) with prior experience as an independent director,
independent manager or independent member, (b) with at least three (3) years of
employment experience, (c) who is provided by a Nationally Recognized Service
Company, (d) who is duly appointed as an Independent Director or Independent
Manager and is not, will not be while serving as Independent Director or
Independent Manager (except pursuant to an express provision in Borrower’s
operating agreement providing for the appointment of such Independent Director
or Independent Manager to become a “special member” upon the last remaining
member of Borrower ceasing to be a member of Borrower) and shall not have been
at any time during the preceding five (5) years, any of the following: 

(i)    a stockholder, director (other than as an Independent Dir ector of
Borrower or a Borrower Affiliate that is not in a direct chain of ownership of
Borrower and that is required by a creditor to be a Special Purpose Bankruptcy
Remote Entity), officer, employee, partner, attorney or counsel of Borrower, any
Borrower Affiliate or any direct or indirect parent of Borrower;

 

Sch. V-6

--------------------------------------------------------------------------------

 

(ii)    a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Borrower Affiliate (other than
as an Independent Director or Independent Manager);

(iii)    a Person or other entity Controlling or under Common Control with any
such stockholder, partner, customer, supplier or other Person described in
clause (i) or clause (ii) above; or

 (IV)    A MEMBER OF THE IMMEDIATE FAMILY OF ANY SUCH STOCKHOLDER, DIRECTOR,
OFFICER, EMPLOYEE, PARTNER, CUSTOMER, SUPPLIER OR OTHER PERSON DESCRIBED IN
CLAUSE (I) OR CLAUSE (II) ABOVE.

A natural person who otherwise satisfies the foregoing definition and satisfies
clause (i) by reason of being the Independent Director or Independent Manager of
a “special purpose entity” affiliated with Borrower shall be qualified to serve
as an Independent Director or Independent Manager of Borrower, provided that (i)
it is employed by a Nationally Registered Service Company and (ii) the fees that
such individual earns from serving as Independent Director or Independent
Manager of affiliates of Borrower in any given year constitute in the aggregate
less than five percent (5%) of such individual's annual income for that year.

A natural person who satisfies the foregoing definition other than clause (ii)
shall not be disqualified from serving as an Independent Director or Independent
Manager of Borrower if such individual is an independent director, independent
manager or special manager provided by a Nationally Recognized Service Company
that provides professional independent directors, independent managers and
special managers and also provides other corporate services in the ordinary
course of its business.

“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company or such other nationally recognized company that provides independent
director, independent manager or independent member services and is reasonably
satisfactory to Lender, in each case that is not a Borrower Affiliate and that
provides professional independent directors and other corporate services in the
ordinary course of its business.

Sch. V-7

--------------------------------------------------------------------------------

 

 

SCHEDULE VI

RECYCLED SPE CERTIFICATE

 

 

 

In connection with a loan (the “Loan”) in the original principal amount of
$300,000,000 made by GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation
(the “Lender”), to 731 OFFICE ONE LLC, a Delaware  limited liability company
having an address at c/o Alexander’s Inc., 210 Route 4 East, Paramus, New Jersey
07652  (together with its permitted successors and assigns,  “Borrower”), and
pursuant to that certain Loan Agreement, dated as of the date hereof (the “Loan
Agreement”), among the Lender, as lender, and Borrower, as borrower, the
undersigned hereby certifies to the Lender as follows:

1.         BORROWER IS AND ALWAYS HAS BEEN DULY FORMED AND VALIDLY EXISTING IN
THE STATE IN WHICH IT WAS FORMED AND IN ANY OTHER JURISDICTIONS WHERE IT IS
QUALIFIED TO DO BUSINESS;

2.         BORROWER HAS NO JUDGMENTS LIENS OR LIENS OF ANY NATURE AGAINST IT
EXCEPT FOR THE PERMITTED ENCUMBRANCES;

3.         BORROWER IS IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND ORDERS
APPLICABLE TO BORROWER AND HAS RECEIVED ALL PERMITS NECESSARY FOR BORROWER TO
OPERATE THE PROPERTY, EXCEPT, IN EACH CASE, WHERE THE FAILURE TO SO COMPLY OR
POSSESS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

4.         BORROWER HAS NEVER OWNED ANY REAL PROPERTY OTHER THAN THE PROPERTY
AND PERSONAL PROPERTY INCIDENTAL TO THE PROPERTY AND HAS NEVER ENGAGED IN ANY
BUSINESS EXCEPT THE ACQUIRING, DEVELOPING, OWNING, HOLDING, SELLING, LEASING,
TRANSFERRING, EXCHANGING, MANAGING AND OPERATING THE PROPERTY, ENTERING INTO AND
PERFORMING ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND THE LOAN DOCUMENTS FOR
THE PRIOR LOAN, FINANCING AND REFINANCING THE PROPERTY, AND TRANSACTING LAWFUL
BUSINESS THAT IS INCIDENT, NECESSARY AND APPROPRIATE TO ACCOMPLISH THE
FOREGOING;

5.         BORROWER HAS NO CONTINGENT OR ACTUAL OBLIGATIONS NOT RELATED TO THE
PROPERTY.

This Certificate is delivered in connection with the Loan, and may be relied on
by any Lender, including any co-lender or participant lender of the Loan, and
their respective successors and assigns. Capitalized terms used herein but not
otherwise defined shall have the respective meanings assigned to them in the
Loan Agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 

--------------------------------------------------------------------------------

 

  

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the ____
day of __________, 2014.

 

 

BORROWER:

731 OFFICE ONE LLC, a Delaware limited liability company


By:   731 OFFICE ONE HOLDING LLC, a Delaware limited 
         liability company, its sole member

By:   ALEXANDER’S, INC., a Delaware corporation, its
         sole member

By:___________________________
Name:
Title: 

Sch. VII-1

--------------------------------------------------------------------------------

 

  

 

EXHIBIT A

LEGAL DESCRIPTION

 

The Condominium Unit (in the Building located at and known as Beacon Court
Condominium and by Street Number 151 East 58th Street, New York), designated and
described as Office Unit 1 and Office Unit 2 (hereinafter called the "Units") in
the Declaration (hereinafter called "Declaration") made by the Sponsor under the
Condominium Act of The State of New York (Article 9-B of the Real Property Law
of the State of New York), dated 12/4/2003 and recorded 2/3/2004 in the Office
of the Register The City of New York, County of New York, as CRFN 2004000064392,
as amended and restated by Amended and Restated Declaration dated 2/8/2005,
recorded 3/9/2005 in CRFN 2005000139245, establishing a plan for Condominium
ownership of said Building and the land upon which the same is erected
(hereinafter sometimes collectively called the "Property") and also designated
and described as Tax Lots No. 1002 and 1003, respectively, Block 1313 Section 5,
Borough of Manhattan on the Tax Map of the Real property assessment department
of the City of New York and on the floor plans of said Building certified by
Peter Claman, Registered Architect on 1/30/2004 and filed as Condominium Plan
No. 1350 on 2/3/2004 in the aforesaid Register's Office in CRFN 2004000064383,
amended Floor Plans filed as Condominium Plan No. 1350-A on 3/9/2005 in CRFN
2005000139246.

The land upon which the Building containing the Unit is erected as follows:

DESCRIPTION OF THE LAND

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the southerly side of East
59th Street and the westerly side of Third Avenue;

RUNNING THENCE southerly along the westerly side of Third Avenue, 200 feet l0
inches to the northerly side of East 58th Street;

THENCE westerly along the northerly side of East 58th Street 420 feet to the
easterly side of Lexington Avenue;

THENCE northerly along the easterly side of Lexington Avenue, 200 feet 10 inches
to the southerly side of East 59th Street;

THENCE easterly along the southerly side of East 59th Street, 420 feet to the
point or place of BEGINNING.

TOGETHER with the benefits and SUBJECT to the burdens of the easements set forth
in the deed made by Seven Thirty One Limited Partnership to 59th Street
Corporation dated as of 8/1/2001 and recorded 8/8/2001 in Reel 3339 Page 1100.

DESCRIPTION OF THE COMMERCIAL PREMISES:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

Ex.A-1

 

--------------------------------------------------------------------------------

 

  

BEGINNING at the corner formed by the intersection of the southerly side of
East  59th Street and the westerly side of Third Avenue;

RUNNING THENCE southerly along the westerly side of Third Avenue, 200 feet l0 
inches to the northerly side of East 58th Street;

THENCE westerly along the northerly side of East 58th Street, 420 feet to the 
easterly side of Lexington Avenue;

THENCE northerly along the easterly side of Lexington Avenue, 200 feet 1 inches 
to the southerly side of East 59th Street;

THENCE easterly, along the southerly side of East 59th Street, 420 feet to the 
point or place of BEGINNING.

TOGETHER with the benefits and SUBJECT to the burdens of the easements set
forth  in the deed made by Seven Thirty One Limited Partnership to 59th Street
Corporation dated as of 8/1/2001 and recorded 8/8/2001 in Reel 3339 Page 1100.

LESS and EXCEPT:

ALL that portion of the below described parcel lying between a lower horizontal
plan drawn at elevation 512 feet 02 inches above the datum level used by the
Topographical Bureau, Borough of Manhattan, which is 1 feet 9 inches above
National Geodetic Survey Vertical Datum of 1929, mean sea level, Sandy Hook, New
Jersey and an upper horizontal plan drawn at 809 feet 2 inches above such datum
level, bounded and described as follows:

BEGINNING at a point distant 48 feet 8 inches north of the northerly line of
East 58th Street and 30 feet 9 inches east of easterly line of Lexington Avenue;

RUNNING THENCE northerly parallel with the easterly line of Lexington Avenue, 12
feet 6 inches;

THENCE westerly parallel with the northerly line of East 58th Street, 5 feet 10
inches;

THENCE northerly parallel with the easterly line of Lexington Avenue, 78 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 5 feet 10
inches;

THENCE northerly parallel with the easterly line of Lexington Avenue, 12 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 103 feet 6
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6 
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 88 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 103 feet 6
inches to the point or place of BEGINNING.

DESCRIPTION OF THE RESIDENTIAL PREMISES

All that portion of the below described parcel lying between a lower horizontal
plane drawn at

Ex.A-2

 

--------------------------------------------------------------------------------

 

  

elevation 512 feet 2 inches above the datum level used by the Topographical
Bureau, Borough of Manhattan, which is 2 feet 9 inches above National Geodetic
Survey Vertical Datum of 1929, mean sea level, Sandy Hook, New Jersey and an
upper horizontal plane drawn at 809 feet 2 inches above such datum level,
bounded and described as follows:

BEGINNING at a point distant 48 feet 8 inches north of the northerly line of
East 58th Street and 30 feet 9 inches East of easterly line of Lexington Avenue:

RUNNING THENCE northerly parallel with easterly line of Lexington Avenue, 12
feet 6 inches;

THENCE westerly parallel with the northerly line of East 58th Street, 5 feet l0
feet;

THENCE northerly parallel with the easterly line of Lexington Avenue, 78 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 5 feet l0
inches;

THENCE northerly parallel with the easterly line of Lexington Avenue, 12 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 103 feet 6
feet;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 88 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 103 feet 6
inches to the point or place of BEGINNING.

TOGETHER with an undivided 49.0559% and 14.0095% interests, respectively, in the
Common Elements of the Property as described in the Declaration (hereinafter
called the "Common Elements") recorded as CRFN 2004000064392.

 

Ex.A-3

 

--------------------------------------------------------------------------------

 

  

EXHIBIT B

Secondary Market Transaction Information

(A)       Any proposed program for the renovation, improvement or development of
the Property, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

(B)       Occupancy rate expressed as a percentage for each of the last five (5)
Fiscal Years.

(C)       Number of Tenants occupying ten percent (10%) or more of the total
rentable square footage of the Property and, to Borrower’s knowledge, the
principal nature of business of such Tenant, and the principal provisions of the
leases with those Tenants including, but not limited to: rental per annum,
expiration date, and renewal options.

(D)       The average effective annual rental per square foot or unit for each
of the last three years prior to the date of filing.

(E)       Schedule of the lease expirations for each of the ten years starting
with the year in which the registration statement is filed (or the year in which
the prospectus supplement is dated, as applicable), stating:

(1)        The number of Tenants whose leases will expire.

(2)        The total area in square feet covered by such leases.

(3)        The annual rental represented by such leases.

(4)        The percentage of gross annual rental represented by such leases.

 

 

  

Ex. B-1

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

Form of Alteration Deficiency Guaranty

(Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh. C‑1

--------------------------------------------------------------------------------

 

 

FORM OF ALTERATION DEFICIENCY GUARANTY

This ALTERATION DEFICIENCY GUARANTY (this “Guaranty”) is executed as of
[                       ] by [_______________], a Delaware corporation, having
an address at 888 Seventh Avenue, New York, New York 10106 (together with their
respective successors and/or assigns, “Guarantor”), for the benefit of GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, having an address at 60
Wall Street, 10th Floor, New York, New York 10005 (together with its successors
and/or assigns, “Lender”). 

W I T N E S S E T H:

A.        Pursuant to that certain Consolidated, Amended and Restated Promissory
Note, dated as of [                       ] , executed by 731 OFFICE ONE LLC, a
Delaware limited liability company (collectively, jointly and severally,
“Borrower”) and payable to the order of Lender in the original principal amount
of Three Hundred Million and No/100 Dollars ($300,000,000) (together with all
renewals, modifications, increases and extensions thereof, the “Note”), Borrower
has become indebted, and may from time to time be further indebted, to Lender
with respect to a loan (the “Loan”) which is made pursuant to that certain Loan
Agreement, dated as of [                       ], between Borrower and Lender
(as the same may be amended, modified, supplemented, replaced or otherwise
modified from time to time, the “Loan Agreement”).  Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Loan Agreement.

B.        Borrower wishes to undertake Alterations that under the Loan Agreement
require the delivery of either cash and cash equivalents, a Letter of Credit
and/or an Alteration Deficiency Guaranty and, in connection therewith, Guarantor
has agreed to execute and deliver this Guaranty; and

C.        Guarantor is the owner of direct or indirect interests in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower
and the provisions of the Loan Agreement that permit Borrower to undertake
certain Alterations upon the provision of this Guaranty.

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

ARTICLE 1
         NATURE AND SCOPE OF GUARANTY

 

Section 1.1      Guaranty of Obligation.       So long as the Loan shall be
outstanding and Borrower is “borrower” thereunder, Guarantor hereby irrevocably
and unconditionally guarantees to Lender and its successors and assigns the
payment of all costs in respect of the Project (as defined below) in a maximum
amount equal to the lesser of (a) [$                    ,] which amount
represents the Alteration Deficiency (as defined in the Loan Agreement) as of
the date hereof with respect to the Project, and (b) the Alteration Deficiency
with respect to the Project from time to time (the obligation pursuant to the
above provisions of this sentence, the  

Exh. C-1

--------------------------------------------------------------------------------



 

 

“Guaranteed Obligations”).  Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor.


SECTION 1.2    THE PROJECT.

(a)                Attached hereto as Annex A is a description of the
Alteration(s) that is the subject of this Guaranty (subject to Section 1.2(b),
the “Project”). 

(b)               The Alterations comprising the Project, and accordingly, the
term “Project” as used herein, shall be deemed modified hereunder as Borrower
modifies such Alterations (including any increase or decrease in the scope
thereof) in accordance with the terms of the Loan Agreement.

Section 1.3    Reduction or Termination of Guaranty.

(a)               At Guarantor’s or Borrower’s request made from time to time,
Lender shall execute and deliver acknowledgements of any reduction of the
Alteration Deficiency (and consequently, the maximum amount of the Guaranteed
Obligations) and/or the termination of this Guaranty, in each case in accordance
with the terms of Section 4.12.2 of the Loan Agreement, such acknowledgment to
be in form and substance reasonably satisfactory to Guarantor, Borrower and
Lender, provided that Lender’s failure to do so shall not adversely affect such
reduction or termination, as applicable, in the manner provided for in the Loan
Agreement.

(b)                  Guarantor or Borrower may obtain the termination of this
Guaranty with respect to the Project in exchange for the delivery by Guarantor
or Borrower to Lender of collateral consisting of a Letter of Credit in the
amount of the Alteration Deficiency at the time in question, and upon the
delivery of such collateral, this Guaranty shall terminate, subject only to the
provisions of Sections 1.9 hereof.  In the event of any dispute between Lender
and Guarantor concerning the required amount of such collateral, then either
party may submit the matter to arbitration in accordance with the procedure
described in Section 1.3(c).  Prior to the resolution of such arbitration,
Guarantor or Borrower may (but shall not be obligated to) deliver (i) to Lender
such collateral in the amount proposed by Guarantor and (ii) to a nationally
recognized title company acting as escrow agent pursuant to an Alteration Escrow
Agreement (as defined below) such collateral in the amount of the excess of the
collateral proposed by the Lender over the amount proposed by Guarantor.  The
“Alteration Escrow Agreement” shall be an escrow agreement in customary form and
otherwise in form and substance reasonably acceptable to both Guarantor and
Lender, pursuant to which the escrow agent shall deliver the escrowed amount in
accordance with the joint instructions of Guarantor and Lender or the order of
the Independent Expert (as defined below) pursuant to Section 1.3(c).  Upon
delivery of the collateral and escrow in accordance with the immediately
preceding sentence prior to the arbitration determination, or upon delivery of
collateral in the amount ultimately determined by the arbitration, this Guaranty
shall be deemed terminated, subject to Sections 1.9 hereof.

(c)                   If Lender and Guarantor shall disagree regarding the
amount of the Alteration Deficiency and related collateral under Section 1.3(b),
then either party may submit the matter to arbitration under this
Section 1.3(c), which the parties agree shall be the exclusive means of

 

Exh. C-2


 

--------------------------------------------------------------------------------



 

 


RESOLVING SUCH DISPUTE AND BINDING UPON THE PARTIES.  WITHIN FIFTEEN (15) DAYS
AFTER NOTICE FROM EITHER PARTY, LENDER AND GUARANTOR SHALL JOINTLY APPOINT AN
INDEPENDENT EXPERT.  IN THE EVENT LENDER AND GUARANTOR ARE UNABLE TO AGREE UPON
THE APPOINTMENT OF AN INDEPENDENT EXPERT WITHIN THE TIME PERIOD DESCRIBED ABOVE,
THEN EITHER PARTY MAY APPLY TO THE AMERICAN ARBITRATION ASSOCIATION (OR ITS
SUCCESSORS) TO MAKE THE APPOINTMENT OF AN INDEPENDENT EXPERT MEETING THE
REQUIREMENTS HEREINAFTER SET FORTH.  FOR PURPOSES OF THIS GUARANTY “INDEPENDENT
EXPERT” SHALL MEAN AN EXPERT JOINTLY APPOINTED BY LENDER AND GUARANTOR OR AN
EXPERT APPOINTED BY THE AMERICAN ARBITRATION ASSOCIATION (OR ITS SUCCESSORS),
WHICH INDEPENDENT EXPERT SHALL HAVE AT LEAST TEN (10) YEARS’ EXPERIENCE IN
CONSTRUCTION RELATED MATTERS IN NEW YORK, NEW YORK, SHALL BE IMPARTIAL, SHALL
NOT BE AN EMPLOYEE, AGENT, FORMER EMPLOYEE, AFFILIATE OR EMPLOYEE OF AN
AFFILIATE, OR OFFICER, TRUSTEE, DIRECTOR, MEMBER OR MANAGER OF ANY OF BORROWER,
GUARANTOR, LENDER OR ANY OF ITS AFFILIATES, SHALL NOT BE ENGAGED IN ANY
LITIGATION AGAINST GUARANTOR OR LENDER AND SHALL NOT OTHERWISE BE AWARE OF ANY
CONFLICT OF INTEREST BETWEEN SUCH EXPERT AND GUARANTOR OR LENDER.  WITHIN THE
TEN (10) DAY PERIOD AFTER THE APPOINTMENT OF SUCH INDEPENDENT EXPERT, THE
INDEPENDENT EXPERT SHALL HOLD A MEETING WITH EACH OF LENDER AND GUARANTOR IN
ATTENDANCE AT WHICH EACH SUCH PARTY SHALL BE PERMITTED TO PRESENT EVIDENCE WITH
RESPECT TO, AND ITS CALCULATIONS OF, THE ALTERATION DEFICIENCY ACCORDING TO
RULES AND PROCEDURES ESTABLISHED BY THE INDEPENDENT EXPERT AND WHICH RULES AND
PROCEDURES SHALL BE DESIGNED TO MEET THE TIME DEADLINES DESCRIBED HEREIN,
PROVIDED THAT IN ALL EVENTS THE INDEPENDENT EXPERT MAY CHOOSE ONLY BETWEEN THE
ALTERATION DEFICIENCY FIGURE PROPOSED BY LENDER AND THE ALTERATION DEFICIENCY
FIGURE PROPOSED BY GUARANTOR.  WITHIN THIRTY (30) DAYS OF THE APPOINTMENT OF
SUCH INDEPENDENT EXPERT, THE INDEPENDENT EXPERT SHALL DELIVER TO LENDER AND
GUARANTOR AT THEIR RESPECTIVE ADDRESSES SET FORTH BELOW BY PREPAID POSTAGE SENT
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED ITS DETERMINATION OF THE
ALTERATION DEFICIENCY (THE “INDEPENDENT ALTERATION DEFICIENCY AMOUNT”).  THE
INDEPENDENT ALTERATION DEFICIENCY AMOUNT SO DETERMINED BY THE INDEPENDENT EXPERT
SHALL BE BINDING ON GUARANTOR ON THE ONE HAND AND LENDER ON THE OTHER HAND, AND
MAY BE ENTERED AS A JUDGMENT.  THE INDEPENDENT EXPERT SHALL BE SWORN TO FAIRLY
AND IMPARTIALLY PERFORM ITS DUTIES AS SUCH EXPERT.  THE FEES AND EXPENSES OF THE
INDEPENDENT EXPERT SHALL BE THE SOLE OBLIGATION OF BORROWER.  EACH PARTY SHALL
BE RESPONSIBLE FOR THE FEES AND EXPENSES OF ITS OWN EXPERTS, ATTORNEYS AND OTHER
REPRESENTATIVES.  IN RENDERING HIS DECISION, THE INDEPENDENT EXPERT SHALL HAVE
NO POWER TO MODIFY OR REFORM ANY OF THE PROVISIONS OF THIS GUARANTY OR THE OTHER
LOAN DOCUMENTS.

(d)                 To the extent any provision of Sections 1.1, 1.2 and 1.3, on
the one hand, is inconsistent with the Loan Agreement or the other provisions of
this Guaranty, on the other hand, the former shall govern.

Section 1.4     Nature of Guaranty.     This Guaranty is an irrevocable,
absolute, continuing guaranty of payment and not a guaranty of collection.  This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor and after (if Guarantor is a natural person) Guarantor’s
death (in which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs).  The fact that at any time or from
time to time the Guaranteed Obligations may be increased or reduced shall not
release or discharge the obligation of Guarantor to Lender with respect to the
Guaranteed Obligations.  This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.

 

 

Exh. C-3

 

--------------------------------------------------------------------------------

 

 

Section 1.5    Guaranteed Obligations Not Reduced by Offset.   The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

Section 1.6      Payment By Guarantor.       If all or any part of the
Guaranteed Obligations shall not be punctually paid when due, whether at demand,
maturity, acceleration or otherwise, Guarantor shall, immediately upon demand by
Lender and, other than as expressly provided in the Loan Documents, without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity or
any other notice whatsoever, all such notices being hereby waived by Guarantor,
pay in lawful money of the United States of America, the amount due on the
Guaranteed Obligations to Lender at Lender’s address as set forth herein.  Such
demand(s) may be made at any time coincident with or after the time for payment
of all or part of the Guaranteed Obligations and may be made from time to time
with respect to the same or different items of Guaranteed Obligations.  Such
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.

Section 1.7      No Duty To Pursue Others.  It shall not be necessary for Lender
(and Guarantor hereby waives any rights which Guarantor may have to require
Lender), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person, (ii) enforce
Lender’s rights against any collateral which shall ever have been given to
secure the Loan, (iii) enforce Lender’s rights against any other guarantors of
the Guaranteed Obligations, (iv) join Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty,
(v) exhaust any remedies available to Lender against any collateral which shall
ever have been given to secure the Loan, or (vi) resort to any other means of
obtaining payment of the Guaranteed Obligations.  Lender shall not be required
to mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

Section 1.8      Waivers.          Guarantor agrees to the provisions of the
Loan Documents and hereby waives notice of (i) any loans or advances made by
Lender to Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or
extension of the Note, the Mortgage, the Loan Agreement or any other Loan
Document, (iv) the execution and delivery by Borrower and Lender of any other
loan or credit agreement or of Borrower’s execution and delivery of any
promissory note or other document arising under the Loan Documents or in
connection with the Property, (v) the occurrence of (A) any breach by Borrower
of any of the terms or conditions of the Loan Agreement or any of the other Loan
Documents, or (B) an Event of Default, (vi) Lender’s transfer or disposition of
the Guaranteed Obligations, or any part thereof, (vii) the sale or foreclosure
(or the posting or advertising for the sale or foreclosure) of any collateral
for the Guaranteed Obligations, (viii) protest, proof of non-payment or default
by Borrower, or (ix) any other action at any time taken or omitted by Lender
and, generally, except as expressly provided in the Loan Documents, all demands
and notices of every kind in connection with this Guaranty, the Loan Documents,
any documents or agreements evidencing, securing or relating to any of the
Guaranteed Obligations and/or the obligations hereby guaranteed.

 

Exh. C-4

 

--------------------------------------------------------------------------------



 

 

Section 1.9      Payment of Expenses.           In the event that Guarantor
shall breach or fail to timely perform any provisions of this Guaranty,
Guarantor shall, immediately within five (5) Business Days following demand by
Lender, pay Lender all costs and expenses (including court costs and reasonable
attorneys’ fees) incurred by Lender in the enforcement hereof, together with
interest thereon at the Default Rate from the date due, but without duplication
of any such costs or expenses actually paid by Borrower.  The covenant contained
in this Section shall survive the payment and performance of the Guaranteed
Obligations.

Section 1.10    Effect of Bankruptcy.           In the event that pursuant to
any insolvency, bankruptcy, reorganization, receivership or other debtor relief
law or any judgment, order or decision thereunder, Lender must rescind or
restore any payment or any part thereof received by Lender in satisfaction of
the Guaranteed Obligations, as set forth herein, any prior release or discharge
from the terms of this Guaranty given to Guarantor by Lender shall be without
effect and this Guaranty shall remain (or shall be reinstated to be) in full
force and effect.  It is the intention of Borrower and Guarantor that
Guarantor’s obligations hereunder shall not be discharged except by Guarantor’s
performance of such obligations and then only to the extent of such performance.

Section 1.11    Waiver of Subrogation, Reimbursements and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating Guarantor to the rights of
Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for the
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise (it being
understood that any such right, claim, remedy or benefit of Guarantor shall be
available to it following the repayment in full of the Loan).

Section 1.12    Termination.   This Guaranty shall terminate and be of no
further force and effect upon the date which is ninety-one (91) days subsequent
to the earlier of the date on which (x) the Loan has been paid and satisfied in
full or (y) the Lien of the Mortgage has been released in accordance with the
terms of the Loan Agreement and the other Loan Documents; provided, however,
that Guarantor’s liability hereunder shall survive such termination with respect
to any and all Guaranteed Obligations related to or arising from acts, events or
circumstances which occurred prior to such date.  Upon such termination, at the
request of Guarantor, Lender shall deliver a written statement confirming the
termination of this Guaranty, subject to and in accordance with this Paragraph
1.12.  Notwithstanding anything to the contrary contained herein, Guarantor
shall not have any liability hereunder with respect to any acts, events or
circumstances first arising after the date on which Lender or its agent,
representative, designee or purchaser acquires title to the Property, whether
through foreclosure, private power of sale or the delivery of a deed-in-lieu of
foreclosure.

 

Exh. C-5

--------------------------------------------------------------------------------





 

 

ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including, without limitation,
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

Section 2.1      Modifications.             Any renewal, extension, increase,
modification, alteration or rearrangement of all or any part of the Guaranteed
Obligations, the Note, the Mortgage, the Loan Agreement, the other Loan
Documents or any other document, instrument, contract or understanding between
Borrower and Lender or any other parties pertaining to the Guaranteed
Obligations or any failure of Lender to notify Guarantor of any such action.

Section 2.2      Adjustment.    Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Lender to Borrower or Guarantor,
except to the extent of such adjustment, indulgence, forbearance or compromise,
as applicable.

Section 2.3      Condition of Borrower or Guarantor.        The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of Borrower, Guarantor or any other Person at any
time liable for the payment of all or part of the Guaranteed Obligations; or any
dissolution of Borrower or Guarantor or any sale, lease or transfer of any or
all of the assets of Borrower or Guarantor or any changes in the direct or
indirect shareholders, partners or members, as applicable, of Borrower or
Guarantor; or any reorganization of Borrower or Guarantor.

Section 2.4      Invalidity of Guaranteed Obligations.       The invalidity,
illegality or unenforceability of all or any part of the Guaranteed Obligations
or any document or agreement executed in connection with the Guaranteed
Obligations for any reason whatsoever, including, without limitation, the fact
that (i) the Guaranteed Obligations or any part thereof exceeds the amount
permitted by law, (ii) the act of creating the Guaranteed Obligations or any
part thereof is ultra vires, (iii) the officers or representatives executing the
Note, the Mortgage, the Loan Agreement or the other Loan Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) the Borrower had valid
defenses, claims or offsets, whether at law, in equity or by agreement (other
than the defense of payment of the Guaranteed Obligations), which render the
Guaranteed Obligations wholly or partially uncollectible from Borrower, (vi) the
creation, performance or repayment of the Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Note, the Mortgage, the
Loan Agreement or any of the other Loan Documents have been forged or otherwise
are irregular or not genuine or authentic, it being agreed that Guarantor shall
remain liable hereon regardless of whether Borrower or any other Person be found
not liable on the Guaranteed Obligations or any part thereof for any reason.

 

Exh. C-6

--------------------------------------------------------------------------------





 

 

Section 2.5      Release of Obligors.  Any full or partial release of the
liability of Borrower for the Guaranteed Obligations or any part thereof, or of
any co-guarantors, or of any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.

Section 2.6      Other Collateral.   The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations.

Section 2.7      Release of Collateral.  Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

Section 2.8      Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

Section 2.9      Unenforceability.   The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.

Section 2.10    Offset.  Any existing or future right of offset, claim or
defense (other than the defense of payment of the Guaranteed Obligations) of
Borrower against Lender, or any other party, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.

Section 2.11    Merger.  The reorganization, merger or consolidation of Borrower
or Guarantor into or with any other Person.

 

Exh. C-7



--------------------------------------------------------------------------------





 

 

Section 2.12.   Preference.     Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws or for any reason Lender is
required to refund such payment or pay such amount to Borrower or to any other
Person.

 

Section 2.13    Other Actions Taken or Omitted.   Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations or the security and collateral therefor (other than actions or
omissions expressly agreed to in writing by Lender), whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein (other than actions or omissions expressly agreed to in writing
by Lender), which obligation shall be deemed satisfied only upon the full and
final payment and satisfaction of the Guaranteed Obligations.


ARTICLE 3
REPRESENTATIONS AND  WARRANTIES

To induce Lender to enter into the Loan Documents and to extend credit to
Borrower, Guarantor represents and warrants to Lender as follows:

Section 3.1     Benefit.  Guarantor is an Affiliate of Borrower, is the owner of
a direct or indirect interest in Borrower and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.

 

Section 3.2    Familiarity and Reliance.   Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.

 

Section 3.3    No Representation By Lender.   Neither Lender nor any other party
has made any representation, warranty or statement to Guarantor in order to
induce Guarantor to execute this Guaranty.

 

Section 3.4     Guarantor’s Financial Condition.  As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor (a) is and will be solvent, (b) has and will have assets
which, fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts, and (c) has and will have property and assets sufficient
to satisfy and repay its obligations and liabilities, including the Guaranteed
Obligations.

 

Section 3.5       Legality.    The execution, delivery and performance by
Guarantor of this Guaranty and the consummation of the transactions contemplated
hereunder do not and will not contravene or conflict with any law, statute or
regulation whatsoever to which Guarantor is subject, or constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default) under, or result in the breach of, any indenture, mortgage, charge,
lien,

 

 

Exh. C-8

--------------------------------------------------------------------------------





 

 

contract, agreement or other instrument to which Guarantor is a party or which
may be applicable to Guarantor.  This Guaranty is a legal and binding obligation
of Guarantor and is enforceable against Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.

 

Section 3.6    Litigation.  There is no action, suit, proceeding or
investigation pending or, to Guarantor’s knowledge, threatened against Guarantor
in any court or by or before any other Governmental Authority, or labor
controversy affecting Guarantor or any of its properties, businesses, assets or
revenues, which would reasonably be expected to (i) materially and adversely
affect the ability of Guarantor to pay and perform its obligations under this
Guaranty or (ii) materially and adversely affect the financial condition of
Guarantor.

 

Section 3.7    Survival.  All representations and warranties made by Guarantor
herein shall survive the execution hereof.

 


ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS

 

Section 4.1    Subordination of All Guarantor Claims.  As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be, created, or the manner in which they have been, or may
hereafter be, acquired by Guarantor.  The Guarantor Claims shall include,
without limitation, all rights and claims of Guarantor against Borrower (arising
as a result of subrogation or otherwise) as a result of Guarantor’s payment of
all or a portion of the Guaranteed Obligations.  So long as an Event of Default
shall have occurred and be continuing, Guarantor shall not receive or collect,
directly or indirectly, from Borrower or any other Person any amount upon the
Guarantor Claims.

 

Section 4.2  Claims in Bankruptcy.  In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving Guarantor as a debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims.  Guarantor
hereby assigns such dividends and payments to Lender.  Should Lender receive,
for application against the Guaranteed Obligations, any dividend or payment
which is otherwise payable to Guarantor and which, as between Borrower and
Guarantor, shall constitute a credit against the Guarantor Claims, then, upon
payment to Lender in full of the Obligations and the Guaranteed Obligations,
Guarantor shall become subrogated to the rights of Lender to the extent that
such payments to Lender on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that proportion of the Guaranteed Obligations which would have been
unpaid if Lender had not received dividends or payments upon the Guarantor
Claims.

 

 

Exh. C-9



--------------------------------------------------------------------------------





 

 

Section 4.3    Payments Held in Trust.  Notwithstanding anything to the contrary
contained in this Guaranty, in the event that Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to the
amount of all funds, payments, claims and/or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims and/or distributions so received except to pay such funds,
payments, claims and/or distributions promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.

 

Section 4.4    Liens Subordinate.  Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach.  Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s rights it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including, without limitation, the commencement of, or
the joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on the assets of
Borrower held by Guarantor.  The foregoing shall in no manner vitiate or amend,
nor be deemed to vitiate or amend, any prohibition in the Loan Documents against
Borrower granting liens or security interests in any of its assets to any Person
other than Lender.


ARTICLE 5
INTENTIONALLY OMITTED


ARTICLE 6
MISCELLANEOUS

Section 6.1     Waiver.  No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right.  The rights of Lender
hereunder shall be in addition to all other rights provided by law.  No
modification or waiver of any provision of this Guaranty, nor any consent to any
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved.  No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.

 

Section 6.2    Notices.  All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the

 

 

Exh. C-10



--------------------------------------------------------------------------------





 

 

provisions of this Section 6.2.  Any Notice shall be deemed to have been
received:  (a) three (3) days after the date such Notice is mailed, (b) on the
date of sending by telefax if sent during business hours on a Business Day
(otherwise on the next Business Day), (c) on the date of delivery by hand if
delivered during business hours on a Business Day (otherwise on the next
Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:

If to Lender:               German American Capital Corporation
60 Wall Street, 10th Floor
New York, New York  10005
Attention:  Robert W. Pettinato, Jr.
Facsimile No. (212) 797-4489

and to:                         German American Capital Corporation
60 Wall Street, 10th Floor
New York, New York  10005
Attention:  General Counsel
Facsimile No. (646)736-5721

with a copy to:            Sidley Austin LLP
1 South Dearborn Street
Chicago, Illinois 60603
Attention:  Charles E. Schrank, Esq.
Facsimile No. (312) 853-7036

If to Guarantor:           ___________________
___________________
___________________
____________________
Facsimile No.: [____________]

with a copy to:            Vornado Realty Trust
888 Seventh Avenue
New York, New York  10106
Attention:  Corporation Counsel
Facsimile No.:  (212) 894-7996

with a copy to:            Vornado Realty Trust
888 Seventh Avenue
New York, New York  10106
Attention:  Executive Vice President:  Capital Markets
Facsimile No.:  (212) 894-7073

Exh. C-11

--------------------------------------------------------------------------------

 

 

with a copy to:            Sullivan & Cromwell LLP
125 Broad Street
New York, New York  10004
Attention:  Arthur S. Adler, Esq.
Facsimile No.:  (212) 291-9001

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2.  Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery.  Notice for any party may be given by its respective counsel. 
Additionally, Notice from Lender may also be given by Servicer.

 

Section 6.3  Governing Law; Jurisdiction; Service of Process.  (a) THIS GUARANTY
WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY GUARANTOR AND ACCEPTED BY
LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION RELATED HERETO,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO THE FULLEST EXTENT
PERMITTED BY LAW, GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, LENDER EACH HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS GUARANTY AND/OR THE OTHER LOAN DOCUMENTS, AND
THIS GUARANTY AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(B)               ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR
GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND GUARANTOR AND, BY
ITS ACCEPTANCE HEREOF, LENDER EACH WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, LENDER EACH
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING.  GUARANTOR AGREES THAT SERVICE OF PROCESS UPON
GUARANTOR AT THE ADDRESS FOR GUARANTOR SET FORTH HEREIN AND

 

 

Exh. C-12

--------------------------------------------------------------------------------





 

 

WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO GUARANTOR IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. 
GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS
FOR GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS
AND WHICH SUBSTITUTE AGENT SHALL BE THE SAME AGENT DESIGNATED BY BORROWER UNDER
THE LOAN AGREEMENT), AND (III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF
GUARANTOR CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK.  NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
GUARANTOR IN ANY OTHER JURISDICTION.

Section 6.4    Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

Section 6.5 Amendments.  This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.

 

Section 6.6    Parties Bound; Assignment.  This Guaranty shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives.  Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents that is
permitted under the Loan Documents.  Any permitted assignee or transferee of
Lender shall be entitled to all the benefits afforded to Lender under this
Guaranty.  Guarantor shall not have the right to assign or transfer its rights
or obligations under this Guaranty without the prior written consent of Lender,
and any attempted assignment without such consent shall be null and void.

 

Section 6.7      Headings.  Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Guaranty.

 

Section 6.8      Recitals.  The recitals and introductory paragraphs hereof are
a part hereof, form a basis for this Guaranty and shall be considered prima
facie evidence of the facts and documents referred to therein.

 

Section 6.9      Counterparts.  To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required.  It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any

 

 

Exh. C-13

--------------------------------------------------------------------------------

 

 

party, appear on each counterpart.  All counterparts shall collectively
constitute a single instrument.  It shall not be necessary in making proof of
this Guaranty to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.  Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

 

Section 6.10    Rights and Remedies.  If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor.  The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

Section 6.11    Entirety.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY.  THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

 

Section 6.12    Waiver of Right To Trial By Jury.  GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE MORTGAGE, THE LOAN AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  LENDER AND GUARANTOR ARE EACH HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY LENDER AND GUARANTOR, RESPECTIVELY.

 

Section 6.13    Reinstatement in Certain Circumstances.   If at any time any
payment of the principal of or interest under the Note or any other amount
payable by Borrower under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency,

 

 

Exh. C-14

 

--------------------------------------------------------------------------------



 

 

bankruptcy or reorganization of the Borrower or otherwise, Guarantor’s
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.

 

Section 6.14    Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “Borrower”  shall mean “each
Borrower and any subsequent owner or owners of the Property or any part thereof
or interest therein”, (d) the word “Lender”  shall mean “Lender and any
subsequent holder of the Note”, (e) the word “Note”  shall mean “the Note and
any other evidence of indebtedness secured by the Loan Agreement”, (f) the word
“Property”  shall include any portion of the Property and any interest therein,
and (g) the phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall
include any and all attorneys’, paralegal and law clerk fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels, incurred or paid by Lender in protecting its interest in
the Property, the Leases and/or the Rents and/or in enforcing its rights
hereunder.

 

Section 6.15    Limitation of Liability. By accepting this Guaranty, Lender
hereby waives and releases all liability, and no liability shall be enforceable,
against the separate constituent owners of Guarantor or the assets of such
constituent owners in respect of Guarantor’s obligations under this Guaranty. 
The foregoing waiver and release are part of the consideration for the execution
and delivery of this Guaranty.

[NO FURTHER TEXT ON THIS PAGE] 

 

Exh. C-15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

GUARANTOR:

_____________________,
a [_________________]



By:                                                                         
         Name: 
         Title:   






                                                                                                

--------------------------------------------------------------------------------

 

 

 

Annex A

 

 

 

 

 

 

 

 

 

 

 

 
                                                                                                 

--------------------------------------------------------------------------------

 

 

 


EXHIBIT D


Form of Contribution Agreement

(Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. D-1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT made this [    ] day of [                      ],
20[    ] by 731 OFFICE ONE LLC (“Borrower”) and [                          ]
(the “Parent”). 

W I T N E S S E T H:

[NOTE:  INSERT APPROPRIATE CHAIN OF OWNERSHIP BASED ON WHO IS THE APPLICANT
UNDER THE LETTER OF CREDIT] 

WHEREAS, Parent owns a [    ]% interest in [                            ]; and

WHEREAS, [                            ] owns a [                            ]
interest in [                            ]; 

WHEREAS, [                            ] owns [ ]%  of the membership interest in
Borrower, the owner of certain improved real property located at 731 Lexington
Avenue, New York, New York (the “Property”); and

WHEREAS, German American Capital Corporation (together with its successors
and/or assigns, “Lender”) has made a loan (the “Loan”) to Borrower secured by a
mortgage on the Property; and

WHEREAS, Borrower is permitted to cause one or more Letters of Credit to be
delivered to Lender in lieu of reserve deposits as more particularly set forth
in [                            ] of that certain Loan Agreement between
Borrower and Lender dated as of [                            ] (the “Loan
Agreement”). 

NOW, THEREFORE, in consideration of the Property and the mutual covenants herein
contained, Borrower and Parent acknowledge and agree that (i) Parent has
delivered those certain letters of credit described on Exhibit A  hereto to
Lender and may, in the future, deliver additional letters of credit to lender as
and to the extent permitted by the Loan Agreement (individually each a “Letter
of Credit” and collectively, “Letters of Credit”) each as additional security
for the Loan; and (ii) if at any time there is a draw on any or all of the
Letters of Credit in accordance with the provisions of the documents evidencing
and securing the Loan, such funds shall be deemed to be a capital contribution
by Parent, to [                            ], to [                            ],
to Borrower.

IN WITNESS WHEREOF, the parties have executed this Contribution Agreement as of
the date and year first above written.

[INSERT SIGNATURE BLOCKS FOR PARENT, BORROWER AND ALL INTERVENING ENTITIES
RECITED ABOVE.] 

 Ex. D-1

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E


Reserved 

 

 

Ex. E-1

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F


Form of SNDA

(Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. F-1

--------------------------------------------------------------------------------

 

 

SUBORDINATION, NON-DISTURBANCE,
ATTORNMENT AND ESTOPPEL

THIS SUBORDINATION, ATTORNMENT, NON-DISTURBANCE, AND ESTOPPEL (this “Agreement”)
made as of this _______ day of __________, ____, among GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, having an address at 60 Wall Street, New
York, New York 10005 (hereinafter, together with its successors and/or assigns,
called “Lender”), 731 OFFICE ONE LLC, a Delaware limited liability company
(hereinafter, together with its successors and/or assigns, called “Landlord”),
having an address at c/o Alexander’s Inc., 888 Seventh Avenue, New York, New
York 10019 and BLOOMBERG L.P., a Delaware limited partnership, having an address
at 731 Lexington Avenue, New York, New York 10022 (hereinafter, together with
its successors and/or assigns, called “Tenant”).

W I T N E S S E T H: 

WHEREAS, by an Agreement to Lease (the “Original Lease”) dated April 30, 2001
between Seven Thirty One Limited Partnership (as predecessor in interest to
Landlord), as landlord, and Tenant, as tenant, as amended by (i) a letter
agreement, dated December 20, 2001, between Landlord and Tenant, (ii) a letter
agreement, dated January 30, 2002, between Landlord and Tenant, (iii) a First
Amendment of Lease, dated April 19, 2002, between Landlord and Tenant, (iv) a
letter agreement, dated July 3, 2002, between Landlord and Tenant, (v) a letter
agreement, dated September 30, 2002, between Landlord and Tenant, (vi) a letter
agreement, dated February 5, 2003, between Landlord and Tenant, (vii) a letter
agreement, dated March 14, 2003, between Landlord and Tenant, (viii) a letter
agreement, dated May 22, 2003, between Landlord and Tenant, (ix) a letter
agreement, dated April 14, 2003, between Landlord and Tenant, (x) a letter
agreement, dated November 4, 2003, between Landlord and Tenant, (xi) a letter
agreement, dated September 29, 2004, between Landlord and Tenant, (xii) three
(3) letter agreements, each dated February 7, 2005, between Landlord and Tenant,
(xiii) a letter agreement, dated March 8, 2005, between Landlord and Tenant and
(xiv) a letter agreement, dated December 31, 2009, between Landlord and Tenant
(the Original Lease, as so amended, is hereinafter the “Lease”), a memorandum of
the Original Lease is dated April 30, 2001 and was recorded May 14, 2001 in the
New York County Real Estate Records in Reel 3287, Page 1622, and a memorandum of
the First Amendment of Lease is dated April 30, 2002 and was recorded May 29,
2002 in the New York County Real Estate Records in Reel 3527, Page 269, Landlord
leased to Tenant certain premises commonly know as Office Unit 1 of the Beacon
Court Condominium located at 731 Lexington Avenue, New York, New York (the
“Premises”) on the property described in Schedule A annexed hereto and made a
part hereof (the “Property”);

WHEREAS, the Property is subject to that certain Amended and Restated
Declaration of Beacon Court Condominium made under the Condominium Act, dated
February 8, 2005 and recorded on March 9, 2005, in the Office of the Register,
The City of New York, County of New York, in CRFN 2005000139245 (together with
any permitted modifications, amendments, restatements or supplements, the
“Condominium Declaration”);

WHEREAS, Lender is about to make a loan to Landlord (the “Loan”), which loan
shall be secured by, among other things, a mortgage or deed of trust (which
mortgage or deed of trust, and all amendments, renewals, increases,
modifications, replacements, substitutions, extensions,

F-1

--------------------------------------------------------------------------------

 

 

spreaders and consolidations thereof and all re-advances thereunder and
addictions thereto, is referred to as the “Security Instrument”) encumbering the
Property and Landlord’s interest in the Lease;

WHEREAS, Lender, Landlord and Tenant desire to confirm their understanding and
agreement with respect to the Lease and the Security Instrument, all as more
particularly set forth in Article I below;

WHEREAS, Tenant desires to make certain certifications regarding the Lease, all
as more particularly set forth in Article II below;

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Lease; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Lender, Landlord and Tenant hereby agree and covenant as follows:


  ARTICLE I:  SUBORDINATION NON-DISTURBANCE AND ATTORNMENT. 


1.            TENANT AGREES THAT SO LONG AS THIS AGREEMENT IS IN FULL FORCE AND
EFFECT THE LEASE, AND ALL OF THE TERMS, COVENANTS, PROVISIONS AND CONDITIONS
THEREOF IS, SHALL BE AND SHALL AT ALL TIMES REMAIN AND CONTINUE TO BE SUBJECT
AND SUBORDINATE IN ALL RESPECTS TO THE LIEN, TERMS, COVENANTS, PROVISIONS AND
CONDITIONS OF THE SECURITY INSTRUMENT AND TO ALL ADVANCES AND RE­ ADVANCES MADE
THEREUNDER AND ALL SUMS SECURED THEREBY.  THIS PROVISION SHALL BE SELF-OPERATIVE
BUT TENANT SHALL EXECUTE AND DELIVER ANY ADDITIONAL INSTRUMENTS WHICH LENDER MAY
REASONABLY REQUIRE TO EFFECT SUCH SUBORDINATION.


2.            SO LONG AS (I) TENANT IS NOT IN DEFAULT (BEYOND ANY PERIOD GIVEN
IN THE LEASE TO TENANT TO CURE SUCH DEFAULT) IN THE PAYMENT OF RENT OR
ADDITIONAL RENT OR IN THE PERFORMANCE OR OBSERVANCE OF ANY OF THE OTHER TERMS,
COVENANTS, PROVISIONS OR CONDITIONS OF THE LEASE ON TENANT’S PART TO BE
PERFORMED OR OBSERVED, (II) TENANT IS NOT IN DEFAULT UNDER THIS AGREEMENT
(BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD) AND (III) THE LEASE IS IN FULL
FORCE AND EFFECT:  (A) TENANT’S POSSESSION OF THE PREMISES AND TENANT’S RIGHTS
AND PRIVILEGES UNDER THE LEASE, OR ANY EXTENSIONS OR RENEWALS THEREOF WHICH MAY
BE EFFECTED IN ACCORDANCE WITH ANY OPTION THEREFOR WHICH IS CONTAINED IN THE
LEASE, SHALL NOT BE DIMINISHED OR INTERFERED WITH BY LENDER OR A
SUCCESSOR-LANDLORD (AS HEREINAFTER DEFINED), AND TENANT’S OCCUPANCY OF THE
PREMISES SHALL NOT BE DISTURBED BY LENDER OR A SUCCESSOR-LANDLORD FOR ANY REASON
WHATSOEVER DURING THE TERM OF THE LEASE OR ANY SUCH EXTENSIONS OR RENEWALS
THEREOF AND (B) LENDER WILL NOT JOIN TENANT AS A PARTY DEFENDANT IN ANY ACTION
OR PROCEEDING TO FORECLOSE THE SECURITY INSTRUMENT OR TO ENFORCE ANY RIGHTS OR
REMEDIES OF LENDER UNDER THE SECURITY INSTRUMENT WHICH WOULD CUT-OFF, DESTROY,
IMPAIR, DIMINISH, TERMINATE OR EXTINGUISH THE LEASE OR TENANT’S INTEREST AND
ESTATE UNDER THE LEASE (EXCEPT TO THE EXTENT REQUIRED BY LAWS, PROVIDED,
HOWEVER, SUCH JOINDER SHALL NOT RESULT IN THE TERMINATION OF THE LEASE, DISTURB
TENANT’S POSSESSION OR USE OF THE PREMISES OR IN ANY WAY DIMINISH OR OTHERWISE
AFFECT THE RIGHTS AND PRIVILEGES GRANTED TO, OR INURING TO THE BENEFIT OF,
TENANT UNDER THIS AGREEMENT).

3.            (A)  After notice is given by Lender to Tenant that the Security
Instrument is in default and that the rentals under the Lease should be paid to
Lender, Tenant will attorn to

F-2

--------------------------------------------------------------------------------

 

 

Lender and pay to Lender, or pay in accordance with the directions of Lender,
all rentals and other monies due and to become due to Landlord under the Lease
or otherwise in respect of the Premises and Landlord hereby agrees that Tenant
may rely on such notice from Lender, without independent inquiry.

 

(B)  In addition, if Lender (or a Successor-Landlord) shall succeed to the
rights of Landlord under the Lease through possession or foreclosure action,
delivery of a deed-in-lieu thereof or otherwise, or another person purchases the
Property or the portion thereof containing the Premises upon or following
foreclosure of the Security Instrument or in connection with any bankruptcy case
commenced by or against Landlord, then at the request of Lender (or a
Successor-Landlord) or such purchaser (Lender, its nominees and designees, and
such purchaser, and their respective successors and assigns, each being a
“Successor-Landlord”), Tenant shall attorn to and recognize Successor-Landlord
as Tenant’s landlord under the Lease and shall promptly execute and deliver any
instrument that Successor-Landlord may reasonably request to evidence such
attornment.  Upon such attornment, the Lease shall continue in full force and
effect as, or as if it were, a direct lease between Successor-Landlord and
Tenant upon all terms, conditions and covenants as are set forth in the Lease. 
If the Lease shall have terminated by operation of law or otherwise as a result
of or in connection with a bankruptcy case commenced by or against Landlord or a
foreclosure action or proceeding or delivery of a deed in lieu, upon request of
Successor-Landlord, Tenant shall promptly execute and deliver a direct lease
with Successor-Landlord which direct lease shall be on the same terms and
conditions as the Lease (subject, however, to the provisions of clauses (i)-(v)
of this paragraph 3(B)) and shall be effective as of the day the Lease shall
have terminated as aforesaid.  Notwithstanding the continuation of the Lease,
the attornment of Tenant thereunder or the execution of a direct lease between
Successor-Landlord and Tenant as aforesaid, Successor-Landlord shall not:

(i)                 be liable for any previous act or omission of any prior
Landlord under the Lease except to the extent that (a) such act or omission
continues from and after the date that Successor-Landlord succeeds to the
interest of the prior Landlord and (b) such act or omission is not a result of
an Event of Default by Tenant under the Lease;

(ii)               be subject to any off-set, credit, defense or counterclaim
which shall have theretofore accrued to Tenant against Landlord;

(iii)             be bound by (a) any modification of the Lease entered into
without Lender’s consent after Tenant has, subject to the terms of Section 6
hereof, received written notice of Lender’s existence, address and relation to
Landlord, or (b) any previous prepayment of rent or additional rent for more
than one (1) month which Tenant might have paid to Landlord other than as
required by the terms of the Lease;

(iv)             be bound by any obligation to make any payments to Tenant
except to the extent that such obligation first arises under the Lease from and
after the date that Successor-Landlord succeeds to the interest of the prior
Landlord; and

(v)               be bound by any obligation to perform any work or to make
improvements to the Premises, except for (i) repairs and maintenance pursuant to
the provisions of Articles 4, 5 and 6 of the Lease, the need for which repairs
and maintenance first arises after the date upon

F-3

--------------------------------------------------------------------------------

 

 

which Lender is entitled to possession of the Premises, (ii) repairs to the
Premises or any part thereof as a result of damage by fire or other casualty
pursuant to Article 10 of the Lease, but only to the extent that such repairs
can be reasonably made from the net proceeds of any insurance actually made
available to Lender (with the understanding, however, that (I) nothing contained
in clause (ii) of this paragraph limits Tenant’s rights to terminate the Lease
after the occurrence of a fire or other casualty under Section 10.1(B) of the
Lease, and (II) Lender shall have the right to avoid being so bound by
Landlord’s covenant to rebuild the Landlord Restoration Items after the
occurrence of a fire or other casualty (regardless of the availability of
insurance proceeds therefor) by giving notice to Tenant of the election of
Lender not to so rebuild earlier than the later to occur of (X) the date that
Lender is required to give the Casualty Statement for such fire or other
casualty to Tenant, and (Y) the thirtieth (30th) day after the date that Lender
succeeds to the interest of Landlord under the Lease), and (iii) repairs to the
Premises as a result of a partial condemnation pursuant to Article 11 of the
Lease, but only to the extent that such repairs can be reasonably made from the
net proceeds of any award made available to Lender (with the understanding that
nothing contained in clause (iii) of this paragraph shall limit Tenant’s right
to terminate the Lease after the occurrence of a complete or partial
condemnation under Section 11.1 of the Lease).

4.                     Tenant agrees that without the prior written consent of
Lender, it shall not (a) amend, modify, terminate or cancel the Lease or any
extensions or renewals thereof, provided, that communications between Landlord
and Tenant of an administrative nature relating to the ordinary course of
operation or tenancy of the Premises that do not purport to be amendments or
modifications of the Lease and do not materially adversely affect the rights of
Landlord or Tenant, or in any way adversely affect the rights of Lender, shall
not be deemed amendments or modifications for purposes of the foregoing,
(b) tender a surrender of the Lease, (c) make a prepayment of any rent or
additional rent more than one (1) month in advance of the due date thereof
except if required by the Lease, or (d) subordinate or permit the subordination
of the Lease to any lien subordinate to the Security Instrument.  Any such
purported action without such consent shall be void as against the holder of the
Security Instrument.

5.                        (A)  Tenant shall provide Lender with any default
notices given by Tenant to Landlord.

(B)  Tenant shall not seek to terminate this Lease by reason of any act or
omission of Landlord until Tenant has given written notice of such act or
omission to Lender, subject to the terms of Section 6  hereof, at such address
as shall have been furnished to Tenant by Lender and, if Lender has notified
Tenant within ten (10) Business Days following receipt of such notice of its
intention to remedy such act or omission, until a reasonable period of time has
elapsed following the giving of such notice (including time reasonably necessary
for Lender to obtain possession of the Property if required or reasonably
necessary to remedy such act or omission), during which period Lender shall have
the right, but not the obligation, to remedy such act or omission.

(C)                          Notwithstanding the foregoing, Lender shall have no
obligation hereunder to remedy such default, act or omission.

F-4

--------------------------------------------------------------------------------

 

 

6.         To the extent that the Lease shall entitle Tenant to notice of the
existence of any mortgage and the identity and notice address of any mortgagee
or any ground lessor, this Agreement shall constitute such notice to Tenant with
respect to the Security Instrument and Lender.

7.         Upon and after the occurrence of a default under the Security
Instrument, which is not cured after any applicable notice and/or cure periods,
Lender shall be entitled, but not obligated, upon notice to Tenant to exercise
the claims, rights, powers, privileges and remedies of Landlord under the Lease
and shall be further entitled to the benefits of, and to receive and enforce
performance of, all of the covenants to be performed by Tenant under the Lease
as though Lender were named therein as Landlord.  Landlord hereby agrees that
Tenant may rely on Lender’s above notice, without independent inquiry.

8.         Anything herein or in the Lease to the contrary notwithstanding, in
the event that a Successor-Landlord shall acquire title to the Property or the
portion thereof containing the Premises, Successor-Landlord shall have no
obligation, nor incur any liability, beyond Successor-Landlord’s then interest,
if any, in the Property, and Tenant shall look exclusively to such interest, if
any, of Successor-Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor-Landlord hereunder or under the Lease, and
Successor‑Landlord is hereby released or relieved of any other liability
hereunder and under the Lease.  Tenant agrees that, with respect to any money
judgment which may be obtained or secured by Tenant against Successor-Landlord,
Tenant shall look solely to the estate or interest owned by Successor-Landlord
in the Property (the “731 Assets”), and Tenant will not collect or attempt to
collect any such judgment out of any other assets of Successor-Landlord.  The
731 Assets include, without limitation, any insurance proceeds, sale proceeds
and/or condemnation awards, in each case deriving from the Property.

9.         If the Lease provides that Tenant is entitled to expansion space,
Successor Landlord shall have no obligation nor any liability for failure to
provide such expansion space if the reason Successor Landlord has succeeded to
the interest of such prior landlord under the Lease is a result of or arises out
of an Event of Default by Tenant under the Lease.  In any event following the
date a Successor-Landlord succeeds to the interest of Landlord under the Lease,
Lender agrees to reasonably cooperate with Tenant in exercising Tenant’s rights
against any other owner of any portion of the Building containing expansion
space to which Tenant is entitled to under the Lease.

10.       Except as specifically provided in this Agreement, Lender shall not,
by virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Lease or otherwise.

11.              Tenant acknowledges and agrees that this Agreement satisfies
and complies in all respects with the provisions of Section 7.1 of the Lease.

12.       Tenant acknowledges and agrees that Lender is an “Institutional
Lender”, and Tenant further acknowledges and agrees that pursuant to Section 9.2
of the Lease, Tenant shall require the issuer of Tenant’s Property Policy to pay
any proceeds from Tenant’s Property Policy to a Proceeds Depository designated
by Lender.

F-5

--------------------------------------------------------------------------------

 

 

13.       For the avoidance of doubt, Tenant acknowledges and agrees that
Tenant’s Option to lease the Upper Option Space and/or the Lower Option Space
pursuant to the terms of Article 36 of the Lease does not apply to any space
that is not owned by Landlord.

14.       All notices or other communications required or permitted to be given
to Landlord, to Tenant or to Lender pursuant to the provisions of this Agreement
shall be in writing and shall be deemed given only if mailed by United States
registered mail, postage prepaid, by nationally recognized overnight delivery
service (such as Federal Express or United States Postal Service Express Mail),
addressed as follows:  to Tenant, at the address first set forth above,
Attention:  Peter Smith, with a copy to Willkie  Farr & Gallagher LLP, 787
Seventh Avenue, New York, NY 10019, Attention: Thomas J. Henry, Esq.; to
Landlord, at the address first set forth above, Attention:  Chief Financial
Officer, with a copy to Sullivan & Cromwell LLP, 125 Broad Street New York, NY
10004; and to Lender, at the address first set forth above, Attention:  General
Counsel, with a copy to Sidley Austin LLP, One South Dearborn Street, Chicago,
Illinois 60603, Attention:  Charles E. Schrank, Esq.; or to such other address
or number as such party may hereafter designate by notice delivered in
accordance herewith.  Except as otherwise provided in this Agreement, all such
notices shall be deemed given three (3) business days after delivery to the
United States Post office registry clerk if given by registered mail, or on the
next business day after delivery to an overnight delivery courier.


  ARTICLE II:    TENANT ESTOPPEL. 

1.         Tenant hereby represents, as of the date hereof, to Lender as
follows:

(a)                The Lease is in full force and effect and the original
document has not been amended, modified or supplemented in any way except as
stated herein.

(b)               There has been no assignment of the Lease by Tenant or
subletting of any portion of the Premises by Tenant.

(c)                There are no oral or written agreements or understandings
between Landlord and Tenant relating to the Premises under the Lease except of
an administrative nature or in notices sent pursuant to the Lease (e.g.
Construction Notices and Pricing Agreements).

(d)               The execution of the Lease was duly authorized by Tenant and
the Lease is in full force and effect.

(e)                There has not been filed by or against nor to the best
knowledge of Tenant (without having made any investigations) is there threatened
against Tenant, any petition under the bankruptcy laws of the United States.

(f)                The Commencement Date for each Deliverable Unit of the
Initial Premises was as follows:

Lower Level 3; Floors Lower Level 2, 3 through 15 – November 14, 2003; 
                        Floors 16 through 19 – December 26, 2003;
                        Lower Level 2 pit area – February 1, 2004; and
                        Lower Level 2 pit area – February 9, 2004.

F-6

--------------------------------------------------------------------------------

 

 

(g)               Subject to Section 10.1 of the Lease, the Rent Commencement
Date for each Deliverable Unit of the Initial Premises was nine (9) months after
the Commencement Date for such Deliverable Unit, subject to the terms of the
Lease.

(h)               The Fixed Rent and square footage for the Initial Premises is
as set forth in the Lease. 

(i)                 Tenant is not entitled to any rent abatements, rent
concessions, credits or free rent periods under the Lease.

(j)                 The amount of the monthly Tax Payment and the amount of the
monthly Operating Payment due under the Lease are as set forth in Section 26 of
the Lease. 

(k)               Subject to the terms of the Lease (including the Renewal
Option), the term of the Lease expires on February 8, 2029 as set forth in the
definition of Fixed Expiration Date in the Lease. 

(l)                 Tenant has accepted delivery of all of the Deliverable
Units.

(m)             Tenant has received all credits it is entitled to under
Section 22.2(C) of the Lease.

(n)               There are no existing defenses or offsets against the
enforcement of the Lease by Tenant, or to the best of Tenant’s knowledge
(without having made any investigations), there exists no default (beyond any
applicable grace period) on the part of either Tenant or Landlord under the
Lease and Tenant has no knowledge of any event which with the giving of notice,
the passage of time or both would constitute a default under the Lease.

(o)               No fixed rent (including expense reimbursements) has been paid
in advance.

(p)               To the best of Tenant’s knowledge (without having made any
investigation), except as set forth in the Lease, Tenant has no right to
terminate the Lease nor any right or option to purchase all or any part of the
Property.

(q)        All of the construction obligations of the Landlord under the Lease
have been duly performed and completed in accordance with the terms of the
Lease.

(r)        Without limiting any of Tenant’s rights under the Lease in connection
with a financing other than the Loan, Tenant waives any right (if any) under the
Lease to provide financing to Landlord.

 

The representations contained in this Article II, Paragraph 1 are binding upon
Tenant and its successors and assigns and may be relied upon by Lender and its
successors, participants, assigns and transferees, if any portion of the loan
becomes the subject of a securitization, may also be relied upon by the credit
rating agency, if any, rating the securities collateralized by any portion of
the loan as well as any issuer of any such securities, and any servicer and/or
trustee acting in respect of any such securitization.

 

F-7

--------------------------------------------------------------------------------

 

 

2.                  Whenever, from time to time, reasonably requested by Lender
(but not more than three (3) times during any calendar year), Tenant shall
execute and deliver to or at the direction of Lender, and without charge to
Lender, one or more written certifications, of all of the matters set forth in
Article II, Paragraph 1 above, and any other information the Lender may
reasonably required to confirm the current status of the Lease.


ARTICLE III:    LANDLORD ESTOPPEL STATEMENTS

1.                  Landlord hereby certifies to Tenant and Lender that (i) the
Lease is in full force and effect, (ii) the Lease has not been modified other
than as set forth above, (iii) to the best of Landlord’s knowledge (but without
having made any investigation), Tenant is not in default under the Lease and
(iv) without limiting any of Landlord’s rights under the Lease in connection
with a financing other than the current Loan, Landlord has no claim under the
Lease.


ARTICLE IV:    MISCELLANEOUS 

1.                  EACH OF LANDLORD, TENANT AND LENDER HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

2.                  This Agreement may be modified only by an agreement in
writing signed by the parties hereto, or their respective
successors-in-interest.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their respective successors and assigns. 
The term “Lender” shall mean the then holder of the Security Instrument.  The
term “Landlord” shall mean the then holder of the landlord’s interest in the
Lease.  The term “person” shall mean an individual, joint venture, corporation,
partnership, trust, limited liability company, unincorporated association or
other entity.  All references herein to the Lease shall mean the Lease as
modified by this Agreement and to any amendments or modifications to the Lease
which are consented to in writing by Lender to the extent required hereunder.

3.                  This Agreement shall be governed by and construed in
accordance with the laws of the State in which the Property is located.

4.                  Landlord and Tenant agree that the Lease, as modified by the
terms hereof, remains in full force and effect.

5.                  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

F-8

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

LENDER: 

GERMAN AMERICAN CAPITAL CORPORATION,
a Maryland corporation

By:                                                                        
Name:
Title:

By:                                                                        
Name:
Title:

TENANT: 

BLOOMBERG L.P.,
a Delaware limited partnership

By:  BLOOMBERG INC., a Delaware corporation, its general partner

By:                                                                        
Name:
Title:

LANDLORD: 

731 OFFICE ONE LLC, a Delaware limited liability company

By:  731 OFFICE ONE HOLDING LLC, a Delaware limited liability company, its sole
member

 

F-9

 

--------------------------------------------------------------------------------

 

 

                                                                        By: 
ALEXANDER’S INC., a Delaware
                                                                        
corporation, its sole member
 
 



By:                                                                        
Name:
Title:

F-10

 

--------------------------------------------------------------------------------

 

  

STATE OF NEW YORK      )

                                               ) ss.
COUNTY OF NEW YORK  )

On the ____ day of __________ in the year ___ before me, the undersigned, a
notary public in and for said state, personally appeared ______________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

                                                                             
Notary Public

[Notary Seal]                                                   My commission
expires:

STATE OF NEW YORK      )

                                               ) ss.
COUNTY OF NEW YORK  )

On the ____ day of __________ in the year ___ before me, the undersigned, a
notary public in and for said state, personally appeared ______________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

                                                                             
Notary Public

[Notary Seal]                                                   My commission
expires:

F-11

 

--------------------------------------------------------------------------------

 

  

STATE OF NEW YORK      )

                                   ) ss.
COUNTY OF NEW YORK  )

On the ____ day of __________ in the year ___ before me, the undersigned, a
notary public in and for said state, personally appeared ______________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

                                                                             
Notary Public

[Notary Seal]                                                   My commission
expires:

STATE OF NEW YORK      )

                                   ) ss.
COUNTY OF NEW YORK  )

On the ____ day of __________ in the year ___ before me, the undersigned, a
notary public in and for said state, personally appeared ______________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

                                                                             
Notary Public

[Notary Seal]                                                   My commission
expires:

F-12

 

--------------------------------------------------------------------------------

 

  

SCHEDULE A



 

                                                                                           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-13

 

--------------------------------------------------------------------------------

 

  

EXHIBIT G

Reserved 

 

 

 

Ex. G-1

--------------------------------------------------------------------------------

 

  

 

EXHIBIT H

Form of Completion Guaranty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. H-1

 

--------------------------------------------------------------------------------

 

  

 

EXHIBIT H

FORM OF COMPLETION GUARANTY

GUARANTY OF COMPLETION

This GUARANTY OF COMPLETION, is made as of _____________ __, 201 ] (this
Agreement), by ALEXANDER’S INC., a Delaware corporation (Guarantor), having an
address for notice purposes c/o 210 Route 4 East, Paramus, New Jersey 07562, to
and for the benefit of GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation (together with its successors and assigns, the Lender), having an
office at 60 Wall Street, New York, New York 10005.

W I T N E S S E T H:

WHEREAS, 731 Office One LLC (Borrower) is the owner of a fee simple interest in
the real property commonly known as Office Unit 1 and Office Unit 2 of the
Beacon Court Condominium located at 731 Lexington Avenue, New York, New York;

WHEREAS, in accordance with the terms of a Loan Agreement, dated as of February
__, 2014 (as the same may be amended and supplemented from time to time, the
Loan Agreement), between Lender, as lender, and Borrower, as borrower, Lender
made a loan to Borrower in the principal amount of $300,000,000 (the Loan),
which Loan is evidenced by a certain promissory note, dated February __, 2014
(as the same may be replaced, exchanged, amended and supplemented from time to
time, the Note), made by Borrower to Lender and secured by that certain Amended,
Restated Mortgage, Assignment of Leases and Rents and Security Agreement, dated
as of February __, 2014 (as the same may be amended and supplemented from time
to time, the “Mortgage”  by and between Borrower and Lender and the other Loan
Documents (as defined in the Loan Agreement);

WHEREAS, Guarantor is an affiliate of Borrower and has derived and will continue
to derive substantial benefits from the Loan;

WHEREAS, after the occurrence of a Casualty to the Landlord Restoration Items
(as defined in the Bloomberg Lease) (a “Landlord Restoration Items Casualty”)
the provisions of the Loan Agreement require Guarantor to deliver this Agreement
for the benefit of Lender prior to Lender’s making any Net Proceeds available to
Borrower to restore the Property;

WHEREAS, on [_____________ __, 20___], a Landlord Restoration Items Casualty
occurred;

WHEREAS, the foregoing recitals are intended to form an integral part of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, Ten Dollars ($10.00)
paid in hand, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Guarantor agrees as follows:

 

G-1

 

--------------------------------------------------------------------------------

 

  

Section 1.        Definitions.  Capitalized terms used herein and not defined
shall have the meaning provided in the Loan Agreement.

 

Section 2.        Guaranty.  Without in any way limiting or diminishing any of
Guarantor’s obligations under the Guaranty, Guarantor hereby absolutely and
unconditionally guarantees to Lender the prompt and unconditional payment and
performance of the following (collectively, the Guaranteed Obligations):  from
and after the occurrence of a Landlord Restoration Items Casualty, all of
Borrower’s obligations (or any obligations of the Condominium Board) to restore
or cause to be restored all of the Landlord Restoration Items to the condition
required by the terms of the Original Bloomberg Lease (collectively, the
Restoration Work) as and when such restoration is required to be performed by
Borrower (or the Condominium Board) in accordance with the terms of the Original
Bloomberg Lease, provided that Lender shall make available to Guarantor the
portion of the Net Proceeds allocable to the Restoration of the Landlord
Restoration Items to pay or reimburse Guarantor for the Restoration Work (to the
extent of the portion of the Net Proceeds allocable to the Landlord Restoration
Items) (or, failing such payment or reimbursement, Lender shall credit against
Guarantor’s obligations hereunder the portion of the Net Proceeds allocable to
the Restoration of the Landlord Restoration Items).

 

Section 3.        Guaranty of Payment and Performance.  This Agreement is a
guaranty of payment and performance and not merely a guaranty of collection and
upon any failure of Guarantor to pay and/or perform the Guaranteed Obligations,
Lender may, at its option, proceed directly and at once, without notice to
Borrower, against Guarantor to collect and recover the full amount of the
liability to pay the Guaranteed Obligations hereunder or any portion thereof,
without proceeding against Borrower or any other Person, or foreclosing upon,
selling, or otherwise disposing of or collecting or applying against any of the
collateral that is security for the Loan.

 

Section 4.        Continuing Guaranty.  This is a continuing guaranty and the
obligations of Guarantor hereunder are and shall be absolute under any and all
circumstances, without regard to the validity, regularity or enforceability of
the Note, the Loan Agreement, the Mortgage or any other Loan Document, a true
copy of each of said documents Guarantor hereby acknowledges having received and
reviewed.

 

Section 5.        Obligations Deferred.  Any indebtedness of Borrower to
Guarantor now or hereafter existing, including, without limitation, any rights
to subrogation which Guarantor may have as a result of any payment by Guarantor
under this Agreement, together with any interest thereon, shall be, and such
indebtedness is, hereby deferred, postponed and subordinated to the prior
payment in full of the Guaranteed Obligations.  Until payment in full of the
principal, interest and the Spread Maintenance Premium (if applicable) payable
by Borrower pursuant to the terms of the Loan Agreement, including interest
accruing on the Note after the commencement of a proceeding by or against
Borrower under the Bankruptcy Code which interest the parties agree shall remain
a claim that is prior and superior to any claim of Guarantor notwithstanding any
contrary practice, custom or ruling in cases under the Bankruptcy Code
generally, Guarantor agrees not to accept any payment or satisfaction of any
kind of indebtedness of Borrower to Guarantor and hereby assigns such
indebtedness to Lender, including the right to file proof of claim and to vote
thereon in connection with any such

 

 

G-2

 

--------------------------------------------------------------------------------

 

  

proceeding under the Bankruptcy Code, including the right to vote on any plan of
reorganization.  In no event shall “indebtedness” of the Borrower to Guarantor
include normal and customary member distributions that Guarantor is entitled to
receive pursuant to the terms of Borrower’s operating agreement provided such
distributions are not evidenced by a note or similar debt document.

 

Section 6.        Expenses.  Guarantor agrees that, promptly after notice or
demand, Guarantor will reimburse Lender, to the extent that such reimbursement
is not made by Borrower, for all reasonable out of pocket expenses, including,
without limitation, reasonable counsel fees and disbursements, incurred by
Lender in connection with the collection of the Guaranteed Obligations or any
portion thereof.

 


SECTION 7.        WAIVERS.

(a)    Guarantor hereby waives notice of the acceptance hereof, presentment,
demand for payment, protest, notice of protest, or any and all notice of
non-payment, non-performance or non-observance, or other proof, or notice or
demand, except as otherwise required hereunder.

(b)                     Guarantor agrees that the validity of this Agreement and
the obligations of Guarantor hereunder shall in no way be terminated, affected
or impaired by reason of (i) the assertion by Lender of any rights or remedies
which it may have under or with respect to any of the Note, the Loan Agreement,
the Mortgage or any other Loan Documents against any Person obligated
thereunder; (ii) any failure to file or record any of such instruments or to
take or perfect any security intended to be provided thereby; (iii) the release
or exchange of any property or interest covered by the Loan Agreement or the
Mortgage or any other collateral for the Loan; (iv) Lender’s failure to
exercise, or delay in exercising, any such right or remedy or any right or
remedy which Lender may have hereunder or in respect to this Agreement; (v) the
commencement of a case under the Bankruptcy Code by or against any Person
obligated under the Note, Loan Agreement, the Mortgage or any other Loan
Document; (vi) any payment made on the Guaranteed Obligations or any other
indebtedness arising under the Note, the Loan Agreement, the Mortgage or any
other Loan Document, whether made by Borrower or Guarantor or any other Person,
which is required to be refunded pursuant to any bankruptcy or insolvency law;
it being understood that no payment so refunded shall be considered as a payment
of any portion of the Guaranteed Obligations, nor shall it have the effect of
reducing the liability of Guarantor hereunder.  It is further understood that if
Borrower shall have taken advantage of, or be subject to the protection of, any
provision in the Bankruptcy Code, the effect of which is to prevent or delay
Lender from taking any remedial action against Borrower, including the exercise
of any option Lender has to declare the Guaranteed Obligations due and payable
on the happening of any default or event by which under the terms of the Note,
the Loan Agreement the Mortgage or any other Loan Document, the Guaranteed
Obligations shall become due and payable then Lender may, as against Guarantor,
declare the Guaranteed Obligations to be due and payable and enforce any or all
of its rights and remedies against Guarantor provided for herein.

 

G-3

--------------------------------------------------------------------------------

 

  

   (c)                   This Agreement shall remain and continue in full force
and effect as to any modification, extension or renewal of the Note, the Loan
Agreement, the Mortgage or any other Loan Document and Lender shall not be under
a duty to protect, secure or insure any security or lien provided by the Loan
Agreement or the Mortgage or other such collateral, and that other indulgences
or forbearance may be granted under any or all of such documents, all of which
may be made, done or suffered without notice to, or further consent of,
Guarantor.

(d)            Guarantor hereby waives the pleading of any statute of
limitations as a defense to the obligation hereunder.


SECTION 8.        MISCELLANEOUS. 

(a)      Marshalling.  GUARANTOR WAIVES ANY RIGHT OR CLAIM OF RIGHT TO CAUSE A
MARSHALLING OF BORROWER’S ASSETS OR TO CAUSE LENDER TO PROCEED AGAINST ANY OF
THE SECURITY FOR THE LOAN BEFORE PROCEEDING UNDER THIS AGREEMENT AGAINST
BORROWER OR TO PROCEED AGAINST GUARANTOR IN ANY PARTICULAR ORDER.  GUARANTOR
AGREES THAT ANY PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BECOME DUE AND
PAYABLE TEN (10) DAYS AFTER DEMAND.  EXCEPT AS PERMITTED PURSUANT TO SECTION 5
HEREOF, GUARANTOR EXPRESSLY WAIVES AND RELINQUISHES ALL RIGHTS AND REMEDIES
(INCLUDING ANY RIGHTS OF SUBROGATION) ACCORDED BY APPLICABLE LAW TO GUARANTOR.

(b)      Joint and Several Obligation.  If Guarantor consists of more than one
Person or entity, each shall be jointly and severally liable to perform the
obligations of Guarantor hereunder.  Any one of Borrower or one or more parties
constituting Guarantor or any other party liable upon or in respect of this
Agreement or the Loan may be released without affecting the liability of any
party not so released.

(C)             FURTHER ASSURANCES.  GUARANTOR SHALL EXECUTE AND ACKNOWLEDGE (OR
CAUSE TO BE EXECUTED AND ACKNOWLEDGED) AND DELIVER TO LENDER ALL DOCUMENTS, AND
TAKE ALL ACTIONS, REASONABLY REQUIRED BY LENDER FROM TIME TO TIME TO CONFIRM THE
RIGHTS CREATED OR NOW OR HEREAFTER INTENDED TO BE CREATED UNDER THIS AGREEMENT,
TO PROTECT AND FURTHER THE VALIDITY, PRIORITY AND ENFORCEABILITY OF THIS
AGREEMENT OR OTHERWISE CARRY OUT THE PURPOSES OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED THEREUNDER.

(D)            NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS REQUIRED
OR PERMITTED HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE EFFECTIVE FOR ALL
PURPOSES IF HAND DELIVERED OR SENT BY (A) CERTIFIED OR REGISTERED UNITED STATES
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED OR (B) EXPEDITED PREPAID
DELIVERY SERVICE, EITHER COMMERCIAL OR UNITED STATES POSTAL SERVICE, WITH PROOF
OF ATTEMPTED DELIVERY, OR (C) BY TELECOPIER (WITH ANSWER BACK ACKNOWLEDGED),
ADDRESSED AS FOLLOWS (OR AT SUCH OTHER ADDRESS AND PERSON AS SHALL BE DESIGNATED
FROM TIME TO TIME BY ANY PARTY HERETO, AS THE CASE MAY BE, IN A WRITTEN NOTICE
TO THE OTHER PARTIES HERETO IN THE MANNER PROVIDED FOR IN THIS SECTION AND GIVEN
AT LEAST TWENTY (20) DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE OF
ADDRESS).

 

G-4

--------------------------------------------------------------------------------

 

  

 

If to Guarantor:              Alexander’s Inc.
888 Seventh Avenue
New York, New York 10019
Attention:  [___________]
Facsimile:  [__________]



with a copy to:               Sullivan & Cromwell LLP
125 Broad Street
New York, New York  10004
Attention:  Arthur S. Adler, Esq.
Facsimile No.:  (212) 291-9001

If to Lender:                  German American Capital Corporation
60 Wall Street, 10th Floor
New York, New York  10005
Attention:  Robert W. Pettinato, Jr.
Facsimile No.:  (212) 797-4489

 

and  to:                           German American Capital Corporation
60 Wall Street, 10th Floor
New York, New York  10005
Attention:  General Counsel
Facsimile No.:  (646) 736-5721

and copy to:                   Sidley Austin LLP     
One South Dearborn
Chicago, Illinois 60603
Attention:  Charles E. Schrank Esq.
Facsimile No.:  (312) 853-7036

All notices, elections, requests and demands required or permitted under this
Agreement shall be in the English language.  All notices, elections, requests
and demands under this Agreement shall be effective and deemed received upon the
earliest of (i) the actual receipt of the same by personal delivery or
otherwise, (ii) one (1) Business Day after being deposited with a nationally
recognized overnight courier service as required above, (iii) upon delivery or
rejection of delivery after being deposited in the United States mail as
required above, or (iv) on the day sent if sent by facsimile with confirmation
on or before 5:00 p.m. New York time on any Business Day or on the next Business
Day if so delivered after 5:00 p.m. New York time or on any day other than a
Business Day.  Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given as herein required shall
be deemed to be receipt of the notice, election, request, or demand sent.

(E)                ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AND
FINAL AGREEMENT BETWEEN GUARANTOR AND LENDER WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND

G-5

--------------------------------------------------------------------------------

 

  

may only be changed, amended, modified or waived by an instrument in writing
signed by Guarantor and Lender.

(F)                   NO WAIVER.  NO WAIVER OF ANY TERM OR CONDITION OF THIS
AGREEMENT, WHETHER BY DELAY, OMISSION OR OTHERWISE, SHALL BE EFFECTIVE UNLESS IN
WRITING AND SIGNED BY THE PARTY SOUGHT TO BE CHARGED, AND THEN SUCH WAIVER SHALL
BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
NO DELAY ON LENDER’S PART IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER OF ANY PRIVILEGE,
POWER OR RIGHT HEREUNDER.

(G)                  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING
UPON GUARANTOR AND ITS SUCCESSORS AND ASSIGNS OF THIS AGREEMENT AND SHALL INURE
TO THE BENEFIT OF LENDER AND ITS SUCCESSORS AND PERMITTED ASSIGNS OF THE LOAN
DOCUMENTS.  GUARANTOR, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER IN EACH
INSTANCE, MAY ASSIGN, TRANSFER OR SET OVER TO ANOTHER, IN WHOLE OR IN PART, ALL
OR ANY PART OF ITS BENEFITS, RIGHTS, DUTIES AND OBLIGATIONS HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, PERFORMANCE OF AND COMPLIANCE WITH CONDITIONS
HEREOF, PROVIDED THAT SUCH ASSIGNMENT SHALL NOT RELEASE GUARANTOR OF ITS
OBLIGATIONS HEREUNDER.


(H)         CAPTIONS.  ALL PARAGRAPH, SECTION, EXHIBIT AND SCHEDULE HEADINGS AND
CAPTIONS HEREIN ARE USED FOR REFERENCE ONLY AND IN NO WAY LIMIT OR DESCRIBE THE
SCOPE OR INTENT OF, OR IN ANY WAY AFFECT, THIS AGREEMENT.


(I)          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL
CONSTITUTE ONE BINDING AGREEMENT.


(J)          SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT ARE SEVERABLE, AND
IF ANY ONE CLAUSE OR PROVISION HEREOF SHALL BE HELD INVALID OR UNENFORCEABLE IN
WHOLE OR IN PART, THEN SUCH INVALIDITY OR UNENFORCEABILITY SHALL AFFECT ONLY
SUCH CLAUSE OR PROVISION, OR PART THEREOF, AND NOT ANY OTHER CLAUSE OR PROVISION
OF THIS AGREEMENT.


(K)         GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, WITHOUT REGARD TO CHOICE OF LAW RULES. 
BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE OR ANY OTHER LOAN
DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWER IN
THE MANNER AND AT THE ADDRESS SPECIFIED FOR NOTICES IN THE LOAN AGREEMENT. 
BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.


 

G-6

 

--------------------------------------------------------------------------------

 

  


(L)          JURY TRIAL WAIVER.  GUARANTOR AND LENDER AND ALL PERSONS CLAIMING
BY, THROUGH OR UNDER THEM, HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF GUARANTOR OR LENDER WITH RESPECT TO
THIS AGREEMENT (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND GUARANTOR AND LENDER HEREBY AGREE AND CONSENT
THAT AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO
TRIAL BY JURY.  EACH OF GUARANTOR AND LENDER ACKNOWLEDGES THAT IT HAS CONSULTED
WITH LEGAL COUNSEL REGARDING THE MEANING OF THIS WAIVER AND ACKNOWLEDGES THAT
THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE LOAN.  THIS WAIVER
SHALL SURVIVE THE REPAYMENT OF THE LOAN.


(M)        COUNTERCLAIMS AND OTHER ACTIONS.  GUARANTOR HEREBY EXPRESSLY AND
UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY LENDER IN CONNECTION WITH THIS AGREEMENT, ANY AND EVERY RIGHT IT MAY
HAVE TO (I) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN A COUNTERCLAIM WHICH
CAN ONLY BE ASSERTED IN THE SUIT, ACTION OR PROCEEDING BROUGHT BY LENDER ON THIS
AGREEMENT AND CANNOT BE MAINTAINED IN A SEPARATE ACTION) AND (II) HAVE ANY SUCH
SUIT, ACTION OR PROCEEDING CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION
OR PROCEEDING.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

G-7

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, Guarantor has executed this Guaranty of Completion as of the
date first set forth above.

GUARANTOR:

ALEXANDER’S INC., a Delaware corporation

By:                                                                         
         Name:
         Title:



G-8



 

   

 

 

 

 

 

 